Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 1 of 140 PageID #: 3684




                  EXHIBIT A
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 2 of 140 PageID #: 3685



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

WATERS CORPORATION AND WATERS                        )
TECHNOLOGIES CORPORATION                             )
                                                     )
                                 Plaintiffs,         )
                                                     )
                                                                  C.A. No. 18-01450-MN
                          v.                         )
                                                     )
AGILENT TECHNOLOGIES INC.,                           )
                                                     )
                                 Defendant.          )

    AGILENT TECHNOLOGIES INC.’S RESPONSES TO WATERS’ FIRST SET OF
          REQUESTS FOR PRODUCTION OF DOCUMENTS (NOS. 1-87)

         Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, and the objections

contained herein, Defendant Agilent Technologies Inc. (“Agilent”) hereby responds to Plaintiffs’

First Set of Requests for Production of Documents (Nos. 1-87), served by Plaintiffs Waters

Corporation and Waters Technologies Corporation (collectively, “Waters” or “Plaintiffs”).

                                     GENERAL OBJECTIONS

         1.        Agilent hereby objects to Plaintiffs’ Requests on the ground that they are overly

broad and use undefined terms.

         2.        Agilent objects generally to the Definitions and Instructions in Plaintiffs’

Requests to the extent that they seek to impose obligations on Agilent that are inconsistent with

or beyond the scope of those imposed or authorized by the Federal Rules of Civil Procedure, the

Local Rules of the United States District Court for the District of Delaware, and any other

applicable laws and case law pertaining thereto.

         3.        Agilent objects to Plaintiffs’ Requests insofar as they seek production of

communications, or information contained in communications, that is privileged or confidential

by reason of common law, statute, or otherwise, including, but not limited to, the attorney-client



RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 3 of 140 PageID #: 3686



privilege and the work product privilege.         Such information will not be produced.     Any

inadvertent disclosure of information to which a privilege applies shall not be deemed a waiver

of any privilege with respect to such information or of any work-product doctrine that may attach

thereto.

         4.        Agilent objects to Plaintiffs’ Requests, and the Definitions and Instructions

thereto, insofar as they seek production of the confidential information of a third party or

information Agilent is otherwise precluded by agreement from disclosing. Agilent will not

disclose such information without such third party’s consent, and if such consent cannot be

obtained, Agilent will advise Plaintiff as to whether any documents have been withheld on this

basis.

         5.        Agilent objects to Plaintiffs’ Requests, and the Definitions and Instructions

thereto, to the extent they are vague, ambiguous, overly broad, unduly burdensome,

unreasonably cumulative or duplicative, disproportionate to the needs of the case, or seek

information that is more conveniently or less expensively obtained from another source.

         6.        Agilent objects to Plaintiffs’ Requests to the extent they fail to describe the

requested information with reasonable particularity, are indefinite as to time or scope or

otherwise not limited to a time frame or geographic location relevant to this litigation, and are

therefore unduly burdensome, oppressive, overly broad, and not proportionate to the needs of the

case.

         7.        Agilent objects to Plaintiffs’ Requests as unduly burdensome to the extent they

request documents or information already in Waters’ possession, custody, or control, or to the

extent it seeks information that is available in the public domain, and therefore is equally




                                                  2
RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 4 of 140 PageID #: 3687



accessible to Waters, on the grounds that such Request subjects Agilent to unreasonable burden

and undue expense.

         8.        Agilent objects to each Request to the extent it seeks production of the opinions,

mental impressions, legal conclusions and/or legal theories of Agilent, its counsel, and/or their

representatives and/or information or documents prepared in anticipation of litigation or trial.

Agilent further objects to each Request to the extent it purports to oblige Agilent to perform legal

or other analysis in connection with responding to such Request.

         9.        Agilent generally objects to all of Plaintiffs’ Requests and the Definitions and

Instructions that accompany them, on the ground and to the extent they call for the production of

information from any person or entity other than Agilent. Agilent answers each Request below

on behalf of itself and no other person or entity.

         10.       Agilent objects to Plaintiffs’ Requests as lacking proper limitations on time and

scope to the extent they purport to require the provision of information relating to conduct or

events prior to Agilent’s acquisition of ProZyme.

         11.       Agilent objects to Plaintiffs’ Requests to the extent they purport to require the

production of information allegedly relevant to damages occurring prior to the issuance date of

the ’234 patent. See, e.g., Rosebud LMS Inc. v. Adobe Sys. Inc., 812 F.3d 1070, 1073 (Fed. Cir.

2016).

         12.       Agilent objects to the Definitions to the extent that they purport to enlarge,

expand, or alter in any way the plain meaning and scope of any specific Request, on the ground

that such enlargement, expansion, or alteration renders the Request vague, ambiguous,

unintelligible, unduly broad, and uncertain.




                                                     3
RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 5 of 140 PageID #: 3688



         13.       Agilent objects to Waters’ definition number 2 for “Defendant,” “You,” “Your,”

and Agilent as vague, overly broad, unduly burdensome, unlimited in time and scope, not

described with reasonable particularity, not reasonably calculated to lead to the discovery of

admissible evidence, and not proportional to the needs of the case, and because it purports to

include entities other than Defendant Agilent Technologies Inc.

         14.       Agilent objects to Waters’ definition number 6 for “Accused Product” on the

ground that it purports to include any products made, used, offered for sale, sold, exported, or

imported not by Agilent but by non-party ProZyme prior to the acquisition of ProZyme’s shares

by Agilent. Agilent further objects to this definition to the extent that its application requires

legal conclusions or the disclosure of information that is protected from discovery by the

attorney-client privilege, the attorney work-product immunity, or any other applicable privilege

or immunity. Agilent also objects to this definition to the extent that it seeks identification of

any product “that practices or embodies any claim of the Patent-In-Suit.” Agilent contends that

none of its products practice or embody such claims. Agilent also objects to this definition

because at the time of service of these Requests, Plaintiff had not served Agilent with its

identification of accused products.

         15.       Agilent objects to Waters’ definition numbers 10 and 20 for “person,” on the

ground that Waters has provided multiple, conflicting definitions for this term. Agilent also

objects to Waters’ definition number 20 for “person” on the ground that the terms “firm,”

“group,” “association,” and “organization” are vague, ambiguous, and overly broad. Agilent

further objects to Waters’ definition number 10 purporting to define the acts and knowledge of a

person “to include the acts and knowledge of that person’s directors, officers, members,

employees, representatives, agents, attorneys, and all other forms of legal entities” on the ground


                                                  4
RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 6 of 140 PageID #: 3689



that this definition is vague, overly broad in scope, unduly burdensome, and not proportional to

the needs of the case.

          16.      Agilent objects to Waters’ definition number 11 on the ground that the phrases

“[t]he use of the present tense includes the past tense as well as the future tense,” “the use of the

past tense includes the present tense as well as the future tense,” and “the use of the future tense

includes the past tense as well as the present tense” render Plaintiffs’ Requests vague,

ambiguous, overly broad in scope, and uncertain.

          17.      Agilent objects to Waters’ definition number 13 for “relating to,” “relate to,” and

“concerning” on the grounds that the phrase “evidencing, comprising, constituting, reflecting,

respecting, concerning, referring, stating, describing, recording, noting, embodying, containing,

mentioning, studying, analyzing, discussing, evaluating, supporting, or tending to negate” is

vague, ambiguous and overly broad.

          18.      Agilent objects to Waters’ definition number 17 for “prior art” to the extent that

its application requires legal conclusions or the disclosure of information that is protected from

discovery by the attorney-client privilege, the attorney work-product immunity, or any other

applicable privilege or immunity.

          19.      Agilent objects to Waters’ Instruction number 1 because it purports to require the

production of documents within the possession, custody, or control of entities other than Agilent.

Agilent’s responses to the Requests herein are made on behalf of itself and no other person or

entity.    In accordance with its responses, Agilent will only produce documents in its own

possession, custody, or control.

          20.      Agilent does not, in any way, waive, or intend to waive, but rather intends to

preserve and is preserving, without limitation: (a) the right to raise all questions of foundation,


                                                    5
RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 7 of 140 PageID #: 3690



relevancy, materiality, privilege, and admissibility as evidence of any information identified or

documents produced in response to these Requests, or used in any motions or evidentiary

hearing, in this or any subsequent proceeding; (b) the right to object on any ground to the use of

these responses or documents produced in response to these Requests in any subsequent

proceeding, including motions in, or the trial of, this or any other action; (c) the right to object to

the introduction into evidence of these responses; and (d) the right to object on any ground at any

time to other discovery involving or relating to the subject matter of these Requests.

         Each of the above General Objections shall be deemed continuing and is incorporated

into the Specific Objections and any responses, whether or not specifically stated with respect to

each Request, and is not waived or in any way limited. No response to a Request shall be

understood as, nor is intended to be, a waiver of any General Objection or any Specific Objection

that may be separately stated with respect to any Request. A response or objection is not an

admission that Agilent accepts or admits that any “fact” set forth in or assumed by any Request

exists. Nor shall any objection or response to a Request be deemed to constitute any agreement

or concession that the subject matter thereof is relevant to this action. All of the objections set

forth below and any responses are made without waiving or intending to waive any objection.

Agilent reserves the right to supplement, clarify, revise, or correct any or all of these objections

and responses, if and when additional information is discovered. Agilent also expressly reserves

the right to assert additional objections or privileges.

                     RESPONSES TO REQUESTS FOR PRODUCTION

REQUEST FOR PRODUCTION NO. 1

         Documents sufficient to identify (by product name, product number, and internal project

or product name or designation) each distinct version or model of each of the Accused Products,


                                                   6
RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 8 of 140 PageID #: 3691



and each component thereof, manufactured, sold, offered for sale, or used in the United States,

imported into the United States, or exported from the United States.

RESPONSE

         Agilent objects to this Request on the ground that it is not properly limited in time or

scope because it is not limited to alleged infringing activities in the United States market and

purports to require the production of documents relating to conduct or events prior to Agilent’s

acquisition of ProZyme. Additionally, Agilent objects to this Request as seeking irrelevant

information, specifically as it relates to all components of the Accused Product because the

Accused Product is only InstantPCTM.

         Subject to the foregoing general and specific objections, Agilent will produce responsive,

non-privileged documents sufficient to identity each product sold containing the InstantPC TM

reagent from Agilent’s acquisition of ProZyme through the present, for alleged infringing

activities in the United States market, to the extent they exist in Agilent’s possession, custody, or

control, and can be located through a reasonable search.

REQUEST FOR PRODUCTION NO. 2

         Documents sufficient to identify the structure, method of manufacture, or method of use

of the Accused Products, or any component thereof.

RESPONSE

         Agilent objects to this Request as vague, overly broad, unduly burdensome, and not

proportional to the needs of the case. Agilent also objects to this Request on the ground that it is

not properly limited in time or scope because the definition of “Accused Product” is not limited

to alleged infringing activities in the United States market and purports to require the production

of documents relating to conduct or events prior to Agilent’s acquisition of ProZyme. Further,


                                                 7
RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 9 of 140 PageID #: 3692



Agilent objects to this Request as seeking information not relevant to any claims or defenses at

issue in this case, specifically documents relating to the “method of manufacture.” Additionally,

Agilent objects to this Request as seeking irrelevant information, specifically as it relates to all

components of the Accused Product because the Accused Product is only InstantPC TM.

         Subject to the foregoing general and specific objections, Agilent will produce responsive,

non-privileged documents, from its acquisition of ProZyme through the present, sufficient to

identify the structure or method of use of the Accused Product, to the extent such documents

exist in Agilent’s possession, custody, or control, and can be located through a reasonable search.

REQUEST FOR PRODUCTION NO. 3

         Documents sufficient to identify and describe in detail the location and process of

manufacture and testing of each of the Accused Products.

RESPONSE

         Agilent objects to this Request as vague, overly broad, unduly burdensome, and not

proportional to the needs of the case. Agilent also objects to this Request on the ground that it is

not properly limited in time or scope because the definition of “Accused Product” is not limited

to alleged infringing activities in the United States market and purports to require the production

of documents relating to conduct or events prior to Agilent’s acquisition of ProZyme. Further,

Agilent objects to this Request as seeking information not relevant to any claims or defenses at

issue in this case, specifically documents relating to the “process of manufacture.”

         Agilent will not produce documents in response to this request but will consider a request

that is narrowed and/or clarified.

REQUEST FOR PRODUCTION NO. 4




                                                 8
RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 10 of 140 PageID #: 3693



          For each of the Accused Products, and each component thereof, manufactured, used,

 sold, or offered for sale in the United States, imported into the United States, or exported from

 the United States, documents sufficient to identify the facility or facilities in which such product

 or component was manufactured, the manufacturing steps or processes performed at each such

 facility, and the entity that directly owns each such facility.

 RESPONSE

          Agilent objects to this Request as vague, overly broad, unduly burdensome, and not

 proportional to the needs of the case. Agilent also objects to this Request on the ground that it is

 not properly limited in time or scope because the definition of “Accused Product” is not limited

 to alleged infringing activities in the United States market and purports to require the production

 of documents relating to conduct or events prior to Agilent’s acquisition of ProZyme. Further,

 Agilent objects to this Request as seeking information not relevant to any claims or defenses at

 issue in this case, specifically documents relating to the “method of manufacture.” Agilent also

 objects to this Request on the ground that the term “directly owns” is vague and ambiguous.

 Agilent further objects to this Request to the extent it is duplicative of Request 3. Additionally,

 Agilent objects to this Request as seeking irrelevant information, specifically as it relates to all

 components of the Accused Product because the Accused Product is only InstantPC TM.

          Subject to the foregoing general and specific objections, Agilent will produce responsive,

 non-privileged documents, from its acquisition of ProZyme through the present, sufficient to

 show the facility or facilities in which InstantPC TM was manufactured, for alleged infringing

 activity within the United States market, to the extent such documents exist in Agilent’s

 possession, custody, or control, and can be located through a reasonable search.

 REQUEST FOR PRODUCTION NO. 5


                                                    9
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 11 of 140 PageID #: 3694



          Documents sufficient to identify and describe in detail the location and process of

 manufacture and testing of each instrument sold with or for use with the Accused Products.

 RESPONSE

          Agilent objects to this Request as it improperly ties the sale of instruments with the

 Accused Product.       Agilent also objects to this Request as vague, overly broad, unduly

 burdensome, and not proportional to the needs of the case. Agilent also objects to this Request on

 the ground that it is not properly limited in time or scope because the definition of “Accused

 Product” is not limited to alleged infringing activities in the United States market and purports to

 require the production of documents relating to conduct or events prior to Agilent’s acquisition

 of ProZyme. Agilent also objects to this request to the extent that the definition of “Accused

 Products” is not limited to the InstantPC reagent and, therefore, encompasses components

 routinely used in a laboratory. Agilent also objects to this request to the extent that it seeks

 documents regarding instruments “for use with the Accused Products.” Further, Agilent objects

 to this Request as seeking information not relevant to any claims or defenses at issue in this case,

 specifically documents relating to the “process of manufacture.” Agilent further objects to this

 Request to the extent it is duplicative of Requests 3 and 4.

          Agilent will not produce documents in response to this request but will consider a request

 that is narrowed and/or clarified.

 REQUEST FOR PRODUCTION NO. 6

          The design history file, or DHF, for each of the Accused Products.

 RESPONSE

          Agilent objects to this Request as vague, overly broad, unduly burdensome, and not

 proportional to the needs of the case. Agilent also objects to this Request on the ground that it is


                                                  10
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 12 of 140 PageID #: 3695



 not properly limited in time or scope because the definition of “Accused Product” is not limited

 to alleged infringing activities in the United States market and purports to require the production

 of documents relating to conduct or events prior to Agilent’s acquisition of ProZyme. Agilent

 further objects to this Request on the ground that the phrase “design history file” is vague,

 ambiguous, and undefined.

          Agilent will not produce documents in response to this request but will consider a request

 that is narrowed and/or clarified.

 REQUEST FOR PRODUCTION NO. 7

          Documents sufficient to identify all persons involved in the conception, design, or

 development of the Accused Products.

 RESPONSE

          Agilent objects to this Request to the extent it seeks documents and communications

 protected from discovery by the attorney-client privilege, the attorney work-product immunity,

 or any other applicable privilege or immunity. Agilent objects to this Request as vague, overly

 broad, unduly burdensome, and not proportional to the needs of the case both due to the breadth

 of the request as a whole, and with respect to the request to identify “all persons involved with”

 each listed activity. Agilent also objects to this Request on the ground that it is not properly

 limited in time or scope because the definition of “Accused Product” is not limited to alleged

 infringing activities in the United States market and purports to require the production of

 documents relating to conduct or events prior to Agilent’s acquisition of ProZyme. Agilent

 further objects to this Request to the extent it is duplicative of Request 8. Agilent further objects

 to this Request on the ground that the phrase “conception, design, or development” is vague,

 ambiguous, and undefined.


                                                  11
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 13 of 140 PageID #: 3696



          Subject to the foregoing general and specific objections, Agilent will produce responsive,

 non-privileged documents sufficient to identify the persons primarily involved in the listed

 activities, from Agilent’s acquisition of ProZyme through the present, for alleged infringing

 conduct within the United States market, to the extent they exist in Agilent’s possession,

 custody, or control, and can be located through a reasonable search.

 REQUEST FOR PRODUCTION NO. 8

          All documents relating to the conception, design, and development of the Accused

 Products.

 RESPONSE

          Agilent objects to this Request as vague, overly broad, unduly burdensome, and not

 proportional to the needs of the case. Agilent also objects to this Request on the ground that it is

 not properly limited in time or scope because the definition of “Accused Product” is not limited

 to alleged infringing activities in the United States market and purports to require the production

 of documents relating to conduct or events prior to Agilent’s acquisition of ProZyme. Agilent

 further objects to this Request on the ground that the phrase “conception, design, and

 development” is vague, ambiguous, and undefined. Further, Agilent objects to this Request as

 duplicative of Request No. 7.

          Agilent will not produce documents in response to this request but will consider a request

 that is narrowed and/or clarified.

 REQUEST FOR PRODUCTION NO. 9

          All manufacturing instructions and protocols for the Accused Products.

 RESPONSE




                                                  12
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 14 of 140 PageID #: 3697



          Agilent objects to this Request as not related to any claims or defenses at issue in this

 case, specifically, the manufacturing process and protocols are not at issue in this case. Further,

 Agilent objects to this Request as vague, overly broad, unduly burdensome, and not proportional

 to the needs of the case. Agilent also objects to this Request on the ground that it is not properly

 limited in time or scope because the definition of “Accused Product” is not limited to alleged

 infringing activities in the United States market and purports to require the production of

 documents relating to conduct or events prior to Agilent’s acquisition of ProZyme. Agilent

 further objects to this Request on the ground that the terms “manufacturing instructions” and

 “protocols” are vague, ambiguous, and undefined.

          Agilent will not produce documents in response to this request but will consider a request

 that is narrowed and/or clarified.

 REQUEST FOR PRODUCTION NO. 10

          All videos, animations, slides, and presentations relating to the function, operation,

 implementation, and use of the Accused Products.

 RESPONSE

          Agilent objects to this Request as vague, overly broad, unduly burdensome, and not

 proportional to the needs of the case. Agilent also objects to this Request on the ground that it is

 not properly limited in time or scope because the definition of “Accused Product” is not limited

 to alleged infringing activities in the United States market and purports to require the production

 of documents relating to conduct or events prior to Agilent’s acquisition of ProZyme. Agilent

 also objects to this Request as duplicative of the Scheduling Order, which requires Agilent to

 produce core technical documents.




                                                  13
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 15 of 140 PageID #: 3698



          Subject to the foregoing general and specific objections, Agilent will produce responsive,

 non-privileged core technical documents, from its acquisition of ProZyme through the present,

 for alleged infringing conduct within the United States market, to the extent such documents

 exist in Agilent’s possession, custody, or control, and can be located through a reasonable search.

 REQUEST FOR PRODUCTION NO. 11

          Documents sufficient to show the distribution channels for the Accused Products, and

 each component thereof, including but not limited to the identity of entities that import the

 Accused Products into or export the Accused Products from the United States.

 RESPONSE

          Agilent objects to this Request as vague, overly broad, unduly burdensome, and not

 proportional to the needs of the case. Agilent also objects to this Request on the ground that it is

 not properly limited in time or scope because the definition of “Accused Product” is not limited

 to alleged infringing activities in the United States market and purports to require the production

 of documents relating to conduct or events prior to Agilent’s acquisition of ProZyme. Agilent

 objects to this Request to the extent that it seeks information not relevant to any claim or defense

 in this action. Agilent further objects to this Request on the ground that the phrase “distribution

 channels” is vague, ambiguous, and undefined. Additionally, Agilent objects to this Request as

 seeking irrelevant information, specifically as it relates to all components of the Accused Product

 because the Accused Product is only InstantPC TM.

          Agilent will not produce documents in response to this request but will consider a request

 that is narrowed and/or clarified.

 REQUEST FOR PRODUCTION NO. 12

          All marketing material relating to InstantPC.


                                                  14
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 16 of 140 PageID #: 3699



 RESPONSE

            Agilent objects to this Request as vague, overly broad, unduly burdensome, and not

 proportional to the needs of the case. Agilent also objects to this Request on the ground that it is

 not properly limited in time or scope because it is not limited to alleged infringing activities in

 the United States market and purports to require the production of documents relating to conduct

 or events prior to Agilent’s acquisition of ProZyme. Agilent further objects to this Request on the

 ground that the discovery sought is available in the public domain and thus accessible to all

 parties.

            Agilent will not produce documents in response to this request but will consider a request

 that is narrowed and/or clarified.

 REQUEST FOR PRODUCTION NO. 13

            A copy of all documentation provided to customers or users in connection with the sale

 or use of each of the Accused Products, including but not limited to packaging, labeling,

 instructions for use, and training manuals.

 RESPONSE

            Agilent objects to this Request as vague, overly broad, unduly burdensome, and not

 proportional to the needs of the case. Agilent also objects to this Request on the ground that it is

 not properly limited in time or scope because the definition of “Accused Product” is not limited

 to alleged infringing activities in the United States market and purports to require the production

 of documents relating to conduct or events prior to Agilent’s acquisition of ProZyme. Agilent

 makes the same objections based on the request for “all documents … in connection with the

 sale.” Agilent also objects to this Request as duplicative of the Scheduling Order, which requires

 Agilent to produce core technical documents.


                                                    15
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 17 of 140 PageID #: 3700



          Subject to the foregoing general and specific objections, Agilent will produce responsive,

 non-privileged core technical documents, from its acquisition of ProZyme through the present,

 for alleged infringing conduct within the United States market, to the extent such documents

 exist in Agilent’s possession, custody, or control, and can be located through a reasonable search.

 REQUEST FOR PRODUCTION NO. 14

          All marketing materials, sales training materials, advertisements, promotional materials,

 product descriptions, price lists, catalogs, brochures, trade show materials, models, and web

 publications referring or relating to the Accused Products.

 RESPONSE

          Agilent objects to this Request as vague, overly broad, unduly burdensome, and not

 proportional to the needs of the case. Agilent also objects to this Request on the ground that it is

 not properly limited in time or scope because the definition of “Accused Product” is not limited

 to alleged infringing activities in the United States market and purports to require the production

 of documents relating to conduct or events prior to Agilent’s acquisition of ProZyme. Agilent

 objects to this Request to the extent it is duplicative of Request 12.

          Subject to the foregoing general and specific objections, Agilent will produce responsive,

 non-privileged documents constituting representative examples of the requested material, from

 Agilent’s acquisition of ProZyme through the present, for alleged infringing conduct within the

 United States market, to the extent they exist in Agilent’s possession, custody, or control, and

 can be located through a reasonable search.

 REQUEST FOR PRODUCTION NO. 15




                                                  16
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 18 of 140 PageID #: 3701



          Documents sufficient to show the average selling price of each of the Accused Products,

 in and outside the United States, on a monthly, quarterly, and annual basis, including but not

 limited to any discounts, from May 23, 2017, to the present.

 RESPONSE

          Agilent objects to this Request as vague, overly broad, unduly burdensome, and not

 proportional to the needs of the case. Agilent also objects to this Request on the ground that it is

 not properly limited in time or scope because it is not limited to alleged infringing activities in

 the United States market and purports to require the production of documents relating to conduct

 or events prior to Agilent’s acquisition of ProZyme. Further, Agilent objects to this Request as

 seeking information related to activities conducted overseas, specifically any manufacturing and

 sales that may be done exclusively outside the United States. Agilent also objects to this Request

 as duplicative of the Scheduling Order, which requires Agilent to produce sales figures for

 InstantPCTM.

          Subject to the foregoing general and specific objections, Agilent will produce responsive,

 non-privileged documents, from its acquisition of ProZyme through the present, for alleged

 infringing conduct within the United States market, to the extent they exist in Agilent’s

 possession, custody, or control, and can be located through a reasonable search.

 REQUEST FOR PRODUCTION NO. 16

          Documents sufficient to show the revenue from sales of each of the Accused Products, in

 and outside the United States, on a monthly, quarterly, and annual basis, from May 23, 2017, to

 the present.

 RESPONSE




                                                  17
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 19 of 140 PageID #: 3702



           Agilent objects to this Request as vague, overly broad, unduly burdensome, and not

 proportional to the needs of the case. Agilent also objects to this Request on the ground that it is

 not properly limited in time or scope because it is not limited to alleged infringing activities in

 the United States market and purports to require the production of documents relating to conduct

 or events prior to Agilent’s acquisition of ProZyme. Agilent also objects to this Request as

 duplicative of the Scheduling Order, which requires Agilent to produce sales figures for

 InstantPCTM.

           Subject to the foregoing general and specific objections, Agilent will produce responsive,

 non-privileged sales figures for products containing InstantPC TM from its acquisition of ProZyme

 through the present, for alleged infringing conduct within the United States market, to the extent

 they exist in Agilent’s possession, custody, or control, and can be located through a reasonable

 search.

 REQUEST FOR PRODUCTION NO. 17

           Documents sufficient to show the volume of sales of each of the Accused Products, in

 and outside the United States, in units and dollars, on a monthly, quarterly, and annual basis,

 from August May 23, 2017, to the present.

 RESPONSE

           Agilent objects to this Request as vague, overly broad, unduly burdensome, and not

 proportional to the needs of the case. Agilent also objects to this Request on the ground that it is

 not properly limited in time or scope because it is not limited to alleged infringing activities in

 the United States market and purports to require the production of documents relating to conduct

 or events prior to Agilent’s acquisition of ProZyme. Agilent also objects to this Request as




                                                   18
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 20 of 140 PageID #: 3703



 duplicative of the Scheduling Order, which requires Agilent to produce sales figures for

 InstantPCTM.

          Subject to the foregoing general and specific objections, Agilent will produce responsive,

 non-privileged sales figures for InstantPCTM from its acquisition of ProZyme through the

 present, for alleged infringing conduct within the United States market, to the extent they exist in

 Agilent’s possession, custody, or control, and can be located through a reasonable search.

 REQUEST FOR PRODUCTION NO. 18

          Documents sufficient to show the gross profits, net profits, and profit margins (including

 but not limited to gross margins and net margins) on sales of each of the Accused Products, in

 and outside the United States, on a monthly, quarterly, and annual basis, from May 23, 2017, to

 the present.

 RESPONSE

          Agilent objects to this Request as vague, overly broad, unduly burdensome, and not

 proportional to the needs of the case. Agilent also objects to this Request on the ground that it is

 not properly limited in time or scope because it is not limited to alleged infringing activities in

 the United States market and purports to require the production of documents relating to conduct

 or events prior to Agilent’s acquisition of ProZyme. Agilent also objects to this Request as

 duplicative of the Scheduling Order, which requires Agilent to produce sales figures for

 InstantPCTM.

          Subject to the foregoing general and specific objections, Agilent will produce responsive,

 non-privileged documents, from its acquisition of ProZyme through the present, for alleged

 infringing conduct within the United States, to the extent they exist in Agilent’s possession,

 custody, or control, and can be located through a reasonable search.


                                                  19
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 21 of 140 PageID #: 3704



 REQUEST FOR PRODUCTION NO. 19

          All forecasts or projections of annual revenues, unit sales, gross sales, net profits, gross

 profits, fixed costs, variable costs, prices (including but not limited to discounts provided),

 production volume, and market share associated with each of the Accused Products, including

 but not limited to strategic, business, or operating plans.

 RESPONSE

          Agilent objects to this Request as vague, overly broad, unduly burdensome, and not

 proportional to the needs of the case. Agilent also objects to this Request on the ground that it is

 not properly limited in time or scope because the definition of “Accused Product” is not limited

 to alleged infringing activities in the United States market and purports to require the production

 of documents relating to conduct or events prior to Agilent’s acquisition of ProZyme.

          Subject to the foregoing general and specific objections, Agilent will produce responsive,

 non-privileged documents, from its acquisition of ProZyme through the present, for alleged

 infringing conduct within the United States market, to the extent such documents exist in

 Agilent’s possession, custody, or control, and can be located through a reasonable search.

 REQUEST FOR PRODUCTION NO. 20

          Documents sufficient to show any analysis, forecast and/or projection of the pricing of

 the Accused Product, including those discussing any list prices, discounts, and/or rebates to be

 offered for any such product.

 RESPONSE

          Agilent objects to this Request as vague, overly broad, unduly burdensome, and not

 proportional to the needs of the case. Agilent also objects to this Request on the ground that it is

 not properly limited in time or scope because the definition of “Accused Product” is not limited


                                                   20
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 22 of 140 PageID #: 3705



 to alleged infringing activities in the United States market and purports to require the production

 of documents relating to conduct or events prior to Agilent’s acquisition of ProZyme.

          Subject to the foregoing general and specific objections, Agilent will produce responsive,

 non-privileged documents, from its acquisition of ProZyme through the present, for alleged

 infringing conduct within the United States market, to the extent such documents exist in

 Agilent’s possession, custody, or control, and can be located through a reasonable search.

 REQUEST FOR PRODUCTION NO. 21

          Documents sufficient to show the identity of the persons or entities who have purchased

 or used the Accused Products.

 RESPONSE

          Agilent objects to this Request as vague, overly broad, unduly burdensome, and not

 proportional to the needs of the case. Agilent also objects to this Request on the ground that it is

 not properly limited in time or scope because the definition of “Accused Product” is not limited

 to alleged infringing activities in the United States market and purports to require the production

 of documents relating to conduct or events prior to Agilent’s acquisition of ProZyme. Agilent

 further objects to this Request to the extent it seeks information not in Agilent’s possession,

 custody, or control. Agilent further objects to this Request to the extent it seeks a nonparty’s

 proprietary or confidential information without the nonparty’s consent.

          Agilent will not produce documents in response to this request but will consider a request

 that is narrowed and/or clarified.

 REQUEST FOR PRODUCTION NO. 22

          Documents sufficient to show any instruments sold with or for use with the Accused

 Products.


                                                  21
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 23 of 140 PageID #: 3706



 RESPONSE

          Agilent objects to this Request as it improperly ties the sale of instruments with the

 accused product.     Further, Agilent objects to this Request as vague, overly broad, unduly

 burdensome, and not proportional to the needs of the case. Agilent also objects to this Request on

 the ground that it is not properly limited in time or scope because the definition of “Accused

 Product” is not limited to alleged infringing activities in the United States market and purports to

 require the production of documents relating to conduct or events prior to Agilent’s acquisition

 of ProZyme. Agilent further objects to this Request to the extent it seeks information not in

 Agilent’s possession, custody, or control. Agilent also objects to this Request on the ground that

 it seeks information not relevant to any claim or defense in this action.

          Agilent will not produce documents in response to this request but will consider a request

 that is narrowed and/or clarified.

 REQUEST FOR PRODUCTION NO. 23

          Agreements relating to the Accused Products including any sales contracts for the

 Accused Products.

 RESPONSE

          Agilent objects to this Request as vague, overly broad, unduly burdensome, and not

 proportional to the needs of the case. Agilent also objects to this Request on the ground that it is

 not properly limited in time or scope because the definition of “Accused Product” is not limited

 to alleged infringing activities in the United States market and purports to require the production

 of documents relating to conduct or events prior to Agilent’s acquisition of ProZyme. Agilent

 further objects to this Request to the extent it seeks information not in Agilent’s possession,




                                                  22
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 24 of 140 PageID #: 3707



 custody, or control. Agilent further objects to this Request to the extent it seeks a nonparty’s

 proprietary or confidential information without the nonparty’s consent.

          Agilent will not produce documents in response to this request but will consider a request

 that is narrowed and/or clarified.

 REQUEST FOR PRODUCTION NO. 24

          Agreements relating to the sale or lease of instruments or other products (i) sold or leased

 in combination with or contemporaneously with the Accused Products or (ii) that reference the

 Accused Products.

 RESPONSE

          Agilent objects to this Request as it improperly ties the sale of instruments with the

 accused product.     Further, Agilent objects to this Request as vague, overly broad, unduly

 burdensome, and not proportional to the needs of the case. Agilent also objects to this Request on

 the ground that it is not properly limited in time or scope because the definition of “Accused

 Product” is not limited to alleged infringing activities in the United States market and purports to

 require the production of documents relating to conduct or events prior to Agilent’s acquisition

 of ProZyme. Agilent further objects to this Request to the extent it seeks information not in

 Agilent’s possession, custody, or control. Agilent also objects to this Request on the ground that

 it seeks information not relevant to any claim or defense in this action. Agilent also objects to

 this Request as vague, ambiguous, and unintelligible particularly with respect to the phrases

 “relating to the sale or lease of instruments or other products,” “in combination with or

 contemporaneously with the Accused Products,” and “that reference the Accused Products.”

          Agilent will not produce documents in response to this request but will consider a request

 that is narrowed and/or clarified.


                                                  23
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 25 of 140 PageID #: 3708



 REQUEST FOR PRODUCTION NO. 25

          Documents sufficient to show the revenue from sales of instruments sold with or for use

 with the Accused Products, in and outside the United States, on a monthly, quarterly, and annual

 basis, from May 23, 2017, to the present.

 RESPONSE

          Agilent objects to this Request as it improperly ties the sale of instruments with the

 accused product.     Further, Agilent objects to this Request as vague, overly broad, unduly

 burdensome, and not proportional to the needs of the case. Agilent further objects to this Request

 to the extent it seeks information not in Agilent’s possession, custody, or control. Agilent also

 objects to this Request on the ground that it seeks information not relevant to any claim or

 defense in this action. Agilent also objects to this Request on the ground that it is not properly

 limited in time or scope because it is not limited to alleged infringing activities in the United

 States market and purports to require the production of documents relating to conduct or events

 prior to Agilent’s acquisition of ProZyme.

          Agilent will not produce documents in response to this request but will consider a request

 that is narrowed and/or clarified.

 REQUEST FOR PRODUCTION NO. 26

          Documents sufficient to show the volume of sales of instruments sold with or for use

 with the Accused Products, in and outside the United States, in units and dollars, on a monthly,

 quarterly, and annual basis, from August May 23, 2017, to the present.

 RESPONSE

          Agilent objects to this Request as it improperly ties the sale of instruments with the

 accused product.     Further, Agilent objects to this Request as vague, overly broad, unduly


                                                  24
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 26 of 140 PageID #: 3709



 burdensome, and not proportional to the needs of the case. Agilent further objects to this Request

 to the extent it seeks information not in Agilent’s possession, custody, or control. Agilent also

 objects to this Request on the ground that it seeks information not relevant to any claim or

 defense in this action. Agilent also objects to this Request on the ground that it is not properly

 limited in time or scope because it is not limited to alleged infringing activities in the United

 States market and purports to require the production of documents relating to conduct or events

 prior to Agilent’s acquisition of ProZyme.

          Agilent will not produce documents in response to this request but will consider a request

 that is narrowed and/or clarified.

 REQUEST FOR PRODUCTION NO. 27

          Documents sufficient to show the gross profits, net profits, and profit margins (including

 but not limited to gross margins and net margins) on sales of instruments sold with or for use

 with the Accused Products, in and outside the United States, on a monthly, quarterly, and annual

 basis, from May 23, 2017, to the present.

 RESPONSE

          Agilent objects to this Request as it improperly ties the sale of instruments with the

 accused product.     Further, Agilent objects to this Request as vague, overly broad, unduly

 burdensome, and not proportional to the needs of the case. Agilent further objects to this Request

 to the extent it seeks information not in Agilent’s possession, custody, or control. Agilent also

 objects to this Request on the ground that it seeks information not relevant to any claim or

 defense in this action. Agilent also objects to this Request on the ground that it is not properly

 limited in time or scope because it is not limited to alleged infringing activities in the United




                                                  25
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 27 of 140 PageID #: 3710



 States market and purports to require the production of documents relating to conduct or events

 prior to Agilent’s acquisition of ProZyme.

          Agilent will not produce documents in response to this request but will consider a request

 that is narrowed and/or clarified.

 REQUEST FOR PRODUCTION NO. 28

          All forecasts or projections of annual revenues, unit sales, gross sales, net profits, gross

 profits, fixed costs, variable costs, prices (including but not limited to discounts provided),

 production volume, and market share associated with instruments sold with or for use with the

 Accused Products, including but not limited to strategic, business, or operating plans.

 RESPONSE

          Agilent objects to this Request as it improperly ties the sale of instruments with the

 accused product.     Further, Agilent objects to this Request as vague, overly broad, unduly

 burdensome, and not proportional to the needs of the case. Agilent further objects to this Request

 to the extent it seeks information not in Agilent’s possession, custody, or control. Agilent also

 objects to this Request on the ground that it seeks information not relevant to any claim or

 defense in this action. Agilent also objects to this Request on the ground that it is not properly

 limited in time or scope because it is not limited to alleged infringing activities in the United

 States market and purports to require the production of documents relating to conduct or events

 prior to Agilent’s acquisition of ProZyme.

          Agilent will not produce documents in response to this request but will consider a request

 that is narrowed and/or clarified.

 REQUEST FOR PRODUCTION NO. 29




                                                  26
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 28 of 140 PageID #: 3711



          Documents sufficient to show Agilent’s pricing analyses, strategies, and decisions for the

 Accused Products.

 RESPONSE

          Agilent objects to this Request as vague, ambiguous, overly broad, unduly burdensome,

 and not proportional to the needs of the case. Agilent also objects to this Request on the ground

 that it is not properly limited in time or scope because the definitions of the terms “Accused

 Product” and “Agilent” are not limited to alleged infringing activities in the United States market

 and purport to require the production of documents for entities other than Agilent Technologies

 Inc. relating to conduct or events prior to Agilent’s acquisition of ProZyme. Agilent objects to

 this Request to the extent it is duplicative of Requests 15-20, 23, 27, and 28.

          Subject to the foregoing general and specific objections, Agilent will produce responsive,

 non-privileged documents from its acquisition of ProZyme through the present, for alleged

 infringing activity within the United States market, to the extent they exist in Agilent’s

 possession, custody, or control, and can be located through a reasonable search.

 REQUEST FOR PRODUCTION NO. 30

          Documents sufficient to show Agilent’s pricing analyses, strategies, and decisions for

 instruments sold with or for use with the Accused Products.

 RESPONSE

          Agilent objects to this Request as it improperly ties the sale of instruments with the

 accused product.     Further, Agilent objects to this Request as vague, overly broad, unduly

 burdensome, and not proportional to the needs of the case. Agilent also objects to this Request on

 the ground that it is not properly limited in time or scope because the definition of “Accused

 Product” is not limited to alleged infringing activities in the United States market and purports to


                                                  27
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 29 of 140 PageID #: 3712



 require the production of documents relating to conduct or events prior to Agilent’s acquisition

 of ProZyme. Agilent further objects to this Request to the extent it seeks information not in

 Agilent’s possession, custody, or control. Agilent also objects to this Request on the ground that

 it seeks information not relevant to any claim or defense in this action. Agilent also objects to

 this Request on the ground that the definition of the term “Agilent” purports to require the

 production of documents for entities other than Agilent Technologies Inc. relating to conduct or

 events prior to Agilent’s acquisition of ProZyme.

          Agilent will not produce documents in response to this request but will consider a request

 that is narrowed and/or clarified.

 REQUEST FOR PRODUCTION NO. 31

          All Documents relating to any discussion, advertising, display, demonstration, operation,

 or promotion of any of the Accused Products and any instrument sold with or for use with the

 Accused Products by Agilent or any third party at any conferences, exhibitions, conventions, or

 trade shows, including presentations, slides, photographs, brochures, handouts, poster boards,

 agendas, planning Documents, talking points, and scripts.

 RESPONSE

          Agilent objects to this Request as it improperly ties the sale of instruments with the

 Accused Product.       Agilent also objects to this Request as vague, overly broad, unduly

 burdensome, and not proportional to the needs of the case. Agilent also objects to this Request on

 the ground that it is not properly limited in time or scope because the definitions of “Accused

 Product” and “Agilent” are not limited to alleged infringing activities in the United States market

 and purport to require the production of documents for entities other than Agilent Technologies

 Inc. relating to conduct or events prior to Agilent’s acquisition of ProZyme. Agilent further


                                                  28
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 30 of 140 PageID #: 3713



 objects to this Request to the extent it is duplicative of Requests 10, 12, 13, and 14. Agilent also

 objects to this Request to the extent it seeks documents that are available in the public domain

 and purports to subject Agilent to unreasonable burden and undue expense.

          Subject to the foregoing general and specific objections, Agilent will produce responsive,

 non-privileged documents constituting representative examples of the requested material relating

 to products containing the InstantPC TM reagent, from Agilent’s acquisition of ProZyme through

 the present, for alleged infringing conduct within the United States market, to the extent they

 exist in Agilent’s possession, custody, or control, and can be located through a reasonable search.

 REQUEST FOR PRODUCTION NO. 32

          Documents sufficient to show Agilent’s Research & Development (R&D) cost and time

 for the Accused Products.

 RESPONSE

          Agilent objects to this Request as vague, overly broad, unduly burdensome, and not

 proportional to the needs of the case. Agilent also objects to this Request on the ground that it is

 not properly limited in time or scope because the definitions of “Accused Product” and “Agilent”

 are not limited to alleged infringing activities in the United States market and purport to require

 the production of documents for entities other than Agilent Technologies Inc. relating to conduct

 or events prior to Agilent’s acquisition of ProZyme. Agilent further objects to this Request to the

 extent that it seeks information not relevant to any claim or defense in this action, as all of the

 referenced conduct occurred prior to the filing of the application that resulted in the Patent-in-

 Suit.

          Agilent will not produce documents in response to this request.

 REQUEST FOR PRODUCTION NO. 33


                                                  29
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 31 of 140 PageID #: 3714



          Documents sufficient to show Agilent’s Research & Development (R&D) cost and time

 for instruments sold with or for use with the Accused Products.

 RESPONSE

          Agilent objects to this Request as vague, overly broad, unduly burdensome, and not

 proportional to the needs of the case. Agilent also objects to this Request on the ground that it is

 not properly limited in time or scope because the definitions of “Accused Product” and “Agilent”

 are not limited to alleged infringing activities in the United States market and purport to require

 the production of documents for entities other than Agilent Technologies Inc. relating to conduct

 or events prior to Agilent’s acquisition of ProZyme. Agilent further objects to this Request to the

 extent that it seeks information not relevant to any claim or defense in this action, as all of the

 referenced conduct occurred prior to the filing of the application that resulted in the Patent-in-

 Suit.

          Agilent will not produce documents in response to this request.

 REQUEST FOR PRODUCTION NO. 34

          All royalty-bearing patent or technology license agreements related to the Accused

 Products and/or any instrument sold with or for use with the Accused Products that You have

 entered into.

 RESPONSE

          Agilent objects to this Request as it improperly ties the sale of instruments with the

 Accused Product. Agilent objects to this Request as vague, overly broad, unduly burdensome,

 and not proportional to the needs of the case. Agilent also objects to this Request on the ground

 that it is not properly limited in time or scope because the definitions of “You” and “Accused

 Product” are not limited to alleged infringing activities in the United States market and purport to


                                                 30
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 32 of 140 PageID #: 3715



 require the production of documents for entities other than Agilent Technologies Inc. relating to

 conduct or events prior to Agilent’s acquisition of ProZyme. Agilent further objects to this

 Request to the extent it seeks a nonparty’s proprietary or confidential information without the

 nonparty’s consent.

          Subject to the foregoing general and specific objections, Agilent will produce responsive,

 non-privileged documents, from its acquisition of ProZyme through the present, for InstantPC TM,

 for alleged infringing activity within the United States market, to the extent such documents exist

 in Agilent’s possession, custody, or control, and can be located through a reasonable search.

 REQUEST FOR PRODUCTION NO. 35

          All Documents concerning any royalty-bearing patent or technology license agreement

 related to the Accused Products and/or any instrument sold with or for use with the Accused

 Products, including but not limited to Documents relating to any negotiations concerning such an

 agreement.

 RESPONSE

          Agilent objects to this Request as it improperly ties the sale of instruments with the

 Accused Product. Agilent objects to this Request as vague, overly broad, unduly burdensome,

 and not proportional to the needs of the case. Agilent also objects to this Request on the ground

 that it is not properly limited in time or scope because the definitions of “You” and “Accused

 Product” are not limited to alleged infringing activities in the United States market and purport to

 require the production of documents for entities other than Agilent Technologies Inc. relating to

 conduct or events prior to Agilent’s acquisition of ProZyme. Agilent further objects to this

 Request to the extent it seeks a nonparty’s proprietary or confidential information without the

 nonparty’s consent.


                                                  31
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 33 of 140 PageID #: 3716



          Subject to the foregoing general and specific objections, Agilent will produce responsive,

 non-privileged documents, from its acquisition of ProZyme through the present, for InstantPC TM,

 for alleged infringing activity within the United States market, to the extent such documents exist

 in Agilent’s possession, custody, or control, and can be located through a reasonable search.

 REQUEST FOR PRODUCTION NO. 36

          All patent, technology, or intellectual property license agreements that You deem

 reasonably comparable (in technological subject matter, license terms, or otherwise) to a license

 that would have resulted from a hypothetical negotiation between Waters and Agilent related to

 the ʼ234 Patent as of the time of the first alleged infringement by Agilent, and all related

 Documents.

 RESPONSE

          Agilent objects to this Request as vague, overly broad, unduly burdensome, and not

 proportional to the needs of the case. Agilent also objects to this Request on the ground that it is

 not properly limited in time or scope because the definitions of “You” and “Agilent” are not

 limited to alleged infringing activities in the United States market and purport to require the

 production of documents for entities other than Agilent Technologies Inc. relating to conduct or

 events prior to Agilent’s acquisition of ProZyme. Agilent also objects to this Request on the

 ground that it is vague, ambiguous, and based on an improper hypothetical that is not relevant to

 any claim or defense in this action. Agilent further objects to this Request to the extent it calls

 for the disclosure of attorney work product and/or privileged communications.

          Agilent will not produce documents in response to this request but will consider a request

 that is narrowed and/or clarified.

 REQUEST FOR PRODUCTION NO. 37


                                                  32
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 34 of 140 PageID #: 3717



          All asset purchase, assignment, license, or royalty agreements regarding the Accused

 Products.

 RESPONSE

          Agilent objects to this Request as vague, overly broad, unduly burdensome, and not

 proportional to the needs of the case. Agilent also objects to this Request on the ground that it is

 not properly limited in time or scope because the definition of “Accused Product” is not limited

 to alleged infringing activities in the United States market and purports to require the production

 of documents relating to conduct or events prior to Agilent’s acquisition of ProZyme. Agilent

 further objects to this Request to the extent it seeks a nonparty’s proprietary or confidential

 information without the nonparty’s consent. Agilent objects to this Request to the extent that it

 seeks information not relevant to any claim or defense in this action. Agilent further objects to

 this Request to the extent it is duplicative of Requests 34, 35, and 36.

          Subject to the foregoing general and specific objections, Agilent will produce responsive,

 non-privileged documents, from its acquisition of ProZyme through the present, for alleged

 infringing activities within the United States market, to the extent they exist in Agilent’s

 possession, custody, or control, and can be located through a reasonable search.

 REQUEST FOR PRODUCTION NO. 38

          All documents relating to Your competitors, including but not limited to Waters, with

 respect to the Accused Products.

 RESPONSE

          Agilent objects to this Request as vague, overly broad, unduly burdensome, and not

 proportional to the needs of the case. Agilent also objects to this Request on the ground that it is

 not properly limited in time or scope because the definitions of “Your” and “Accused Product”


                                                  33
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 35 of 140 PageID #: 3718



 are not limited to alleged infringing activities in the United States market and purport to require

 the production of documents for entities other than Agilent Technologies Inc. relating to conduct

 or events prior to Agilent’s acquisition of ProZyme. Agilent objects to this Request to the extent

 it seeks documents and communications protected from discovery by the attorney-client

 privilege, the attorney work-product immunity, or any other applicable privilege or immunity.

 Agilent further objects to this Request to the extent it seeks a nonparty’s proprietary or

 confidential information without the nonparty’s consent. Agilent objects to this Request to the

 extent that it seeks information not relevant to any claim or defense in this action. Agilent further

 objects to this Request to the extent it is duplicative of Requests 34, 35, and 36. Agilent also

 objects to this Request on the ground that the term “competitors” is vague, ambiguous, and

 undefined. Agilent additionally objects to this Request to the extent that the discovery sought is

 obtainable from a source other than Agilent that is more convenient, less burdensome, or less

 expensive.

          Agilent will not produce documents in response to this request but will consider a request

 that is narrowed and/or clarified.

 REQUEST FOR PRODUCTION NO. 39

          All documents relating to any non-infringing alternatives to the Accused Products.

 RESPONSE

          Agilent objects to this Request as vague, overly broad, unduly burdensome, and not

 proportional to the needs of the case. Agilent also objects to this Request on the ground that it is

 not properly limited in time or scope because the definition of “Accused Product” is not limited

 to alleged infringing activities in the United States market and purports to require the production

 of documents relating to conduct or events prior to Agilent’s acquisition of ProZyme. Agilent


                                                  34
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 36 of 140 PageID #: 3719



 also objects to this Request on the ground that it requests information in the public domain or in

 Plaintiffs’ possession, custody, or control and, as such, Agilent should not bear the burden of

 production on those documents. Agilent further objects to this Request on the ground that the

 term “non-infringing alternatives” is vague, ambiguous, and undefined. Agilent also objects to

 this Request on the ground that it requires legal conclusions on a disputed issue prior to the Court

 making claim-construction determinations.

          Agilent will not produce documents in response to this request but will consider a request

 that is narrowed and/or clarified.

 REQUEST FOR PRODUCTION NO. 40

          Documents sufficient to show Your manufacturing and marketing capability with respect

 to the Accused Products.

 RESPONSE

          Agilent objects to this Request as vague, overly broad, unduly burdensome, and not

 proportional to the needs of the case. Agilent also objects to this Request on the ground that it is

 not properly limited in time or scope because the definitions of “Your” and “Accused Product”

 are not limited to alleged infringing activities in the United States market and purport to require

 the production of documents relating to conduct or events prior to Agilent’s acquisition of

 ProZyme. Agilent further objects to this Request on the ground that the phrase “manufacturing

 and marketing capability” is vague, ambiguous, and undefined. Agilent also objects to this

 Request to the extent that it seeks information not relevant to any claim or defense in this action,

 particularly as to “manufacturing and marketing capability,” which are not at issue in this case.

          Agilent will not produce documents in response to this request but will consider a request

 that is narrowed and/or clarified.


                                                  35
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 37 of 140 PageID #: 3720



 REQUEST FOR PRODUCTION NO. 41

          All Documents relating to royalty rates that are customary in the industry for the Accused

 Products.

 RESPONSE

          Agilent objects to this Request as vague, overly broad, unduly burdensome, and not

 proportional to the needs of the case. Agilent also objects to this Request on the ground that it is

 not properly limited in time or scope because the definition of “Accused Product” is not limited

 to alleged infringing activities in the United States market and purports to require the production

 of documents relating to conduct or events prior to Agilent’s acquisition of ProZyme. Agilent

 objects to this Request to the extent it seeks information not in Agilent’s possession, custody, or

 control. Agilent further objects to this Request on the ground that the phrases “customary in the

 industry” and “the industry for the Accused Products” are vague, ambiguous, and undefined.

 Agilent also objects to this Request to the extent it seeks documents that are available in the

 public domain and purports to subject Agilent to unreasonable burden and undue expense.

          Agilent will not produce documents in response to this request but will consider a request

 that is narrowed and/or clarified.

 REQUEST FOR PRODUCTION NO. 42

          All Documents relating to, supporting, or refuting Waters’ contentions regarding whether

 injunctive relief is appropriate in this case.

 RESPONSE

          Agilent objects to this Request to the extent that this issue is already briefed, argued, and

 fully submitted to the Court for decision.

 REQUEST FOR PRODUCTION NO. 43


                                                   36
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 38 of 140 PageID #: 3721



          Documents sufficient to show the organizational structure of Agilent, including but not

 limited to any divisions, departments, parents, predecessors, successors, subsidiaries (including

 ProZyme), affiliates, and other organizational or operating units, and the ownership of each such

 entity, since 2015.

 RESPONSE

          Agilent objects to this Request as vague, overly broad, unduly burdensome, and not

 proportional to the needs of the case. Agilent also objects to this Request on the ground that it is

 not properly limited in time or scope because it purports to require the production of documents

 relating to conduct or events prior to Agilent’s acquisition of ProZyme. Agilent further objects to

 this Request to the extent it seeks comprehensive disclosure of Agilent’s corporate structure for

 “divisions, departments, parents, predecessors, successors, subsidiaries [], affiliates, and other

 organizational or operating units, and the ownership of each such entity” as this Request would

 encompass entities that bear no relation to this case. Agilent objects to this Request to the extent

 that it seeks information not relevant to any claim or defense in this action. Agilent further

 objects to this Request to the extent it is duplicative of Request 44.

          Subject to the foregoing general and specific objections, Agilent will produce responsive,

 non-privileged documents sufficient to show the organizational structure of Agilent

 Technologies Inc., from the acquisition of ProZyme through the present, to the extent they exist

 in Agilent’s possession, custody, or control, and can be located through a reasonable search.

 REQUEST FOR PRODUCTION NO. 44

          Documents sufficient to show the corporate structure of Agilent since June 28, 2018,

 including organization charts.

 RESPONSE


                                                  37
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 39 of 140 PageID #: 3722



          Agilent objects to this Request to the extent that it seeks information not relevant to any

 claim or defense in this action. Agilent further objects to this Request on the ground that the

 phrase “corporate structure” is vague, ambiguous, and undefined. Agilent objects to this Request

 to the extent it is duplicative of Request 43.

          Subject to the foregoing general and specific objections, Agilent will produce responsive,

 non-privileged documents relating to Agilent Technologies Inc., from the acquisition of

 ProZyme through the present, to the extent they exist in Agilent’s possession, custody, or

 control, and can be located through a reasonable search.

 REQUEST FOR PRODUCTION NO. 45

          Documents sufficient to identify the members of the Board of Directors of Agilent since

 June 28, 2018.

 RESPONSE

          Agilent objects to this Request to the extent that it seeks information not relevant to any

 claim or defense in this action. Agilent objects to this Request to the extent it is duplicative of

 Requests 43 and 44. Agilent further objects to this Request to the extent it seeks documents that

 are available in the public domain, and purports to subject Agilent to unreasonable burden and

 undue expense.

          Agilent will not produce documents in response to this request.

 REQUEST FOR PRODUCTION NO. 46

          Documents that refer or relate to Agilent’s decision to acquire ProZyme, Inc., including

 but not limited to documents related to Agilent’s acquisition of ProZyme, Inc., including any

 sales information, projections, indemnities and/or discussions between Agilent and ProZyme,

 Inc. concerning the ’234 patent.


                                                  38
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 40 of 140 PageID #: 3723



 RESPONSE

          Agilent objects to this Request on the ground that it is not properly limited in time or

 scope because it purports to require the production of documents relating to conduct or events

 prior to Agilent’s acquisition of ProZyme. Agilent also objects to this Request to the extent it

 seeks documents and communications protected from discovery by the attorney-client privilege,

 the attorney work-product immunity, or any other applicable privilege or immunity. Agilent

 objects to this Request as vague, overly broad, unduly burdensome, and not proportional to the

 needs of the case. Agilent further objects to this Request to the extent that it seeks information

 not relevant to any claim or defense in this action.

          Subject to the foregoing general and specific objections, Agilent will produce responsive,

 non-privileged documents, concerning the ’234 Patent, to the extent they exist in Agilent’s

 possession, custody, or control, and can be located through a reasonable search.

 REQUEST FOR PRODUCTION NO. 47

          All documents and things that refer or relate to ProZyme, Inc. and any of the Accused

 Products.

 RESPONSE

          Agilent objects to this Request as vague, overly broad, unduly burdensome, and not

 proportional to the needs of the case on the ground that it requests “all” documents and things

 referring or relating to ProZyme. Agilent also objects to this Request on the ground that it is not

 properly limited in time or scope because the definition of “Accused Product” is not limited to

 alleged infringing activities in the United States market and purports to require the production of

 documents relating to conduct or events prior to Agilent’s acquisition of ProZyme. Agilent

 objects to this Request to the extent that it seeks information not relevant to any claim or defense


                                                  39
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 41 of 140 PageID #: 3724



 in this action, particularly information related to ProZyme and its activities not related to any

 Accused Product. Agilent further objects to this Request to the extent it is duplicative of

 numerous other Requests herein.

          Agilent will not produce documents in response to this request but will consider a request

 that is narrowed and/or clarified.

 REQUEST FOR PRODUCTION NO. 48

          Documents evidencing the corporate formation and corporate formalities of ProZyme,

 including all documents filed with any state agencies.

 RESPONSE

          Agilent objects to this Request to the extent it seeks documents and communications

 protected from discovery by the attorney-client privilege, the attorney work-product immunity,

 or any other applicable privilege or immunity. Agilent objects to this Request as vague, overly

 broad, unduly burdensome, and not proportional to the needs of the case. Agilent also objects to

 this Request on the ground that it is not properly limited in time or scope because it purports to

 require the production of documents relating to conduct or events prior to Agilent’s acquisition

 of ProZyme. Agilent objects to this Request to the extent that it seeks information not relevant to

 any claim or defense in this action. Agilent also objects to this Request to the extent it seeks

 documents that are available in the public domain and purports to subject Agilent to

 unreasonable burden and undue expense. Agilent further objects to this Request on the ground

 that the phrase “corporate formation and corporate formalities” is vague, ambiguous, and

 undefined. Agilent further objects to this Request on the ground that it is duplicative of Request

 47.




                                                  40
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 42 of 140 PageID #: 3725



          Agilent will not produce documents in response to this request but will consider a request

 that is narrowed and/or clarified.

 REQUEST FOR PRODUCTION NO. 49

          Documents relating to ProZyme’s compliance or non-compliance with its corporate

 formalities.

 RESPONSE

          Agilent objects to this Request to the extent it seeks documents and communications

 protected from discovery by the attorney-client privilege, the attorney work-product immunity,

 or any other applicable privilege or immunity. Agilent objects to this Request as vague, overly

 broad, unduly burdensome, and not proportional to the needs of the case. Agilent also objects to

 this Request on the ground that it is not properly limited in time or scope because it purports to

 require the production of documents relating to conduct or events prior to Agilent’s acquisition

 of ProZyme. Agilent objects to this Request to the extent that it seeks information not relevant to

 any claim or defense in this action. Agilent also objects to this Request to the extent it seeks

 documents that are available in the public domain and purports to subject Agilent to

 unreasonable burden and undue expense. Agilent further objects to this Request on the ground

 that the phrase “corporate formation and corporate formalities” is vague, ambiguous, and

 undefined. Agilent further objects to this Request on the ground that it is duplicative of Request

 47.

          Agilent will not produce documents in response to this request but will consider a request

 that is narrowed and/or clarified.

 REQUEST FOR PRODUCTION NO. 50




                                                  41
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 43 of 140 PageID #: 3726



          Documents sufficient to show the corporate structure of ProZyme since June 28, 2018,

 including organization charts.

 RESPONSE

          Agilent objects to this Request to the extent it seeks documents and communications

 protected from discovery by the attorney-client privilege, the attorney work-product immunity,

 or any other applicable privilege or immunity. Agilent objects to this Request as vague, overly

 broad, unduly burdensome, and not proportional to the needs of the case. Agilent also objects to

 this Request on the ground that it is not properly limited in time or scope because it purports to

 require the production of documents relating to conduct or events prior to Agilent’s acquisition

 of ProZyme. Agilent objects to this Request to the extent that it seeks information not relevant to

 any claim or defense in this action. Agilent also objects to this Request to the extent it seeks

 documents that are available in the public domain and purports to subject Agilent to

 unreasonable burden and undue expense. Agilent further objects to this Request on the ground

 that the phrase “corporate formation and corporate formalities” is vague, ambiguous, and

 undefined. Agilent further objects to this Request on the ground that it is duplicative of Request

 47.

          Agilent will not produce documents in response to this request but will consider a request

 that is narrowed and/or clarified.

 REQUEST FOR PRODUCTION NO. 51

          Documents sufficient to show the process and level of integration of ProZyme into

 Agilent since August 1, 2018.

 RESPONSE




                                                  42
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 44 of 140 PageID #: 3727



          Agilent objects to this Request on the ground that the term “process and level of

 integration” is vague, ambiguous, and undefined. Agilent further objects to this Request on the

 ground that it seeks information not relevant to any claim or defense in this action. Agilent

 further objects to this Request on the ground that it is duplicative of Request 47.

          Agilent will not produce documents in response to this request.

 REQUEST FOR PRODUCTION NO. 52

          Documents sufficient to identify the members of the Board of Directors of ProZyme

 since June 28, 2018.

 RESPONSE

          Agilent objects to this Request to the extent that it seeks information not relevant to any

 claim or defense in this action. Agilent also objects to this Request on the ground that it is not

 properly limited in time or scope because it purports to require the production of documents

 relating to conduct or events prior to Agilent’s acquisition of ProZyme. Agilent objects to this

 Request to the extent it seeks documents and communications protected from discovery by the

 attorney-client privilege, the attorney work-product immunity, or any other applicable privilege

 or immunity. Agilent objects to this Request as vague, overly broad, unduly burdensome, and not

 proportional to the needs of the case. Agilent further objects to this Request to the extent it is

 duplicative of Requests 47, 48, 49, 50, and 51.

          Agilent will not produce documents in response to this request but will consider a request

 that is narrowed and/or clarified.

 REQUEST FOR PRODUCTION NO. 53

          All minutes of ProZyme’s Board of Director meetings since June 28, 2018.

 RESPONSE


                                                   43
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 45 of 140 PageID #: 3728



          Agilent objects to this Request to the extent it seeks documents and communications

 protected from discovery by the attorney-client privilege, the attorney work-product immunity,

 or any other applicable privilege or immunity. Agilent objects to this Request as overly broad,

 unduly burdensome, and not proportional to the needs of the case. Agilent objects to this Request

 on the ground that it is not properly limited in time or scope because it purports to require the

 production of documents relating to conduct or events prior to Agilent’s acquisition of ProZyme.

 Agilent objects to this Request to the extent that it seeks information not relevant to any claim or

 defense in this action. Agilent further objects to this Request on the ground that it is duplicative

 of Request 47.

          Agilent will not produce documents in response to this request but will consider a request

 that is narrowed and/or clarified.

 REQUEST FOR PRODUCTION NO. 54

          All minutes of Agilent’s Board of Directors meetings where ProZyme or the Accused

 Products were discussed.

 RESPONSE

          Agilent objects to this Request to the extent it seeks documents and communications

 protected from discovery by the attorney-client privilege, the attorney work-product immunity,

 or any other applicable privilege or immunity. Agilent objects to this Request as overly broad,

 unduly burdensome, and not proportional to the needs of the case. Agilent objects to this Request

 on the ground that it is not properly limited in time or scope because it purports to require the

 production of documents relating to conduct or events prior to Agilent’s acquisition of ProZyme.

 Agilent objects to this Request to the extent that it seeks information not relevant to any claim or

 defense in this action. Agilent further objects to this Request on the ground that it is duplicative


                                                  44
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 46 of 140 PageID #: 3729



 of Request 47. Agilent further objects to this Request as overbroad and seeking irrelevant

 information to the extent that the Accused Product is only one of a panoply of ProZyme

 products, the others of which are irrelevant to this litigation.

          Agilent will not produce documents in response to this request but will consider a request

 that is narrowed and/or clarified.

 REQUEST FOR PRODUCTION NO. 55

          Documents sufficient to show any common bank accounts used by Agilent and ProZyme.

 RESPONSE

          Agilent objects to this Request as vague, overly broad, unduly burdensome, and not

 proportional to the needs of the case. Agilent objects to this Request to the extent that it seeks

 information not relevant to any claim or defense in this action. Agilent further objects to this

 Request on the ground that it is duplicative of Request 47.

          Agilent will not produce documents in response to this request.

 REQUEST FOR PRODUCTION NO. 56

          All statements issued during the period from August 1, 2018 to date for every account

 held at a bank or financial institution by, in the name of, or on behalf of Agilent (including each

 deposit, investment, securities, custodian and/or escrow account).

 RESPONSE

          Agilent objects to this Request as overly broad, unduly burdensome, and not proportional

 to the needs of the case. Agilent objects to this Request to the extent that it seeks information not

 relevant to any claim or defense in this action.

          Agilent will not produce documents in response to this request.

 REQUEST FOR PRODUCTION NO. 57


                                                    45
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 47 of 140 PageID #: 3730



          All statements issued during the period from August 1, 2018 to date for every account

 held at a bank or financial institution by, in the name of, or on behalf of ProZyme (including

 each deposit, investment, securities, custodian and/or escrow account).

 RESPONSE

          Agilent objects to this Request as overly broad, unduly burdensome, and not proportional

 to the needs of the case. Agilent further objects to this Request to the extent it seeks a nonparty’s

 proprietary or confidential information without the nonparty’s consent. Agilent objects to this

 Request to the extent that it seeks information not relevant to any claim or defense in this action.

 Agilent further objects to this Request on the ground that it is duplicative of Request 47.

          Agilent will not produce documents in response to this request.

 REQUEST FOR PRODUCTION NO. 58

          All financial statements (whether audited, unaudited, quarterly or annual) prepared by or

 on behalf of Agilent.

 RESPONSE

          Agilent objects to this Request as overly broad, unduly burdensome, and not proportional

 to the needs of the case. Agilent objects to this Request to the extent that it seeks information not

 relevant to any claim or defense in this action.

          Agilent will not produce documents in response to this request.

 REQUEST FOR PRODUCTION NO. 59

          All financial statements (whether audited, unaudited, quarterly or annual) prepared by or

 on behalf of ProZyme

 RESPONSE




                                                    46
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 48 of 140 PageID #: 3731



          Agilent objects to this Request as overly broad, unduly burdensome, and not proportional

 to the needs of the case. Agilent further objects to this Request to the extent it seeks a nonparty’s

 proprietary or confidential information without the nonparty’s consent. Agilent objects to this

 Request to the extent that it seeks information not relevant to any claim or defense in this action.

 Agilent further objects to this Request on the ground that it is duplicative of Request 47.

          Agilent will not produce documents in response to this request.

 REQUEST FOR PRODUCTION NO. 60

          All tax returns filed by or on behalf of Agilent since August 1, 2018.

 RESPONSE

          Agilent objects to this Request as overly broad, unduly burdensome, and not proportional

 to the needs of the case. Agilent objects to this Request to the extent that it seeks information not

 relevant to any claim or defense in this action.

          Agilent will not produce documents in response to this request.

 REQUEST FOR PRODUCTION NO. 61

          All tax returns filed by or on behalf of ProZyme since August 1, 2018.

 RESPONSE

          Agilent objects to this Request as overly broad, unduly burdensome, and not proportional

 to the needs of the case. Agilent objects to this Request to the extent that it seeks information not

 relevant to any claim or defense in this action. Agilent further objects to this Request on the

 ground that it is duplicative of Request 47.

          Agilent will not produce documents in response to this request.

 REQUEST FOR PRODUCTION NO. 62

          All agreements executed by Agilent on behalf of ProZyme.


                                                    47
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 49 of 140 PageID #: 3732



 RESPONSE

          Agilent objects to this Request as vague, overly broad, unduly burdensome, and not

 proportional to the needs of the case. Agilent further objects to this Request to the extent that it

 seeks information not relevant to any claim or defense in this action, specifically to the extent it

 is not limited to only the Accused Product. Agilent further objects to this Request on the ground

 that it is duplicative of Request 47.

          Agilent will not produce documents in response to this request but will consider a request

 that is narrowed and/or clarified.

 REQUEST FOR PRODUCTION NO. 63

          Documents sufficient to show the relationship between Agilent and ProZyme as it relates

 to the Accused Product, including, but not limited to, all agreements between Agilent and

 ProZyme concerning the Accused Product and any directions and communications provided

 between Agilent and ProZyme with respect to the Accused Products.

 RESPONSE

          Agilent objects to this Request as vague, overly broad, unduly burdensome, and not

 proportional to the needs of the case. Agilent also objects to this Request on the ground that it is

 not properly limited in time or scope because the definition of “Accused Product” is not limited

 to alleged infringing activities in the United States market and purports to require the production

 of documents relating to conduct or events prior to Agilent’s acquisition of ProZyme. Agilent

 further objects to this Request to the extent it seeks documents and communications protected

 from discovery by the attorney-client privilege, the attorney work-product immunity, or any

 other applicable privilege or immunity. Agilent further objects to this Request to the extent it

 seeks a nonparty’s proprietary or confidential information without the nonparty’s consent.


                                                  48
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 50 of 140 PageID #: 3733



 Agilent further objects to this Request to the extent that it seeks information not relevant to any

 claim or defense in this action. Agilent further objects to this Request on the ground that it is

 duplicative of Request 47.

          Subject to the foregoing general and specific objections, Agilent will produce responsive,

 non-privileged documents, from its acquisition of ProZyme through the present, for alleged

 infringing activity within the United States market, to the extent they exist in Agilent’s

 possession, custody, or control, and can be located through a reasonable search.

 REQUEST FOR PRODUCTION NO. 64

          All documents and things relating to the ʼ234 Patent.

 RESPONSE

          Agilent objects to this Request to the extent it calls for the disclosure of attorney work

 product and/or privileged communications. Agilent objects to this Request as vague, overly

 broad, unduly burdensome, and not proportional to the needs of the case.

          Agilent will not produce documents in response to this request but will consider a request

 that is narrowed and/or clarified.

 REQUEST FOR PRODUCTION NO. 65

          All documents and things relating to Agilent’s knowledge of any of the ʼ234 Patent and

 the application(s) from which the ʼ234 Patent issued, including but not limited to the date on

 which, and extent to which, Agilent first became aware of each such patent and patent

 application.

 RESPONSE

          Agilent objects to this Request to the extent it seeks documents and communications

 protected from discovery by the attorney-client privilege, the attorney work-product immunity,


                                                  49
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 51 of 140 PageID #: 3734



 or any other applicable privilege or immunity. Agilent objects to this Request as vague, overly

 broad, unduly burdensome, and not proportional to the needs of the case. Agilent also objects to

 this Request on the ground that the definition of “Agilent” purports to require the production of

 documents for entities other than Agilent Technologies Inc. relating to conduct or events prior to

 Agilent’s acquisition of ProZyme. Agilent also objects to this Request on the ground that it is

 duplicative of Request 64.

          Agilent will not produce documents in response to this request but will consider a request

 that is narrowed and/or clarified.

 REQUEST FOR PRODUCTION NO. 66

          All documents and things relating to any interpretation, construction, or meaning of any

 claim or claim term of any of the ʼ234 Patent.

 RESPONSE

          Agilent objects to this Request to the extent it seeks documents and communications

 protected from discovery by the attorney-client privilege, the attorney work-product immunity,

 or any other applicable privilege or immunity. Agilent objects to this Request as vague, overly

 broad, unduly burdensome, and not proportional to the needs of the case. Agilent also objects to

 this Request to the extent that it seeks information not relevant to any claim or defense in this

 action. Agilent further objects to this Request on the ground that it is duplicative of Request 64.

 Agilent further objects to this Request as premature, as Waters has yet to produce its initial or

 final claim charts relating each known accused product to the asserted claims each such product

 allegedly infringes, and because it seeks production of documents relating to evidence that will

 be presented through expert testimony, which is not yet required under the Scheduling Order.




                                                  50
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 52 of 140 PageID #: 3735



          Subject to the foregoing general and specific objections, Agilent will produce responsive,

 non-privileged documents relevant to the claims and defenses asserted in this action, to the

 extent they exist in Agilent’s possession, custody, or control, and can be located through a

 reasonable search, at the appropriate time.

 REQUEST FOR PRODUCTION NO. 67

          All documents and things relating to the patentability, validity, infringement, or

 enforceability of the ʼ234 Patent, including but not limited to any opinions of counsel.

 RESPONSE

          Agilent objects to this Request to the extent it seeks documents and communications

 protected from discovery by the attorney-client privilege, the attorney work-product immunity,

 or any other applicable privilege or immunity. Agilent objects to this Request as vague, overly

 broad, unduly burdensome, and not proportional to the needs of the case. Agilent also objects to

 this Request to the extent that it seeks information not relevant to any claim or defense in this

 action. Agilent further objects to this Request on the ground that it is duplicative of Request 64.

 Agilent further objects to this Request as premature, as Waters has yet to produce its initial or

 final claim charts relating each known accused product to the asserted claims each such product

 allegedly infringes, and because it seeks production of documents relating to evidence that will

 be presented through expert testimony, which is not yet required under the Scheduling Order.

          Subject to the foregoing general and specific objections, Agilent will produce responsive,

 non-privileged documents relevant to the claims and defenses asserted in this action, to the

 extent they exist in Agilent’s possession, custody, or control, and can be located through a

 reasonable search, at the appropriate time.

 REQUEST FOR PRODUCTION NO. 68


                                                  51
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 53 of 140 PageID #: 3736



          All documents and things upon which Agilent intends to rely in support of its contention

 that it has not infringed and does not infringe (willfully or otherwise) any of the asserted claims

 of the ʼ234 Patent either directly, indirectly, literally, or under the doctrine of equivalents.

 RESPONSE

          Agilent objects to this Request to the extent it seeks documents and communications

 protected from discovery by the attorney-client privilege, the attorney work-product immunity,

 or any other applicable privilege or immunity. Agilent objects to this Request as vague, overly

 broad, unduly burdensome, and not proportional to the needs of the case. Agilent also objects to

 this Request to the extent that it seeks information not relevant to any claim or defense in this

 action. Agilent further objects to this Request on the ground that it is duplicative of Request 64.

 Agilent further objects to this Request as premature, as Waters has yet to produce its initial or

 final claim charts relating each known accused product to the asserted claims each such product

 allegedly infringes, and because it seeks production of documents relating to evidence that will

 be presented through expert testimony, which is not yet required under the Scheduling Order.

          Subject to the foregoing general and specific objections, Agilent will produce responsive,

 non-privileged documents relevant to the claims and defenses asserted in this action, to the

 extent they exist in Agilent’s possession, custody, or control, and can be located through a

 reasonable search, at the appropriate time.

 REQUEST FOR PRODUCTION NO. 69

          All documents and things upon which Agilent intends to rely in support of its contention

 that the Accused Products do not infringe the ʼ234 Patent.

 RESPONSE




                                                   52
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 54 of 140 PageID #: 3737



          Agilent objects to this Request to the extent it seeks documents and communications

 protected from discovery by the attorney-client privilege, the attorney work-product immunity,

 or any other applicable privilege or immunity. Agilent objects to this Request as vague, overly

 broad, unduly burdensome, and not proportional to the needs of the case. Agilent also objects to

 this Request to the extent that it seeks information not relevant to any claim or defense in this

 action. Agilent further objects to this Request on the ground that it is duplicative of Request 64.

 Agilent further objects to this Request as premature, as Waters has yet to produce its initial or

 final claim charts relating each known accused product to the asserted claims each such product

 allegedly infringes, and because it seeks production of documents relating to evidence that will

 be presented through expert testimony, which is not yet required under the Scheduling Order.

          Subject to the foregoing general and specific objections, Agilent will produce responsive,

 non-privileged documents relevant to the claims and defenses asserted in this action, to the

 extent they exist in Agilent’s possession, custody, or control, and can be located through a

 reasonable search, at the appropriate time.

 REQUEST FOR PRODUCTION NO. 70

          All Documents relating to or describing any of Your policies, practices, or guidelines

 regarding the patent rights of others, including policies regarding the analysis of patents to

 ensure You do not infringe such patents and policies with respect to monitoring of patents or

 patent rights.

 RESPONSE

          Agilent objects to this Request to the extent it seeks documents and communications

 protected from discovery by the attorney-client privilege, the attorney work-product immunity,

 or any other applicable privilege or immunity. Agilent also objects to this Request on the ground


                                                  53
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 55 of 140 PageID #: 3738



 that it seeks information not relevant to any claim or defense in this action. Agilent objects to

 this Request as vague, overly broad, unduly burdensome, and not proportional to the needs of the

 case. Agilent also objects to this Request on the ground that it is not properly limited in time or

 scope because the definition of “You” and “Your” purports to require the production of

 documents for entities other than Agilent Technologies Inc. relating to conduct or events prior to

 Agilent’s acquisition of ProZyme.

          Agilent will not produce documents in response to this request but will consider a request

 that is narrowed and/or clarified.

 REQUEST FOR PRODUCTION NO. 71

          All Documents relating to any design-around of the ʼ234 Patent and the application(s)

 from which the ʼ234 Patent issued that You considered or implemented, or are considering or

 implementing.

 RESPONSE

          Agilent objects to this Request to the extent it seeks documents and communications

 protected from discovery by the attorney-client privilege, the attorney work-product immunity,

 or any other applicable privilege or immunity. Agilent objects to this Request as vague, overly

 broad, unduly burdensome, and not proportional to the needs of the case. Agilent also objects to

 this Request on the ground that it is not properly limited in time or scope because the definition

 of “You” purports to require the production of documents for entities other than Agilent

 Technologies Inc. relating to conduct or events prior to Agilent’s acquisition of ProZyme.

 Agilent further objects to this Request on the ground that it seeks design around information for

 other patents in the ’234 Patent family because those patents are not at issue in this action.

 Agilent also objects to this Request as premature, as Waters has yet to produce its initial or final


                                                  54
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 56 of 140 PageID #: 3739



 claim charts relating each known accused product to the asserted claims each such product

 allegedly infringes. Agilent further objects to this Request to the extent it is duplicative of

 Requests 64, 65, and 70.

          Subject to the foregoing general and specific objections, Agilent will produce responsive,

 non-privileged documents, from its acquisition of ProZyme through the present, relevant to the

 claims and defenses asserted in this action, to the extent they exist in Agilent’s possession,

 custody, or control, and can be located through a reasonable search, at the appropriate time.

 REQUEST FOR PRODUCTION NO. 72

          All documents and things comparing any of the Accused Products, or any component

 thereof, with the ʼ234 Patent.

 RESPONSE

          Agilent objects to this Request as seeking irrelevant information, specifically as it relates

 to any component of the Accused Product because the Accused Product is only InstantPC TM.

 Agilent also objects to this Request to the extent it seeks documents and communications

 protected from discovery by the attorney-client privilege, the attorney work-product immunity,

 or any other applicable privilege or immunity. Agilent objects to this Request as vague, overly

 broad, unduly burdensome, and not proportional to the needs of the case. Agilent also objects to

 this Request on the ground that it is not properly limited in time or scope because the definition

 of “Accused Product” purports to require the production of documents relating to conduct or

 events prior to Agilent’s acquisition of ProZyme. Agilent further objects to this Request to the

 extent it is duplicative of Requests 47, 64, 70, and 71.

          Subject to the foregoing general and specific objections, Agilent will produce responsive,

 non-privileged documents, from its acquisition of ProZyme through the present, for InstantPC TM,


                                                   55
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 57 of 140 PageID #: 3740



 to the extent they exist in Agilent’s possession, custody, or control, and can be located through a

 reasonable search.

 REQUEST FOR PRODUCTION NO. 73

          All documents and things comparing any of the Accused Products, or any component

 thereof, with Waters’ GlycoWorks RapFluor-MS N-Glycan Kit.

 RESPONSE

          Agilent objects to this Request as seeking irrelevant information, specifically as it relates

 to any component of the Accused Product because the Accused Product is only InstantPC TM.

 Agilent also objects to this Request to the extent it seeks documents and communications

 protected from discovery by the attorney-client privilege, the attorney work-product immunity,

 or any other applicable privilege or immunity. Agilent objects to this Request as vague, overly

 broad, unduly burdensome, and not proportional to the needs of the case. Agilent also objects to

 this Request on the ground that it is not properly limited in time or scope because the definition

 of “Accused Product” purports to require the production of documents relating to conduct or

 events prior to Agilent’s acquisition of ProZyme. Agilent further objects to this Request to the

 extent it is duplicative of Requests 47, 64, 70, and 71.

          Subject to the foregoing general and specific objections, Agilent will produce responsive,

 non-privileged documents, from its acquisition of ProZyme through the present, for InstantPC TM,

 to the extent they exist in Agilent’s possession, custody, or control, and can be located through a

 reasonable search.

 REQUEST FOR PRODUCTION NO. 74




                                                   56
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 58 of 140 PageID #: 3741



          All documents and things upon which Agilent intends to rely in support of its contention

 that the asserted claims of the ʼ234 Patent are invalid under one or more of 35 U.S.C. §§ 101,

 102, 103, and 112.

 RESPONSE

          Agilent objects to this Request to the extent it seeks documents and communications

 protected from discovery by the attorney-client privilege, the attorney work-product immunity,

 or any other applicable privilege or immunity. Agilent objects to this Request as overly broad,

 unduly burdensome, and not proportional to the needs of the case. Agilent also objects to this

 Request on the ground that the term “asserted claims” is vague, ambiguous, and undefined.

 Agilent further objects to this Request as premature as Waters has yet to identify which claims it

 intends to assert against Agilent or produce its initial or final claim charts relating each known

 product to the asserted claims each such product allegedly infringes, and because it seeks

 production of documents relating to evidence that will be presented through expert testimony

 and/or invalidity contentions, which is not yet required under the Scheduling Order. Agilent

 further objects to this Request to the extent it is duplicative of Request 64, 66, and 67.

          Subject to the foregoing general and specific objections, Agilent will produce responsive,

 non-privileged documents relevant to the claims and defenses in this action, to the extent they

 exist in Agilent’s possession, custody, or control, and can be located through a reasonable search,

 at the appropriate time.

 REQUEST FOR PRODUCTION NO. 75

          All Documents relating to any prior art search relating to ’234 patent, including search

 requests, reports, analyses, and references located.

 RESPONSE


                                                  57
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 59 of 140 PageID #: 3742



          Agilent objects to this Request to the extent it seeks documents and communications

 protected from discovery by the attorney-client privilege, the attorney work-product immunity,

 or any other applicable privilege or immunity. Agilent objects to this Request as vague, overly

 broad, unduly burdensome, and not proportional to the needs of the case. Agilent also objects to

 this Request on the ground that it is not properly limited in time or scope because it purports to

 require the production of documents relating to conduct or events prior to Agilent’s acquisition

 of ProZyme. Agilent further objects to this Request to the extent it is duplicative of Requests 64,

 67, and 74. Agilent further objects to this Request on the ground that the phrase “prior art

 search” is vague, ambiguous, and undefined.

          Subject to the foregoing general and specific objections, Agilent will produce responsive,

 non-privileged documents to the extent they exist in Agilent’s possession, custody, or control,

 and can be located through a reasonable search.

 REQUEST FOR PRODUCTION NO. 76

          All Documents that You intend to rely on to establish the level of ordinary skill in the art

 relating to the ’234 patent.

 RESPONSE

          Agilent objects to this Request to the extent it seeks documents and communications

 protected from discovery by the attorney-client privilege, the attorney work-product immunity,

 or any other applicable privilege or immunity. Agilent objects to this Request as overly broad,

 unduly burdensome, and not proportional to the needs of the case. Agilent also objects to this

 Request as premature in light of the Scheduling Order entered by the Court. Agilent further

 objects to this Request as premature as Waters has yet to identify which claims it intends to

 assert against Agilent or produce its initial or final claim charts relating each known product to


                                                   58
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 60 of 140 PageID #: 3743



 the asserted claims each such product allegedly infringes, and because it seeks production of

 documents relating to evidence that will be presented through expert testimony and/or invalidity

 contentions, which is not yet required under the Scheduling Order.

          Subject to the foregoing general and specific objections, Agilent will produce responsive,

 non-privileged documents relevant to the claims and defenses in this action, to the extent they

 exist in Agilent’s possession, custody, or control, and can be located through a reasonable search,

 at the appropriate time.

 REQUEST FOR PRODUCTION NO. 77

          All Documents that You intend to rely on to rebut any claim by Waters that there is

 objective evidence (a/k/a “secondary considerations”) of non-obviousness with respect to any

 claim of the ’234 Patent.

 RESPONSE

          Agilent objects to this Request on the ground that it is based on an improper hypothetical.

 Agilent also objects to this Request as premature, on the ground that Waters has not provided the

 evidence referenced in this Request. Agilent further objects to this Request to the extent it seeks

 documents and communications protected from discovery by the attorney-client privilege, the

 attorney work-product immunity, or any other applicable privilege or immunity. Agilent further

 objects to this Request on the ground that it is duplicative of Request 64. Agilent further objects

 to this Request as premature as Waters has yet to identify which claims it intends to assert

 against Agilent or produce its initial or final claim charts relating each known product to the

 asserted claims each such product allegedly infringes, and because it seeks production of

 documents relating to evidence that will be presented through expert testimony and/or invalidity

 contentions, which is not yet required under the Scheduling Order.


                                                  59
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 61 of 140 PageID #: 3744



          Subject to the foregoing general and specific objections, Agilent will produce responsive,

 non-privileged documents relevant to the claims and defenses in this action, to the extent they

 exist in Agilent’s possession, custody, or control, and can be located through a reasonable search,

 at the appropriate time.

 REQUEST FOR PRODUCTION NO. 78

          All documents and things upon which Agilent intends to rely in support of its affirmative

 defense that the claims of the ’234 patent are invalid under the judicially-created doctrine of

 double patenting, including but not limited to obviousness-type double patenting.

 RESPONSE

          Agilent objects to this Request to the extent it seeks documents and communications

 protected from discovery by the attorney-client privilege, the attorney work-product immunity,

 or any other applicable privilege or immunity. Agilent objects to this Request as overly broad,

 unduly burdensome, and not proportional to the needs of the case. Agilent further objects to this

 Request as premature as Waters has yet to identify which claims it intends to assert against

 Agilent or produce its initial or final claim charts relating each known product to the asserted

 claims each such product allegedly infringes, and because it seeks production of documents

 relating to evidence that will be presented through expert testimony and/or invalidity

 contentions, which is not yet required under the Scheduling Order.

          Subject to the foregoing general and specific objections, Agilent will produce responsive,

 non-privileged documents relevant to the claims and defenses in this action, to the extent they

 exist in Agilent’s possession, custody, or control, and can be located through a reasonable search,

 at the appropriate time.

 REQUEST FOR PRODUCTION NO. 79


                                                  60
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 62 of 140 PageID #: 3745



          All documents and things upon which Agilent intends to rely in support of its affirmative

 defense that the claims of the ’234 patent are invalid on the grounds of statutory double

 patenting.

 RESPONSE

          Agilent objects to this Request to the extent it seeks documents and communications

 protected from discovery by the attorney-client privilege, the attorney work-product immunity,

 or any other applicable privilege or immunity. Agilent objects to this Request as overly broad,

 unduly burdensome, and not proportional to the needs of the case. Agilent further objects to this

 Request as premature as Waters has yet to identify which claims it intends to assert against

 Agilent or produce its initial or final claim charts relating each known product to the asserted

 claims each such product allegedly infringes, and because it seeks production of documents

 relating to evidence that will be presented through expert testimony and/or invalidity

 contentions, which is not yet required under the Scheduling Order.

          Subject to the foregoing general and specific objections, Agilent will produce responsive,

 non-privileged documents relevant to the claims and defenses in this action, to the extent they

 exist in Agilent’s possession, custody, or control, and can be located through a reasonable search,

 at the appropriate time.

 REQUEST FOR PRODUCTION NO. 80

          All documents and things upon which Agilent intends to rely in support of its affirmative

 defense that Waters has engaged in patent misuse and/or improper conduct.

 RESPONSE

          Agilent objects to this Request to the extent it seeks documents and communications

 protected from discovery by the attorney-client privilege, the attorney work-product immunity,


                                                  61
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 63 of 140 PageID #: 3746



 or any other applicable privilege or immunity. Agilent objects to this Request as overly broad,

 unduly burdensome, and not proportional to the needs of the case.

          Subject to the foregoing general and specific objections, Agilent will produce responsive,

 non-privileged documents to the extent they exist in Agilent’s possession, custody, or control,

 and can be located through a reasonable search.

 REQUEST FOR PRODUCTION NO. 81

          All documents and things upon which Agilent intends to rely in support of its affirmative

 defense that Waters’ claim is barred by the equitable doctrine of prosecution laches.

 RESPONSE

          Agilent objects to this Request to the extent it seeks documents and communications

 protected from discovery by the attorney-client privilege, the attorney work-product immunity,

 or any other applicable privilege or immunity. Agilent objects to this Request as overly broad,

 unduly burdensome, and not proportional to the needs of the case.

          Subject to the foregoing general and specific objections, Agilent will produce responsive,

 non-privileged documents to the extent they exist in Agilent’s possession, custody, or control,

 and can be located through a reasonable search.

 REQUEST FOR PRODUCTION NO. 82

          All documents and things upon which Agilent intends to rely in support of its affirmative

 defense that Waters’ claim is barred by the equitable doctrine of unclean hands.

 RESPONSE

          Agilent objects to this Request to the extent it seeks documents and communications

 protected from discovery by the attorney-client privilege, the attorney work-product immunity,




                                                   62
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 64 of 140 PageID #: 3747



 or any other applicable privilege or immunity. Agilent objects to this Request as overly broad,

 unduly burdensome, and not proportional to the needs of the case.

           Subject to the foregoing general and specific objections, Agilent will produce responsive,

 non-privileged documents to the extent they exist in Agilent’s possession, custody, or control,

 and can be located through a reasonable search.

 REQUEST FOR PRODUCTION NO. 83

           All documents and things upon which Agilent intends to rely in support of its affirmative

 defense that Waters’ claim is barred by the doctrine of equitable estoppel.

 RESPONSE

           Agilent objects to this Request to the extent it seeks documents and communications

 protected from discovery by the attorney-client privilege, the attorney work-product immunity,

 or any other applicable privilege or immunity. Agilent objects to this Request as overly broad,

 unduly burdensome, and not proportional to the needs of the case.

           Subject to the foregoing general and specific objections, Agilent will produce responsive,

 non-privileged documents to the extent they exist in Agilent’s possession, custody, or control,

 and can be located through a reasonable search.

 REQUEST FOR PRODUCTION NO. 84

           All Documents that You intend to use, or may use, whether as evidence, for

 impeachment, or otherwise, at or in connection with any hearing, trial, or other proceeding in this

 action.

 RESPONSE

           Agilent objects to this Request to the extent it seeks documents and communications

 protected from discovery by the attorney-client privilege, the attorney work-product immunity,


                                                   63
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 65 of 140 PageID #: 3748



 or any other applicable privilege or immunity. Agilent objects to this Request as overly broad,

 unduly burdensome, and not proportional to the needs of the case.

          Subject to the foregoing general and specific objections, Agilent will produce responsive,

 non-privileged documents to the extent they exist in Agilent’s possession, custody, or control,

 and can be located through a reasonable search.

 REQUEST FOR PRODUCTION NO. 85

          All documents and things provided to, used by, received by, generated by, received from,

 or discussed with any other person contacted, interviewed, consulted, or retained by Agilent in

 relation to this lawsuit, including but not limited to any consulting or testifying experts.

 RESPONSE

          Agilent objects to this Request to the extent it seeks documents and communications

 protected from discovery by the attorney-client privilege, the attorney work-product immunity,

 or any other applicable privilege or immunity. Agilent objects to this Request as vague, overly

 broad, unduly burdensome, and not proportional to the needs of the case. Agilent also objects to

 this Request on the ground that it is not properly limited in time or scope because the definition

 of “Agilent” purports to require the production of documents for entities other than Agilent

 Technologies Inc. Agilent further objects to this Request to the extent it seeks a nonparty’s

 proprietary or confidential information without the nonparty’s consent. Agilent further objects to

 this Request to the extent it seeks to impose obligations beyond those in the Federal Rules of

 Civil Procedure.

          Agilent will not produce documents in response to this request but will consider a request

 that is narrowed and/or clarified.

 REQUEST FOR PRODUCTION NO. 86


                                                   64
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 66 of 140 PageID #: 3749



          All document and things upon which Agilent relied in preparing its initial disclosures

 pursuant to Federal Rule of Civil Procedure 26(a)(1) or identified or referenced in such initial

 disclosures.

 RESPONSE

          Agilent objects to this Request to the extent it seeks documents and communications

 protected from discovery by the attorney-client privilege, the attorney work-product immunity,

 or any other applicable privilege or immunity. Agilent objects to this Request as vague, overly

 broad, unduly burdensome, and not proportional to the needs of the case.

          Subject to the foregoing general and specific objections, Agilent will produce responsive,

 non-privileged documents to the extent they exist in Agilent’s possession, custody, or control,

 and can be located through a reasonable search.

 REQUEST FOR PRODUCTION NO. 87

          All Documents and Communications identified or referenced in Your answers to Waters’

 first set of Interrogatories, served contemporaneously with these Requests For Production.

 RESPONSE

          Agilent objects to this Request to the extent it seeks documents and communications

 protected from discovery by the attorney-client privilege, the attorney work-product immunity,

 or any other applicable privilege or immunity. Agilent objects to this Request as vague, overly

 broad, unduly burdensome, and not proportional to the needs of the case. Agilent objects to this

 Request to the extent that it incorporates by reference Waters’ Interrogatories. To the extent that

 they are relevant to this Request, Agilent incorporates by reference here its objections to Waters’

 Interrogatories.




                                                   65
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 67 of 140 PageID #: 3750



          Subject to the foregoing general and specific objections, Agilent will produce responsive,

 non-privileged documents to the extent they exist in Agilent’s possession, custody, or control,

 and can be located through a reasonable search.




                                                 /s/ Alexandra M. Ewing
 Of Counsel:                                     Chad M. Shandler (#3796)
                                                 Travis S. Hunter (#5350)
 Anne Elise Herold Li                            Alexandra M. Ewing (#6407)
 James K. Stronski                               RICHARDS, LAYTON & FINGER L.P.
 CROWELL & MORING LLP                            One Rodney Square
 590 Madison Avenue, 20th Floor                  920 North King Street
 New York, NY 10022                              Wilmington, Delaware 19801
 (212) 223-4000                                  (302) 651-7700
                                                 Shandler@rlf.com
 Chiemi Suzuki                                   Hunter@rlf.com
 CROWELL & MORING LLP                            Ewing@rlf.com
 515 South Flower St., 40th Floor
 Los Angeles, CA 90071                           Attorneys for Defendant Agilent Technologies Inc.
 (213) 622-4750

 Dated: April 22, 2019




                                                   66
 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 68 of 140 PageID #: 3751



                                 CERTIFICATE OF SERVICE

          I hereby certify that on this 22nd day of April, 2019, a true and correct copy of the

 foregoing Agilent Technologies Inc.’s Responses to Waters’ First Set of Requests for Production

 of Documents (Nos. 1-87) was caused to be served by email on the following:

 VIA ELECTRONIC MAIL                              VIA ELECTRONIC MAIL
 Matthew M. Wolf                                  Karen L. Pascale
 David McMullen, Ph.D.                            Robert M. Vrana
 Arnold & Porter Kaye Scholer LLP                 Young Conaway Stargatt & Taylor LLP
 601 Massachusetts Ave., NW                       Rodney Square
 Washington, DC 20001                             1000 North King Street
 Telephone: (202) 942-5000                        Wilmington, DE 19801
 Matthew.Wolf@arnoldporter.com                    Telephone: (302) 571-6600
 David.McMullen@arnoldporter.com                  kpascale@ycst.com
                                                  rvrana@ycst.com
 Jennifer A. Sklenar
 Arnold & Porter Kaye Scholer LLP
 777 South Figueroa St., 44th Floor
 Los Angeles, CA 90015
 Telephone: (213) 243-4000
 Jennifer.Sklenar@arnoldporter.com

 Jeffrey A. Miller
 Arnold & Porter Kaye Scholer LLP
 3000 El Camino Real
 Five Palo Alto Square, Suite 500
 Palo Alto, CA 94306-3807
 Telephone (650) 319-4500
 Jeffrey.Miller@arnoldporter.com


                                                  /s/ Alexandra M. Ewing
                                                  Alexandra M. Ewing (#6407)
                                                  Ewing@rlf.com




 RLF1 21144998v.1
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 69 of 140 PageID #: 3752




                   EXHIBIT B
       Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 70 of 140 PageID #: 3753




From:                             Kornweiss, Robert <RKornweiss@crowell.com>
Sent:                             Tuesday, June 4, 2019 5:14 PM
To:                               Reines, Victoria; Ewing, Alexandra M.; Li, Anne; Stronski, James; Suzuki, Chiemi; Shandler,
                                  Chad M.; Hunter, Travis S.
Cc:                               Water-Agilent; Pascale, Karen; zzz.External.RVrana@ycst.com; Hanick, Linda
Subject:                          RE: Waters Corporation et al v. Agilent Technologies Inc.; Case 1:18-cv-01450-MN



External E-mail

Victoria,

We agree that the parties are at issue on the production of pre-acquisition documents as well as RFPs 8, 22, 24-28, 30, 47-
50, 52-55, and 62. We also have updates on RFPs 6 and 70. For RFP 6, Agilent will conduct a reasonable search for
responsive documents. For RFP 70, Agilent has agreed to search for responsive Agilent documents, but will not search
for documents that relate only to ProZyme. Regarding RFP 21, we are still investigating confidentiality obligations, but
as a reminder, we have agreed to conduct a reasonable search for responsive documents and will notify Waters if any
documents are being withheld on the basis of confidentiality.

Regards,

Rob

Robert B. Kornweiss
rkornweiss@crowell.com
Direct: 212.803.4045

From: Reines, Victoria [mailto:Victoria.Reines@arnoldporter.com]
Sent: Tuesday, June 4, 2019 12:36 PM
To: Kornweiss, Robert; Ewing, Alexandra M.; Li, Anne; Stronski, James; Suzuki, Chiemi; Shandler, Chad M.; Hunter,
Travis S.
Cc: Water-Agilent; Pascale, Karen; RVrana@ycst.com; Hanick, Linda
Subject: RE: Waters Corporation et al v. Agilent Technologies Inc.; Case 1:18-cv-01450-MN

External Email

Rob,

The parties are now at issue with respect to the following:
     Production of pre-acquisition documents
     RFP 8
     RFPs 22, 24-28, 30
     RFPs 47-50, 52-55, 62

We are still waiting to hear from Agilent on RFPs 6, 21 and 70.

We are going to ask our local counsel to coordinate a time with your local counsel to call Judge Noreika’s Judicial
Administrator to schedule an argument.

Best regards,
Victoria
                                                              1
        Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 71 of 140 PageID #: 3754


From: Reines, Victoria
Sent: Monday, June 3, 2019 2:13 PM
To: 'Kornweiss, Robert' <RKornweiss@crowell.com>; Ewing, Alexandra M. <Ewing@rlf.com>; Li, Anne
<ALi@crowell.com>; Stronski, James <JStronski@crowell.com>; Suzuki, Chiemi <CSuzuki@crowell.com>; Shandler, Chad
M. <Shandler@RLF.com>; Hunter, Travis S. <Hunter@RLF.com>
Cc: Water-Agilent <Water-Agilent@arnoldporter.com>; Pascale, Karen <kpascale@ycst.com>;
zzz.External.RVrana@ycst.com <RVrana@ycst.com>; Hanick, Linda <lhanick@ycst.com>
Subject: RE: Waters Corporation et al v. Agilent Technologies Inc.; Case 1:18-cv-01450-MN

Rob,

        With respect to RFP 8, we have reviewed the cases you sent and they are inapposite. We believe that we are at
         issue with respect to this request.
        We appreciate that Agilent is looking into RFPs 6 and 70 and hope to hear from you soon on these requests.
        We understand that the parties are at issue with respect to the pre-acquisition documents.
        With respect to RFP 59, given that Agilent has agreed to produce documents in response to RFPs 16 and 18,
         Waters does not intend to raise this request with the Judge.

Best regards,
Victoria

From: Kornweiss, Robert <RKornweiss@crowell.com>
Sent: Thursday, May 30, 2019 6:25 PM
To: Reines, Victoria <Victoria.Reines@arnoldporter.com>; Ewing, Alexandra M. <Ewing@rlf.com>; Li, Anne
<ALi@crowell.com>; Stronski, James <JStronski@crowell.com>; Suzuki, Chiemi <CSuzuki@crowell.com>; Shandler, Chad
M. <Shandler@RLF.com>; Hunter, Travis S. <Hunter@RLF.com>
Cc: Water-Agilent <Water-Agilent@arnoldporter.com>; Pascale, Karen <kpascale@ycst.com>;
zzz.External.RVrana@ycst.com <RVrana@ycst.com>; Hanick, Linda <lhanick@ycst.com>
Subject: RE: Waters Corporation et al v. Agilent Technologies Inc.; Case 1:18-cv-01450-MN

External E-mail

Victoria,

I have included below a few additional notes regarding the requests we discussed yesterday.

        Please note that we provided our position along with supporting case law regarding RFP 8 yesterday.
        We will continue looking into RFPs 6 and 70 and will update you as soon as possible.
        As we have discussed, the scope of Agilent’s search and production for RFPs 3, 9, 21, 64, and 65 (and other
         requests, as already discussed) will go back only to the time of Agilent’s acquisition of ProZyme.
        As a follow-up on RFP 59, Agilent has provided its financial information, including sales figures for the accused
         product. Agilent therefore does not intend to provide additional documents in response to RFP 59.

Additionally, based on our teleconference yesterday, we understand that you would let us know your position on whether
Waters consents to our motion to stay pending IPR “next week.” We would appreciate your response by Wednesday as
one week should be enough time for your client to decide if they would consent to such a motion.

Regards,

Rob

Robert B. Kornweiss
                                                             2
        Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 72 of 140 PageID #: 3755
rkornweiss@crowell.com
Direct: 212.803.4045

From: Reines, Victoria [mailto:Victoria.Reines@arnoldporter.com]
Sent: Thursday, May 30, 2019 12:11 PM
To: Kornweiss, Robert; Ewing, Alexandra M.; Li, Anne; Stronski, James; Suzuki, Chiemi; Shandler, Chad M.; Hunter,
Travis S.
Cc: Water-Agilent; Pascale, Karen; RVrana@ycst.com; Hanick, Linda
Subject: RE: Waters Corporation et al v. Agilent Technologies Inc.; Case 1:18-cv-01450-MN

 External Email

Rob,

As a follow-up to our conversation last night about RFP 70, Waters thinks it makes sense for your team to discuss
whether Agilent is willing to search for post-acquisition documents responsive to this request that only relate to
ProZyme to determine whether any exist, so that we do not have to bring a dispute to Judge Noreika about non-existent
documents. We understand that this may take some time, but we think it makes sense for this to be done as we finalize
the parties’ positions on the outstanding items.

Best regards,
Victoria
_______________
Victoria Reines
Associate

Arnold & Porter
250 West 55th Street | New York, New York 10019-9710
T: +1 212.836.7228 | F: +1 212.836.6575
Victoria.Reines@arnoldporter.com | www.arnoldporter.com
From: Reines, Victoria
Sent: Wednesday, May 29, 2019 6:23 PM
To: Kornweiss, Robert; Ewing, Alexandra M.; Li, Anne; Stronski, James; Suzuki, Chiemi; Shandler, Chad M.; Hunter,
Travis S.
Cc: Water-Agilent; Pascale, Karen; zzz.External.RVrana@ycst.com; Hanick, Linda
Subject: RE: Waters Corporation et al v. Agilent Technologies Inc.; Case 1:18-cv-01450-MN

Counsel,

Thank you for the meet-and-confers yesterday and today. We discussed the following:

           RFPs 3 and 9: Agilent has agreed that it will search for and produce non-privileged, responsive documents
            related to the “process of manufacture” and “manufacturing instructions” for the Accused Products to the
            extent they exist in Agilent’s possession, custody or control.
           RFP 6: Agilent will get back to Waters on this request. This issue has been discussed several times now. Please
            get back to us as soon as possible.
           RFP 8: Agilent will send Waters cases supporting its position on this request. We have not yet received
            anything.
           RFP 21: Agilent will search for and produce non-privileged, responsive documents showing the identity of the
            individuals and entities who use the Accused Product to the extent they exist, are in Agilent’s possession,
            custody or control, and are not subject to confidentiality agreements. Agilent will investigate whether it needs
            to withhold any responsive documents subject to confidentiality agreements while it gets any necessary
            clearances from those customers that Agilent has such confidentiality obligations. As we discussed, Waters will
            not wait to tee up the other discovery disputes with the Court while Agilent completes this investigation.

                                                                3
        Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 73 of 140 PageID #: 3756
           RFP 64: Agilent will search for and produce non-privileged, responsive documents that relate to the actual ’234
            Patent (i.e., Agilent will not search for documents relating to InstantPC in response to this request, as such
            documents would be responsive to others of Waters’ RFPs) to the extent they exist and are in Agilent’s
            possession, custody or control. Agilent further agreed that responsive documents would not have to specifically
            call out the patent number, and that it would search for and produce documents where it is clear that the
            document relates to the ’234 patent even if the patent is not specifically mentioned. However, the parties are
            still at issue with regard to the ProZyme documents, as we have previously discussed.
           RFP 65: Agilent will perform a reasonable search for non-privileged, responsive documents that exist up until,
            and including, the call from Waters notifying Agilent of the ’234 Patent and produce these documents to the
            extent that they exist and are in Agilent’s possession, custody or control.
           RFP 70: I called you to seek clarification on Agilent’s position regarding this RFP. Please call me at your earliest
            convenience.
           ProZyme documents: Agilent is not withholding any post-acquisition ProZyme documents in response to
            Waters’ requests.

Please let us know if this does not accurately reflect Agilent’s positions.

Best regards,
Victoria
_______________
Victoria Reines
Associate

Arnold & Porter
250 West 55th Street | New York, New York 10019-9710
T: +1 212.836.7228 | F: +1 212.836.6575
Victoria.Reines@arnoldporter.com | www.arnoldporter.com
From: Reines, Victoria
Sent: Wednesday, May 29, 2019 5:01 PM
To: Kornweiss, Robert; Ewing, Alexandra M.; Li, Anne; Stronski, James; Suzuki, Chiemi; Shandler, Chad M.; Hunter,
Travis S.
Cc: Water-Agilent; Pascale, Karen; zzz.External.RVrana@ycst.com; Hanick, Linda
Subject: RE: Waters Corporation et al v. Agilent Technologies Inc.; Case 1:18-cv-01450-MN

Rob,

As a follow-up from yesterday’s meet-and-confer, attached please find a case that supports Waters’ position with
respect to RFP 8.

Best regards,
Victoria
_______________
Victoria Reines
Associate

Arnold & Porter
250 West 55th Street | New York, New York 10019-9710
T: +1 212.836.7228 | F: +1 212.836.6575
Victoria.Reines@arnoldporter.com | www.arnoldporter.com
From: Kornweiss, Robert [mailto:RKornweiss@crowell.com]
Sent: Wednesday, May 29, 2019 1:08 PM
To: Reines, Victoria; Ewing, Alexandra M.; Li, Anne; Stronski, James; Suzuki, Chiemi; Shandler, Chad M.; Hunter, Travis
S.
Cc: Water-Agilent; Pascale, Karen; zzz.External.RVrana@ycst.com; Hanick, Linda
Subject: RE: Waters Corporation et al v. Agilent Technologies Inc.; Case 1:18-cv-01450-MN
                                                                 4
      Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 74 of 140 PageID #: 3757

External E-mail

Yes, 5:00 pm works. Thank you for your flexibility.

Rob

Robert B. Kornweiss
rkornweiss@crowell.com
Direct: 212.803.4045

From: Reines, Victoria [mailto:Victoria.Reines@arnoldporter.com]
Sent: Wednesday, May 29, 2019 1:04 PM
To: Ewing, Alexandra M.; Kornweiss, Robert; Li, Anne; Stronski, James; Suzuki, Chiemi; Shandler, Chad M.; Hunter,
Travis S.
Cc: Water-Agilent; Pascale, Karen; RVrana@ycst.com; Hanick, Linda
Subject: RE: Waters Corporation et al v. Agilent Technologies Inc.; Case 1:18-cv-01450-MN

 External Email

Waters is available at 5 pm ET. Would that work for Agilent?
_______________
Victoria Reines
Associate

Arnold & Porter
250 West 55th Street | New York, New York 10019-9710
T: +1 212.836.7228 | F: +1 212.836.6575
Victoria.Reines@arnoldporter.com | www.arnoldporter.com
From: Ewing, Alexandra M. [mailto:Ewing@rlf.com]
Sent: Wednesday, May 29, 2019 12:33 PM
To: Kornweiss, Robert; Reines, Victoria; ali?crowell.com; jstronski?crowell.com; csuzuki?crowell.com; Shandler, Chad M.;
Hunter, Travis S.
Cc: Water-Agilent; Pascale, Karen; zzz.External.RVrana@ycst.com; Hanick, Linda
Subject: RE: Waters Corporation et al v. Agilent Technologies Inc.; Case 1:18-cv-01450-MN

External E-mail

I can be available for a call at 4:30 pm.

Alexandra M. Ewing
Richards, Layton & Finger, P.A.
One Rodney Square
920 North King Street
Wilmington, DE 19801
302-651-7898 (direct dial)
Ewing@rlf.com



The information contained in this electronic communication is intended only for the use of the individual or
entity named above and may be privileged and/or confidential. If the reader of this message is not the
intended recipient, you are hereby notified that any unauthorized dissemination, distribution or copying of
this communication is strictly prohibited by law. If you have received this communication in error, please


                                                            5
       Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 75 of 140 PageID #: 3758
immediately notify us by return e-mail or telephone (302-651-7700) and destroy the original message.
Thank you.



From: Kornweiss, Robert <RKornweiss@crowell.com>
Sent: Wednesday, May 29, 2019 12:31 PM
To: Reines, Victoria <Victoria.Reines@arnoldporter.com>; ali?crowell.com <ali@crowell.com>; jstronski?crowell.com
<jstronski@crowell.com>; csuzuki?crowell.com <csuzuki@crowell.com>; Shandler, Chad M. <Shandler@RLF.com>;
Hunter, Travis S. <Hunter@RLF.com>; Ewing, Alexandra M. <Ewing@rlf.com>
Cc: Water-Agilent <Water-Agilent@arnoldporter.com>; Pascale, Karen <kpascale@ycst.com>; RVrana@ycst.com;
Hanick, Linda <lhanick@ycst.com>
Subject: RE: Waters Corporation et al v. Agilent Technologies Inc.; Case 1:18-cv-01450-MN

All,

Apologies for the inconvenience, but a scheduling conflict has come up and we are wondering if counsel are all available
to meet and confer at 4:30 pm this afternoon rather than 2:00 pm. Please let us know if that works for everyone.

Thank you,

Rob

Robert B. Kornweiss
rkornweiss@crowell.com
Direct: 212.803.4045

From: Reines, Victoria [mailto:Victoria.Reines@arnoldporter.com]
Sent: Saturday, May 25, 2019 6:27 PM
To: Kornweiss, Robert; Li, Anne; Stronski, James; Suzuki, Chiemi; shandler@rlf.com; hunter@rlf.com; Ewing@rlf.com
Cc: Water-Agilent; Pascale, Karen; RVrana@ycst.com; Hanick, Linda
Subject: RE: Waters Corporation et al v. Agilent Technologies Inc.; Case 1:18-cv-01450-MN

 External Email

Rob,

In addition to the ongoing discovery disputes between the parties, on Tuesday’s meet-and-confer, Waters would also
like to discuss the documents Agilent produced that are marked as “CONFIDENTIAL” even though they are publicly
available.

Best regards,
Victoria
_______________
Victoria Reines
Associate

Arnold & Porter
250 West 55th Street | New York, New York 10019-9710
T: +1 212.836.7228 | F: +1 212.836.6575
Victoria.Reines@arnoldporter.com | www.arnoldporter.com
From: Kornweiss, Robert [mailto:RKornweiss@crowell.com]
Sent: Friday, May 24, 2019 5:00 PM
To: Reines, Victoria; Li, Anne; Stronski, James; Suzuki, Chiemi; shandler@rlf.com; hunter@rlf.com; Ewing@rlf.com
Cc: Water-Agilent; Pascale, Karen; zzz.External.RVrana@ycst.com; Hanick, Linda
Subject: RE: Waters Corporation et al v. Agilent Technologies Inc.; Case 1:18-cv-01450-MN
                                                            6
        Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 76 of 140 PageID #: 3759

 External E-mail

Victoria,

Please see the attached letter.

Regards,

Rob

Robert B. Kornweiss
rkornweiss@crowell.com
Direct: 212.803.4045

From: Reines, Victoria [mailto:Victoria.Reines@arnoldporter.com]
Sent: Thursday, May 16, 2019 2:55 PM
To: Kornweiss, Robert; Li, Anne; Stronski, James; Suzuki, Chiemi; shandler@rlf.com; hunter@rlf.com; Ewing@rlf.com
Cc: Water-Agilent; Pascale, Karen; RVrana@ycst.com; Hanick, Linda
Subject: Waters Corporation et al v. Agilent Technologies Inc.; Case 1:18-cv-01450-MN

 External Email

Counsel,

Please see the attached correspondence.

Best Regards,
Victoria
_______________
Victoria Reines
Associate

Arnold & Porter
250 West 55th Street | New York, New York 10019-9710
T: +1 212.836.7228 | F: +1 212.836.6575
Victoria.Reines@arnoldporter.com | www.arnoldporter.com



This communication may contain information that is legally privileged, confidential or exempt from disclosure. If you are not the intended recipient, please note that
any dissemination, distribution, or copying of this communication is strictly prohibited. Anyone who receives this message in error should notify the sender
immediately by telephone or by return e-mail and delete it from his or her computer.
___________________________________________
For more information about Arnold & Porter, click here:
http://www.arnoldporter.com



This communication may contain information that is legally privileged, confidential or exempt from disclosure. If you are not the intended recipient, please note that
any dissemination, distribution, or copying of this communication is strictly prohibited. Anyone who receives this message in error should notify the sender
immediately by telephone or by return e-mail and delete it from his or her computer.
___________________________________________
For more information about Arnold & Porter, click here:
http://www.arnoldporter.com



This communication may contain information that is legally privileged, confidential or exempt from disclosure. If you are not the intended recipient, please note that
any dissemination, distribution, or copying of this communication is strictly prohibited. Anyone who receives this message in error should notify the sender
immediately by telephone or by return e-mail and delete it from his or her computer.
___________________________________________
For more information about Arnold & Porter, click here:
http://www.arnoldporter.com

                                                                                  7
        Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 77 of 140 PageID #: 3760


This communication may contain information that is legally privileged, confidential or exempt from disclosure. If you are not the intended recipient, please note that
any dissemination, distribution, or copying of this communication is strictly prohibited. Anyone who receives this message in error should notify the sender
immediately by telephone or by return e-mail and delete it from his or her computer.
___________________________________________
For more information about Arnold & Porter, click here:
http://www.arnoldporter.com



This communication may contain information that is legally privileged, confidential or exempt from disclosure. If you are not the intended recipient, please note that
any dissemination, distribution, or copying of this communication is strictly prohibited. Anyone who receives this message in error should notify the sender
immediately by telephone or by return e-mail and delete it from his or her computer.
___________________________________________
For more information about Arnold & Porter, click here:
http://www.arnoldporter.com




                                                                                  8
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 78 of 140 PageID #: 3761




                   EXHIBIT C
        Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 79 of 140 PageID #: 3762




From:                              Li, Anne <ALi@crowell.com>
Sent:                              Monday, February 11, 2019 7:04 AM
To:                                Miller, Jeffrey
Cc:                                Suzuki, Chiemi; Hunter, Travis; Stronski, James; McMullen, David; Wolf, Matthew M.;
                                   Sklenar, Jennifer; Gutrick, Shantell; Shandler, Chad M.; Morris, John; Jansen, Mark
Subject:                           Re: Prozyme, Inc. v. Waters | Waters v. Agilent


Jeff,

We will agree to withdraw our motion to dismiss or transfer in Delaware in exchange for a joint stipulation in CA staying
the case until the outcome of the DE case.

Anne

P: (212) 895-4279


On Feb 10, 2019, at 5:28 PM, Miller, Jeffrey
<Jeffrey.Miller@arnoldporter.com<mailto:Jeffrey.Miller@arnoldporter.com>> wrote:

External Email


Anne,

We do not understand how you can say this was not the plan we discussed, as we even called you back to confirm that
Agilent/Prozyme would agree to withdraw its motion in Delaware if the parties stayed the ND.Cal Case, and you said
"yes."

The stated reason for the offer you made (dismiss ND.Cal case and withdraw motion to dismiss/transfer in Delaware)
was that your client decided that it made sense to litigate this dispute in one forum. If the ND.Cal case is stayed, and the
motion to dismiss/transfer in Delaware is withdrawn, your client gets exactly what it wanted. Can you tell us what
Agilent/Prozyme's position is on the motion to dismiss/transfer in the Delaware case? Are you willing to file the
stipulation you sent us for the Delaware case? Or if that offer contingent on dismissal of the ND.Cal case?

Jeff

-----Original Message-----
From: Li, Anne [mailto:ALi@crowell.com]
Sent: Friday, February 08, 2019 4:22 PM
To: Miller, Jeffrey
Cc: Suzuki, Chiemi; Hunter, Travis; Stronski, James; McMullen, David; Wolf, Matthew M.; Sklenar, Jennifer; Gutrick,
Shantell; Shandler, Chad M.; Morris, John; Jansen, Mark
Subject: Re: Prozyme, Inc. v. Waters | Waters v. Agilent

Jeff,



                                                             1
        Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 80 of 140 PageID #: 3763
There is a misunderstanding here. We will not agree to stay the ND Cal case indefinitely or until the case in Delaware is
complete. We had originally proposed a mutual dismissal without prejudice in California.

We will not waive our right to defend ProZyme in California. As I said, we're not waiving any defenses in DE.

Are you agreeing not to sue ProZyme for patent infringement in ND Cal on this patent?

Thanks,
Anne

P: (212) 895-4279


On Feb 8, 2019, at 6:05 PM, Miller, Jeffrey
<Jeffrey.Miller@arnoldporter.com<mailto:Jeffrey.Miller@arnoldporter.com><mailto:Jeffrey.Miller@arnoldporter.com>
> wrote:

External Email


Anne,

Thanks for the calls earlier today. Based on our conversations, we understand that Agilent has agreed to (1) withdraw
its motion to dismiss or transfer in Delaware and (2) ProZyme has agreed to stipulate to a stay of the case it brought in
California. Our client is amenable to this agreement. Thus, you have our permission to file the attached stipulation in
Delaware which we have sent to our local counsel to review and sign but they appear to be unavailable until Monday.

Can you please prepare and a file a statement of non-opposition to our motion to stay in California?

Have a nice weekend,
Jeff


-----Original Message-----
From: Miller, Jeffrey
Sent: Friday, February 08, 2019 10:01 AM
To: 'Li, Anne'
Cc: Suzuki, Chiemi; Hunter, Travis; Stronski, James; McMullen, David; Wolf, Matthew M.; Sklenar, Jennifer; Gutrick,
Shantell; Shandler, Chad M.; Morris, John; Jansen, Mark
Subject: RE: Prozyme, Inc. v. Waters | Waters v. Agilent

Anne, I will call you a couple of minutes after 2 pm EST.

-----Original Message-----
From: Li, Anne [mailto:ALi@crowell.com]
Sent: Friday, February 08, 2019 7:28 AM
To: Miller, Jeffrey
Cc: Suzuki, Chiemi; Hunter, Travis; Stronski, James; McMullen, David; Wolf, Matthew M.; Sklenar, Jennifer; Gutrick,
Shantell; Shandler, Chad M.; Morris, John; Jansen, Mark
Subject: Re: Prozyme, Inc. v. Waters | Waters v. Agilent

Jeff,

                                                             2
       Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 81 of 140 PageID #: 3764

Yes, I am. I would like to speak as early as possible. I am generally available other than 2:30-3:30 EST.

Thanks,
Anne

P: (212) 895-4279


On Feb 7, 2019, at 5:54 PM, Miller, Jeffrey
<Jeffrey.Miller@arnoldporter.com<mailto:Jeffrey.Miller@arnoldporter.com><mailto:Jeffrey.Miller@arnoldporter.com>
<mailto:Jeffrey.Miller@arnoldporter.com>> wrote:

External Email


Anne, are you around in the afternoon on Friday to discuss?

-----Original Message-----
From: Li, Anne [mailto:ALi@crowell.com]
Sent: Wednesday, February 06, 2019 5:51 PM
To: Miller, Jeffrey
Cc: Suzuki, Chiemi; Hunter, Travis; Stronski, James; McMullen, David; Wolf, Matthew M.; Sklenar, Jennifer; Gutrick,
Shantell; Shandler, Chad M.; Morris, John; Jansen, Mark
Subject: Re: Prozyme, Inc. v. Waters | Waters v. Agilent

Hi Jeff,

Regarding the first point below, our proposal is that these issues be litigated in a single forum and that would be the
District of Delaware. So, we have no present intention to re-file in California to the extent we reach an agreement to
withdraw the NDCA case and litigate in Delaware.

On your second point, we are not willing to waive any of our claims or defenses.

Please let us know whether you agree to this proposal.

Thanks,
Anne

P: (212) 895-4279


On Feb 6, 2019, at 5:47 PM, Miller, Jeffrey
<Jeffrey.Miller@arnoldporter.com<mailto:Jeffrey.Miller@arnoldporter.com><mailto:Jeffrey.Miller@arnoldporter.com>
<mailto:Jeffrey.Miller@arnoldporter.com><mailto:Jeffrey.Miller@arnoldporter.com>> wrote:

External Email

Hi Anne,




                                                              3
        Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 82 of 140 PageID #: 3765
We are considering your proposal and have a couple of questions: (1) will ProZyme agree as a condition of dismissal that
it will not file any new cases in the Northern District of California involving the patent-in-suit, and (2) will ProZyme object
to venue in Delaware.

Please let us know your client's position on these issues.

Thanks,
Jeff


From: Miller, Jeffrey
Sent: Tuesday, February 05, 2019 1:41 PM
To: 'Li, Anne'; Scott, Katie
Cc: Suzuki, Chiemi; Hunter, Travis; Stronski, James; McMullen, David; Wolf, Matthew M.; Sklenar, Jennifer; Gutrick,
Shantell; Shandler, Chad M.; Morris, John; Jansen, Mark
Subject: RE: Prozyme, Inc. v. Waters | Waters v. Agilent

Anne, Thank you for sending.

Our client contact is travelling overseas, but we expect to speak with him tomorrow and will let you know after we speak
with him.

Jeff


From: Li, Anne [mailto:ALi@crowell.com]
Sent: Tuesday, February 05, 2019 9:11 AM
To: Miller, Jeffrey; Scott, Katie
Cc: Suzuki, Chiemi; Hunter, Travis; Stronski, James; McMullen, David; Wolf, Matthew M.; Sklenar, Jennifer; Gutrick,
Shantell; Shandler, Chad M.; Morris, John; Jansen, Mark
Subject: RE: Prozyme, Inc. v. Waters | Waters v. Agilent

Jeff,

Any word from Waters? Attached are the proposed joint stipulations for CA and DE. Ideally, we would like to get them
on file today.

Thanks,
Anne

From: Miller, Jeffrey [mailto:Jeffrey.Miller@arnoldporter.com]
Sent: Monday, February 4, 2019 11:54 AM
To: Li, Anne; Scott, Katie
Cc: Suzuki, Chiemi; Hunter, Travis; Stronski, James; McMullen, David; Wolf, Matthew M.; Sklenar, Jennifer; Gutrick,
Shantell; Shandler, Chad M.; Morris, John; Jansen, Mark
Subject: Prozyme, Inc. v. Waters | Waters v. Agilent

External Email
Hi Anne,




                                                              4
      Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 83 of 140 PageID #: 3766
While our client considers the offer you made on Thursday regarding dismissing the California case, and withdrawing
your motion to dismiss/transfer and answering in the Delaware case, could you please send over the pleadings you
propose filing in both cases?

Thanks,
Jeff


_______________
Jeffrey Miller
Partner

Arnold & Porter
3000 El Camino Real
Five Palo Alto Square | Suite 500
Palo Alto, CA 94306-2112
T: +1 650.319.4538 | F: +1 650.319.4938
Jeffrey.Miller@arnoldporter.com<mailto:Jeffrey.Miller@arnoldporter.com><mailto:Jeffrey.Miller@arnoldporter.com><
mailto:Jeffrey.Miller@arnoldporter.com><mailto:Jeffrey.Miller@arnoldporter.com> |
www.arnoldporter.com<http://www.arnoldporter.com><https://urldefense.proofpoint.com/v2/url?u=http-
3A__www.arnoldporter.com&d=DwIFAg&c=Anw7wKLFSGyH7zEzIqo-zgMRy5HE-AH-
SibmOy3H7xE&r=eU4bc8ejKjVytxjQggltpQ&m=DDDe6rrXybS5_OitZezvtovcda3BBbsGzOQBAUr898A&s=cSZ6iYWLWbYZJ-
eN2kkfvb1xylHV3yKGPCGCfUPHkHM&e=><https://urldefense.proofpoint.com/v2/url?u=http-
3A__www.arnoldporter.com&d=DwIFAg&c=Anw7wKLFSGyH7zEzIqo-zgMRy5HE-AH-
SibmOy3H7xE&r=eU4bc8ejKjVytxjQggltpQ&m=7NnF5oNSDbxxp7YZJJ4yGLsLsuSrn9Qbmqx0IYRuz7Y&s=--
lTJDYOhMZjuRepOGRpaSmgoGGpqaZOrRF32wWlbuk&e=><https://urldefense.proofpoint.com/v2/url?u=http-
3A__www.arnoldporter.com&d=DwIFAg&c=Anw7wKLFSGyH7zEzIqo-zgMRy5HE-AH-
SibmOy3H7xE&r=eU4bc8ejKjVytxjQggltpQ&m=cQXYklpcLc3UgpZB3S0JqMbkaY4QmqpO_67fg6i6O88&s=i8cjr7zrNpOWiv
_ktAfqZMJaEKzn-ahhmOgKY9wIikc&e=>



________________________________
This communication may contain information that is legally privileged, confidential or exempt from disclosure. If you are
not the intended recipient, please note that any dissemination, distribution, or copying of this communication is strictly
prohibited. Anyone who receives this message in error should notify the sender immediately by telephone or by return
e-mail and delete it from his or her computer.
___________________________________________
For more information about Arnold & Porter, click here:
https://urldefense.proofpoint.com/v2/url?u=http-3A__www.arnoldporter.com&d=DwIFAg&c=Anw7wKLFSGyH7zEzIqo-
zgMRy5HE-AH-
SibmOy3H7xE&r=eU4bc8ejKjVytxjQggltpQ&m=cQXYklpcLc3UgpZB3S0JqMbkaY4QmqpO_67fg6i6O88&s=i8cjr7zrNpOWiv
_ktAfqZMJaEKzn-ahhmOgKY9wIikc&e=

________________________________
This communication may contain information that is legally privileged, confidential or exempt from disclosure. If you are
not the intended recipient, please note that any dissemination, distribution, or copying of this communication is strictly
prohibited. Anyone who receives this message in error should notify the sender immediately by telephone or by return
e-mail and delete it from his or her computer.
___________________________________________
For more information about Arnold & Porter, click here:


                                                            5
      Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 84 of 140 PageID #: 3767
https://urldefense.proofpoint.com/v2/url?u=http-3A__www.arnoldporter.com&d=DwIFAg&c=Anw7wKLFSGyH7zEzIqo-
zgMRy5HE-AH-
SibmOy3H7xE&r=eU4bc8ejKjVytxjQggltpQ&m=cQXYklpcLc3UgpZB3S0JqMbkaY4QmqpO_67fg6i6O88&s=i8cjr7zrNpOWiv
_ktAfqZMJaEKzn-ahhmOgKY9wIikc&e=

________________________________
This communication may contain information that is legally privileged, confidential or exempt from disclosure. If you are
not the intended recipient, please note that any dissemination, distribution, or copying of this communication is strictly
prohibited. Anyone who receives this message in error should notify the sender immediately by telephone or by return
e-mail and delete it from his or her computer.
___________________________________________
For more information about Arnold & Porter, click here:
https://urldefense.proofpoint.com/v2/url?u=http-3A__www.arnoldporter.com&d=DwIFAg&c=Anw7wKLFSGyH7zEzIqo-
zgMRy5HE-AH-
SibmOy3H7xE&r=eU4bc8ejKjVytxjQggltpQ&m=cQXYklpcLc3UgpZB3S0JqMbkaY4QmqpO_67fg6i6O88&s=i8cjr7zrNpOWiv
_ktAfqZMJaEKzn-ahhmOgKY9wIikc&e=

________________________________
This communication may contain information that is legally privileged, confidential or exempt from disclosure. If you are
not the intended recipient, please note that any dissemination, distribution, or copying of this communication is strictly
prohibited. Anyone who receives this message in error should notify the sender immediately by telephone or by return
e-mail and delete it from his or her computer.
___________________________________________
For more information about Arnold & Porter, click here:
https://urldefense.proofpoint.com/v2/url?u=http-3A__www.arnoldporter.com&d=DwIFAg&c=Anw7wKLFSGyH7zEzIqo-
zgMRy5HE-AH-SibmOy3H7xE&r=eU4bc8ejKjVytxjQggltpQ&m=7NnF5oNSDbxxp7YZJJ4yGLsLsuSrn9Qbmqx0IYRuz7Y&s=--
lTJDYOhMZjuRepOGRpaSmgoGGpqaZOrRF32wWlbuk&e=
<Draft - Joint Stipulation to Withdraw Motion to Dismiss D Del (3).docx>

________________________________
This communication may contain information that is legally privileged, confidential or exempt from disclosure. If you are
not the intended recipient, please note that any dissemination, distribution, or copying of this communication is strictly
prohibited. Anyone who receives this message in error should notify the sender immediately by telephone or by return
e-mail and delete it from his or her computer.
___________________________________________
For more information about Arnold & Porter, click here:
https://urldefense.proofpoint.com/v2/url?u=http-3A__www.arnoldporter.com&d=DwIFAg&c=Anw7wKLFSGyH7zEzIqo-
zgMRy5HE-AH-
SibmOy3H7xE&r=eU4bc8ejKjVytxjQggltpQ&m=DDDe6rrXybS5_OitZezvtovcda3BBbsGzOQBAUr898A&s=cSZ6iYWLWbYZJ-
eN2kkfvb1xylHV3yKGPCGCfUPHkHM&e=




                                                            6
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 85 of 140 PageID #: 3768




                   EXHIBIT D
        Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 86 of 140 PageID #: 3769


Reines, Victoria

From:                              Kornweiss, Robert <RKornweiss@crowell.com>
Sent:                              Thursday, May 30, 2019 6:25 PM
To:                                Reines, Victoria; Ewing, Alexandra M.; Li, Anne; Stronski, James; Suzuki, Chiemi; Shandler,
                                   Chad M.; Hunter, Travis S.
Cc:                                Water-Agilent; Pascale, Karen; zzz.External.RVrana@ycst.com; Hanick, Linda
Subject:                           RE: Waters Corporation et al v. Agilent Technologies Inc.; Case 1:18-cv-01450-MN



External E-mail

Victoria,

I have included below a few additional notes regarding the requests we discussed yesterday.

        Please note that we provided our position along with supporting case law regarding RFP 8 yesterday.
        We will continue looking into RFPs 6 and 70 and will update you as soon as possible.
        As we have discussed, the scope of Agilent’s search and production for RFPs 3, 9, 21, 64, and 65 (and other
         requests, as already discussed) will go back only to the time of Agilent’s acquisition of ProZyme.
        As a follow-up on RFP 59, Agilent has provided its financial information, including sales figures for the accused
         product. Agilent therefore does not intend to provide additional documents in response to RFP 59.

Additionally, based on our teleconference yesterday, we understand that you would let us know your position on whether
Waters consents to our motion to stay pending IPR “next week.” We would appreciate your response by Wednesday as
one week should be enough time for your client to decide if they would consent to such a motion.

Regards,

Rob

Robert B. Kornweiss
rkornweiss@crowell.com
Direct: 212.803.4045

From: Reines, Victoria [mailto:Victoria.Reines@arnoldporter.com]
Sent: Thursday, May 30, 2019 12:11 PM
To: Kornweiss, Robert; Ewing, Alexandra M.; Li, Anne; Stronski, James; Suzuki, Chiemi; Shandler, Chad M.; Hunter,
Travis S.
Cc: Water-Agilent; Pascale, Karen; RVrana@ycst.com; Hanick, Linda
Subject: RE: Waters Corporation et al v. Agilent Technologies Inc.; Case 1:18-cv-01450-MN

External Email

Rob,

As a follow-up to our conversation last night about RFP 70, Waters thinks it makes sense for your team to discuss
whether Agilent is willing to search for post-acquisition documents responsive to this request that only relate to
ProZyme to determine whether any exist, so that we do not have to bring a dispute to Judge Noreika about non-existent
documents. We understand that this may take some time, but we think it makes sense for this to be done as we finalize
the parties’ positions on the outstanding items.

Best regards,
                                                              1
        Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 87 of 140 PageID #: 3770
Victoria
_______________
Victoria Reines
Associate

Arnold & Porter
250 West 55th Street | New York, New York 10019-9710
T: +1 212.836.7228 | F: +1 212.836.6575
Victoria.Reines@arnoldporter.com | www.arnoldporter.com
From: Reines, Victoria
Sent: Wednesday, May 29, 2019 6:23 PM
To: Kornweiss, Robert; Ewing, Alexandra M.; Li, Anne; Stronski, James; Suzuki, Chiemi; Shandler, Chad M.; Hunter,
Travis S.
Cc: Water-Agilent; Pascale, Karen; zzz.External.RVrana@ycst.com; Hanick, Linda
Subject: RE: Waters Corporation et al v. Agilent Technologies Inc.; Case 1:18-cv-01450-MN

Counsel,

Thank you for the meet-and-confers yesterday and today. We discussed the following:

           RFPs 3 and 9: Agilent has agreed that it will search for and produce non-privileged, responsive documents
            related to the “process of manufacture” and “manufacturing instructions” for the Accused Products to the
            extent they exist in Agilent’s possession, custody or control.
           RFP 6: Agilent will get back to Waters on this request. This issue has been discussed several times now. Please
            get back to us as soon as possible.
           RFP 8: Agilent will send Waters cases supporting its position on this request. We have not yet received
            anything.
           RFP 21: Agilent will search for and produce non-privileged, responsive documents showing the identity of the
            individuals and entities who use the Accused Product to the extent they exist, are in Agilent’s possession,
            custody or control, and are not subject to confidentiality agreements. Agilent will investigate whether it needs
            to withhold any responsive documents subject to confidentiality agreements while it gets any necessary
            clearances from those customers that Agilent has such confidentiality obligations. As we discussed, Waters will
            not wait to tee up the other discovery disputes with the Court while Agilent completes this investigation.
           RFP 64: Agilent will search for and produce non-privileged, responsive documents that relate to the actual ’234
            Patent (i.e., Agilent will not search for documents relating to InstantPC in response to this request, as such
            documents would be responsive to others of Waters’ RFPs) to the extent they exist and are in Agilent’s
            possession, custody or control. Agilent further agreed that responsive documents would not have to specifically
            call out the patent number, and that it would search for and produce documents where it is clear that the
            document relates to the ’234 patent even if the patent is not specifically mentioned. However, the parties are
            still at issue with regard to the ProZyme documents, as we have previously discussed.
           RFP 65: Agilent will perform a reasonable search for non-privileged, responsive documents that exist up until,
            and including, the call from Waters notifying Agilent of the ’234 Patent and produce these documents to the
            extent that they exist and are in Agilent’s possession, custody or control.
           RFP 70: I called you to seek clarification on Agilent’s position regarding this RFP. Please call me at your earliest
            convenience.
           ProZyme documents: Agilent is not withholding any post-acquisition ProZyme documents in response to
            Waters’ requests.

Please let us know if this does not accurately reflect Agilent’s positions.

Best regards,
Victoria


                                                                 2
       Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 88 of 140 PageID #: 3771
_______________
Victoria Reines
Associate

Arnold & Porter
250 West 55th Street | New York, New York 10019-9710
T: +1 212.836.7228 | F: +1 212.836.6575
Victoria.Reines@arnoldporter.com | www.arnoldporter.com
From: Reines, Victoria
Sent: Wednesday, May 29, 2019 5:01 PM
To: Kornweiss, Robert; Ewing, Alexandra M.; Li, Anne; Stronski, James; Suzuki, Chiemi; Shandler, Chad M.; Hunter,
Travis S.
Cc: Water-Agilent; Pascale, Karen; zzz.External.RVrana@ycst.com; Hanick, Linda
Subject: RE: Waters Corporation et al v. Agilent Technologies Inc.; Case 1:18-cv-01450-MN

Rob,

As a follow-up from yesterday’s meet-and-confer, attached please find a case that supports Waters’ position with
respect to RFP 8.

Best regards,
Victoria
_______________
Victoria Reines
Associate

Arnold & Porter
250 West 55th Street | New York, New York 10019-9710
T: +1 212.836.7228 | F: +1 212.836.6575
Victoria.Reines@arnoldporter.com | www.arnoldporter.com
From: Kornweiss, Robert [mailto:RKornweiss@crowell.com]
Sent: Wednesday, May 29, 2019 1:08 PM
To: Reines, Victoria; Ewing, Alexandra M.; Li, Anne; Stronski, James; Suzuki, Chiemi; Shandler, Chad M.; Hunter, Travis
S.
Cc: Water-Agilent; Pascale, Karen; zzz.External.RVrana@ycst.com; Hanick, Linda
Subject: RE: Waters Corporation et al v. Agilent Technologies Inc.; Case 1:18-cv-01450-MN

External E-mail

Yes, 5:00 pm works. Thank you for your flexibility.

Rob

Robert B. Kornweiss
rkornweiss@crowell.com
Direct: 212.803.4045

From: Reines, Victoria [mailto:Victoria.Reines@arnoldporter.com]
Sent: Wednesday, May 29, 2019 1:04 PM
To: Ewing, Alexandra M.; Kornweiss, Robert; Li, Anne; Stronski, James; Suzuki, Chiemi; Shandler, Chad M.; Hunter,
Travis S.
Cc: Water-Agilent; Pascale, Karen; RVrana@ycst.com; Hanick, Linda
Subject: RE: Waters Corporation et al v. Agilent Technologies Inc.; Case 1:18-cv-01450-MN

 External Email


                                                            3
       Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 89 of 140 PageID #: 3772
Waters is available at 5 pm ET. Would that work for Agilent?
_______________
Victoria Reines
Associate

Arnold & Porter
250 West 55th Street | New York, New York 10019-9710
T: +1 212.836.7228 | F: +1 212.836.6575
Victoria.Reines@arnoldporter.com | www.arnoldporter.com
From: Ewing, Alexandra M. [mailto:Ewing@rlf.com]
Sent: Wednesday, May 29, 2019 12:33 PM
To: Kornweiss, Robert; Reines, Victoria; ali?crowell.com; jstronski?crowell.com; csuzuki?crowell.com; Shandler, Chad M.;
Hunter, Travis S.
Cc: Water-Agilent; Pascale, Karen; zzz.External.RVrana@ycst.com; Hanick, Linda
Subject: RE: Waters Corporation et al v. Agilent Technologies Inc.; Case 1:18-cv-01450-MN

External E-mail

I can be available for a call at 4:30 pm.

Alexandra M. Ewing
Richards, Layton & Finger, P.A.
One Rodney Square
920 North King Street
Wilmington, DE 19801
302-651-7898 (direct dial)
Ewing@rlf.com



The information contained in this electronic communication is intended only for the use of the individual or
entity named above and may be privileged and/or confidential. If the reader of this message is not the
intended recipient, you are hereby notified that any unauthorized dissemination, distribution or copying of
this communication is strictly prohibited by law. If you have received this communication in error, please
immediately notify us by return e-mail or telephone (302-651-7700) and destroy the original message.
Thank you.



From: Kornweiss, Robert <RKornweiss@crowell.com>
Sent: Wednesday, May 29, 2019 12:31 PM
To: Reines, Victoria <Victoria.Reines@arnoldporter.com>; ali?crowell.com <ali@crowell.com>; jstronski?crowell.com
<jstronski@crowell.com>; csuzuki?crowell.com <csuzuki@crowell.com>; Shandler, Chad M. <Shandler@RLF.com>;
Hunter, Travis S. <Hunter@RLF.com>; Ewing, Alexandra M. <Ewing@rlf.com>
Cc: Water-Agilent <Water-Agilent@arnoldporter.com>; Pascale, Karen <kpascale@ycst.com>; RVrana@ycst.com;
Hanick, Linda <lhanick@ycst.com>
Subject: RE: Waters Corporation et al v. Agilent Technologies Inc.; Case 1:18-cv-01450-MN

All,

Apologies for the inconvenience, but a scheduling conflict has come up and we are wondering if counsel are all available
to meet and confer at 4:30 pm this afternoon rather than 2:00 pm. Please let us know if that works for everyone.

Thank you,


                                                            4
       Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 90 of 140 PageID #: 3773
Rob

Robert B. Kornweiss
rkornweiss@crowell.com
Direct: 212.803.4045

From: Reines, Victoria [mailto:Victoria.Reines@arnoldporter.com]
Sent: Saturday, May 25, 2019 6:27 PM
To: Kornweiss, Robert; Li, Anne; Stronski, James; Suzuki, Chiemi; shandler@rlf.com; hunter@rlf.com; Ewing@rlf.com
Cc: Water-Agilent; Pascale, Karen; RVrana@ycst.com; Hanick, Linda
Subject: RE: Waters Corporation et al v. Agilent Technologies Inc.; Case 1:18-cv-01450-MN

 External Email

Rob,

In addition to the ongoing discovery disputes between the parties, on Tuesday’s meet-and-confer, Waters would also
like to discuss the documents Agilent produced that are marked as “CONFIDENTIAL” even though they are publicly
available.

Best regards,
Victoria
_______________
Victoria Reines
Associate

Arnold & Porter
250 West 55th Street | New York, New York 10019-9710
T: +1 212.836.7228 | F: +1 212.836.6575
Victoria.Reines@arnoldporter.com | www.arnoldporter.com
From: Kornweiss, Robert [mailto:RKornweiss@crowell.com]
Sent: Friday, May 24, 2019 5:00 PM
To: Reines, Victoria; Li, Anne; Stronski, James; Suzuki, Chiemi; shandler@rlf.com; hunter@rlf.com; Ewing@rlf.com
Cc: Water-Agilent; Pascale, Karen; zzz.External.RVrana@ycst.com; Hanick, Linda
Subject: RE: Waters Corporation et al v. Agilent Technologies Inc.; Case 1:18-cv-01450-MN

External E-mail

Victoria,

Please see the attached letter.

Regards,

Rob

Robert B. Kornweiss
rkornweiss@crowell.com
Direct: 212.803.4045

From: Reines, Victoria [mailto:Victoria.Reines@arnoldporter.com]
Sent: Thursday, May 16, 2019 2:55 PM
To: Kornweiss, Robert; Li, Anne; Stronski, James; Suzuki, Chiemi; shandler@rlf.com; hunter@rlf.com; Ewing@rlf.com
Cc: Water-Agilent; Pascale, Karen; RVrana@ycst.com; Hanick, Linda
Subject: Waters Corporation et al v. Agilent Technologies Inc.; Case 1:18-cv-01450-MN

                                                           5
        Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 91 of 140 PageID #: 3774
 External Email

Counsel,

Please see the attached correspondence.

Best Regards,
Victoria
_______________
Victoria Reines
Associate

Arnold & Porter
250 West 55th Street | New York, New York 10019-9710
T: +1 212.836.7228 | F: +1 212.836.6575
Victoria.Reines@arnoldporter.com | www.arnoldporter.com



This communication may contain information that is legally privileged, confidential or exempt from disclosure. If you are not the intended recipient, please note that
any dissemination, distribution, or copying of this communication is strictly prohibited. Anyone who receives this message in error should notify the sender
immediately by telephone or by return e-mail and delete it from his or her computer.
___________________________________________
For more information about Arnold & Porter, click here:
http://www.arnoldporter.com



This communication may contain information that is legally privileged, confidential or exempt from disclosure. If you are not the intended recipient, please note that
any dissemination, distribution, or copying of this communication is strictly prohibited. Anyone who receives this message in error should notify the sender
immediately by telephone or by return e-mail and delete it from his or her computer.
___________________________________________
For more information about Arnold & Porter, click here:
http://www.arnoldporter.com



This communication may contain information that is legally privileged, confidential or exempt from disclosure. If you are not the intended recipient, please note that
any dissemination, distribution, or copying of this communication is strictly prohibited. Anyone who receives this message in error should notify the sender
immediately by telephone or by return e-mail and delete it from his or her computer.
___________________________________________
For more information about Arnold & Porter, click here:
http://www.arnoldporter.com



This communication may contain information that is legally privileged, confidential or exempt from disclosure. If you are not the intended recipient, please note that
any dissemination, distribution, or copying of this communication is strictly prohibited. Anyone who receives this message in error should notify the sender
immediately by telephone or by return e-mail and delete it from his or her computer.
___________________________________________
For more information about Arnold & Porter, click here:
http://www.arnoldporter.com




                                                                                  6
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 92 of 140 PageID #: 3775




                   EXHIBIT E
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 93 of 140 PageID #: 3776


                                           590 Madison Avenue, 20th Floor, New York, NY 10022-2544 ■ p 212,803.4045



crowellfjimoring

    Robert B. Kornweiss
    212.803.4045
    RKornweiss@crowell.com



                                              May 24, 2019


   VIA EMAIL

   Victoria Reines
   Victoria.Reines@amoldporter.com


   Re:      Waters Corp. etal v. Agilent Technologies Inc. ^ Case No. 18-1450-MN (D. Del.)

   Victoria:
           We write in response to your May 16 letter regarding Agilent’s responses to Waters’
   requests for production of documents. Please find below Agilent’s positions with respect to the
   issues raised in your letter.

           RFPs 3. 5. 9

          We have reviewed the revisions to RFPs 3 and 5 proposed in your letter, and appreciate
   your acknowledgment that Agilent has already produced documents responsive to RFP 9.

           In response to Waters’ revisions to RFPs 3 and 5, Agilent will conduct a reasonable
   search for non-privileged documents sufficient to identify: (1) uses, including testing, that
   Agilent has made of InstantPC™; (2) the U.S. locations of that work; and (3) the location of
   manufacture of InstantPC™. However, the claims of the ’234 patent do not relate to method of
   manufacture. Waters’ requests for documents regarding the “process of manufacture” and
   “manufacturing instructions” for InstantPC™ are therefore not relevant to any claim in this
   action, and are not proportional to the needs of the case. Absent an explanation of the relevance
   and proportionality of this information, Agilent does not intend to conduct a search for
   “manufacturing instructions” or documents regarding the “process of manufacture.”

           RFPS

           ProZyme launched InstantPCTM in October 2015, prior to Waters’ January 2016 filing of
   the application that issued as the ’234 patent. RFP 8 therefore relates only to conduct occurring
   prior to the filing of the application that issued as the patent-in-suit. Waters has not identified
   any claim or defense to which documents generated prior to the filing of that application would
   be relevant, nor how a request for such documents would be proportional to the needs of the
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 94 of 140 PageID #: 3777




    May 24, 2019
    Page 2


    case. Absent such an explanation, Agilent does not intend to conduct a search for such
    documents.

              RTF 11

            We have reviewed the revisions to RPP 11 proposed in your letter. Agilent will produce
    non-privileged documents responsive to the revised request regarding the distribution of
    InstantPC™, from Agilent’s acquisition of ProZyme through the present, to the extent they exist
    in Agilent’s possession, custody, or control. We note, however, that to the extent exports of
    InstantPC^’^ are relevant, such relevance is conditioned on, for example, claims 1-4 being
    deemed valid and those claims remaining at issue in this case.

              RFPs 12.14

             Agilent maintains that Waters’ requests for marketing materials in RFPs 12 and 14 are
    overbroad, unduly burdensome, and not proportional to the needs of the case. However, in an
    effort to minimize disputes, Agilent will produce non-privileged Agilent documents describing
    the InstantPC™ reagent, to the extent such documents exist in Agilent’s possession, custody, or
    control, and can be located through a reasonable search.

              RTFs 21. 70

            Agilent maintains that RFPs 21 and 70 are not relevant or proportional to the needs of the
    case. Absent explanation of the relevance and proportionality of these requests, Agilent does not
    intend to conduct a search in response thereto.

              RFPs 23. 39

           Agilent maintains that these requests are overbroad, unduly burdensome, and not
    proportional to the needs of the case. However, in an effort to minimize disputes, Agilent will
    produce non-privileged documents responsive to these requests from Agilent’s acquisition of
    ProZyme through the present, to the extent they exist in Agilent’s possession, custody, or control
    and can be located through a reasonable search.

              RFPs 36.38.41

            We have reviewed the revisions and clarifications to these requests provided in your
    letter. Agilent will produce non-privileged documents responsive to the revised and clarified
    requests, from Agilent’s acquisition of ProZyme through the present, to the extent they exist in
    Agilent’s possession, custody, or control and can be located through a reasonable search.




  Crowell a Mon'ng LLP ■ www.crowell.com ■ Washington, DC ■ New York ■ San Francisco ■ Los Angeles ■ Orange County ■ London ■ Brussels
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 95 of 140 PageID #: 3778




    May 24, 2019
    Page 3


              RFPs 22.24-28.30

           These requests relate to sales of “instruments sold with or for use with the Accused
    Products.” Your April 26 letter acknowledges that a plaintiff must “sufficiently articulate” how
    the documents regarding unaccused products relate to a theory of convoyed sales (citing
    Invensas Corp. v. Renesas Elecs. Corp., 2013 WL 12146531, at *3 (D. Del. May 8, 2013)).
    Waters has not provided such an articulation. Nor has Waters articulated how these instruments,
    together with InstantPC™, constitute a functional unit, such that neither product can function
    independently, or how InstantPC™ would drive demand for any instrument about which Waters
    requests documents. See Immersion Corp. v. HTC Corp., 2015 WL 834209, at *4 (D. Del. Feb.
    24, 2015). We reiterate our request that Waters reconsider its position on these RFPs.

              RTFs 47-50. 52-55. 62

            The documents requested in RTPs 47-50, 52-55, and 62 (regarding, e.g., the corporate
    structure, corporate formalities, board members, board meeting minutes, agreements, and bank
    accounts of non-party ProZyme) are not relevant to any claim or defense in this action. Your
    April 26 letter suggests that these requests pertain to: (1) Agilent’s possession, custody, or
    control of certain documents; or (2) piercing the corporate veil. However, neither Agilent’s
    responses to Waters’ RFPs nor its Answer to Waters’ Complaint implicate either of these issues.
    Absent additional explanation of their relevance and proportionality, Agilent does not intend to
    conduct a search in response to these requests.

              RFPs 58. 59

            Your letter inaccurately asserts that Agilent is “not willing to produce any financial
    information.” This is not the position Agilent has taken or communicated, and in fact, Agilent
    has already produced financial information relating to InstantPC^^. However, Agilent maintains
    that RFPs 58 and 59 are overbroad, unduly burdensome, and not proportional to the needs of the
    case. Additionally, Agilent’s financial information is publicly available at
    https://www.investor.agilent.com/

              RTF 85

            Thank you for your acknowledgment that expert materials need not be produced until the
    expert discovery period. Agilent will produce non-privileged documents responsive to this
    request, to the extent required by the Federal Rules of Civil Procedure, at the appropriate time
    under the Rules and the Scheduling Order in this case, to the extent they exist in Agilent’s
    possession, custody, or control and can be located from a reasonable search.




  Crowell a Moring LLP ■ www.crowell.com ■ Washington, DC ■ New York ■ San Francisco ■ Los Angeles ■ Orange County ■ London ■ Brussels
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 96 of 140 PageID #: 3779




    May 24, 2019
    Page 4


              Documents Regarding Non-Partv ProZvme

            We understand that the parties have not yet reached an agreement on the relevance of
    certain documents relating to non-party ProZyme. We look forward to discussing this issue in
    our meet & confer on Tuesday, May 28th, so that we may continue pursuing a resolution.



                                                                    Regards,



                                                                    Robert B. Komweiss




  Crowell & Moring LLP ■ www.crowell.com ■ Washington, DC ■ New York ■ San Francisco ■ Los Angeles ■ Orange County ■ London ■ Brussels
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 97 of 140 PageID #: 3780




                   EXHIBIT F
                  Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 98 of 140 PageID #: 37813
                                                                                1


       01:12:40                 IN THE UNITED STATES DISTRICT COURT                          01:57:00    1   introduce co-counsel, this is Matthew Wolf.
                                      FOR THE DISTRICT OF DELAWARE                           01:57:03    2                MR. WOLF: Good afternoon, Your Honor.

                     WATERS CORPORATION, et al. )
                                                                                             01:57:04    3                THE COURT: Good afternoon.
                                                )
                                Plaintiffs,     )                                            01:57:06    4                MS. PASCALE: Jennifer Sklenar. David McMullen.
                                                ) C.A. No. 18-1450(MN)
                     v.                         )                                            01:57:08    5   And also in the courtroom, in-house counsel from Waters are
                                                )
                     AGILENT TECHNOLOGIES, INC.,)                                            01:57:13    6   Mike Lynn and Jamie Rhoades.
                                                )
                                  Defendant.    )                                            01:57:16    7                THE COURT: Good afternoon, everybody.

                                                                                             01:57:17    8                Mr. Fineman.
                                         Friday, December 21, 2018
                                         2:00 p.m.
                                         Courtroom 4A                                        01:57:21    9                MR. FINEMAN: Good afternoon, Your Honor. Steve

                                                                                             01:57:23   10   Fineman from Richards, Layton & Fink on behalf of Agilent.
                                         844 King Street
                                         Wilmington, Delaware                                01:57:26   11   With me at counsel table is Anne Li.

                                                                                             01:57:28   12                MS. LI: Good afternoon.
                     BEFORE:   THE HONORABLE MARYELLEN NOREIKA
                               United States District Court Judge                            01:57:29   13                THE COURT: Good afternoon.

                                                                                             01:57:29   14                MR. FINEMAN: Jim Stronski and Karla Arias all

                     APPEARANCES:                                                            01:57:33   15   from Crowell & Moring. Ms. Arias is not yet admitted to the

                                                                                             01:57:37   16   bar, but she just completed her law school studies in the
                                    YOUNG CONAWAY STARGATT & TAYLOR
                                    BY: KAREN PASQUALE, ESQ.                                 01:57:41   17   last couple of weeks.
                                    -and-                                                    01:57:41   18                Also with us today are Constantine Pachivas and
                                    ARNOLD & PORTER                                          01:57:46   19   John Lowe both from Agilent, Your Honor.
                                    BY: MATTHEW W. WOLF, ESQ.
                                    BY: JENNIFER A. SKLENAR, ESQ.
                                    BY: DAVID McMULLEN, ESQ.
                                                                                             01:57:48   20                THE COURT: Good afternoon. Welcome.

                                                                                             01:57:50   21                So we are here on plaintiff's motion for
                                               Counsel for the Plaintiffs
                                                                                             01:57:55   22   preliminary injunction. I have reviewed all of the papers

                                                                                             01:57:58   23   and declarations that were submitted. But this is your

                                                                                             01:58:01   24   opportunity to tell me anything else that you might like me

                                                                                             01:58:04   25   to know.
                                                                            2                                                                                        4

            1
                  APPEARANCES CONTINUED:                                                     01:58:04    1                MR. WOLF: Very good, Your Honor. And Ms. Li
            2                                                                                01:58:06    2   and I are cognizant of the fact that we are all that is

                                                                                             01:58:10    3   standing in between court staff and the holidays, so if
            3
                                                                                             01:58:13    4   there is a set end time, we're happy to work to whatever
            4              RICHARDS, LAYTON & FINGER                                         01:58:17    5   Your Honor's preference is.
                           BY: STEVEN J. FINEMAN, ESQ.
                                                                                             01:58:18    6                THE COURT: I think when we initially had
            5
                          -and-                                                              01:58:20    7   suggested that the parties try and do it in an hour each.
            6                                                                                01:58:24    8   But whatever; finish in less, that's always good, too.
                           CROWELL & MORING LLP
                                                                                             01:58:28    9                MR. WOLF: We will do our best, Your Honor.
            7              BY: ANNE ELISE HEROLD LI, ESQ.
                           BY: JAMES K. STRONSKI, ESQ.                                       01:58:30   10   We'll try to do our openings in half an hour, thirty-five
            8              BY: KARLA I. ARIAS, ESQ.                                          01:58:33   11   minutes, and then reserve a little time for rebuttal if

                                                                                             01:58:36   12   that's all right.
            9                        Counsel for the Defendant
                                                                                             01:58:36   13                THE COURT: Perfect.
           10                                                                                01:58:37   14                MR. WOLF: Ms. Sklenar and I are going to split
           11
                                                                                             01:58:40   15   the argument as will become apparent in a minute.
           12
           13                            - oOo -                                             01:58:44   16                Your Honor, brief introductions to the players
           14                        P R O C E E D I N G S                                   01:58:46   17   here. The plaintiff and our client is Waters. They are a
           15                               _ _ _
                                                                                             01:58:49   18   sixty-year-old analytical science company. They make big
           16
           17                                                                                01:58:53   19   machines like mass spectrometers and liquid chromatography
01:55:49   18                                                                                01:58:58   20   machines. They make the reagents for those, the columns,
01:56:41   19                  THE COURT: Good afternoon. Please be seated.
                                                                                             01:59:00   21   the disposals, the kits like specifically at issue in this
01:56:43   20                  (All said good afternoon.)
01:56:45   21                  THE COURT: Thanks everyone for being here on a                01:59:03   22   case. They make the software that drives these things and
01:56:47   22     Friday afternoon before a holiday. Let's start with some                   01:59:06   23   provides the services. So they're really a full service
01:56:51   23     introductions, please.
                                                                                             01:59:09   24   analytical science company, not just in the medical space
01:56:54   24                  MS. PASCALE: Good afternoon, Your Honor. Karen
01:56:58   25     Pascale from Young Conaway for Waters. And if I might                      01:59:13   25   but, in fact, in five different areas.

1 of 36 sheets                                                                      Page 1 to 4 of 84                                                   01/02/2019 08:46:45 AM
                Case 1:18-cv-01450-MN Document5 80-1 Filed 06/27/19 Page 99 of 140 PageID #: 37827

01:59:15    1               Particularly at issue in this case as Your Honor           02:01:43    1   haven't seen it either.
01:59:20    2   knows is the RapiFluor as we'll call it the shorthand, it's            02:01:44    2              MR. WOLF: We'll timely produce to Your Honor
01:59:23    3   a reagent kit. Originally the '234 patent was granted as a             02:01:46    3   and the other side whatever is helpful to the decision
01:59:29    4   license from Ajinomoto -- and we'll talk about them in a               02:01:49    4   making.
01:59:33    5   minute -- in 2013. Shortly thereafter we began negotiations            02:01:49    5              THE COURT: If you just submit it, that would be
01:59:38    6   to acquire the patent. And those finally came to pass, that            02:01:51    6   helpful.
01:59:42    7   assignment finally came to pass in August of this year,                02:01:52    7              MR. WOLF: Very good. We'll do that.
01:59:45    8   specifically August 7th, 2018. About a month later we filed            02:01:53    8              THE COURT: In any event, I didn't mean to --
01:59:48    9   this lawsuit, just a week or two later we filed a                      02:01:55    9              MR. WOLF: I understood, Your Honor.
01:59:52   10   preliminary injunction motion.                                         02:01:57   10              Pardon the fuzziness, this went back and forth
01:59:55   11               Ajinomoto is not a party to this case, but                 02:02:00   11   with Japan. The patent was assigned in August of 2018.
01:59:57   12   you'll hear the name. They're based in Japan. They're                  02:02:05   12   ProZyme, again, not a party, but a relevant player in this
02:00:04   13   actually one of the world's largest manufacturers of                   02:02:11   13   case, they originally developed and sold the infringing
02:00:04   14   monosodium glutamate. I don't know if that's a good thing              02:02:16   14   product InstantPC which completes directly against, it's a
02:00:06   15   or bad thing in Your Honor's eyes. They do lots of things              02:02:19   15   one-for-one correspondence with our RapiFluor which we show
02:00:09   16   in the food services industry, but that's interrelated to              02:02:24   16   here. And they were a small privately held California
02:00:13   17   this carbohydrate binding and labeling technology. So they             02:02:28   17   company. Unlike Agilent, they don't compete with us for the
02:00:13   18   applied for the patent. They prosecuted the patent at                  02:02:33   18   big ticket items relevant to this technology. They don't
02:00:15   19   issue. As I said, there came a point in 2013 where we                  02:02:37   19   make mass spectrometers, they don't make liquid
02:00:18   20   licensed the patent. And then eventually we became the                 02:02:40   20   chromatography machines, they're not a full service provider
02:00:21   21   owner of the patent.                                                   02:02:41   21   like we are and like Agilent is. So if you were to ask the
02:00:22   22               THE COURT: And that was an exclusive license?              02:02:44   22   question, the hypothetical question would we have sued
02:00:24   23               MR. WOLF: It was, Your Honor.                              02:02:49   23   ProZyme had Agilent not come in the picture, the answer is
02:00:25   24               THE COURT: And did you have the right to sue               02:02:52   24   yes, but would have it have been preliminary injunction
02:00:28   25   under that license?                                                    02:02:55   25   worthy given the relevant market sizes? That's a different
                                                                      6                                                                                     8


02:00:28    1               MR. WOLF: We did not, Your Honor. The way it               02:03:00    1   issue. I don't have the answer to that question.
02:00:31    2   was structured, we had to negotiate in good faith before any           02:03:01    2              THE COURT: They had about 25 percent of the
02:00:36    3   lawsuit was brought. And we -- you know, we may get to this            02:03:03    3   market?
02:00:41    4   at some point in the litigation, but that become a                     02:03:03    4              MR. WOLF: 20 to 25 percent, yes, Your Honor.
02:00:47    5   cumbersome activity given that their interests and our                 02:03:05    5   So it assuredly was significant enough that we would have
02:00:49    6   interests were not necessarily aligned because of customers            02:03:08    6   sued them if they were a standalone company as soon as we
02:00:51    7   and the like, so it became clear that we would need -- if we           02:03:12    7   got the patent, as soon as we got rights to it. Again,
02:00:55    8   wanted to assert this patent, we would need to come to own             02:03:15    8   given relative sizes, given convoyed sales issues -- let me
02:00:57    9   this patent. We began those negotiations a couple of years             02:03:20    9   put it this way, the preliminary injunction would not have
02:01:01   10   ago as I said. And finally consummated that transaction                02:03:22   10   been as urgent with ProZyme, although we may well have gone
02:01:04   11   just a few months ago. So we could not have filed suit on              02:03:27   11   ahead and filed the suit had they been standalone.
02:01:07   12   that license as an exclusive licensee whereas obviously in             02:03:29   12              THE COURT: The preliminary injunction that you
02:01:12   13   some circumstances you can.                                            02:03:30   13   are seeking here would be to -- and I need to hear from
02:01:13   14               THE COURT: Is this agreement in the papers? I              02:03:37   14   Agilent, the structure of how Agilent and ProZyme are
02:01:17   15   don't recall seeing that.                                              02:03:42   15   related, but the preliminary injunction you're seeking here
02:01:18   16               MR. WOLF: I don't believe so. We're certainly              02:03:47   16   would be to enjoin Agilent and ProZyme to the extent it's a
02:01:21   17   happy to submit it, Your Honor, if that's relevant. Given              02:03:51   17   standalone company?
02:01:25   18   that this is not the basis of our claim of ownership of the            02:03:52   18              MR. WOLF: Your Honor, and we're not entirely
02:01:28   19   patent we didn't think it relevant to assert.                          02:03:54   19   sure -- what our understanding is and you'll see this later,
02:01:30   20               THE COURT: I understand. But there are issues              02:03:57   20   but obviously we don't have access to their internal
02:01:32   21   where you say we couldn't have sued and this could be                  02:04:00   21   business plan. What we understand is that Agilent is in the
02:01:36   22   relevant.                                                              02:04:02   22   process of absorbing ProZyme. We don't know what the
02:01:36   23               MR. WOLF: And we're more than happy to submit              02:04:06   23   ultimate corporate structure will be. We'll see pictures.
02:01:38   24   it on a supplemental basis if that's useful, Your Honor.               02:04:08   24   We're starting to see more documents, evidence of
02:01:41   25               MS. LI: And we would request a copy as we                  02:04:12   25   cross-branding, we're starting to see documents evidencing
01/02/2019 08:46:45 AM                                                        Page 5 to 8 of 84                                                            2 of 36 sheets
                Case 1:18-cv-01450-MN Document 980-1 Filed 06/27/19 Page 100 of 140 PageID #: 3783
                                                                                                 11


02:04:15    1    that they're trying to sell the full portfolio, the full                  02:07:03    1   translated into proteins. And it can be very important to
02:04:18    2    suite. But to be clear, as we sit here today we're                        02:07:06    2   understand those modifications and the way they interact
02:04:22    3    confident that Agilent is offering for sale the product.                  02:07:09    3   with the human body and the bodily functions in drug
02:04:26    4    We're confident that they're at least inducing infringement.              02:07:14    4   development, in developing new drugs, in developing
02:04:30    5    What we don't know is whether they're directly selling the                02:07:17    5   biotherapeutics.
02:04:33    6    product. We don't know that. We obviously don't have that                 02:07:18    6              And the problem in the field had been that
02:04:35    7    discovery yet. We don't know where in the corporate                       02:07:21    7   preparing the sample to do this analysis of glycans had been
02:04:38    8    acquisition process they are. They might have already                     02:07:26    8   very time consuming and arduous. And in the prior
02:04:41    9    started. They might be starting next week, we just don't                  02:07:30    9   techniques prior to the work that my client did, the
02:04:43   10    know.                                                                     02:07:33   10   patented process, it had taken up to a day even to get the
02:04:44   11                THE COURT: When you say inducing, you're                      02:07:37   11   samples ready to be analyzed.
02:04:46   12    referring to what?                                                        02:07:39   12              And so the technology that Waters developed and
02:04:46   13                MR. WOLF: Just as an example, they're marketing               02:07:43   13   then in 2015 commercialized, the GlycoWorks product base as
02:04:48   14    to the public, Agilent is marketing go buy this. Go use                   02:07:51   14   a whole, but in particular this RapiFluor labeling reagent
02:04:53   15    this. So whether they are ultimately the ones selling or                  02:07:56   15   enabled this process to be done much more quickly so that
02:04:56   16    whether they're a subsidiary, let's assume complete                       02:07:58   16   the samples could be prepared in less than thirty minutes,
02:04:59   17    corporate independence and it's ProZyme that's doing the                  02:08:01   17   and also it allowed for better detection, better analysis of
02:05:04   18    actual exchange of money, it still is Agilent that is                     02:08:04   18   the proteins.
02:05:09   19    encouraging inducing under 271(b) and (c) the ProZyme sales.              02:08:05   19              I'm not going to go through these steps, but
02:05:19   20                THE COURT: All right.                                         02:08:08   20   generally they're multiple steps of the way the process
02:05:20   21                MR. WOLF: And so then we get to Agilent.                      02:08:11   21   works.
02:05:23   22    Agilent is a direct competitor of Waters. We are basically                02:08:11   22              The labeling reagents which are a very important
02:05:26   23    one-to-one, head-to-head at every level of the supply chain,              02:08:14   23   part of the process come in to tag the glycan that's been
02:05:31   24    of the chain of use from preparing the materials for                      02:08:19   24   sort of separated from the mass to tag it so it can be
02:05:36   25    analysis to the product at issue, to the mass spectrometer                02:08:24   25   detected later to do this analysis.
                                                                            10                                                                                  12


02:05:43    1    or the liquid chromatography, to the software that analyzes               02:08:26    1              And then we have the '234 patent. And, you
02:05:47    2    what the results are, et cetera.                                          02:08:30    2   know, Mr. Wolf has shown this briefly, but this is a patent
02:05:49    3                With that, Your Honor, Ms. Sklenar is now going               02:08:34    3   family that my client, Waters, came across in developing
02:05:54    4    to get up and talk about the technology briefly and the                   02:08:37    4   their products. And because they respect intellectual
02:05:56    5    likelihood of success on the merits, and then I will talk                 02:08:41    5   property rights of others, they took a license and have been
02:05:58    6    about the other three injunction factors if that pleases the              02:08:43    6   paying for use of this patent for their own product.
02:06:02    7    Court.                                                                    02:08:47    7              So let me turn now to factor one for the
02:06:02    8                THE COURT: Yes.                                               02:08:50    8   preliminary injunction factors, likelihood of success on the
02:06:07    9                MS. SKLENAR: Good afternoon, Your Honor.                      02:08:54    9   merits. And I'm going to divide this into three buckets.
02:06:12   10                THE COURT: Good afternoon.                                    02:08:57   10   The first is obviously the burden we carry to show there is
02:06:12   11                MS. SKLENAR: Let me just start briefly --                     02:09:00   11   a likelihood of proving infringement. And the other two are
02:06:13   12    Jennifer Sklenar. Let me just start briefly with the                      02:09:03   12   challenges that the other side has raised. The Court I know
02:06:17   13    background of the technology. And I'm not going to dig that               02:09:07   13   is well aware of the burdens on these issues. I'm not going
02:06:20   14    deep into it because frankly I don't think it's necessary                 02:09:10   14   to get into them, but obviously they factor into some sort
02:06:22   15    for resolution of the issues that are presented to the                    02:09:13   15   of a consideration for the likelihood of success on the
02:06:24   16    Court. But both the accused product and the patented                      02:09:16   16   merits.
02:06:29   17    product of Waters deal with glyco, the field of glycobiology              02:09:16   17              So let me turn to infringement. And I will do
02:06:33   18    which is the study of a certain type of carbohydrates called              02:09:20   18   this analysis with respect to claim 1. We have also briefed
02:06:38   19    glycans. Basically this is important because I'm sure that                02:09:24   19   claim 6 in our PI papers. There are other claims we believe
02:06:41   20    Your Honor is familiar with DNA which is what contains the                02:09:28   20   to be infringed, but we have focused on these for purposes
02:06:45   21    genetic code and translates in the body into proteins, and                02:09:31   21   of the PI motion. And we have laid out in our submission
02:06:48   22    the proteins are responsible for many important bodily                    02:09:35   22   including Mr., or Dr. Brousmiche's declaration, our expert,
02:06:52   23    functions and features.                                                   02:09:41   23   why we submit that we are likely to show that there is
02:06:53   24                And in particular glycosylation is a type of                  02:09:44   24   infringement.
02:06:59   25    modification to proteins that occur after the DNA has been                02:09:44   25              And the dispute that we have heard from the
3 of 36 sheets                                                                   Page 9 to 12 of 84                                                 01/02/2019 08:46:45 AM
                Case 1:18-cv-01450-MN Document 13
                                               80-1 Filed 06/27/19 Page 101 of 140 PageID #: 3784
                                                                                                15


02:09:47    1    other side, they haven't disputed most of these limitations.         02:12:54    1   Agilent's position which is that they're trying to say that
02:09:51    2    What they have disputed I think can really be collapsed into         02:12:57    2   where it says the dialkylamino group, that that must be
02:09:55    3    two issues. And one is whether there is this substituents            02:13:02    3   directly bonded with nothing intervening to the carbocyclic
02:09:59    4    on the carbocyclic group or the aromatic heterocyclic group;         02:13:09    4   group or the aromatic group, must be directly bound to the
02:10:05    5    and two is whether that substituent contains one of the              02:13:13    5   ring. And what I would say is there is intrinsic record
02:10:09    6    groups that is recited in this last limitation. There only           02:13:16    6   showing that that is wrong because where the patentee
02:10:12    7    needs to be one, whether it includes or it has or contains           02:13:19    7   intended a group to be bound to a ring, it said as much.
02:10:16    8    one of those groups.                                                 02:13:23    8   And there is other examples of that, for example, at column
02:10:17    9               We believe, and again, this is laid out in our            02:13:27    9   9, lines 14 through 18.
02:10:22   10    expert's declaration, that this is indisputably shown. We            02:13:30   10               And then further if we look at the original
02:10:27   11    have pointed out where the substituent is. It's shown                02:13:33   11   claims, there is also examples of more --
02:10:30   12    there. We think this is definitely a showing that is likely          02:13:36   12               THE COURT: This was actually in the papers and
02:10:33   13    to succeed on this limitation.                                       02:13:38   13   I remember reading it and I was trying to figure out the
02:10:36   14               And then for the next limitation, we have shown           02:13:41   14   points, so I just want to make sure I understand it. Go
02:10:38   15    that the substituents, again, the broader group, it                  02:13:48   15   back to that slide. I understand what you're saying with
02:10:45   16    includes -- it contains a dialkylamino group.                        02:13:50   16   respect to column 9 because you're saying it is bound to the
02:10:51   17               And again, I'm not going to belabor the law of            02:13:54   17   ring. Right?
02:10:54   18    claim construction. The Court is very well aware of this.            02:13:55   18               MS. SKLENAR: Yes.
02:10:56   19    But I think what this boils down to is a claim construction          02:13:56   19               THE COURT: Explain to me the open language.
02:10:59   20    dispute. What does it mean to say that the substituent               02:13:58   20               MS. SKLENAR: What it's saying is it's giving
02:11:03   21    contains, and then the rest of the language in the claim.            02:14:00   21   examples of what the substituent groups can be. It doesn't
02:11:05   22    And, of course, we know ordinary and customary meaning.              02:14:04   22   say it's limited to these. It doesn't say when we say
02:11:09   23    There are ways in which a patent owner can be its own                02:14:07   23   substituent contains, we mean it only has something. It
02:11:14   24    lexicographer, give a definition, disavowal claim scope.             02:14:12   24   says these are merely examples. It certainly allows for the
02:11:18   25    But that is as the Court I'm sure is very well aware a very          02:14:15   25   possibility that the substituent includes other things which
                                                                     14                                                                                  16


02:11:21    1    exacting standard for disavowal requiring a manifest, a              02:14:18    1   is common in chemistry. It's not restricted.
02:11:26    2    specific expression, manifest exclusion --                           02:14:21    2               And one thing that I think is important to sort
02:11:29    3               THE COURT: Is there intrinsic evidence that               02:14:24    3   of point out is Agilent's position as I understand it seems
02:11:31    4    supports -- I understand your argument on the ordinary               02:14:27    4   to be when you use a term like contains or includes or
02:11:34    5    meaning of the words and stuff. Can you point me to what             02:14:31    5   comprises, because it -- if you're going to say it could
02:11:37    6    you're relying on as the intrinsic evidence to support that?         02:14:36    6   include other things, they're not recited in the claims, but
02:11:42    7               MS. SKLENAR: Certainly. First and foremost I              02:14:39    7   it could be encompassed because they're not excluded, you
02:11:45    8    would say it's the claim language, substituent contains.             02:14:42    8   need to find written support for that in the specification.
02:11:48    9    The claim itself contains.                                           02:14:46    9   And I would submit that's simply contrary to law. That's a
02:11:49   10               THE COURT: There is nothing, though, in the               02:14:50   10   written description argument. They basically say if you're
02:11:52   11    specification that talks about that.                                 02:14:53   11   saying a claim allows for other things to encompass the
02:11:56   12               MS. SKLENAR: Let me turn to that. So here we              02:14:56   12   accused product, you must show support for that accused
02:12:01   13    have examples first where the specification includes the             02:15:00   13   product structure in the claims. And the Federal Circuit
02:12:05   14    term contain, and does so in such a way that it's clear that         02:15:02   14   has rejected that argument. There does not need to be
02:12:09   15    it's not limiting. In other words, how I understand                  02:15:06   15   written support for the accused product in the
02:12:13   16    Agilent's position to the best I can understand it, it's             02:15:08   16   specification.
02:12:15   17    that they're saying contains means has only, has this and            02:15:09   17               And we briefed that and there is case law in
02:12:21   18    only has this. And the word contained is used multiple               02:15:11   18   these slides in context with the written description
02:12:25   19    times throughout the specification in a way where it's clear         02:15:14   19   argument.
02:12:30   20    that that's not the way that term is used in the patent.             02:15:16   20               So just to go back and then I'll move on to the
02:12:32   21               So that's one example I would give.                       02:15:19   21   other types of arguments that they raise. But there is a
02:12:35   22               Another example, and this we see is the language          02:15:22   22   couple of things I think that they do improperly in their
02:12:39   23    from the specification at column 7 where the specification           02:15:25   23   analysis. They submit their expert declaration who says he
02:12:44   24    talks about examples of substituent, and it makes it clear           02:15:31   24   finds the terms to be -- this is paragraph 44 of his
02:12:48   25    that they're merely examples. Now contrast that with                 02:15:33   25   declaration, Dr. van Breeman. He says he finds the terms to
01/02/2019 08:46:45 AM                                                      Page 13 to 16 of 84                                                          4 of 36 sheets
                Case 1:18-cv-01450-MN Document 17
                                               80-1 Filed 06/27/19 Page 102 of 140 PageID #: 3785
                                                                                                19


02:15:37    1    be ambiguous.                                                          02:18:27    1   something else can include other things. So I will just
02:15:39    2               And one important thing here is contains is not             02:18:31    2   examples of paragraphs 17, 42, 46.
02:15:41    3    a term of art. Nobody has said contains has a special                  02:18:36    3                So with that, I think I'm going to move on to
02:15:46    4    meaning in chemistry. There is no evidence of that. It's a             02:18:38    4   the enforceability and validity issues, unless the Court has
02:15:48    5    plain and ordinary word. But he says he finds it to be                 02:18:43    5   other questions about that.
02:15:53    6    ambiguous. And then he says, and this is at paragraph 68,              02:18:44    6                THE COURT: No thank you.
02:15:57    7    "The only way to make sense of it is to limit it to the                02:18:45    7                MS. SKLENAR: But again, we would submit this
02:15:59    8    examples." And that's just simply not the way we do claim              02:18:48    8   claim construction issue we would submit should be resolved
02:16:04    9    construction. There is again, multiple problems, but one of            02:18:50    9   in our favor. And we believe we show that there is at least
02:16:08   10    them, they don't provide any case law saying if you can say            02:18:53   10   likely infringement. And for stability, let me do this
02:16:11   11    a term in a patent claim is ambiguous, then you can limit it           02:18:58   11   quickly. Two things that they have raised. They raised
02:16:15   12    to the examples, or certain examples.                                  02:19:02   12   prosecution laches --
02:16:18   13               And again, we submit there is much broader                  02:19:02   13                THE COURT: Can I ask one more question?
02:16:21   14    language in the specification. But this approach they take,            02:19:04   14                MS. SKLENAR: Sure.
02:16:23   15    they don't cite a single case in support of this type of               02:19:05   15                THE COURT: In Agilent's papers they point out
02:16:26   16    analysis to do claim construction.                                     02:19:08   16   that Waters obtained another patent, or applied for another
02:16:29   17               And I would also note --                                    02:19:14   17   patent that had essentially the same structure, a linker,
02:16:32   18               THE COURT: Is your position, just so I                      02:19:21   18   though a different one than Agilent uses, and a dialkylamino
02:16:34   19    understand it --                                                       02:19:26   19   group at the end, but that Waters didn't identify to the
02:16:35   20               MS. SKLENAR: Sure.                                          02:19:31   20   patent office this relevant prior art, the '234 patent. I
02:16:35   21               THE COURT: -- that the claims of the '234                   02:19:35   21   think the point they were trying to make was that sort of
02:16:39   22    patent cover a substituent, and I know they call the part              02:19:38   22   suggest that Waters wasn't reading the '234 patent as being
02:16:45   23    other than the specified part a linker, so I'm just going to           02:19:41   23   so broad because clearly the '234 patent if you read it as
02:16:49   24    use that for now without agreeing or disagreeing, it's a               02:19:46   24   Waters would cover the structure that's described in that
02:16:53   25    linker, but that that linker portion can be anything,                  02:19:49   25   new patent.
                                                                         18                                                                                    20


02:16:56    1    absolutely anything as long as it has the dialkylamino group           02:19:51    1                MS. SKLENAR: A few things. It is a pending
02:17:03    2    at the end or one of the other groups at the end, that's               02:19:53    2   application. What they point to, this is actually part of
02:17:06    3    covered by the claim. I think that would be limiting.                  02:19:55    3   their unclean hands allegation. They say that Waters has
02:17:10    4               MS. SKLENAR: I think linkers are common things              02:19:59    4   come to the court with unclean hands because it's taken
02:17:13    5    in chemistry that are commonly used. It would seem to me               02:20:01    5   inconsistent positions both in prosecuting the '234 and on
02:17:16    6    linkers, linkers are a defined set of things that are                  02:20:06    6   their own.
02:17:19    7    commonly used. I mean, if it was something -- you know, the            02:20:07    7                First, Waters had no involvement in prosecuting
02:17:22    8    answer may depend on what exactly is being put there. Does             02:20:10    8   the '234 patent. For their own, and this is the figure I
02:17:26    9    it change the nature so that it's no longer substituent, no            02:20:13    9   think the Court was pointing to, all they point to is this
02:17:29   10    longer -- it somehow changes the nature of the dialkylamino            02:20:16   10   figure. They don't point to any statements. There are some
02:17:34   11    group. I think it would depend on the exact situation.                 02:20:20   11   differences in the chemistry which if necessary we could get
02:17:37   12               But certainly to say a substituent contains a               02:20:24   12   into. All they point to is this figure, not a single
02:17:39   13    part doesn't mean that it only has that part. It's funny,              02:20:27   13   statement that Waters has even made.
02:17:46   14    in getting ready for the argument, I actually Googled the              02:20:30   14                THE COURT: Is it your position -- and I didn't
02:17:48   15    term contain just to see what the online dictionary says.              02:20:33   15   go back and study that patent application very closely, but
02:17:52   16    And the example is the boat contains four people. No one               02:20:36   16   is it your position that that patent application does not
02:17:55   17    would think that means it's literally four people out there            02:20:39   17   have claims that would cover that figure?
02:17:58   18    who would obviously get very wet if that was all, if that              02:20:43   18                MS. SKLENAR: I would have to study that
02:18:02   19    was the boat. That is the sort of oddity I'm trying to get             02:20:45   19   analysis. I will say that we have now disclosed the '234
02:18:05   20    at is their position of contain means only has, where                  02:20:48   20   patent in the prosecution because it came to our attention
02:18:10   21    clearly the common meaning is includes, which is a term                02:20:51   21   that it hadn't been done, but I do think we're not intending
02:18:15   22    commonly used in patent claims.                                        02:20:54   22   to get the exact same claim, I believe that there are
02:18:17   23               And not ironically it's a term that Dr. van                 02:20:58   23   differences. Of course the patent office wouldn't have
02:18:19   24    Breeman, their own declarant, uses in his deposition in a              02:21:00   24   allowed us to get the very same claim.
02:18:24   25    way that's open that suggest that what he's saying contains            02:21:00   25                THE COURT: I wasn't suggesting you were trying
5 of 36 sheets                                                                Page 17 to 20 of 84                                                 01/02/2019 08:46:45 AM
                Case 1:18-cv-01450-MN Document 21
                                               80-1 Filed 06/27/19 Page 103 of 140 PageID #: 3786
                                                                                                23


02:21:02    1    to get the very same claim, I was more wondering whether             02:23:42    1   the MPEP, that a good test is whether one claim would be
02:21:06    2    there was something to the position that you were reading            02:23:46    2   literally infringed without literally infringing the other.
02:21:08    3    the '234 patent differently because it hadn't been                   02:23:50    3   And if it's not, it's not identical.
02:21:12    4    disclosed.                                                           02:23:52    4               There is really no analysis, rigorous analysis
02:21:12    5                 MS. SKLENAR: And we were not. And there is no           02:23:56    5   in their papers that say these inventions are the same.
02:21:15    6    evidence, I do not believe there is any suggestion that the          02:23:59    6   This is why this is the same as this. They don't go
02:21:18    7    person who prepared this figure somehow looked at the '234           02:24:00    7   limitation by limitation. It's really just a lot of hand
02:21:21    8    and formed some sort of interpretation about the '234 in             02:24:04    8   waving saying some things are in common. In fact, they even
02:21:24    9    preparation of this figure for Waters' own patent                    02:24:06    9   admit it's not identical. They say in their brief, although
02:21:28   10    application.                                                         02:24:10   10   not identical, they have overlapping scope. But that's not
02:21:28   11                 And when we secured the '234 as the Court knows,        02:24:14   11   enough for the statutory double patenting.
02:21:32   12    what matters is the intrinsic record to the patent that              02:24:16   12               They also raise an obviousness type double
02:21:38   13    Ajinomoto acquired that we now own. It's an intrinsic                02:24:20   13   patenting. And again, there I think we just see a lot of
02:21:42   14    record to the '234. The notion that we should use this               02:24:24   14   hand waving. They don't talk about is it the one-way test?
02:21:45   15    figure with no text in a pending Waters application, with no         02:24:28   15   Is it the two-way test? Which one applies? They don't
02:21:49   16    text whatsoever, a different patent family to interpret the          02:24:32   16   actually, if you dig in and go through their expert
02:21:53   17    '234 I think sort of belies the laws of claim construction.          02:24:34   17   declaration, try to apply either test which would show at
02:21:56   18                 THE COURT: I don't know that we're necessarily          02:24:39   18   least for the one way that the claims would be anticipated
02:21:58   19    saying I should use it for interpretation, more that I               02:24:41   19   or obvious in view of one of the things that they say that
02:22:01   20    should use it to evaluate the credibility of the arguments           02:24:43   20   it's invalid in view of, they don't do that, any sort of
02:22:05   21    you're making vis-a-vis positions you have taken in other            02:24:47   21   reissue analysis. Again, a lot of hand waving.
02:22:10   22    cases.                                                               02:24:51   22               But in any event there is an exception which
02:22:11   23                 MS. SKLENAR: And again, this is pending patent          02:24:53   23   sort of resolves this issue which is that, and courts have
02:22:14   24    prosecution and obviously these things are subject to the            02:24:56   24   said that this isn't a concern where the patents all expire
02:22:17   25    back and forth with the patent office and we think there is          02:25:00   25   on the same date. And here we have that. So they're not at
                                                                       22                                                                                    24


02:22:20    1    other differences, so again, there is nothing other than a           02:25:04    1   risk of having different patents extend for a longer period
02:22:23    2    patent figure.                                                       02:25:07    2   of time or anything of the sort. They haven't suggested we
02:22:23    3                 And let me just quickly go back to prosecution          02:25:10    3   believe we're at risk of being sued under any of the other
02:22:27    4    laches. This is as the Court I'm sure well knows, this is a          02:25:14    4   patents or done that analysis. So they have not shown that
02:22:31    5    very, very high standard. It requires egregious misconduct           02:25:17    5   as well.
02:22:35    6    in prosecution to delay. And Agilent's argument seems to be          02:25:17    6               And then this is the written description
02:22:39    7    that Ajinomoto waited too long with one of the parent                02:25:18    7   argument, another invalidity argument they raise which I
02:22:43    8    applications. And again, very high standard. There has               02:25:23    8   briefly address. Again, I think they start with a fallacy.
02:22:47    9    been no showing of the sort here.                                    02:25:27    9   They say that we argue the term contains encompasses a
02:22:49   10                 There was a family of the patents that were             02:25:30   10   linker. And that we to then show support for a linker.
02:22:53   11    prosecuted. If you go through the prosecution history,               02:25:36   11               THE COURT: Don't you?
02:22:57   12    Ajinomoto was addressing each rejection in good faith.               02:25:37   12               MS. SKLENAR: Again, I think the analogy is if
02:23:00   13    There was a no long period as we see in some of the cases            02:25:40   13   you say I claim let's say a chair and it includes three legs
02:23:00   14    where nothing had occurred where Ajinomoto sort of sat on it         02:25:44   14   and a back, if you then try to accuse of infringement a
02:23:01   15    and didn't move. So we just don't think we're anywhere               02:25:50   15   chair with three legs, a back and some armrest, you don't
02:23:04   16    close to a patent -- a prosecution laches issue.                     02:25:53   16   have to find the armrest, written support for it in the
02:23:08   17                 Again, as we pointed out, one of the cases we           02:25:56   17   specification. Patent claims, you know, all the time say
02:23:11   18    cite actually overturned a finding of that.                          02:25:59   18   something includes or contains or comprises, and it's silent
02:23:13   19                 With that, let me go to the validity issues that        02:26:03   19   as to other limitations. And that doesn't mean if you try
02:23:16   20    they raise. And they raise double patenting and they raise           02:26:06   20   to read it on a device or a composition that has these
02:23:21   21    both flavors. First of all, the statutory double patenting           02:26:11   21   additional features you have to have written support.
02:23:24   22    which requires the same invention to be claimed. And they            02:26:14   22               THE COURT: But my only point was you are saying
02:23:30   23    in their own brief I think just sort of contradict that this         02:26:17   23   that the claims cover the compound that has a linker in it.
02:23:36   24    even can be shown. The law requires identical. It's in the           02:26:21   24               MS. SKLENAR: We're saying it covers the
02:23:41   25    MPEP case. It's cited in the CCPM case and it's cited in             02:26:23   25   compound because it has the features recited in the claims
01/02/2019 08:46:45 AM                                                      Page 21 to 24 of 84                                                             6 of 36 sheets
                Case 1:18-cv-01450-MN Document 25
                                               80-1 Filed 06/27/19 Page 104 of 140 PageID #: 3787
                                                                                                27


02:26:25    1    and it also has a linker. And we would account for it in              02:29:08    1   Starting with Your Honor's first question was the issue of
02:26:31    2    the cases we talked about in our brief, the AbbVie, the               02:29:12    2   delay. Waters didn't delay here. In fact, we acted with
02:26:38    3    Lockwood cases, that the patent doesn't need to describe for          02:29:16    3   more than all due speed given when the patent came to be
02:26:40    4    112 the accused products itself, and claims can certainly be          02:29:21    4   acquired and when Agilent came to acquire ProZyme.
02:26:44    5    broader than the specific embodiments. And again, we have             02:29:25    5                We have this timeline, I don't think I need to
02:26:45    6    briefed these issues so in the interest of time.                      02:29:27    6   go through it, but what you see is it was a matter of a
02:26:49    7                And then finally the last invalidity argument             02:29:30    7   couple weeks when Agilent announced their intention. They
02:26:51    8    that was raised was obviousness. And there, again, I would            02:29:33    8   actually followed through with their intention to buy
02:26:55    9    submit there has not really been a rigorous analysis. There           02:29:36    9   ProZyme. We bought the patent. Within a month and a week
02:26:58   10    is a lot of hand waving. I understand what Agilent to be              02:29:39   10   we filed the complaint and just a few weeks later, literally
02:27:01   11    arguing is that there are three references that the skilled           02:29:43   11   days after we learned who was going to be responsible for
02:27:05   12    person would sort of look at and somehow come up with the             02:29:45   12   this case we filed the preliminary injunction motion. So
02:27:09   13    claimed invention. And the way they go about it I think is            02:29:48   13   unless somehow they are going to argue that pre-ownership of
02:27:13   14    flawed. The Cohen reference, it basically had part of the             02:29:52   14   the patent we should have been doing something different,
02:27:19   15    compound. And they say well, you basically would know to do           02:29:56   15   this is as antithetical to a delay case as one can find.
02:27:23   16    something different because you want to use the compound for          02:30:00   16                THE COURT: I guess that was what I was getting
02:27:25   17    mass spectrometry, and then you would look at these other             02:30:03   17   at with my question. There are instances where an exclusive
02:27:30   18    references and you would look at Roth and you would get               02:30:07   18   licensee has standing to sue on its own and then usually if
02:27:32   19    these other aspects of the claim that are missing in Cohen,           02:30:10   19   exclusive licensee has standing to sue, it brought along
02:27:36   20    and you would like pick and choose and combine them together          02:30:14   20   with the patent owner. And that issue wasn't addressed by
02:27:39   21    because you know it would be good for this other detection            02:30:18   21   Waters in the papers. So I was curious as to what your
02:27:43   22    technique for mass spec. The problem is multiple things.              02:30:23   22   position is because that could actually seem like, you know,
02:27:46   23    They don't really do a rigorous analysis of why you would             02:30:25   23   if you could have brought a suit earlier, that goes into my
02:27:50   24    start with Cohen, why would you start with that. And if you           02:30:28   24   factoring.
02:27:53   25    are going to pick out aspects of Roth, why you would pick             02:30:30   25                MR. WOLF: Understood. And we will supplement
                                                                      26                                                                                      28


02:27:57    1    the particular aspects of the claim that they say you would           02:30:32    1   the record. I would just note that we focused our
02:27:59    2    pick especially because there are a lot of what's called              02:30:36    2   irreparable harm argument on the fact that Agilent owning
02:28:03    3    schemes in Roth to do labeling and different types of                 02:30:40    3   ProZyme in any event, so whether or not we could have
02:28:07    4    detection. There is something like seventeen different                02:30:43    4   brought suit and we couldn't, where things become urgent
02:28:10    5    schemes. And they point to two and they say, and point to             02:30:46    5   when the chainsaw got close to the trunk of the tree was
02:28:13    6    aspects of two and say oh, look, the skilled person would             02:30:50    6   when our desperate competitor Agilent as opposed to the
02:28:17    7    pick these aspects. But why? They don't really explain why            02:30:54    7   little guy ProZyme entered the picture. We'll talk a little
02:28:20    8    those, why not others. What would be the rationale to                 02:30:58    8   bit about why this is.
02:28:23    9    combine those two references in that manner? It's very                02:31:00    9                I mean, for example, we have here during the --
02:28:26   10    conclusionary, and it just does not raise a strong question           02:31:03   10   they sent out some FAQ's during the transition process. Who
02:28:32   11    of obviousness.                                                       02:31:08   11   do I contact to order ProZyme products or to request product
02:28:33   12                So this is what I just went through. Again, no            02:31:12   12   information? Agilent cannot process any orders for ProZyme
02:28:37   13    rational basis for choosing Cohen. Cohen was considered by            02:31:16   13   products until the acquisition is closed and integration is
02:28:39   14    the examiner during prosecution. They really don't do a               02:31:19   14   completed. This is the kind of imminence that we got in at
02:28:42   15    meaningfully analysis of the secondary references, what they          02:31:22   15   the right time, but there is a bit of pushing and pulling
02:28:46   16    show, all the different schemes that are shown, why the               02:31:25   16   going on in this case, where on the one hand we're being
02:28:50   17    different parts would be selected and combined in the manner          02:31:28   17   accused of waiting too long and then in other motions we're
02:28:52   18    they say.                                                             02:31:31   18   being accused of jumping the gun. I'm not quite sure how
02:28:54   19                And unless the Court has further questions, I             02:31:34   19   they reconcile these two positions, but we clearly tried to
02:28:56   20    would turn it back over to Mr. Wolf.                                  02:31:37   20   file at precisely the time when the imminent injury became
02:28:58   21                THE COURT: No. That was helpful.                          02:31:41   21   imminent and apparent.
02:29:00   22                Mr. Wolf.                                                 02:31:42   22                THE COURT: I like Dr. Dolittle.
02:29:00   23                MS. SKLENAR: Thank you.                                   02:31:44   23                MR. WOLF: Thank you, Your Honor. Can you tell
02:29:02   24                MR. WOLF: Thank you, Your Honor. I will talk              02:31:45   24   I have kids?
02:29:05   25    briefly about irreparable harm and the other factors.                 02:31:46   25                This I don't think is in dispute, but I want to
7 of 36 sheets                                                               Page 25 to 28 of 84                                                  01/02/2019 08:46:45 AM
                Case 1:18-cv-01450-MN Document 29
                                               80-1 Filed 06/27/19 Page 105 of 140 PageID #: 3788
                                                                                                31


02:31:49    1    make this clear, Agilent is a direct competitor of Waters.              02:34:44    1               And I have a couple more slides that go to this
02:31:53    2    And the Federal Circuit has said not surprisingly and, in               02:34:49    2   point. Here we see on the left was at the time we filed our
02:31:57    3    fact, this district in particular has focused on when                   02:34:51    3   complaint, this was the ad for the infringing product. At
02:32:00    4    analyzing preliminary injunction factors and for that matter            02:34:57    4   the time we started responding to their other motions on
02:32:05    5    permanent injunction factors, direct competition is a                   02:35:00    5   transfer and the like, you see that the web page had
02:32:08    6    significant indicator of the likelihood of irreparable harm.            02:35:05    6   actually changed and now they're identifying it as a part of
02:32:12    7                Market share and price erosion, I just want to              02:35:07    7   Agilent. That's how quickly this is happening.
02:32:16    8    give you some examples. This is the press release that                  02:35:10    8               Here we see another slide. Did that work? Can
02:32:17    9    Agilent issued before they actually acquired but when they              02:35:13    9   I approach the screen for a second, Your Honor?
02:32:20   10    announced the intent to acquire. And if I had asked someone             02:35:15   10               THE COURT: Sure.
02:32:23   11    to write me up examples of imminent irreparable harm, this              02:35:16   11               MR. WOLF: What we see here, this is a slide
02:32:28   12    would come pretty close. We see in the first bullet,                    02:35:18   12   when we're talking about this integration convoyed sales
02:32:39   13    they're saying it's highly synergistic with Agilent's                   02:35:21   13   issue, and they're talking about the workflow, starting with
02:32:40   14    current customer base and sales channel. Basically ProZyme,             02:35:24   14   the assay, we get down here, this is the Agilent liquid
02:32:43   15    this little guy, is now about to be super charged in its                02:35:29   15   chromatography machine, so they're saying this is the half
02:32:47   16    sales effort by taking advantage of Agilent's existing base             02:35:32   16   million dollar machine, this is both a liquid chromatography
02:32:51   17    and sales channel. It enables complete liquid                           02:35:34   17   and mass spectometry machine -- I can't even say it. I'm
02:32:56   18    chromatography and liquid chromatography/mass spectometry               02:35:37   18   going to mispronounce it five times today.
02:32:56   19    workflow solutions in important glycan biopharma segment.               02:35:41   19               But notice what they say to use it with now, the
02:33:00   20    In other words, they're incorporating, they're convoying,               02:35:42   20   InstantPC kit. So they're now advertising use existing
02:33:03   21    they're bringing it all together. It strengthens Agilent's              02:35:47   21   Agilent stuff with the ProZyme kit we just acquired. That's
02:33:05   22    customer value proposition. That's a shorthand way of                   02:35:50   22   the part that when we get to the damages phase of this case
02:33:08   23    saying we're going to start bundling this stuff. We're                  02:35:54   23   is going to be very difficult for our expert to disentangle.
02:33:12   24    going to start saying buy the kit or buy the mass                       02:35:57   24               We're going to say because you sold these kits,
02:33:16   25    spectrometer you get keeper kits or vice versa, the razor               02:36:00   25   these infringing kits, you got these mass spectrometer

                                                                          30                                                                                    32


02:33:21    1    and blade thing.                                                        02:36:03    1   sales. And they're going to come in and say you can't prove
02:33:22    2                THE COURT: Now the Agilent's current customer               02:36:06    2   that. How do you prove as a matter of causality that that
02:33:25    3    base, are those folks who are currently Waters's customers?             02:36:09    3   particular sale, there were other factors? Well, we're here
02:33:28    4                MR. WOLF: So you can be both, you can have an               02:36:11    4   today to prevent that problem. That's what irreparable harm
02:33:33    5    Agilent machine and use Waters' reagents and vice versa.                02:36:17    5   is.
02:33:36    6    But this is a fast growing -- you know, the biopharma market            02:36:17    6               THE COURT: Irreparable harm isn't always just
02:33:41    7    is growing. Every day pharma companies and universities are             02:36:20    7   it's difficult to prove your damages; right?
02:33:46    8    buying these machines. They're a half a million dollars                 02:36:23    8               MR. WOLF: True.
02:33:48    9    apiece, maybe more. They're buying multiple machines. So                02:36:24    9               THE COURT: And I'm sure that if you had to, you
02:33:52   10    we're looking at fifty percent year on year growth for these            02:36:28   10   give the good old college try and say that you had managed
02:33:56   11    reagent kits, for example. There is existing customer                   02:36:31   11   to meet your burden.
02:34:00   12    competition, but of more significance frankly to the PI                 02:36:32   12               MR. WOLF: No doubt. And if I were allowed to
02:34:04   13    motion is the customer order tomorrow be it an existing                 02:36:36   13   throw their words today against their damages expert two
02:34:07   14    customer, the University of Delaware that says we need three            02:36:39   14   years from now, you know how this would play. We know
02:34:11   15    more machines, or be it the startup company spun out of the             02:36:41   15   what's going to happen on the stand two years from now or a
02:34:16   16    University of Delaware that says we need our first mass                 02:36:45   16   year from now or whenever, when that damages expert for them
02:34:20   17    spectrometer.                                                           02:36:48   17   says you can't prove that to me. It's your burden to show
02:34:20   18                And then the question is who has their foot in              02:36:52   18   the causation or causality where these convoyed sales are
02:34:22   19    the door, who is going to get their foot in the door, who is            02:36:56   19   tied to the infringing product and we're going to say that's
02:34:25   20    going to be able to leverage. If they're saying use our                 02:37:01   20   why we filed for the preliminary injunction in the first
02:34:30   21    reagent, you get your foot in the door because you have a               02:37:01   21   place.
02:34:33   22    reagent that's an infringing reagent kit, then they have a              02:37:01   22               Now the other thing that's just common sense is
02:34:35   23    leg up not just for the sale of the kits we're talking                  02:37:04   23   price erosion. And price erosion, once they come into this
02:34:38   24    about, but then their salesperson is in the door for the                02:37:07   24   market full bore as Agilent which again, could be happening
02:34:42   25    mass spectrometer sale, for the software sale.                          02:37:11   25   tomorrow, could be happening a week from now, could have
01/02/2019 08:46:45 AM                                                         Page 29 to 32 of 84                                                             8 of 36 sheets
                Case 1:18-cv-01450-MN Document 33
                                               80-1 Filed 06/27/19 Page 106 of 140 PageID #: 3789
                                                                                                35


02:37:13    1    happened yesterday and we just don't know about it yet,                02:40:00    1   thought the argument Waters was making was look, customers
02:37:16    2    we're going to see price competition. And we're just not               02:40:04    2   are long-term, they rarely switch. And your point was, if
02:37:20    3    going to be able to recoup that, as Your Honor knows, once             02:40:07    3   we lose them, we're not going to get them back.
02:37:23    4    prices go down, it's really hard to get them to go back up             02:40:09    4               But when I look at it, I'm saying someone,
02:37:26    5    once we get the permanent injunction at the end of trial.              02:40:15    5   another competitor, ProZyme, already has 25 percent of the
02:37:29    6                THE COURT: What is your basis for asserting                02:40:19    6   market, so isn't that -- if I believe that the customers are
02:37:32    7    that there will be price erosion, especially when we have as           02:40:21    7   long-term and rarely switch, haven't you have already lost
02:37:38    8    you said, a very, very fast growing market, it doesn't seem            02:40:25    8   that 25 percent of the market?
02:37:42    9    like there is necessarily a need for price erosion, so I'm             02:40:28    9               MR. WOLF: The answer is yes and no. The reason
02:37:46   10    just wondering if that's not speculative.                              02:40:31   10   I stay it's yes and no is that there is a big segment of
02:37:49   11                MR. WOLF: Your Honor, you raised a good point.             02:40:35   11   this market that is FDA regulated. And once you get
02:37:51   12    And you're actually pointing out a whipsaw we face. If we              02:40:38   12   approved by the FDA for whatever drug development you're
02:37:55   13    filed this motion two months later, we would have been able            02:40:41   13   doing, you're locked in. In fact, I think there is even a
02:37:57   14    to come to you -- if this were February, we would be able to           02:40:45   14   slide on this because they brought it up and that's what I
02:38:01   15    come to you and say look, they have now put in a bid at the            02:40:47   15   was trying to click through, maybe I have it, maybe I don't.
02:38:05   16    University of Delaware at 20 percent lower than our cost to            02:40:50   16   There we go. About the validation process. And so for
02:38:08   17    try to get this new customer and to try to prove to Agilent            02:40:53   17   those customers where there is a validation process, an FDA
02:38:08   18    people that they have something as good as Waters when it              02:40:57   18   process, once they have gotten approval from the FDA, it's
02:38:14   19    comes to the kit. Now the problem if we had done that, they            02:41:01   19   going to be very hard to get them to switch because that
02:38:16   20    would be making the argument that we delayed two extra                 02:41:04   20   means they would have to go back through the validation
02:38:19   21    months in bringing the PI motion in the first place.                   02:41:06   21   process all over again. And marginal benefit isn't going to
02:38:22   22                So the truth is, we have the Fournier                      02:41:11   22   convince Pfizer to go back to the FDA and delay things by
02:38:25   23    declaration that talks about the market forces at work and             02:41:14   23   six months just to get five minutes faster throughput.
02:38:28   24    we rely on that. But if I saw to me, Mr. Wolf or Matt or               02:41:18   24               THE COURT: Are there people who have gone
02:38:32   25    whatever you want to call me, that prove to me that your               02:41:20   25   through the validation process that encourages ProZyme? I'm
                                                                        34                                                                                    36


02:38:35    1    prices have already eroded, my response would be we filed              02:41:26    1   trying to figure out if I'm going to be impacting people I
02:38:38    2    this too quickly to be able to prove that to you, because we           02:41:32    2   don't understand.
02:38:41    3    just saw that Q and A that they are not yet selling, so                02:41:32    3               MR. WOLF: This is not in the record, but these
02:38:45    4    we're -- in a month we'll be able to prove that to you, in             02:41:33    4   products are both so new, there is no product yet, although
02:38:48    5    two months. Today, we don't yet have their contract offers.            02:41:38    5   there is about to be, that is relying just on our kit. In
02:38:52    6    So speculation, I think that's too strong a word, but I                02:41:42    6   other words, there are FDA processes where they have the old
02:38:56    7    acknowledge it's a prediction.                                         02:41:47    7   and the new basically to benchmark against each other. As
02:38:59    8                THE COURT: That's also the case with the                   02:41:50    8   far as we know, there is no one that's using ProZyme at all,
02:39:02    9    assertions of loss of market share; right?                             02:41:53    9   but we don't have perfect access. That's part of the reason
02:39:05   10                MR. WOLF: Right. But that one I feel even more             02:41:56   10   why a PI is even more appropriate, because if you enter it
02:39:08   11    confident. Agilent advertised when they -- look, this is               02:42:01   11   now and say don't start, Pfizer, whatever company, I'm just
02:39:11   12    the whole point of this press release. Right? Enables                  02:42:05   12   randomly picking one, but Pfizer, don't start using the
02:39:16   13    complete solutions. Highly synergistic with the sales                  02:42:10   13   Agilent system, kit and everything else, they will be better
02:39:20   14    channel. What they're saying is we're going to make a lot              02:42:15   14   off than if two years from now you say you have to stop
02:39:23   15    more sales than ProZyme would have standing alone. That's              02:42:19   15   using the Agilent kit. I assure you that if we win at trial
02:39:27   16    what synergy means. They're not saying we're buying                    02:42:23   16   and we get the permanent injunction, they're going to be
02:39:31   17    ProZyme's royalty stream and we're just going to take what             02:42:26   17   seeking a carve out from that permanent injunction for
02:39:34   18    they otherwise would have made and put it in our pockets,              02:42:29   18   customers that have FDA regulated processes. And we're
02:39:37   19    they're saying we're going to synergize, we're going to do             02:42:33   19   going to remind them that two years ago we said don't let
02:39:41   20    better than they would have done if either of us were                  02:42:36   20   them go down that path because once they're locked in,
02:39:42   21    standing alone. That's the loss of market share we're                  02:42:40   21   they're locked in. The long answer to Your Honor's very
02:39:44   22    talking about. That's what they mean by synergistic.                   02:42:43   22   short and straightforward question, and I apologize, but the
02:39:48   23                THE COURT: Where does your argument that this              02:42:46   23   short answer is we're at the precipice of customers locking
02:39:52   24    is potentially a good time to ask this question, the first             02:42:49   24   in, but as far as we know, no FDA regulated customers have
02:39:57   25    bullet point you have up there is long-time customers, I               02:42:54   25   yet locked in. Does that sort of answer your question?
9 of 36 sheets                                                                Page 33 to 36 of 84                                                01/02/2019 08:46:45 AM
                Case 1:18-cv-01450-MN Document 37
                                               80-1 Filed 06/27/19 Page 107 of 140 PageID #: 3790
                                                                                                39


02:42:56    1                THE COURT: It does.                                       02:45:56    1               It wasn't until Agilent announced that it was
02:42:57    2                MR. WOLF: I skipped through and I don't think             02:46:00    2   going to acquire ProZyme that they decided to -- they were
02:43:00    3    there is much reason to go into this in detail. The balance           02:46:04    3   suddenly interested in what this '234 patent might cover and
02:43:03    4    of hardship is straightforward. The only point to note is             02:46:08    4   what it could do for them.
02:43:07    5    we told them before the transaction that we were in the               02:46:10    5               Waters' counsel called Agilent the very next day
02:43:10    6    process of acquiring the '234 patent. It didn't --                    02:46:13    6   to let them know that they, Waters, were the exclusive
02:43:14    7    obviously it wasn't until about a month later that we                 02:46:17    7   licensee of the '234 patent. They did not mention
02:43:18    8    actually got the contract signed, but we gave them a heads            02:46:23    8   InstantPC. They did not mention any product that it may
02:43:20    9    up about this patent. They went in with eyes wide open to             02:46:25    9   cover. They simply said we own the rights to use this
02:43:26   10    consummate the ProZyme transaction. So the law is pretty              02:46:30   10   patent. That's it.
02:43:29   11    clear that you bear the risk of an injunction if you're told          02:46:32   11               THE COURT: Did ProZyme have any other products
02:43:31   12    about a patent, you're told about the risk, and you go ahead          02:46:35   12   other than InstantPC?
02:43:35   13    and launch your product, or in this case acquire ProZyme              02:46:36   13               MS. LI: Yes, Your Honor, ProZyme has a panoply
02:43:38   14    anyway.                                                               02:46:40   14   of products many of which are used in glycan analysis as
02:43:39   15                So with that, Your Honor, I think I don't want            02:46:44   15   well. So only a small portion of ProZyme's products are
02:43:42   16    to take up more of the Court's time, I want to save a little          02:46:47   16   actually InstantPC, they use many different kinds of
02:43:45   17    bit for rebuttal. Unless you have any questions, we'll turn           02:46:50   17   products. Agilent bought a company that does many things,
02:43:49   18    it over to Agilent.                                                   02:46:53   18   including this one thing.
02:43:50   19                THE COURT: That would be fine. Thank you.                 02:46:54   19               THE COURT: Okay.
02:43:52   20                MR. WOLF: Thank you, Your Honor, for your time.           02:46:57   20               MS. LI: So clearly according to Waters, they
02:44:02   21                MS. LI: Good afternoon, Your Honor. Thank you             02:47:02   21   were very interested as soon as they heard that Agilent was
02:44:05   22    for letting me come and speak to you today. I think we have           02:47:05   22   buying ProZyme in initiating this litigation. They managed
02:44:07   23    heard a lot from --                                                   02:47:10   23   to get rights to this patent in August, on August 7th, 2018.
02:44:11   24                MR. WOLF: They're not my reading glasses.                 02:47:15   24   But they didn't file suit, Your Honor, for another month.
02:44:14   25                THE COURT: Very stylish, Mr. Wolf.                        02:47:18   25               What actually happened here is there were sixty
                                                                       38                                                                                    40


02:44:17    1                MS. LI: I want to, if I may, come back and sort           02:47:23    1   days between the time that they acquired rights to the
02:44:20    2    of talk to you today about really what this whole timeline            02:47:25    2   patent and when they filed for preliminary injunction
02:44:23    3    is. We have heard Waters' counsel go through and discuss              02:47:28    3   against Agilent.
02:44:28    4    how they started this suit with an all new case, but they             02:47:29    4               Now, why is this really interesting to me?
02:44:33    5    did not actually do so. I think the timeline tells a very             02:47:34    5   You're thinking sixty days is sixty days, but it's not just
02:44:43    6    different story, actually.                                            02:47:40    6   sixty days. 402 days elapsed before the time they got the
02:44:45    7                So in May 2015, ProZyme started selling its               02:47:46    7   patent and the time that they even made a phone call about
02:44:48    8    instant feed product that you heard so much about.                    02:47:48    8   it.
02:44:52    9                Waters today in their pleadings in California             02:47:50    9               THE COURT: But do you agree that there could be
02:44:55   10    admitted that ProZyme, they announced it, they started                02:47:52   10   a difference in kind in competition between Waters and
02:45:00   11    marketing it, October 2015 Waters knew that. In January               02:47:57   11   ProZyme and Waters and Agilent such that while they might be
02:45:06   12    2016, the '234 patent was filed. So there is a little bit             02:48:01   12   willing to tolerate, you know, and have other priorities
02:45:09   13    of a question where they discuss how they acquired exclusive          02:48:07   13   that they focus on rather than ProZyme, when Agilent came
02:45:12   14    license rights to the patent, it wasn't filed until 2016,             02:48:11   14   in, it was a difference that it caught their attention?
02:45:17   15    they said they acquired rights in 2013, I think they meant            02:48:15   15               MS. LI: Your Honor, I would say that it appears
02:45:21   16    for the family.                                                       02:48:19   16   that that would be a difference except that if you look a
02:45:21   17                So the patent application was filed in 2016, and          02:48:22   17   little bit closer to the facts, that would not be the case.
02:45:23   18    it didn't ultimately issue until May 23, 2017. During that            02:48:26   18   The way that this has been framed so far in this litigation
02:45:28   19    whole time, Your Honor, ProZyme sold this product. They               02:48:29   19   is that people buy Agilent equipment because now thank
02:45:32   20    invested time, energy and resources in marketing and                  02:48:34   20   goodness they can use the InstantPC product line. No one is
02:45:35   21    building up this business to sell this InstantPC product.             02:48:38   21   going to be buying a hundred thousand dollar mass spec
02:45:39   22    But then the patent issued. Waters never called ProZyme.              02:48:42   22   machine for one little kit. These machines run hundreds of
02:45:46   23    Waters proceeded to go ahead and let ProZyme build up its             02:48:47   23   tests, as Your Honor probably knows. People who were using
02:45:52   24    business and engage in its activities that they accuse are            02:48:51   24   InstantPC before could be buying a Waters product, may have
02:45:56   25    infringing the products.                                              02:48:56   25   Agilent machines, may have had Waters machines, we don't
01/02/2019 08:46:45 AM                                                       Page 37 to 40 of 84                                                           10 of 36 sheets
                Case 1:18-cv-01450-MN Document 41
                                               80-1 Filed 06/27/19 Page 108 of 140 PageID #: 3791
                                                                                                43


02:48:59    1    know, but they could have been used on Agilent machines all          02:52:11    1   on this kit. Right? They presented evidence that they
02:49:04    2    this time.                                                           02:52:15    2   started marketing their kit in early 2015. We came, ProZyme
02:49:04    3                 This InstantPC product was one test kit, it was         02:52:20    3   came on the market at the end of 2015 and took 20 to 25
02:49:08    4    an agnostic test, it can be run on both sets of equipment.           02:52:24    4   percent of the market. That's not an insignificant portion.
02:49:13    5    Just because it's in the market doesn't mean that it's               02:52:27    5   And yet they did absolutely nothing.
02:49:15    6    suddenly tied to these huge mass spectrometers.                      02:52:29    6               And their argument that they did absolutely
02:49:19    7                 THE COURT: What about the marketing materials           02:52:32    7   nothing because and Ajinomoto was not going to sue with
02:49:21    8    that it would put out saying, you know, and now you can use          02:52:36    8   them, that's not really Agilent's problem.
02:49:26    9    InstantPC with Agilent properties or use synergy, I don't            02:52:39    9               Waters could have sued and brought them in as an
02:49:34   10    have the exact quotes?                                               02:52:43   10   involuntary plaintiff. There are other mechanisms to
02:49:35   11                 MS. LI: Sure, Your Honor. So you can use                02:52:47   11   address this sort of problem other than let's just wait 400
02:49:37   12    InstantPC as part of the panoply of the glycan testing               02:52:50   12   days to file a lawsuit.
02:49:43   13    reagents that are used that ProZyme makes and develops.              02:52:52   13               And they did talk a little bit about -- just one
02:49:45   14    InstantPC is one of these things. We have advertising                02:53:02   14   last point on that, and I promise I won't beat that dead
02:49:49   15    materials about lots of these things.                                02:53:05   15   horse any longer.
02:49:53   16                 Also, it was very well-known in the industry            02:53:06   16               THE COURT: I get 400 days. I know that one
02:49:56   17    that you could be using the InstantPC product on the Agilent         02:53:10   17   now.
02:50:00   18    equipment to date. We're not saying anything new here.               02:53:10   18               MS. LI: I'm glad I have done -- if nothing
02:50:03   19                 THE COURT: Just one second.                             02:53:13   19   else, Your Honor, I have done something today.
02:50:29   20                 Sorry.                                                  02:53:15   20               So the issue becomes, you know, that laches runs
02:50:30   21                 MS. LI: So this assertion that Waters makes             02:53:19   21   with the patent. You can't just suddenly make all that wait
02:50:35   22    that they really came to this Court with all due haste as            02:53:25   22   time vanish by suddenly waive assigning the patent. There
02:50:38   23    soon as they acquired the patent is not actually borne out           02:53:27   23   is case law on that which I can present to Your Honor, I can
02:50:42   24    by the facts. If Waters is correct and as soon as they got           02:53:30   24   read into the record, whichever you prefer.
02:50:45   25    an assignment to the patent is when the clock should start           02:53:33   25               But I wanted to go back briefly and talk to you
                                                                       42                                                                                   44


02:50:48    1    ticking, what happened to the other 450 days? Does sitting           02:53:39    1   about what this really is. You know, Waters' counsel got up
02:50:53    2    on the rights against ProZyme for 400 days suddenly get              02:53:45    2   today and said no, no, no, we're really after Agilent. It's
02:50:59    3    wiped away because there is a new assignee to the patent?            02:53:49    3   Agilent that's causing us this fear. Agilent is a wholly
02:51:02    4                 If you rule that they waited too long, if they          02:53:53    4   own subsidiary, but it is a separate owned entity. It's a
02:51:06    5    sell it tomorrow, there is a new assignee, does the clock            02:53:57    5   California corporation with a California place of business,
02:51:11    6    start over? When does this risk start? It's unfair to                02:54:00    6   and zero employees in the District of Delaware. Okay?
02:51:13    7    ProZyme, unfair to Agilent to say all of a sudden the clock          02:54:04    7               Now, why is this important? Because ProZyme is
02:51:17    8    started over on August 7th, the day that they finally                02:54:07    8   not before Your Honor. ProZyme cannot be before Your Honor
02:51:20    9    perfected title of the patent-in-suit. What about all that           02:54:10    9   for patent infringement under 35 USC 1400(b) as we have all
02:51:25   10    came before? There is that argument that doesn't make                02:54:16   10   learned recently, they can't be sued here. There is no
02:51:29   11    sense. It's 503 days since the patent issued before they             02:54:19   11   venue.
02:51:32   12    filed for preliminary injunction.                                    02:54:21   12               But nonetheless, that's really what Waters is
02:51:32   13                 THE COURT: Is your issue that they didn't move          02:54:23   13   seeking here. In their proposed order that they filed with
02:51:36   14    for preliminary injunction against ProZyme or just that they         02:54:29   14   this preliminary injunction motion, they asked you to enjoin
02:51:39   15    didn't contact or pursue or make any indication that they,           02:54:33   15   Agilent and its subsidiaries. Agilent moved to dismiss the
02:51:45   16    ProZyme, was infringing the patent?                                  02:54:38   16   complaint in this case as I'm sure Your Honor is aware or to
02:51:49   17                 MS. LI: Really it's that they never made any            02:54:42   17   transfer it to the Northern District of California. In the
02:51:51   18    assertions towards ProZyme that they were infringing the             02:54:44   18   opposition, Waters said Agilent should be on the hook for
02:51:54   19    patent.                                                              02:54:47   19   everything that ProZyme is on the hook for.
02:51:54   20                 THE COURT: There could be a reason that they            02:54:50   20               THE COURT: Well, in your papers, Agilent said,
02:51:57   21    might not get a preliminary injunction against ProZyme               02:54:54   21   I think it was at the very beginning, non-party ProZyme, not
02:51:59   22    whereas they might against Agilent just because of the               02:55:01   22   Agilent, makes themselves the accused InstantPC. And I
02:52:03   23    nature of the competition, for example.                              02:55:05   23   guess I just need to understand what your position is about
02:52:04   24                 MS. LI: Correct, Your Honor, but as they have           02:55:09   24   the relationship between the two. And I do understand what
02:52:06   25    said, they lost 20 to 25 percent of their market to ProZyme          02:55:14   25   you're saying. You're saying look, if they want to enjoin
11 of 36 sheets                                                             Page 41 to 44 of 84                                                01/02/2019 08:46:45 AM
                Case 1:18-cv-01450-MN Document 45
                                               80-1 Filed 06/27/19 Page 109 of 140 PageID #: 3792
                                                                                                47


02:55:18    1    ProZyme, they should had filed this in a place where they              02:58:15    1   basically asking is would Agilent agree not to sell
02:55:22    2    could sue ProZyme. But I guess my question to you is, are              02:58:18    2   InstantPC. Could their wholly own subsidiary sell
02:55:25    3    these really different such that if I said Agilent is                  02:58:23    3   InstantPC? Would that be within the scope of their order?
02:55:29    4    enjoined, but ProZyme is not, is that a real distinction?              02:58:26    4   There is no basis on which they could ask for that. They
02:55:35    5                MS. LI: If you enjoin Agilent and not ProZyme,             02:58:30    5   have offered no evidence about why that's better.
02:55:39    6    that is a distinction. ProZyme is a separate company, and              02:58:32    6                 Let's imagine what that looks like in the
02:55:42    7    as long as the injunction did not cover Agilent and its                02:58:35    7   market. ProZyme goes on to sell its products. Agilent goes
02:55:45    8    subsidiaries.                                                          02:58:39    8   on to sell its own mass spectometry products, and it goes to
02:55:47    9                But that's not what they told the California               02:58:44    9   sell other ProZyme products with it, and they say don't ask
02:55:50   10    court. So in California, they answered after our papers                02:58:49   10   us about InstantPC. We can't talk to you about it. Agilent
02:55:54   11    were submitted in this, they answered our complaint last               02:58:55   11   already says that on their website. They say we can't sell
02:55:57   12    Friday. And in there they characterize this hearing, this              02:58:57   12   you InstantPC, call ProZyme. ProZyme says Agilent can't
02:56:00   13    very one we're at today as seeking a preliminary and                   02:59:03   13   sell InstantPC, call us.
02:56:05   14    permanent injunction that would enjoin Agilent and ProZyme,            02:59:06   14                 What they're asking you to do is put up this
02:56:09   15    so they're asking this Court to assert jurisdiction over               02:59:09   15   permanent barrier between these two companies so they can't
02:56:13   16    both companies. So that kind of relief that they're asking             02:59:13   16   even deal with each other in this way. They're already
02:56:14   17    against just Agilent was not briefed, it was not discussed             02:59:16   17   saying the fact that they're talking about each other, the
02:56:16   18    and it's not the relief that they sought.                              02:59:19   18   fact that ProZyme has Agilent on its website is enough to
02:56:19   19                THE COURT: And would Agilent agree not to sell             02:59:22   19   show that they are in cahoots. It's really not true.
02:56:23   20    or offer to sell InstantPC itself if ProZyme were allowed to           02:59:26   20   ProZyme is working diligently to sell its product. Agilent
02:56:28   21    continue?                                                              02:59:29   21   is working diligently to sell their products. There is no
02:56:31   22                MS. LI: Well, obviously if Your Honor issues an            02:59:32   22   cross selling that's going on right there. Agilent is not
02:56:34   23    order, we would follow it. Right? But Agilent -- the issue             02:59:36   23   offering to sell InstantPC. Agilent is not making it.
02:56:40   24    for Agilent in that case, Your Honor, is that Agilent bought           02:59:40   24   ProZyme is still separate and ProZyme is still doing that.
02:56:44   25    this company and they're really trying to get the whole                02:59:44   25                 THE COURT: When you said the website said
                                                                         46                                                                                     48


02:56:48    1    ProZyme into the Agilent system.                                       02:59:47    1   Agilent can't sell InstantPC, that's current, that wasn't
02:56:52    2                THE COURT: I think that's Waters' problem.                 02:59:51    2   before the sale?
02:56:54    3                MS. LI: I understand that that's their problem,            02:59:52    3                 MS. LI: That is up until this day, Your Honor.
02:56:56    4    but under a sort of bifurcated analysis like the one that              02:59:55    4                 And I really want to skipped ahead and you're
02:57:01    5    you propose, we have to leave what, three guys at ProZyme              03:00:00    5   going to have to bear with me because I don't know how to
02:57:05    6    who can sell InstantPC and that's their sole job there. You            03:00:04    6   skip ahead on the technology here without panning through
02:57:10    7    know, we have made -- we entered a contract before the press           03:00:07    7   the slides.
02:57:13    8    release, we acquired ProZyme, we were going to lose the                03:00:07    8                 THE COURT: Can I ask you a question just
02:57:17    9    benefit of our acquisition if we're not allowed to merge and           03:00:09    9   because I'm thinking of it now? I apologize if it gets you
02:57:21   10    join and do our thing.                                                 03:00:13   10   out of order. But what about the point, I was interested in
02:57:22   11                But I really want to go to this tie in, Your               03:00:18   11   Agilent's response on the public interest, and the impact
02:57:28   12    Honor --                                                               03:00:24   12   that there would be on folks who already use it. But then
02:57:29   13                THE COURT: See, where I'm getting confused is              03:00:30   13   Mr. Wolf suggested, well, that really isn't such a big deal
02:57:31   14    when you say what we really want to do is merge and join and           03:00:34   14   now because nobody has FDA approval of it, so they could
02:57:35   15    do our thing, then what does it matter if I am saying                  03:00:39   15   just simply switch. Could you respond to that?
02:57:42   16    Agilent and its subsidiaries are enjoined? Right? Because              03:00:41   16                 MS. LI: Sure, Your Honor. Whether or not
02:57:47   17    you're basically telling me, yeah, it's Agilent that wants             03:00:44   17   somebody has FDA approval on the entire pharmaceutical
02:57:51   18    to sell these things, we want to incorporate ProZyme, get              03:00:48   18   product that would involve glycan testing, I honestly can't
02:57:54   19    rid of that distinction, so why does it matter what you just           03:00:53   19   speak to you about that, but I can certainly check and send
02:57:57   20    put up there saying oh, my gosh, they want to enjoin ProZyme           03:00:55   20   a letter if that would be to Your Honor's liking. However,
02:58:01   21    and ProZyme is not here if you're telling me it's really you           03:00:58   21   I think the real thing --
02:58:05   22    that wants to sell?                                                    03:01:00   22                 THE COURT: My question is sort short of that,
02:58:06   23                MS. LI: It's really Agilent that wants to merge            03:01:04   23   if we just assume that for now, short of that, why would
02:58:09   24    the companies. There is no timeline for that. There is no              03:01:07   24   there still be an impact on folks who are currently using
02:58:12   25    definitive timeline for that to happen. What they're                   03:01:10   25   the InstantPC?
01/02/2019 08:46:45 AM                                                        Page 45 to 48 of 84                                                           12 of 36 sheets
                Case 1:18-cv-01450-MN Document 49
                                               80-1 Filed 06/27/19 Page 110 of 140 PageID #: 3793
                                                                                                51


03:01:12    1                MS. LI: Sure. So there are a couple of points            03:04:14    1   InstantPC which we'll get to later. There is no nexus.
03:01:14    2    to that, Your Honor. So the first is that we don't know              03:04:17    2   There is no legal nexus. There are no facts on the record.
03:01:16    3    where in the process the customers are. Perhaps they                 03:04:21    3   They have not pointed to one sale of a piece of equipment
03:01:20    4    haven't gotten complete FDA approval for the                         03:04:23    4   that they have lost because InstantPC has been on the market
03:01:23    5    biopharmaceutical product at issue, however, they have               03:04:25    5   for three years. They would know better than anybody else
03:01:26    6    gotten approval for the methodology of testing. They would           03:04:28    6   if they lost any mass spec sales because InstantPC could be
03:01:29    7    have to go back and reevaluate that testing on a new piece           03:04:32    7   running on equipment. So they have presented no evidence
03:01:33    8    of equipment.                                                        03:04:36    8   and there is no facts on the record on that.
03:01:34    9                I think the much more interesting evidence comes         03:04:39    9                 In terms of price erosion, they talk a lot about
03:01:36   10    in in the third bullet point here. Waters has admitted in            03:04:42   10   price erosion. Oh, my God, Agilent is going to offer this
03:01:40   11    their declaration of Mr. Grover that it would be unable to           03:04:45   11   as a package. But InstantPC again has been on the market
03:01:44   12    meet customer demand for a month or two at this time. And            03:04:48   12   for three years. What evidence have they offered of actual
03:01:47   13    that he would have to increase production by 60 percent              03:04:52   13   price erosion that Waters has suffered? None. There is no
03:01:51   14    which he thinks they could do in a month or two, but it's            03:04:55   14   evidence. They have four declarants and zero evidence of
03:01:55   15    not that just that month or two. It's that month or two to           03:05:00   15   any price erosion that has happened. All of their damages
03:02:01   16    get the product to the customer and the customer to validate         03:05:04   16   are purely speculative. And yes, they argue this is going
03:02:02   17    that test internally, and then for the customer to validate          03:05:07   17   to happen way off into the future and then they're going to
03:02:06   18    that test with the FDA. We're not just talking about a snap          03:05:11   18   be stuck with it. But as we all know, finding a dollar
03:02:09   19    of the fingers. Rapid InstantPC or not, it's not that fast.          03:05:16   19   value on price erosion is the very thing that damages
03:02:15   20                And then the people who use these products on            03:05:19   20   experts are there for.
03:02:21   21    Agilent equipment are not going to suddenly go and buy               03:05:20   21                 THE COURT: What about the point that Waters
03:02:27   22    Waters' mass specs on which to use the Waters' test.                 03:05:22   22   made about the downstream sales?
03:02:29   23    They're going to try to use the Waters' test on the Agilent          03:05:26   23                 MS. LI: They're trying to tie the downstream
03:02:32   24    equipment. You're not going to try and buy a whole mass              03:05:29   24   sales of a piece of equipment with tons of non-infringing
03:02:37   25    spec to try to evaluate a test, it would be very prejudicial         03:05:34   25   uses to one teeny weeny patented test. There is just no

                                                                       50                                                                                     52


03:02:42    1    to any customer that's currently using InstantPC.                    03:05:40    1   nexus legally or factually between these two things.
03:02:46    2                And again, these have been customers that have           03:05:47    2                 Any alleged harm that they could possibly prove
03:02:47    3    been using InstantPC for years. These are not suddenly new           03:05:52    3   would have to be compensable by money damages. There is no
03:02:53    4    customers. He talked a lot about the University of Delaware          03:06:00    4   irreparable harm that Waters can show.
03:02:56    5    buying a new mass spec machine, but it's not just them, it's         03:06:04    5                 And with your permission, Your Honor, I would
03:02:59    6    the people that have been using it all this time.                    03:06:06    6   like to turn to the merits arguments.
03:03:01    7                THE COURT: What about the rapidly growing                03:06:12    7                 So we spent a lot of time talking about
03:03:03    8    market, is that folks who already -- is that new customers,          03:06:18    8   irreparable harm, public interest, and we talked a lot,
03:03:07    9    or is that -- for example, you kept saying Pfizer, folks at          03:06:24    9   Waters talked a lot about what the '234 patent doesn't
03:03:12   10    Pfizer who are just buying more and more machinery and more          03:06:29   10   cover, covers and doesn't cover. All we're talking a lot
03:03:16   11    kits.                                                                03:06:33   11   about is the word contained. This is really -- let me just
03:03:16   12                MS. LI: I think it's a combination, Your Honor.          03:06:38   12   skip ahead to the contains argument, because I think this is
03:03:19   13    I think there is current customers and there is future               03:06:41   13   really the heart of the matter. We're having a argument
03:03:21   14    customers as there are in any market. But I really want to           03:06:44   14   about what the word contains means.
03:03:24   15    address this point that was repeated over and over and over          03:06:47   15                 THE COURT: Your position really is the claim
03:03:29   16    about these pieces of equipment, and how they are so                 03:06:48   16   would be the same whether it says contains or says is; is
03:03:36   17    inextricably linked to this kit. Again, Waters has been              03:06:54   17   that right?
03:03:39   18    competing with ProZyme for this kit for years already.               03:06:54   18                 MS. LI: That is correct, Your Honor, because to
03:03:43   19    Waters already lost 25 -- 20 to 25 percent of the market             03:06:57   19   read it the way that Waters reads it, contains would have to
03:03:47   20    when competing with ProZyme. Those guys may have Waters              03:07:01   20   be comprising. All of the case law that they cite and all
03:03:51   21    equipment, they may not have Waters equipment. Right?                03:07:07   21   of the examples that they give relate to comprising
03:03:55   22    Nobody is going to buy a piece of hundred-thousand-dollar            03:07:12   22   language. This does not say the constituent comprises, it
03:03:59   23    equipment for a $2,000 test. They run -- they can run                03:07:17   23   says the constituent contains. So you're looking for the
03:04:06   24    ProZyme's InstantAB test which is not accused of                     03:07:21   24   plain meaning of the word contains.
03:04:09   25    infringement. It doesn't infringe this patent, neither does          03:07:23   25                 As Your Honor so deftly pointed out, it does say
13 of 36 sheets                                                             Page 49 to 52 of 84                                                  01/02/2019 08:46:45 AM
                Case 1:18-cv-01450-MN Document 53
                                               80-1 Filed 06/27/19 Page 111 of 140 PageID #: 3794
                                                                                                55


03:07:27    1    the word contains, but contains what? What is that linker?          03:10:18    1   if this claim is construed to mean that the InstantPC
03:07:29    2    How many atoms are in there? What could possibly be in              03:10:24    2   product infringes this patent, right, that means contains
03:07:34    3    there? Could you put a whole protein in between those two           03:10:28    3   can have absolutely anything between the aromatic ring and
03:07:38    4    things and this will be the same thing. This is not a               03:10:34    4   the moiety that's attached. It can have a linker, it can
03:07:41    5    Gillet razor blade case, this is a case about a chemical            03:10:41    5   have whatever, it's a functional group. So that can be
03:07:44    6    structure that does something.                                      03:10:45    6   anything.
03:07:46    7               THE COURT: The point that I made, is that a              03:10:45    7                  So we agree, we have a formula one, a carbonate
03:07:48    8    written description point or is that enablement?                    03:10:53    8   backbone, we have the ring that's bound to the nitrogen, all
03:07:54    9               MS. LI: That is enablement, claims                       03:10:57    9   we're arguing about is whether the linker that's the
03:07:59   10    indefiniteness. It doesn't point out in the claim what it           03:11:00   10   functional group is covered by this claim. So these days
03:08:01   11    is. It is also an enablement argument in that, you know,            03:11:05   11   they say that it is, it is covered. But when they file for
03:08:05   12    they make a lot of hay about the fact that Dr. van Breeman          03:11:09   12   the patent application in 2011, their very own expert,
03:08:09   13    used the word contains in his background of the technology,         03:11:13   13   that's Dr. Brousmiche who is on the patent right there,
03:08:12   14    but that's because we all know that DNA contains molecules,         03:11:17   14   their very own expert claimed that very structure, that is
03:08:16   15    right, we all know what's in there. But what we don't know          03:11:22   15   not copied, that is copied out of the Brousmiche's
03:08:20   16    is what the word contains means in this claim. It could             03:11:25   16   application, which is why it's so fuzzy, that structure when
03:08:26   17    literally contain 50 molecules, it could contain 200                03:11:29   17   they filed that was different. It was different enough from
03:08:29   18    molecules, it could contain two molecules or no molecules.          03:11:35   18   the patent family that they have now. And the '234 patent,
03:08:33   19               He thought, he opined that contains was                  03:11:39   19   right, was not disclosed. They filed an IDS on June 28th,
03:08:36   20    confusing because you wouldn't know how to build something          03:11:44   20   the day before they call Agilent to alert the patent office
03:08:39   21    that was not directly connected. That's why it was                  03:11:48   21   about material prior art. The '234 patent is prior art.
03:08:42   22    ambiguous, not that the word itself contains is ambiguous,          03:11:53   22   Dr. Brousmiche's application, they didn't think it was
03:08:46   23    it's just you wouldn't know what to do with it.                     03:11:57   23   material enough to disclose at that time, but it was
03:08:49   24               So I kind of want to go back to that point.              03:11:59   24   material enough to sue Agilent on or alert Agilent that it
03:08:52   25               THE COURT: But is that indefiniteness, their             03:12:03   25   should be aware of this product.
                                                                      54                                                                                  56


03:08:56    1    position is we don't care what's in between, yes, it could          03:12:04    1                  Waters received a notice of allowance on
03:08:59    2    be a protein in between, and they would say well, it has to         03:12:06    2   September 10th. Clearly they were already contemplating
03:09:05    3    be something reasonable to a person of skill in the art.            03:12:10    3   litigation against Agilent. They did not stop that bus and
03:09:08    4    Does that make it indefinite if it says yes, it means               03:12:14    4   say, wait, wait, wait, the '234 clearly covers this and we
03:09:13    5    whatever substituent you want to put on there as long as            03:12:18    5   should disclose it because it's material. They filed for
03:09:17    6    part of that is a dialkylamino group or a phosphoric acid           03:12:21    6   preliminary injunction against us. We responded and then
03:09:23    7    group.                                                              03:12:24    7   they withdrew it from issue, filed an RCE and disclosed the
03:09:24    8               MS. LI: My house contains four walls and a               03:12:30    8   '234 patent. But what they did not disclose in that IDS
03:09:27    9    roof. Is the roof covered? So the question is, it's a very          03:12:34    9   which was just filed on November 27th was Dr. Brousmiche's
03:09:30   10    different scope here. You have no idea what is covered by           03:12:38   10   declaration that went along with that about what was his
03:09:33   11    this claim if the word contains means you can stick                 03:12:41   11   understanding of what the '234 patent covered, so they're
03:09:36   12    absolutely anything in there. I would like to make that             03:12:44   12   still taking depositions.
03:09:39   13    point because --                                                    03:12:46   13                  THE COURT: Tell me in very simple terms the
03:09:39   14               THE COURT: What I'm trying to figure out is it           03:12:48   14   inconsistent positions they're taking are rather than sort
03:09:41   15    you don't know what's covered, or is it that its claims are         03:12:52   15   of what you're inferring from the fact that they didn't
03:09:47   16    too broad and is valid for other reasons. It seems like you         03:12:55   16   disclose it.
03:09:51   17    know it's what is covered, their position would be                  03:12:55   17                  MS. LI: Sure. So here at the litigation
03:09:54   18    everything is covered. I'm not saying that's really your            03:12:58   18   they're saying the '234 patent covers.
03:09:57   19    position, but assuming it is, everything is covered, it's           03:13:01   19                  THE COURT: That compound.
03:10:00   20    not that you don't know what's covered, it's well, yeah,            03:13:02   20                  MS. LI: That compound.
03:10:03   21    it's all covered and you might say good for you, but nobody         03:13:03   21                  THE COURT: Which included the picture you
03:10:07   22    would have known that in reading what your written                  03:13:06   22   showed me.
03:10:12   23    description says.                                                   03:13:07   23                  MS. LI: It included that compound with the
03:10:12   24               MS. LI: What I'm saying, Your Honor, is you can          03:13:09   24   picture. But to the patent office, this patent is not
03:10:15   25    have one or the other, but you can't have both things. So           03:13:15   25   material enough to tell them about it, nor is
01/02/2019 08:46:45 AM                                                     Page 53 to 56 of 84                                                          14 of 36 sheets
                Case 1:18-cv-01450-MN Document 57
                                               80-1 Filed 06/27/19 Page 112 of 140 PageID #: 3795
                                                                                                59


03:13:19    1    Dr. Brousmiche's opinion about what this patent covers                    03:16:27    1                  THE COURT: I think the language I have here is
03:13:23    2    material enough to disclose. It should not relate to                      03:16:30    2   column 7, line 24 to 30, where it might be similar to what
03:13:26    3    patentability of a compound that looks almost identical to                03:16:38    3   you were looking at, suitable examples of substituents to
03:13:30    4    ours, but not the same. There is that difference in the                   03:16:43    4   include.
03:13:34    5    middle, but it is similar, and would be covered by the                    03:16:43    5                  MS. LI: That is the language, it could be
03:13:36    6    claims of the '234 patent that they assert against ProZyme.               03:16:45    6   open-ended in this way. But if you were reading this patent
03:13:41    7                 THE COURT: And so are you suggesting -- I sort               03:16:51    7   and saying that because there is no contains in here and
03:13:44    8    of asked Mr. Wolf what I thought you were saying, but I                   03:16:53    8   that this is a closed language and that there is contains
03:13:47    9    could have been wrong. Are you suggesting that they weren't               03:16:57    9   over there, and open-ended lexicography type definition,
03:13:50   10    acting as if the '234 patent actually included linkers when               03:17:05   10   they did not in this patent application -- I'm sorry, in
03:13:56   11    they were thinking about what was relevant to the new                     03:17:06   11   this patent discuss what substituent contains actually is.
03:14:03   12    patent?                                                                   03:17:11   12   Substituent contains did not appear in this patent until the
03:14:03   13                 MS. LI: That's exactly correct, Your Honor.                  03:17:15   13   claims of the '234 patent were filed. So if suddenly
03:14:07   14    That's exactly our position. And they did recently file the               03:17:23   14   substituent can contain all these things with that new
03:14:10   15    '234 in an IDS, however, it still doesn't include the                     03:17:26   15   language in there, it's our position that they're not
03:14:14   16    declaration. So just sort of wait and see what the patent                 03:17:28   16   entitled to their priority date, it suddenly has this much
03:14:20   17    office is going to say about what they think the '234 patent              03:17:31   17   broader scope, in which case the Brousmiche application in
03:14:24   18    covers without advancing the litigation position that they                03:17:36   18   2011 would invalidate the '234 patent which is not entitled
03:14:27   19    have there. So I wanted to make that point kind of clear.                 03:17:41   19   to that priority date, but we can save that fight for
03:14:32   20                 In addition, they talk a lot about Dr. van                   03:17:43   20   another day.
03:14:42   21    Breeman and his opinion on non-infringement. He doesn't                   03:17:44   21                  So none of the examples of the '234 patent have
03:14:47   22    think InstantPC meets the limitation of the claims as                     03:17:47   22   any linkers in them. There is zero examples. And I know, I
03:14:50   23    properly construed. And they talk about their expert,                     03:17:50   23   know, there is a lot of case law about well, the examples
03:14:51   24    Dr. Brousmiche, who again is the patent applicant on the                  03:17:53   24   are just examples. Well, but the examples are illustrative
03:14:56   25    other patent.                                                             03:17:57   25   of what the scope of the claim covers. And that certainly

                                                                            58                                                                                        60


03:14:57    1                 So they didn't respond to Dr. van Breeman's                  03:17:59    1   would inform a person of ordinary skill in the art such as
03:15:03    2    expert declaration. There has been no additional                          03:18:03    2   Dr. Van Breeman who is reading this patent and says oh, I'm
03:15:07    3    declaration evidence in their reply.                                      03:18:07    3   going to build this molecule and I'm go to do it with the
03:15:11    4                 Also, if they get their wish and the '234 patent             03:18:10    4   carbonate, the aromatic ring, the bond and the substituent.
03:15:14    5    should be construed as they think it should be construed,                 03:18:15    5   He's not going to look at it and say I can stick anything I
03:15:17    6    it's completely invalid for lack of written description.                  03:18:19    6   want between those two things and I can make absolutely
03:15:21    7    The '234 patent has no description of anything that can go                03:18:21    7   anything. That's not what they're talking about here. He
03:15:25    8    between the aromatic ring and the functional group. It can                03:18:24    8   didn't give any examples of it and that's why it's
03:15:29    9    be as we said absolutely anything.                                        03:18:26    9   illustrative of the point that there is no written
03:15:32   10                 THE COURT: What do you say about the language                03:18:30   10   description.
03:15:34   11    that Ms. Sklenar put out saying sometimes they used                       03:18:32   11                  So it would also be invalid for indefiniteness,
03:15:39   12    open-ended language and sometimes they used closed language,              03:18:35   12   because again, there would be no notice to any person such
03:15:42   13    so if they had wanted to limit it to closed language, they                03:18:40   13   as ProZyme who is practicing this invention making a
03:15:46   14    could have done so?                                                       03:18:46   14   molecule that they allege now is claimed by this broad
03:15:52   15                 MS. LI: It was column 3 of the patent. And                   03:18:49   15   interpretation of the '234 claim scope what the meets and
03:15:56   16    they did -- and it starts at line 12. I don't know if you                 03:18:54   16   bounds of the claim are. What kind of linker can you put in
03:16:01   17    have that. I don't have the slides. I have the patent.                    03:18:58   17   there? Can you put no linker? Can you put any linker? Can
03:16:05   18                 MR. WOLF: We can cull it up, Your Honor, if                  03:19:00   18   you put an oxygen? Can you put a nitrogen? What can you
03:16:07   19    that would be helpful.                                                    03:19:04   19   put in there? There is absolutely no notice to any person
03:16:09   20                 THE COURT: I'm sure I can find it. But you can               03:19:07   20   who is trying to practice this without infringing their
03:16:13   21    keep talking.                                                             03:19:10   21   patent given this broad claim scope that what they can do
03:16:14   22                 MS. LI: Certainly. So the language that they                 03:19:13   22   and what they cannot do. Saying it has to have like the
03:16:17   23    talk to, they talk about are just examples of what the                    03:19:19   23   Gillette case, at least three razor blades doesn't mean that
03:16:22   24    substituents can include and there is a whole long laundry                03:19:22   24   you get a chemical compound that could literally have
03:16:26   25    list in there.                                                            03:19:26   25   anything between these things, because if that's the case,
15 of 36 sheets                                                                  Page 57 to 60 of 84                                                    01/02/2019 08:46:45 AM
                Case 1:18-cv-01450-MN Document 61
                                               80-1 Filed 06/27/19 Page 113 of 140 PageID #: 3796
                                                                                                63


03:19:28    1    then that's really not particularly claiming what it is that          03:22:26    1   remedy problem.
03:19:33    2    you think is your actual invention.                                   03:22:27    2               THE COURT: What is your basis for saying that a
03:19:36    3                THE COURT: Do you have any case law to support            03:22:30    3   patent, and I assume for obviousness type double patenting,
03:19:37    4    the indefiniteness argument or that is analogous to the               03:22:35    4   I don't want to assume anything. Obviousness type double
03:19:42    5    indefiniteness argument?                                              03:22:40    5   patenting, are you looking at it as contain means, that that
03:19:44    6                MS. LI: I don't have any case law standing                03:22:45    6   is the substituent or that contain is broader and includes
03:19:46    7    right here in front of me, but I can -- we can submit                 03:22:49    7   linkers?
03:19:51    8    something by letter. But there is a large body of case law            03:22:50    8               MS. LI: It overlaps regardless.
03:19:54    9    on indefiniteness.                                                    03:22:56    9               THE COURT: What is your basis for saying it
03:19:55   10                THE COURT: I'm familiar with the law on                   03:22:58   10   would be obvious that you could put in a linker in between
03:19:58   11    indefiniteness, I'm just trying to understand how it applies          03:23:01   11   the functional group and the aromatic ring?
03:20:03   12    when you have a situation where you're saying it just --              03:23:05   12               MS. LI: You mean what would be my basis for
03:20:09   13    it's too broad so it could cover everything and thus                  03:23:08   13   saying that our obviousness position about why the patent is
03:20:14   14    indefiniteness, or I wouldn't know what works, and I don't            03:23:10   14   invalid?
03:20:18   15    think of that as indefiniteness, so I'm just trying to get a          03:23:11   15               THE COURT: Yes. So if you're saying that the
03:20:22   16    handle on what case law you're relying on.                            03:23:14   16   claims of the '234 are obvious, are invalid for obviousness
03:20:25   17                MS. LI: Sure, Your Honor, I'll pass it up as              03:23:19   17   double patenting over the '123 and the '069 patent, right?
03:20:28   18    soon as I get my hands on it. I think what we all -- you              03:23:25   18               MS. LI: I see. Sorry, I misunderstood your
03:20:33   19    sort of said you're familiar with, you know, this idea that           03:23:27   19   question.
03:20:38   20    could be anything, but it really could be absolutely                  03:23:27   20               THE COURT: And I would understand the
03:20:41   21    anything that would say it's covered by this. You know, if            03:23:31   21   obviousness double patenting argument or maybe even double
03:20:46   22    we put 42 molecules between that functional group and the             03:23:36   22   patenting arguments if you said look, contains a substituent
03:20:52   23    aromatic ring that would also be covered under the claim              03:23:40   23   means that's the substituent, it's attached, and they're all
03:20:56   24    interpretation.                                                       03:23:44   24   exactly the same thing, but when I asked you the question,
03:21:00   25                So, then they sort of went over obviousness type          03:23:47   25   you said no, no, no, our arguments also apply even if
                                                                        62                                                                                  64


03:21:05    1    double patenting, a one-way test and two-way test. And we             03:23:50    1   contain means something broader as Waters suggest. So then
03:21:09    2    are not sitting here saying that we think both of those               03:23:54    2   I'm trying to understand what's your basis for saying that
03:21:15    3    patents cover the InstantPC. Obviously we think neither of            03:23:57    3   it would be obvious to throw in a linker?
03:21:19    4    these patents cover the InstantPC.                                    03:24:00    4               MS. LI: I apologize. I misunderstood your
03:21:22    5                THE COURT: It I thought your position at least            03:24:03    5   question earlier. No, it would only apply if there was a
03:21:23    6    at some point in your brief was look, we knew these other             03:24:06    6   direct link, not if there was a linker because there is no
03:21:27    7    two didn't cover it so then they went to the patent office            03:24:10    7   support for any of that in either of the patents.
03:21:30    8    and they got these new claims.                                        03:24:13    8               The basis for saying there is overlap in the
03:21:31    9                MS. LI: Correct, that's true. Our issue is                03:24:15    9   subject matter is clear from the scope of the claims and
03:21:33   10    it's not an internal disclaimer issue, it's not when the              03:24:18   10   also we have the unrebutted expert opinion of Dr. Van
03:21:36   11    patents expire, they obviously share the same priority, what          03:24:24   11   Breeman.
03:21:40   12    they no longer share is the same assignee. I apologize you            03:24:24   12               I think I have covered everything that I want to
03:21:43   13    can't read the white on the blue, given this projection,              03:24:27   13   say if Your Honor has no additional questions.
03:21:47   14    but --                                                                03:24:29   14               THE COURT: So didn't Agilent take a calculated
03:21:47   15                THE COURT: I can see it. Ajinomoto '123 and               03:24:38   15   risk when it purchased ProZyme after Waters had come to
03:21:52   16    '069.                                                                 03:24:42   16   Agilent and said hey, we have this patent and it's going to
03:21:52   17                MS. LI: What it really does is create the risk            03:24:45   17   be a problem?
03:21:54   18    not to Agilent or ProZyme, if suddenly a person or company            03:24:47   18               MS. LI: Well, Your Honor, firstly, we had
03:22:00   19    practicing a similar invention, practicing something that             03:24:50   19   already entered a contact by that time, so we would breach
03:22:03   20    would be covered by the '234 patent is liable to Waters               03:24:53   20   that contract by not acquiring ProZyme. And secondly,
03:22:07   21    under that patent would also be liable to Ajinomoto, there            03:24:57   21   that's not exactly what happened in the conversation. What
03:22:11   22    is no way to fix that double jeopardy problem. For the same           03:25:00   22   they said was we're the exclusive licensee of this '234
03:22:16   23    invention, they're liable to two different companies.                 03:25:03   23   patent, and you should be aware of that.
03:22:18   24    That's the obviousness type double patenting thing of which           03:25:05   24               THE COURT: And what did Agilent say, okay, or
03:22:22   25    we were just talking, and not this internal disclaimer                03:25:09   25   we should be aware of that for something in particular?
01/02/2019 08:46:45 AM                                                       Page 61 to 64 of 84                                                           16 of 36 sheets
                Case 1:18-cv-01450-MN Document 65
                                               80-1 Filed 06/27/19 Page 114 of 140 PageID #: 3797
                                                                                                67


03:25:12    1                MS. LI: I mean, they never sort of said -- you             03:27:55    1   and that's simply not true. There were conversations in
03:25:16    2    know, it was never disclosed to Agilent that oh, we think              03:27:58    2   2014 and 2015 where we brought the portfolio to ProZyme's
03:25:20    3    this covers the '234 patent and we're trying to get an                 03:28:04    3   attention. They ignored that. We proceeded to start the
03:25:22    4    assignment for this to sue you. Agilent looked at ProZyme              03:28:08    4   process of buying and ultimately did buy the patent such
03:25:28    5    and saw that there were all of these different things that             03:28:11    5   that we could sue, but as we were getting close to
03:25:32    6    it had been doing all this time with no notice from Waters.            03:28:14    6   consummating the transaction, the situation went from DEFCON
03:25:40    7    So if you're looking at the patent, you're not thinking to             03:28:18    7   3, I don't remember whether 1 or 5 is the worst, but
03:25:42    8    yourself based certainly on Waters' conduct all this time,             03:28:21    8   whatever, it got worse and that's when Agilent came on the
03:25:47    9    Ajinomoto's conduct as well which would be imputed to Waters           03:28:25    9   scene.
03:25:50   10    when they bought the patent, warts and all that it would               03:28:26   10                 So the suggestion that there was no discussion,
03:25:53   11    have covered any of the products.                                      03:28:28   11   I don't think it's relevant whether we talked to ProZyme or
03:25:55   12                THE COURT: Okay. Thank you. I don't have any               03:28:30   12   not, Agilent is the party here, but we did talk to ProZyme.
03:25:57   13    further questions.                                                     03:28:34   13                 And there were -- counsel suggested phrases like
03:25:58   14                MS. LI: Thank you, Your Honor.                             03:28:37   14   it's not Agilent's problem and it's unfair, et cetera.
03:25:59   15                MR. WOLF: Just a bit, Your Honor.                          03:28:41   15   Remember, we're here because we're alleging patent
03:26:03   16                THE COURT: Sure.                                           03:28:44   16   infringement. And assuming we meet that burden, it's not
03:26:07   17                MR. WOLF: A few loose ends and then I'll try to            03:28:47   17   unfair to exercise the patent right to exclude against the
03:26:11   18    address a couple of questions you might have asked and I'm             03:28:51   18   person infringing the patent.
03:26:13   19    sure you may have additional ones.                                     03:28:53   19                 THE COURT: But you could have sued ProZyme
03:26:15   20                First of all on the website, I want to be clear,           03:29:01   20   potentially years ago, and now it does seem like -- and even
03:26:19   21    this is document 91, what was actually said on the website.            03:29:07   21   in your papers you ask at one point in the balance of
03:26:22   22    Who do I contact to order ProZyme products or request                  03:29:10   22   hardships to maintain the status quo. Well, the status quo
03:26:26   23    product information? The answer, Agilent cannot process any            03:29:15   23   is ProZyme has 20 to 25 percent of the market. What you
03:26:29   24    orders for ProZyme products until the acquisition is closed            03:29:18   24   seem to be asking me to do is to change the status quo so
03:26:33   25    and integration is completed. That's precisely the point               03:29:22   25   they have zero. And yet ProZyme isn't here in front of me

                                                                        66                                                                                       68


03:26:37    1    here.                                                                  03:29:25    1   to do that.
03:26:38    2                THE COURT: I sort of remember that, then I                 03:29:27    2                 MR. WOLF: Respectfully, Your Honor, that's not
03:26:41    3    think I asked Ms. Li and she said that's still the case. Is            03:29:30    3   what we're asking today. If the status quo was avoiding
03:26:44    4    that correct?                                                          03:29:34    4   what's on your screen, this is DI-12-1, that's the future
03:26:45    5                MS. LI: That's correct, Your Honor, it still               03:29:38    5   the client is afraid of, is the highly synergistic, I have
03:26:47    6    says it on the website.                                                03:29:42    6   some other quotes pulled out from that document. This is
03:26:49    7                MR. WOLF: That's precisely the point. At some              03:29:45    7   from the same document.
03:26:52    8    point in the next day, week, month, the acquisition and                03:29:46    8                 THE COURT: I can't draft an order that says and
03:26:58    9    integration will be completed and at that point Agilent                03:29:49    9   not what's in a marketing document. What is it that you
03:27:01   10    becomes the sole target meaningfully speaking, that's why we           03:29:52   10   want me to do that is maintaining the status quo, because it
03:27:05   11    sued them. That's the whole point of why we're here. If                03:29:57   11   seems to me saying Agilent and its subsidiaries, of which
03:27:08   12    it's a month from now, it's a month from now, but that's why           03:30:02   12   ProZyme is one, are enjoying significant changes to the
03:27:11   13    the dispute is live and important.                                     03:30:06   13   status quo.
03:27:13   14                I want to turn to the delay issue. First I want            03:30:07   14                 MR. WOLF: Fair point, Your Honor. And if we
03:27:17   15    to note on policy, the reason delay is relevant is because             03:30:10   15   say Agilent shall not directly or by inducement infringe the
03:27:21   16    the Federal Circuit and other courts have said it tends to             03:30:16   16   patent.
03:27:24   17    as an evidentiary matter undermined your claim of                      03:30:17   17                 THE COURT: But does that mean it can't sell a
03:27:28   18    irreparable harm. It's not in and of itself a factor, but              03:30:20   18   mass spec if it knows that someone could use InstantPC on
03:27:32   19    it's a common sense reason. Our irreparable harm here as I             03:30:24   19   it?
03:27:35   20    think we made clear is primarily based on the 800 pound                03:30:24   20                 MR. WOLF: No, absolutely not. What it means,
03:27:39   21    gorilla that is Agilent. That became an issue when Agilent             03:30:27   21   though, is that Agilent's website wouldn't say buy
03:27:42   22    announced in that acquire.                                             03:30:30   22   InstantPC. It means that when Agilent salespeople went out
03:27:46   23                But there are a couple of things that we don't             03:30:33   23   into the field, they wouldn't be selling InstantPC. It
03:27:48   24    think are legally relevant but the record should be cleared            03:30:36   24   means when Agilent was selling a mass spectrometer, it
03:27:52   25    up. There was a suggestion that we never approach ProZyme              03:30:41   25   wouldn't be bundling it with InstantPC.
17 of 36 sheets                                                               Page 65 to 68 of 84                                                  01/02/2019 08:46:45 AM
                Case 1:18-cv-01450-MN Document 69
                                               80-1 Filed 06/27/19 Page 115 of 140 PageID #: 3798
                                                                                                71


03:30:44    1                So if ProZyme for purposes of today, and again,           03:33:37    1   offering to sell, I guess that's a species of direct
03:30:47    2    you know, what happens at trial and all those issues are              03:33:39    2   inducement.
03:30:50    3    different, but for purposes of the PI motion, if the status           03:33:40    3               But Your Honor, I understand that there are
03:30:55    4    quo anti is maintained even though ProZyme's profits now              03:33:42    4   lines that are not perfectly clear and that there -- that we
03:31:00    5    flow into a different corporate coffer, then we have                  03:33:46    5   cannot prevent all parades or horribles today, but Agilent,
03:31:04    6    achieved what we sought with the preliminary injunction               03:33:51    6   it did change the world by coming in and it's trying to
03:31:06    7    motion.                                                               03:33:55    7   change it more, and we're trying to avoid that change.
03:31:07    8                And I just want to read this to you. This is              03:33:57    8               I just --
03:31:11    9    from, again, the same document that's on your screen. This            03:33:59    9               THE COURT: I'm just trying to make sure I
03:31:13   10    is a quote from the general manager of Agilent's chemistry            03:34:01   10   understand that you're talking about avoiding change rather
03:31:17   11    and supply division. This acquisition provides greater                03:34:04   11   than necessarily impacting a company that is not here in
03:31:21   12    scale to our biopharma consumables business and enhances our          03:34:08   12   front of me? And what you have requested, I think you'll
03:31:26   13    value proposition by enabling complete glycan liquid                  03:34:13   13   agree, Agilent and its subsidiaries would prevent ProZyme
03:31:31   14    chromatography and mass spectometry workflow solutions.               03:34:20   14   from selling the product?
03:31:35   15    That's the irreparable harm we're seeking to avoid and                03:34:22   15               MR. WOLF: Yes, Your Honor. Although, again,
03:31:38   16    that's the irreparable harm that wasn't threatened when               03:34:23   16   when we read a quote, Agilent cannot process until
03:31:41   17    ProZyme was a stand-alone company. We didn't like their               03:34:26   17   integration is completed, we're making that request in the
03:31:44   18    infringement, we would have sued them, we might have sought           03:34:31   18   context of not knowing whether ProZyme is a free-standing
03:31:46   19    a PI, but it would have been a very different flavored PI             03:34:34   19   company or is just a brand name that is run directly by
03:31:50   20    than the one we have here today.                                      03:34:38   20   Agilent. We don't know.
03:31:52   21                THE COURT: Do you agree with what Agilent was             03:34:40   21               So the order is Agilent, you stop doing the
03:31:53   22    saying -- I'll give you a chance, Ms. Li. Do you agree with           03:34:44   22   infringing acts. If that's what comes out of today, a lot
03:31:59   23    what Agilent's position was which is folks can use the                03:34:47   23   of harm from the infringement, not all of it, but a lot of
03:32:03   24    InstantPC on Waters equipment, they can use it on Agilent             03:34:52   24   harm from the infringement will be obviated, and my client
03:32:06   25    equipment, that now there are people who might have                   03:34:56   25   will say, Matt, you did a pretty good job today.
                                                                        70                                                                                     72


03:32:10    1    purchased Waters equipment but they're using InstantPC                03:34:59    1               THE COURT: You did a good job regardless.
03:32:13    2    rather than Waters.                                                   03:35:02    2               MR. WOLF: Thank you, Your Honor.
03:32:14    3                MR. WOLF: It is mechanically possible, but it's           03:35:05    3               Can I talk briefly about the merits issues?
03:32:17    4    the -- the way business works is the Agilent salesperson              03:35:07    4               THE COURT: Please.
03:32:21    5    goes to Pfizer, UD, or whatever example we're using and says          03:35:09    5               MR. WOLF: So can we turn to your slide 14.
03:32:26    6    now they plan to say buy our complete line. And if that --            03:35:13    6   Would you mind culling that up?
03:32:29    7    this is just common sense sales. And this is what is in the           03:35:17    7               Your Honor, I have to admit that this argument,
03:32:34    8    declaration, et cetera. If Agilent is trying to sell and              03:35:20    8   I'm still not following for the simple reason that it is, of
03:32:38    9    succeeds in selling product A, it now has its foot in the             03:35:23    9   course, black letter patent law that one can claim a genous
03:32:42   10    door to sell product B, and now more importantly it can               03:35:27   10   and then subsequently someone, the same person or someone
03:32:46   11    bundle A and B.                                                       03:35:30   11   else can come along and at least try to claim a species of
03:32:47   12                THE COURT: But Agilent has that ability, from             03:35:34   12   that genous. For example, I could claim all transmissions
03:32:49   13    what I understand, ProZyme has lots and lots of products,             03:35:37   13   in cars and Ms. Sklenar could come up with a particular --
03:32:52   14    only one of which we're talking about here today. So                  03:35:41   14               THE COURT: I get it. I understand. I think
03:32:55   15    Agilent could get its foot in the door and say hey, buy a             03:35:43   15   their point just was look, if you're claiming a species off
03:32:59   16    ProZyme product B, they can't say InstantPC maybe, but they           03:35:49   16   of a genous, wouldn't you think you would disclose the
03:33:03   17    can say product B, and I'm not sure I understand how we tie           03:35:52   17   genous patent if that's what you thought it was? And you
03:33:12   18    that specifically to InstantPC.                                       03:35:55   18   didn't. And their point is so does that suggest maybe that
03:33:14   19                MR. WOLF: Let me give the clearest example.               03:35:59   19   you weren't thinking of it as a genous patent.
03:33:16   20    They go to a customer and say you buy our mass spectrometer,          03:36:03   20               MR. WOLF: If that's a level, it's kind of an
03:33:20   21    we'll give you a fifty percent discount on InstantPC. The             03:36:05   21   evidentiary issue, we got the prosecutors or at least the
03:33:24   22    bundling. The bundling is the clearest example of what                03:36:08   22   supervisor of the prosecutors back here who will say it was
03:33:27   23    they're talking with synergies up there. That's the kind of           03:36:10   23   simply a goof, we actually disclosed the parent of the
03:33:30   24    thing that doesn't happen if Agilent is not allowed to                03:36:13   24   genous patent, not the genous patent, so we could get into
03:33:32   25    infringe our patent either directly or by inducement or by            03:36:16   25   this in much more detail. So we disclosed a family member
01/02/2019 08:46:45 AM                                                       Page 69 to 72 of 84                                                              18 of 36 sheets
                Case 1:18-cv-01450-MN Document 73
                                               80-1 Filed 06/27/19 Page 116 of 140 PageID #: 3799
                                                                                                75


03:36:20    1    and they thought that covered everything and now that they            03:38:46    1   the way it works. So I get the jump rope analogy. But
03:36:23    2    raised the issue --                                                   03:38:49    2   there could be, you know, you add as Ms. Li said a protein
03:36:24    3                THE COURT: Agilent does think that covered                03:38:54    3   in between there and it could have a significant impact on
03:36:27    4    everything. Right?                                                    03:38:58    4   the way it works.
03:36:28    5                MR. WOLF: But we have now disclosed the patent.           03:38:59    5              MR. WOLF: Yes, Your Honor.
03:36:30    6    We have now disclosed it so that's --                                 03:39:00    6              THE COURT: Where did you tell anybody about any
03:36:32    7                THE COURT: And did you disclose it with the               03:39:03    7   of that?
03:36:34    8    declaration that explains that it's broader than you might            03:39:03    8              MR. WOLF: As Your Honor is aware there is a
03:36:37    9    think?                                                                03:39:05    9   significant body of case law about normal chemistry versus
03:36:39   10                MR. WOLF: I don't think at this point we have             03:39:09   10   -- you know, if someone comes up with a cure for cancer with
03:36:41   11    submitted any declarations yet. We haven't gotten to the              03:39:13   11   a particular molecule and so happens to have the other
03:36:44   12    point of fighting at the patent office, we're at the IDS              03:39:15   12   pieces of this on there, they might well say we haven't
03:36:49   13    phase, not the experts explaining what does and doesn't               03:39:18   13   described the cure for cancer, but when we're talking about
03:36:52   14    cover phase.                                                          03:39:22   14   linkers which are run of the mill chemistry, the case law
03:36:53   15                THE COURT: Your experts have actually already             03:39:25   15   strongly suggest that that doesn't run afoul of
03:36:55   16    taken a position.                                                     03:39:27   16   indefiniteness law, that wasn't in the paper, nor does it
03:36:56   17                MR. WOLF: Right.                                          03:39:31   17   run afoul of written description or enablement. That's
03:36:57   18                THE COURT: And it might not be evidence                   03:39:34   18   routine chemistry. That's the WAN's factors when you're
03:37:01   19    arguably given the positions in the case, it might not be             03:39:38   19   talking about enablement. There is no suggestion that that
03:37:04   20    evidence to the prosecutor that just simply putting the word          03:39:41   20   linker changes the nature of this invention.
03:37:09   21    contains in there makes it broader.                                   03:39:44   21              THE COURT: But how is it that if I read
03:37:11   22                MR. WOLF: And Your Honor, if something                    03:39:48   22   contains to be as broad as it just means that it's in there
03:37:13   23    happened, let me be clear, if something happened that                 03:39:54   23   somewhere, how is it that I know we're limited by standard
03:37:16   24    suggested that we were taking inconsistent positions, not             03:39:58   24   principles of chemistry versus getting outside of that?
03:37:20   25    only would we risk the viability of that patent, but                  03:40:02   25              MR. WOLF: Your Honor, I think --
                                                                        74                                                                                   76


03:37:24    1    poisoning the entire tree. Inequitable conduct can run both           03:40:03    1              THE COURT: Because it doesn't tell me in the
03:37:30    2    forward and back, and so we are on notice as it were that             03:40:05    2   patent, you know, and of course any modifications that would
03:37:33    3    this is a concern and we have taken the first step to                 03:40:09    3   be standard, that's where I'm having a problem with why
03:37:37    4    obviate that concern.                                                 03:40:13    4   isn't that language as you want me to interpret it just so
03:37:38    5                I want to talk a little bit about this                    03:40:18    5   broad?
03:37:40    6    indefiniteness/written description issue. I say this only             03:40:18    6              MR. WOLF: Your Honor, they criticize us, but
03:37:44    7    as the analogy, because my daughter was playing with this             03:40:21    7   let's suppose that rather than contains it said comprises, I
03:37:48    8    when I left yesterday. She was playing with a jump rope.              03:40:25    8   think then we wouldn't be having the non-infringement
03:37:50    9    And if I say a jump rope, a claim I invented jump rope and I          03:40:28    9   argument. I think they would concede infringement at that
03:37:55   10    claim a jump rope that contains handles and knobs and a               03:40:31   10   point even though we say the words are synonymous.
03:37:59   11    rope, if someone comes along -- and her jump rope actually            03:40:35   11   Presumably they would make the written description argument
03:38:02   12    has the beads at the bottom to make a noise when you jump.            03:40:38   12   Your Honor is getting at and then we would get into the case
03:38:07   13    If someone comes along and adds those beads, they don't get           03:40:41   13   law that says you're not required to describe every
03:38:08   14    out from under infringement because they added D to A, B and          03:40:45   14   function. If I claim the jump rope, it is conceivable that
03:38:13   15    C, nor is that a written description or indefiniteness                03:40:49   15   someday a jump rope would be tied to back of a 747, that
03:38:16   16    problem. You're not required to describe or enable all the            03:40:54   16   doesn't mean that I am required to describe a jump rope
03:38:20   17    things that are added to A, B and C.                                  03:40:57   17   attached to the back of a 747.
03:38:23   18                Now, there are circumstances and maybe later in           03:40:59   18              So that is a level of written description law
03:38:25   19    this case they'll say this is one of those rare                       03:41:01   19   that their brief gets nowhere near. We would be happy to
03:38:28   20    circumstances where it so fundamentally changes the molecule          03:41:04   20   brief it, but this gets down to conventional chemistry
03:38:32   21    --                                                                    03:41:08   21   issues. And as Your Honor is aware, there is actually a
03:38:32   22                THE COURT: That was sort of my question when I            03:41:10   22   specific body of law on chemistry and comprising and what it
03:38:34   23    was asking Ms. Sklenar, really if you get to the point, it's          03:41:13   23   means and what its parameters are. And that's a level of
03:38:38   24    a chemical compound, we all know that even adding an atom             03:41:15   24   detail we just haven't briefed.
03:38:44   25    or, you know, a functional group can significantly change             03:41:16   25              The last issue is the obviousness double
19 of 36 sheets                                                              Page 73 to 76 of 84                                                01/02/2019 08:46:45 AM
                Case 1:18-cv-01450-MN Document 77
                                               80-1 Filed 06/27/19 Page 117 of 140 PageID #: 3800
                                                                                                79


03:41:18    1    patenting. We quote this in our brief, the overlapping                    03:43:47    1   that outrageous to me.
03:41:22    2    subject matter is not double patenting, it needs to be                    03:43:49    2               MS. LI: It's not outrageous if they're already
03:41:26    3    coextensive. There is overlapping patents all the time.                   03:43:52    3   going to buy the Agilent mass spec, they might also get the
03:41:30    4    Apple has got sued a thousand times and Samsung on the same               03:43:56    4   InstantPC, I agree with you. What seems unlikely to me,
03:41:33    5    feature with similar but not coextensive claims. That's                   03:43:59    5   though, is they could save a thousand dollars on a $2,000
03:41:35    6    nothing new.                                                              03:44:03    6   test to buy a hundred thousand dollar machine, which is
03:41:37    7                   So unless Your Honor has anything else, we would           03:44:05    7   really the harm that we're talking about that --
03:41:38    8    suggest that the infringement case is about as clear as it                03:44:08    8               THE COURT: That is convoyed sales.
03:41:41    9    gets frankly, that there are no good invalidity claims and                03:44:10    9               MS. LI: Yes. So Agilent is a huge
03:41:45   10    if ProZyme wants to do its business independently of                      03:44:14   10   manufacturing company just like Waters that makes all this
03:41:48   11    Agilent, we'll deal with them as they come, but that doesn't              03:44:17   11   equipment and suddenly it has access to a new bevy of
03:41:51   12    seem to be Agilent's intention. That's not what they're                   03:44:21   12   customers because it sells this little kit. So, you know,
03:41:54   13    telling the world they're planning to do. And that's what                 03:44:23   13   the price erosion on that kit, yeah, they could buy a
03:41:58   14    we're seeking to enjoin.                                                  03:44:28   14   thousand more InstantPC kits once they have bought a hundred
03:42:00   15                   THE COURT: Okay.                                           03:44:33   15   thousand dollar machine. Sure. Price erosion, Your Honor,
03:42:00   16                   MR. WOLF: Thank you, Your Honor.                           03:44:35   16   is so clearly compensable with money damages and so easily
03:42:02   17                   MS. LI: If I may?                                          03:44:40   17   calculable, this idea that somebody like Pfizer who are a
03:42:03   18                   THE COURT: Yes.                                            03:44:46   18   very, very, very savvy buyer is going to buy a hundred
03:42:05   19                   MS. LI: Thank you.                                         03:44:51   19   thousand dollar piece of equipment because you dangle a
03:42:05   20                   I just wanted to address a few quick points if I           03:44:54   20   thousand dollar discount on the initial push of the
03:42:10   21    may. And I promise to be very brief because I know I                      03:44:57   21   InstantPC product is speculative at best.
03:42:17   22    delaying everyone's vacation.                                             03:44:59   22               The next thing I want to say, they talk a lot,
03:42:17   23                   THE COURT: I mean, people miss their flights on            03:45:03   23   and I don't know which slide it is, but they keep putting up
03:42:18   24    a holiday day weekend.                                                    03:45:06   24   the website about how Agilent now has an integrated glycan
03:42:20   25                   MR. WOLF: No big deal.                                     03:45:13   25   solution and isn't that wonderful and they keep showing that

                                                                           78                                                                                      80


03:42:22    1                   MS. LI: I was told I have to be home by 8:00               03:45:16    1   over and over and over. I don't know what slide it is, and
03:42:25    2    a.m. or my family is leaving for China without me. So I                   03:45:19    2   I can't get it to bring it up. As I have told Your Honor,
03:42:28    3    will attempt to be brief.                                                 03:45:25    3   ProZyme makes lots of glycan solutions. It's not just the
03:42:29    4                   So first I would like to address this issue of             03:45:30    4   InstantPC, they make lots of different things. So saying
03:42:32    5    bundling that keeps getting raised at this nexus of                       03:45:30    5   that Agilent offers an integrated glycan solution does not
03:42:38    6    irreparable harm and Waters. So the scenario that Waters                  03:45:30    6   mean that we are pegging our world to the InstantPC.
03:42:42    7    just described is an Agilent salesman walks in to a customer              03:45:38    7               THE COURT: But there was something in one of
03:42:49    8    and says I have --                                                        03:45:39    8   those things that he showed me where it specifically
03:42:51    9                   THE COURT: There must be a joke, Agilent                   03:45:42    9   mentioned InstantPC. I didn't see it mentioning lots of
03:42:53   10    salesman walks into a bar.                                                03:45:46   10   other products, but that's maybe because InstantPC was
03:42:55   11                   MR. WOLF: Right, a priest, rabbi and Waters                03:45:49   11   highlighted.
03:42:59   12    salesman.                                                                 03:45:50   12               MS. LI: That's one of many web pages.
03:42:59   13                   MS. LI: And then he says to the customer, hey,             03:45:52   13               And then I think I wanted to be clear about you
03:43:01   14    I have got InstantPC, okay, it's a $2,000 kit. I'll give it               03:45:57   14   saw this written description and the jump rope sort of
03:43:06   15    to you for a thousand bucks if you buy this hundred thousand              03:45:59   15   argument. There is no written description as we have
03:43:10   16    dollar piece of equipment that can run it. Right? This is                 03:46:03   16   discussed ad nauseam at this point about what would be
03:43:13   17    really -- I mean, I shouldn't laugh, it's really not funny,               03:46:07   17   between the functional group and the aromatic ring, but if
03:43:17   18    but it is --                                                              03:46:12   18   Waters is right and things can be between there, what's to
03:43:18   19                   THE COURT: It's not necessarily a terrible                 03:46:17   19   tell me that this product is covered and not that one?
03:43:21   20    sales tactic; right? Because then you get someone to buy                  03:46:20   20   That's where that indefiniteness really comes in.
03:43:25   21    the InstantPC and they like the InstantPC, the next time                  03:46:23   21               You know, well, if we had -- if you stuck
03:43:30   22    they buy at full price. So it's not -- what he said is not                03:46:27   22   something between these two things that cured cancer Waters
03:43:32   23    a completely -- you know, if this person is already                       03:46:30   23   said, well, that's a new thing. It's not covered. Well,
03:43:36   24    interested in the Agilent equipment, and you sell the                     03:46:34   24   why not? If we're covered, why aren't they covered?
03:43:40   25    InstantPC, they might go along with it, it just doesn't seem              03:46:38   25   Linkers are well-known in the art. They are well-known in
01/02/2019 08:46:45 AM                                                           Page 77 to 80 of 84                                                             20 of 36 sheets
                Case 1:18-cv-01450-MN Document 81
                                               80-1 Filed 06/27/19 Page 118 of 140 PageID #: 3801
                                                                                                83


03:46:41    1    the art. This is Dr. Brousmiche's declaration from whence I            03:49:14    1   what's your year supply, we'll sell you a kit, we'll sell
03:46:46    2    have taken this picture and they claim all kinds of                    03:49:17    2   you a spectrometer and twenty of these $5,000 kits for X
03:46:48    3    functional groups and you have literally seen this over and            03:49:22    3   price. So it's not -- I don't want to diminish counsel's
03:46:51    4    over and over in the '234 patent. But there is something               03:49:25    4   argument, but it's not where -- it's not as extreme as
03:46:54    5    really special about this linker where they specifically               03:49:30    5   what's suggested. These kits can get very expensive and can
03:46:57    6    point out and claim that exact compound. That is the                   03:49:35    6   quickly dwarf -- depending on the customer and depending on
03:47:01    7    RapiFluor product that Waters sells. So something about                03:49:39    7   what their throughput is and what they're doing, the kit
03:47:04    8    that nitrogen is important to them.                                    03:49:42    8   values can quickly exceed in some cases the machines, but in
03:47:06    9                They didn't specifically claim the InstantPC               03:49:46    9   other cases it's the exactly the opposite.
03:47:10   10    product with an oxygen there. Something in that linker is              03:49:48   10               All I'm saying is that bundling, that synergy
03:47:14   11    doing something that's important enough for them to                    03:49:51   11   can flow in both directions. Mockery is not the right word,
03:47:16   12    specifically cull it out and give it its own independent               03:49:56   12   especially a couple of days before Christmas, but the
03:47:20   13    claim. So I think that will cut against this idea that you             03:49:59   13   skeptical tone that counsel just showed is precisely what
03:47:23   14    can throw anything between.                                            03:50:02   14   they will show to our damages expert when they said look at
03:47:24   15                THE COURT: In these patents do they make clear             03:50:06   15   all these adjunctive sales, and it's not just the big
03:47:26   16    that you can use all different kinds of linkers?                       03:50:11   16   machines, it's columns, it's software, there are all kinds
03:47:29   17                MS. LI: They do, Your Honor. You can see there             03:50:11   17   of convoyed issues of various price points that come into
03:47:33   18    is all different kinds of -- on claim 1 especially --                  03:50:12   18   play that we just haven't talked about in detail.
03:47:35   19                THE COURT: I see attached.                                 03:50:13   19               Thank you. Your Honor.
03:47:38   20                MS. LI: Yes. It covers lots of different kinds             03:50:14   20               THE COURT: Thank you.
03:47:41   21    of linkers. But it doesn't say any kind of linker or                   03:50:16   21               MS. LI: I would like to, quickly, Your Honor.
03:47:46   22    anything can be here, they specifically cull out what would            03:50:20   22   I appreciate counsel's respectful rebuttal, but I think that
03:47:50   23    be attached to that.                                                   03:50:25   23   it's pretty clear that this is all speculation. He's just
03:47:51   24                THE COURT: Okay.                                           03:50:27   24   sort of guessing based on no evidence in the record that
03:47:52   25                MS. LI: Thank you, Your Honor.                             03:50:30   25   this is how this will work, this is how this is going to
                                                                         82                                                                                     84


03:47:54    1                THE COURT: Thank you. Anything else?                       03:50:34    1   happen. They have all the sales already that have been
03:47:55    2                MR. WOLF: Just two factual matters. One, Your              03:50:36    2   happening for the last three years with InstantPC, they have
03:47:59    3    Honor, I don't know if it matters, that's not RapiFluor.               03:50:40    3   presented no evidence on the record that this is going to
03:48:02    4                MS. LI: Sorry.                                             03:50:44    4   affect mass spectrometer sales.
03:48:03    5                MR. WOLF: That's all right. I don't want us to             03:50:45    5               Also, I would just like to say that based on all
03:48:06    6    be deemed to be conceding that for all purposes. The other             03:50:48    6   the facts in this record, there is really no support for a
03:48:09    7    thing is just to note that the kits that we're talking about           03:50:53    7   factual finding that would warrant preliminary injunction.
03:48:11    8    are typically in the five to $6,000 range.                             03:50:57    8               Thank you, Your Honor.
03:48:14    9                THE COURT: I was sort of interested in Ms. Li's            03:50:58    9               THE COURT: And it's your motion, so I give you
03:48:17   10    argument there if you want to address it. Was your point               03:51:00   10   the last word. You don't have to use it.
03:48:19   11    really that you think that Agilent would get sales of mass             03:51:04   11               MR. WOLF: I will not even approach the podium.
03:48:23   12    spec by selling InstantPC -- of a large piece of equipment             03:51:06   12   The whole point of this, Your Honor, is we wouldn't be
03:48:26   13    by selling a kit?                                                      03:51:10   13   losing these sales to ProZyme because they didn't have any
03:48:29   14                MR. WOLF: Not a kit, but we're talking about               03:51:13   14   of these adjunctive products to get the machine or anything
03:48:33   15    long-term contracts, and so it's -- it's absolutely a razor            03:51:16   15   else. That's the reason we're here today is that Agilent
03:48:37   16    and blade situation. When you talk about twenty kits which             03:51:18   16   has products that ProZyme doesn't.
03:48:41   17    could for a large throughput company be just a month or two            03:51:21   17               Thank you very much, Your Honor.
03:48:45   18    toward the supplies, the reagents, the kits could in just a            03:51:22   18               THE COURT: Thank you very much. We will be
03:48:49   19    year wildly exceed the cost of the machine.                            03:51:24   19   adjourned. And we will work on this diligently and get an
03:48:52   20                So depending on the customer and depending on              03:51:28   20   opinion out as soon as we can.
03:48:54   21    what they're doing and how much of it they're doing, you               03:51:30   21               MR. WOLF: On behalf of Ms. Li, thank you. And
03:48:58   22    could either drive sales of the kits by reducing the price             03:51:32   22   happy holidays to everyone in the court.
03:49:01   23    of a spectrometer, you could drive sales of a spectrometer             03:51:34   23               THE COURT: Thank you. Happy holidays.
03:49:06   24    by reducing the price of the kit, or most likely you package                      24               (Court adjourned at 3:51 p.m.)
03:49:10   25    it together, you're kind of agnostic and say we'll give you,                      25
21 of 36 sheets                                                               Page 81 to 84 of 84                                                 01/02/2019 08:46:45 AM
         Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 119 of 140 PageID #: 3802
                                                                                       1



                                $                       30 [1] - 59:2                                according [1] - 39:20
                                                        35 [1] - 44:9                                account [1] - 25:1
                                                        3:51 [1] - 84:24                             accuse [2] - 24:14, 38:24
          $2,000 [3] - 50:23, 78:14, 79:5                                                            accused [9] - 10:16, 16:12, 16:15, 25:4,
          $5,000 [1] - 83:2
                                                                                4                     28:17, 28:18, 44:22, 50:24
          $6,000 [1] - 82:8                                                                          achieved [1] - 69:6
                                                                                                     acid [1] - 54:6
                                '                       400 [3] - 42:2, 43:11, 43:16
                                                                                                     acknowledge [1] - 34:7
                                                        402 [1] - 40:6
                                                                                                     acquire [6] - 5:6, 27:4, 29:10, 37:13,
                                                        42 [2] - 19:2, 61:22
                                                                                                      39:2, 66:22
          '069 [2] - 62:16, 63:17                       44 [1] - 16:24
                                                                                                     acquired [9] - 21:13, 27:4, 29:9, 31:21,
          '123 [2] - 62:15, 63:17                       450 [1] - 42:1
                                                                                                      38:13, 38:15, 40:1, 41:23, 46:8
          '234 [41] - 5:3, 12:1, 17:21, 19:20, 19:22,   46 [1] - 19:2                                acquiring [2] - 37:6, 64:20
            19:23, 20:5, 20:8, 20:19, 21:3, 21:7,       4A [1] - 1:10                                acquisition [6] - 9:8, 28:13, 46:9, 65:24,
            21:8, 21:11, 21:14, 21:17, 37:6, 38:12,
                                                                                                      66:8, 69:11
            39:3, 39:7, 52:9, 55:18, 55:21, 56:4,
            56:8, 56:11, 56:18, 57:6, 57:10, 57:15,
                                                                                5                    acted [1] - 27:2
            57:17, 58:4, 58:7, 59:13, 59:18, 59:21,                                                  acting [1] - 57:10
            60:15, 62:20, 63:16, 64:22, 65:3, 81:4      5 [1] - 67:7                                 activities [1] - 38:24
                                                        50 [1] - 53:17                               activity [1] - 6:5
                                                                                                     acts [1] - 71:22
                                1                       503 [1] - 42:11
                                                                                                     actual [3] - 9:18, 51:12, 61:2
                                                                                                     ad [2] - 31:3, 80:16
          1 [3] - 12:18, 67:7, 81:18
                                                                                6
                                                                                                     add [1] - 75:2
          10th [1] - 56:2                                                                            added [2] - 74:14, 74:17
          112 [1] - 25:4                                6 [1] - 12:19                                adding [1] - 74:24
          12 [1] - 58:16                                60 [1] - 49:13                               addition [1] - 57:20
          14 [2] - 15:9, 72:5                           68 [1] - 17:6                                additional [4] - 24:21, 58:2, 64:13,
          1400(b [1] - 44:9                                                                           65:19
          17 [1] - 19:2                                                         7                    address [7] - 24:8, 43:11, 50:15, 65:18,
          18 [1] - 15:9                                                                               77:20, 78:4, 82:10
          18-1450(MN [1] - 1:5                                                                       addressed [1] - 27:20
                                                        7 [2] - 14:23, 59:2
                                                                                                     addressing [1] - 22:12
                                                        747 [2] - 76:15, 76:17
                                2                       7th [3] - 5:8, 39:23, 42:8
                                                                                                     adds [1] - 74:13
                                                                                                     adjourned [2] - 84:19, 84:24
                                                                                                     adjunctive [2] - 83:15, 84:14
          20 [6] - 8:4, 33:16, 42:25, 43:3, 50:19,                              8                    admit [2] - 23:9, 72:7
           67:23
                                                                                                     admitted [3] - 3:15, 38:10, 49:10
          200 [1] - 53:17
                                                        800 [1] - 66:20                              advancing [1] - 57:18
          2011 [2] - 55:12, 59:18
                                                        844 [1] - 1:11                               advantage [1] - 29:16
          2013 [3] - 5:5, 5:19, 38:15
                                                        8:00 [1] - 78:1                              advertised [1] - 34:11
          2014 [1] - 67:2
                                                                                                     advertising [2] - 31:20, 41:14
          2015 [6] - 11:13, 38:7, 38:11, 43:2, 43:3,
           67:2                                                                 9                    affect [1] - 84:4
                                                                                                     afoul [2] - 75:15, 75:17
          2016 [3] - 38:12, 38:14, 38:17
                                                                                                     afraid [1] - 68:5
          2017 [1] - 38:18                              9 [2] - 15:9, 15:16
                                                                                                     afternoon [14] - 2:19, 2:20, 2:22, 2:24,
          2018 [4] - 1:9, 5:8, 7:11, 39:23              91 [1] - 65:21
                                                                                                      3:2, 3:3, 3:7, 3:9, 3:12, 3:13, 3:20,
          21 [1] - 1:9
                                                                                                      10:9, 10:10, 37:21
          23 [1] - 38:18                                                        A                    AGILENT [1] - 1:6
          24 [1] - 59:2
                                                                                                     Agilent [123] - 3:10, 3:19, 7:17, 7:21,
          25 [9] - 8:2, 8:4, 35:5, 35:8, 42:25, 43:3,
                                                        a.m [1] - 78:2                                7:23, 8:14, 8:16, 8:21, 9:3, 9:14, 9:18,
           50:19, 67:23
                                                        AbbVie [1] - 25:2                             9:21, 9:22, 19:18, 25:10, 27:4, 27:7,
          271(b [1] - 9:19
                                                        ability [1] - 70:12                           28:2, 28:6, 28:12, 29:1, 29:9, 30:5,
          27th [1] - 56:9
                                                        able [6] - 30:20, 33:3, 33:13, 33:14,         31:7, 31:14, 31:21, 32:24, 33:17,
          28th [1] - 55:19
                                                         34:2, 34:4                                   34:11, 36:13, 36:15, 37:18, 39:1, 39:5,
          2:00 [1] - 1:9
                                                        absolutely [11] - 18:1, 43:5, 43:6, 54:12,    39:17, 39:21, 40:3, 40:11, 40:13,
                                                         55:3, 58:9, 60:6, 60:19, 61:20, 68:20,       40:19, 40:25, 41:1, 41:9, 41:17, 42:7,
                                3                                                                     42:22, 44:2, 44:3, 44:15, 44:18, 44:20,
                                                         82:15
                                                                                                      44:22, 45:3, 45:5, 45:7, 45:14, 45:17,
                                                        absorbing [1] - 8:22
          3 [2] - 58:15, 67:7                                                                         45:19, 45:23, 45:24, 46:1, 46:16,
                                                        access [3] - 8:20, 36:9, 79:11


01/02/2019 08:46:45 AM                                                   Page 1 to 1 of 15                                                   22 of 36 sheets
          Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 120 of 140 PageID #: 3803
                                                                                        2


             46:17, 46:23, 47:1, 47:7, 47:10, 47:12,      anyway [1] - 37:14                           81:23
             47:18, 47:20, 47:22, 47:23, 48:1,            apiece [1] - 30:9                           attempt [1] - 78:3
             49:21, 49:23, 51:10, 55:20, 55:24,           apologize [4] - 36:22, 48:9, 62:12, 64:4    attention [3] - 20:20, 40:14, 67:3
             56:3, 62:18, 64:14, 64:16, 64:24, 65:2,      apparent [2] - 4:15, 28:21                  August [6] - 5:7, 5:8, 7:11, 39:23, 42:8
             65:4, 65:23, 66:9, 66:21, 67:8, 67:12,       appear [1] - 59:12                          avoid [2] - 69:15, 71:7
             68:11, 68:15, 68:22, 68:24, 69:21,           APPEARANCES [2] - 1:16, 2:1                 avoiding [2] - 68:3, 71:10
             69:24, 70:4, 70:8, 70:12, 70:15, 70:24,      apple [1] - 77:4                            aware [9] - 12:13, 13:18, 13:25, 44:16,
             71:5, 71:13, 71:16, 71:20, 71:21, 73:3,      applicant [1] - 57:24                        55:25, 64:23, 64:25, 75:8, 76:21
             77:11, 78:7, 78:9, 78:24, 79:3, 79:9,        application [11] - 20:2, 20:15, 20:16,
             79:24, 80:5, 82:11, 84:15                     21:10, 21:15, 38:17, 55:12, 55:16,                             B
            Agilent 's [16] - 14:16, 15:1, 16:3, 19:15,    55:22, 59:10, 59:17
             22:6, 29:13, 29:16, 29:21, 30:2, 43:8,       applications [1] - 22:8
             48:11, 67:14, 68:21, 69:10, 69:23,                                                       backbone [1] - 55:8
                                                          applied [2] - 5:18, 19:16
             77:12                                                                                    background [2] - 10:13, 53:13
                                                          applies [2] - 23:15, 61:11
            agnostic [2] - 41:4, 82:25                                                                bad [1] - 5:15
                                                          apply [3] - 23:17, 63:25, 64:5
            ago [4] - 6:10, 6:11, 36:19, 67:20                                                        balance [2] - 37:3, 67:21
                                                          appreciate [1] - 83:22
            agree [8] - 40:9, 45:19, 47:1, 55:7,                                                      bar [2] - 3:16, 78:10
                                                          approach [4] - 17:14, 31:9, 66:25, 84:11
             69:21, 69:22, 71:13, 79:4                                                                barrier [1] - 47:15
                                                          appropriate [1] - 36:10
            agreeing [1] - 17:24                                                                      base [4] - 11:13, 29:14, 29:16, 30:3
                                                          approval [5] - 35:18, 48:14, 48:17, 49:4,
            agreement [1] - 6:14                                                                      based [5] - 5:12, 65:8, 66:20, 83:24,
                                                           49:6
            ahead [6] - 8:11, 37:12, 38:23, 48:4,                                                      84:5
                                                          approved [1] - 35:12
             48:6, 52:12                                                                              basis [10] - 6:18, 6:24, 26:13, 33:6, 47:4,
                                                          arduous [1] - 11:8
            Ajinomoto [9] - 5:4, 5:11, 21:13, 22:7,                                                    63:2, 63:9, 63:12, 64:2, 64:8
                                                          areas [1] - 4:25
             22:12, 22:14, 43:7, 62:15, 62:21                                                         beads [2] - 74:12, 74:13
                                                          arguably [1] - 73:19
            Ajinomoto 's [1] - 65:9                                                                   bear [2] - 37:11, 48:5
                                                          argue [3] - 24:9, 27:13, 51:16
            al [1] - 1:3                                                                              beat [1] - 43:14
                                                          arguing [2] - 25:11, 55:9
            alert [2] - 55:20, 55:24                                                                  became [4] - 5:20, 6:7, 28:20, 66:21
                                                          argument [28] - 4:15, 14:4, 16:10,
            aligned [1] - 6:6                                                                         become [3] - 4:15, 6:4, 28:4
                                                           16:14, 16:19, 18:14, 22:6, 24:7, 25:7,
            allegation [1] - 20:3                                                                     becomes [2] - 43:20, 66:10
                                                           28:2, 33:20, 34:23, 35:1, 42:10, 43:6,
            allege [1] - 60:14                                                                        BEFORE [1] - 1:13
                                                           52:12, 52:13, 53:11, 61:4, 61:5, 63:21,
            alleged [1] - 52:2                                                                        began [2] - 5:5, 6:9
                                                           72:7, 76:9, 76:11, 80:15, 82:10, 83:4
            alleging [1] - 67:15                                                                      beginning [1] - 44:21
                                                          arguments [5] - 16:21, 21:20, 52:6,
            allowance [1] - 56:1                           63:22, 63:25                               behalf [2] - 3:10, 84:21
            allowed [6] - 11:17, 20:24, 32:12, 45:20,     ARIAS [1] - 2:8                             belabor [1] - 13:17
             46:9, 70:24                                  Arias [2] - 3:14, 3:15                      belies [1] - 21:17
            allows [2] - 15:24, 16:11                     armrest [2] - 24:15, 24:16                  benchmark [1] - 36:7
            almost [1] - 57:3                             ARNOLD [1] - 1:20                           benefit [2] - 35:21, 46:9
            alone [3] - 34:15, 34:21, 69:17               aromatic [8] - 13:4, 15:4, 55:3, 58:8,      best [3] - 4:9, 14:16, 79:21
            ambiguous [5] - 17:1, 17:6, 17:11,             60:4, 61:23, 63:11, 80:17                  better [6] - 11:17, 34:20, 36:13, 47:5,
             53:22                                        art [8] - 17:3, 19:20, 54:3, 55:21, 60:1,    51:5
            analogous [1] - 61:4                           80:25, 81:1                                between [20] - 4:3, 40:1, 40:10, 44:24,
            analogy [3] - 24:12, 74:7, 75:1               aspects [5] - 25:19, 25:25, 26:1, 26:6,      47:15, 52:1, 53:3, 54:1, 54:2, 55:3,
            analysis [17] - 9:25, 11:7, 11:17, 11:25,      26:7                                        58:8, 60:6, 60:25, 61:22, 63:10, 75:3,
             12:18, 16:23, 17:16, 20:19, 23:4,            assay [1] - 31:14                            80:17, 80:18, 80:22, 81:14
             23:21, 24:4, 25:9, 25:23, 26:15, 39:14,                                                  bevy [1] - 79:11
                                                          assert [4] - 6:8, 6:19, 45:15, 57:6
             46:4                                         asserting [1] - 33:6                        bid [1] - 33:15
            analytical [2] - 4:18, 4:24                                                               bifurcated [1] - 46:4
                                                          assertion [1] - 41:21
            analyzed [1] - 11:11                                                                      big [6] - 4:18, 7:18, 35:10, 48:13, 77:25,
                                                          assertions [2] - 34:9, 42:18
            analyzes [1] - 10:1                                                                        83:15
                                                          assigned [1] - 7:11
            analyzing [1] - 29:4                                                                      binding [1] - 5:17
                                                          assignee [3] - 42:3, 42:5, 62:12
            ANNE [1] - 2:7                                                                            biopharma [3] - 29:19, 30:6, 69:12
                                                          assigning [1] - 43:22
            Anne [1] - 3:11                                                                           biopharmaceutical [1] - 49:5
                                                          assignment [3] - 5:7, 41:25, 65:4
            announced [5] - 27:7, 29:10, 38:10,                                                       biotherapeutics [1] - 11:5
                                                          assume [4] - 9:16, 48:23, 63:3, 63:4
             39:1, 66:22                                                                              bit [8] - 28:8, 28:15, 37:17, 38:12, 40:17,
                                                          assuming [2] - 54:19, 67:16
            answer [8] - 7:23, 8:1, 18:8, 35:9, 36:21,                                                 43:13, 65:15, 74:5
                                                          assure [1] - 36:15
             36:23, 36:25, 65:23                                                                      black [1] - 72:9
                                                          assuredly [1] - 8:5
            answered [2] - 45:10, 45:11                                                               blade [3] - 30:1, 53:5, 82:16
                                                          atom [1] - 74:24
            anti [1] - 69:4                                                                           blades [1] - 60:23
                                                          atoms [1] - 53:2
            anticipated [1] - 23:18                                                                   blue [1] - 62:13
                                                          attached [5] - 55:4, 63:23, 76:17, 81:19,
            antithetical [1] - 27:15                                                                  boat [2] - 18:16, 18:19

23 of 36 sheets                                                       Page 2 to 2 of 15                                              01/02/2019 08:46:45 AM
         Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 121 of 140 PageID #: 3804
                                                                                       3


          bodily [2] - 10:22, 11:3                                                                   29:18, 31:15, 31:16, 69:14
                                                                            C
          body [5] - 10:21, 11:3, 61:8, 75:9, 76:22                                                 chromatography /mass [1] - 29:18
          boils [1] - 13:19                                                                         Circuit [3] - 16:13, 29:2, 66:16
          bond [1] - 60:4                               C.A [1] - 1:5                               circumstances [3] - 6:13, 74:18, 74:20
          bonded [1] - 15:3                             cahoots [1] - 47:19                         cite [3] - 17:15, 22:18, 52:20
          bore [1] - 32:24                              calculable [1] - 79:17                      cited [2] - 22:25
          borne [1] - 41:23                             calculated [1] - 64:14                      claim [46] - 6:18, 12:18, 12:19, 13:18,
          bottom [1] - 74:12                            California [7] - 7:16, 38:9, 44:5, 44:17,    13:19, 13:21, 13:24, 14:8, 14:9, 16:11,
          bought [5] - 27:9, 39:17, 45:24, 65:10,        45:9, 45:10                                 17:8, 17:11, 17:16, 18:3, 19:8, 20:22,
           79:14                                        cancer [3] - 75:10, 75:13, 80:22             20:24, 21:1, 21:17, 23:1, 24:13, 25:19,
          bound [4] - 15:4, 15:7, 15:16, 55:8           cannot [6] - 28:12, 44:8, 60:22, 65:23,      26:1, 52:15, 53:10, 53:16, 54:11, 55:1,
          bounds [1] - 60:16                             71:5, 71:16                                 55:10, 59:25, 60:15, 60:16, 60:21,
          brand [1] - 71:19                             carbocyclic [2] - 13:4, 15:3                 61:23, 66:17, 72:9, 72:11, 72:12, 74:9,
          branding [1] - 8:25                           carbohydrate [1] - 5:17                      74:10, 76:14, 81:2, 81:6, 81:9, 81:13,
          breach [1] - 64:19                            carbohydrates [1] - 10:18                    81:18
          Breeman [6] - 16:25, 18:24, 53:12,            carbonate [2] - 55:7, 60:4                  claimed [4] - 22:22, 25:13, 55:14, 60:14
           57:21, 60:2, 64:11                           care [1] - 54:1                             claiming [2] - 61:1, 72:15
          Breeman 's [1] - 58:1                         carry [1] - 12:10                           claims [22] - 12:19, 15:11, 16:6, 16:13,
          brief [10] - 4:16, 22:23, 23:9, 25:2, 62:6,   cars [1] - 72:13                             17:21, 18:22, 20:17, 23:18, 24:17,
           76:19, 76:20, 77:1, 77:21, 78:3              carve [1] - 36:17                            24:23, 24:25, 25:4, 53:9, 54:15, 57:6,
          briefed [5] - 12:18, 16:17, 25:6, 45:17,      case [38] - 4:22, 5:1, 5:11, 7:13, 16:17,    57:22, 59:13, 62:8, 63:16, 64:9, 77:5,
           76:24                                         17:10, 17:15, 22:25, 27:12, 27:15,          77:9
          briefly [8] - 10:4, 10:11, 10:12, 12:2,        28:16, 31:22, 34:8, 37:13, 38:4, 40:17,    clear [17] - 6:7, 9:2, 14:14, 14:19, 14:24,
           24:8, 26:25, 43:25, 72:3                      43:23, 44:16, 45:24, 52:20, 53:5,           29:1, 37:11, 57:19, 64:9, 65:20, 66:20,
          bring [1] - 80:2                               59:17, 59:23, 60:23, 60:25, 61:3, 61:6,     71:4, 73:23, 77:8, 80:13, 81:15, 83:23
          bringing [2] - 29:21, 33:21                    61:8, 61:16, 66:3, 73:19, 74:19, 75:9,     cleared [1] - 66:24
          broad [7] - 19:23, 54:16, 60:14, 60:21,        75:14, 76:12, 77:8                         clearest [2] - 70:19, 70:22
           61:13, 75:22, 76:5                           cases [7] - 21:22, 22:13, 22:17, 25:2,      clearly [7] - 18:21, 19:23, 28:19, 39:20,
          broader [8] - 13:15, 17:13, 25:5, 59:17,       25:3, 83:8, 83:9                            56:2, 56:4, 79:16
           63:6, 64:1, 73:8, 73:21                      caught [1] - 40:14                          click [1] - 35:15
          brought [7] - 6:3, 27:19, 27:23, 28:4,        causality [2] - 32:2, 32:18                 client [5] - 4:17, 11:9, 12:3, 68:5, 71:24
           35:14, 43:9, 67:2                            causation [1] - 32:18                       clock [3] - 41:25, 42:5, 42:7
          Brousmiche [3] - 55:13, 57:24, 59:17          causing [1] - 44:3                          close [4] - 22:16, 28:5, 29:12, 67:5
          Brousmiche 's [6] - 12:22, 55:15, 55:22,      CCPM [1] - 22:25                            closed [5] - 28:13, 58:12, 58:13, 59:8,
           56:9, 57:1, 81:1                             certain [2] - 10:18, 17:12                   65:24
          buckets [1] - 12:9                            certainly [9] - 6:16, 14:7, 15:24, 18:12,   closely [1] - 20:15
          bucks [1] - 78:15                              25:4, 48:19, 58:22, 59:25, 65:8            closer [1] - 40:17
          build [3] - 38:23, 53:20, 60:3                cetera [3] - 10:2, 67:14, 70:8              co [1] - 3:1
          building [1] - 38:21                          chain [2] - 9:23, 9:24                      co-counsel [1] - 3:1
          bullet [3] - 29:12, 34:25, 49:10              chainsaw [1] - 28:5                         code [1] - 10:21
          bundle [1] - 70:11                            chair [2] - 24:13, 24:15                    coextensive [2] - 77:3, 77:5
          bundling [6] - 29:23, 68:25, 70:22, 78:5,     challenges [1] - 12:12                      coffer [1] - 69:5
           83:10                                        chance [1] - 69:22                          cognizant [1] - 4:2
          burden [4] - 12:10, 32:11, 32:17, 67:16       change [7] - 18:9, 67:24, 71:6, 71:7,       Cohen [5] - 25:14, 25:19, 25:24, 26:13
          burdens [1] - 12:13                            71:10, 74:25                               collapsed [1] - 13:2
          bus [1] - 56:3                                changed [1] - 31:6                          college [1] - 32:10
          business [7] - 8:21, 38:21, 38:24, 44:5,      changes [4] - 18:10, 68:12, 74:20, 75:20    column [5] - 14:23, 15:8, 15:16, 58:15,
           69:12, 70:4, 77:10                           channel [3] - 29:14, 29:17, 34:14            59:2
          buy [20] - 9:14, 27:8, 29:24, 40:19,          characterize [1] - 45:12                    columns [2] - 4:20, 83:16
           49:21, 49:24, 50:22, 67:4, 68:21, 70:6,      charged [1] - 29:15                         combination [1] - 50:12
           70:15, 70:20, 78:15, 78:20, 78:22,           check [1] - 48:19                           combine [2] - 25:20, 26:9
           79:3, 79:6, 79:13, 79:18                     chemical [3] - 53:5, 60:24, 74:24           combined [1] - 26:17
          buyer [1] - 79:18                             chemistry [11] - 16:1, 17:4, 18:5, 20:11,   coming [1] - 71:6
          buying [9] - 30:8, 30:9, 34:16, 39:22,         69:10, 75:9, 75:14, 75:18, 75:24,          commercialized [1] - 11:13
           40:21, 40:24, 50:5, 50:10, 67:4               76:20, 76:22                               common [7] - 16:1, 18:4, 18:21, 23:8,
          BY [8] - 1:18, 1:21, 1:21, 1:22, 2:4, 2:7,    China [1] - 78:2                             32:22, 66:19, 70:7
           2:7, 2:8                                     choose [1] - 25:20                          commonly [3] - 18:5, 18:7, 18:22
                                                        choosing [1] - 26:13                        companies [5] - 30:7, 45:16, 46:24,
                                                        Christmas [1] - 83:12                        47:15, 62:23
                                                        chromatography [7] - 4:19, 7:20, 10:1,      company [16] - 4:18, 4:24, 7:17, 8:6,

01/02/2019 08:46:45 AM                                              Page 3 to 3 of 15                                                        24 of 36 sheets
          Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 122 of 140 PageID #: 3805
                                                                                        4


             8:17, 30:15, 36:11, 39:17, 45:6, 45:25,    contemplating [1] - 56:2                     courts [2] - 23:23, 66:16
             62:18, 69:17, 71:11, 71:19, 79:10,         context [2] - 16:18, 71:18                   cover [14] - 17:22, 19:24, 20:17, 24:23,
             82:17                                      continue [1] - 45:21                          39:3, 39:9, 45:7, 52:10, 61:13, 62:3,
            compensable [2] - 52:3, 79:16               CONTINUED [1] - 2:1                           62:4, 62:7, 73:14
            compete [1] - 7:17                          contract [4] - 34:5, 37:8, 46:7, 64:20       covered [24] - 18:3, 54:9, 54:10, 54:15,
            competing [2] - 50:18, 50:20                contracts [1] - 82:15                         54:17, 54:18, 54:19, 54:20, 54:21,
            competition [5] - 29:5, 30:12, 33:2,        contradict [1] - 22:23                        55:10, 55:11, 56:11, 57:5, 61:21,
             40:10, 42:23                               contrary [1] - 16:9                           61:23, 62:20, 64:12, 65:11, 73:1, 73:3,
            competitor [4] - 9:22, 28:6, 29:1, 35:5     contrast [1] - 14:25                          80:19, 80:23, 80:24
            complaint [4] - 27:10, 31:3, 44:16,         conventional [1] - 76:20                     covers [9] - 24:24, 52:10, 56:4, 56:18,
             45:11                                      conversation [1] - 64:21                      57:1, 57:18, 59:25, 65:3, 81:20
            complete [6] - 9:16, 29:17, 34:13, 49:4,    conversations [1] - 67:1                     create [1] - 62:17
             69:13, 70:6                                convince [1] - 35:22                         credibility [1] - 21:20
            completed [5] - 3:16, 28:14, 65:25,         convoyed [5] - 8:8, 31:12, 32:18, 79:8,      criticize [1] - 76:6
             66:9, 71:17                                 83:17                                       cross [2] - 8:25, 47:22
            completely [2] - 58:6, 78:23                convoying [1] - 29:20                        cross -branding [1] - 8:25
            completes [1] - 7:14                        copied [2] - 55:15                           CROWELL [1] - 2:6
            composition [1] - 24:20                     copy [1] - 6:25                              Crowell [1] - 3:15
            compound [11] - 24:23, 24:25, 25:15,        corporate [4] - 8:23, 9:7, 9:17, 69:5        cull [3] - 58:18, 81:12, 81:22
             25:16, 56:19, 56:20, 56:23, 57:3,          corporation [1] - 44:5                       culling [1] - 72:6
             60:24, 74:24, 81:6                         CORPORATION [1] - 1:3                        cumbersome [1] - 6:5
            comprises [4] - 16:5, 24:18, 52:22, 76:7    correct [7] - 41:24, 42:24, 52:18, 57:13,    cure [2] - 75:10, 75:13
            comprising [3] - 52:20, 52:21, 76:22         62:9, 66:4, 66:5                            cured [1] - 80:22
            Conaway [1] - 2:25                          correspondence [1] - 7:15                    curious [1] - 27:21
            CONAWAY [1] - 1:18                          cost [2] - 33:16, 82:19                      current [4] - 29:14, 30:2, 48:1, 50:13
            concede [1] - 76:9                          counsel [8] - 3:1, 3:5, 3:11, 38:3, 39:5,    customary [1] - 13:22
            conceding [1] - 82:6                         44:1, 67:13, 83:13                          customer [17] - 29:14, 29:22, 30:2,
            conceivable [1] - 76:14                     Counsel [2] - 1:23, 2:9                       30:11, 30:13, 30:14, 33:17, 49:12,
            concern [3] - 23:24, 74:3, 74:4             counsel 's [2] - 83:3, 83:22                  49:16, 49:17, 50:1, 70:20, 78:7, 78:13,
            conclusionary [1] - 26:10                   couple [9] - 3:17, 6:9, 16:22, 27:7, 31:1,    82:20, 83:6
            conduct [3] - 65:8, 65:9, 74:1               49:1, 65:18, 66:23, 83:12                   customers [16] - 6:6, 30:3, 34:25, 35:1,
            confident [3] - 9:3, 9:4, 34:11             course [4] - 13:22, 20:23, 72:9, 76:2         35:6, 35:17, 36:18, 36:23, 36:24, 49:3,
            confused [1] - 46:13                        COURT [123] - 1:1, 2:19, 2:21, 3:3, 3:7,      50:2, 50:4, 50:8, 50:13, 50:14, 79:12
            confusing [1] - 53:20                        3:13, 3:20, 4:6, 4:13, 5:22, 5:24, 6:14,    cut [1] - 81:13
            connected [1] - 53:21                        6:20, 7:5, 7:8, 8:2, 8:12, 9:11, 9:20,
            consideration [1] - 12:15                    10:8, 10:10, 14:3, 14:10, 15:12, 15:19,                         D
            considered [1] - 26:13                       17:18, 17:21, 19:6, 19:13, 19:15,
            Constantine [1] - 3:18                       20:14, 20:25, 21:18, 24:11, 24:22,
                                                                                                     damages [9] - 31:22, 32:7, 32:13, 32:16,
            constituent [2] - 52:22, 52:23               26:21, 27:16, 28:22, 30:2, 31:10, 32:6,
                                                                                                      51:15, 51:19, 52:3, 79:16, 83:14
            construction [6] - 13:18, 13:19, 17:9,       32:9, 33:6, 34:8, 34:23, 35:24, 37:1,
                                                                                                     dangle [1] - 79:19
             17:16, 19:8, 21:17                          37:19, 37:25, 39:11, 39:19, 40:9, 41:7,
                                                                                                     date [4] - 23:25, 41:18, 59:16, 59:19
            construed [4] - 55:1, 57:23, 58:5            41:19, 42:13, 42:20, 43:16, 44:20,
                                                                                                     daughter [1] - 74:7
            consumables [1] - 69:12                      45:19, 46:2, 46:13, 47:25, 48:8, 48:22,
                                                                                                     DAVID [1] - 1:22
            consuming [1] - 11:8                         50:7, 51:21, 52:15, 53:7, 53:25, 54:14,
                                                                                                     David [1] - 3:4
            consummate [1] - 37:10                       56:13, 56:19, 56:21, 57:7, 58:10,
                                                         58:20, 59:1, 61:3, 61:10, 62:5, 62:15,      days [13] - 27:11, 40:1, 40:5, 40:6, 42:1,
            consummated [1] - 6:10
                                                         63:2, 63:9, 63:15, 63:20, 64:14, 64:24,      42:2, 42:11, 43:12, 43:16, 55:10,
            consummating [1] - 67:6
                                                         65:12, 65:16, 66:2, 67:19, 68:8, 68:17,      83:12
            contact [4] - 28:11, 42:15, 64:19, 65:22
                                                         69:21, 70:12, 71:9, 72:1, 72:4, 72:14,      dead [1] - 43:14
            contain [10] - 14:14, 18:15, 18:20,
                                                         73:3, 73:7, 73:15, 73:18, 74:22, 75:6,      deal [5] - 10:17, 47:16, 48:13, 77:11,
             53:17, 53:18, 59:14, 63:5, 63:6, 64:1
                                                         75:21, 76:1, 77:15, 77:18, 77:23, 78:9,      77:25
            contained [2] - 14:18, 52:11
                                                         78:19, 79:8, 80:7, 81:15, 81:19, 81:24,     December [1] - 1:9
            contains [42] - 10:20, 13:5, 13:7, 13:16,
                                                         82:1, 82:9, 83:20, 84:9, 84:18, 84:23       decided [1] - 39:2
             13:21, 14:8, 14:9, 14:17, 15:23, 16:4,
                                                        court [4] - 4:3, 20:4, 45:10, 84:22          decision [1] - 7:3
             17:2, 17:3, 18:12, 18:16, 18:25, 24:9,
                                                        Court [14] - 1:14, 10:7, 10:16, 12:12,       declarant [1] - 18:24
             24:18, 52:12, 52:14, 52:16, 52:19,
                                                         13:18, 13:25, 19:4, 20:9, 21:11, 22:4,      declarants [1] - 51:14
             52:23, 52:24, 53:1, 53:13, 53:14,
                                                         26:19, 41:22, 45:15, 84:24                  declaration [14] - 12:22, 13:10, 16:23,
             53:16, 53:19, 53:22, 54:8, 54:11, 55:2,
                                                        Court 's [1] - 37:16                          16:25, 23:17, 33:23, 49:11, 56:10,
             59:7, 59:8, 59:11, 59:12, 63:22, 73:21,
                                                        Courtroom [1] - 1:10                          57:16, 58:2, 58:3, 70:8, 73:8, 81:1
             74:10, 75:22, 76:7
                                                        courtroom [1] - 3:5                          declarations [2] - 3:23, 73:11


25 of 36 sheets                                                      Page 4 to 4 of 15                                             01/02/2019 08:46:45 AM
         Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 123 of 140 PageID #: 3806
                                                                                       5


          deemed [1] - 82:6                             57:2, 72:16, 73:7                          ELISE [1] - 2:7
          deep [1] - 10:14                             disclosed [9] - 20:19, 21:4, 55:19, 56:7,   embodiments [1] - 25:5
          DEFCON [1] - 67:6                             65:2, 72:23, 72:25, 73:5, 73:6             employees [1] - 44:6
          Defendant [2] - 1:7, 2:9                     discount [2] - 70:21, 79:20                 enable [1] - 74:16
          defined [1] - 18:6                           discovery [1] - 9:7                         enabled [1] - 11:15
          definitely [1] - 13:12                       discuss [3] - 38:3, 38:13, 59:11            enablement [5] - 53:8, 53:9, 53:11,
          definition [2] - 13:24, 59:9                 discussed [2] - 45:17, 80:16                 75:17, 75:19
          definitive [1] - 46:25                       discussion [1] - 67:10                      enables [2] - 29:17, 34:12
          deftly [1] - 52:25                           disentangle [1] - 31:23                     enabling [1] - 69:13
          DELAWARE [1] - 1:2                           dismiss [1] - 44:15                         encompass [1] - 16:11
          Delaware [6] - 1:12, 30:14, 30:16,           disposals [1] - 4:21                        encompassed [1] - 16:7
           33:16, 44:6, 50:4                           dispute [4] - 12:25, 13:20, 28:25, 66:13    encompasses [1] - 24:9
          delay [7] - 22:6, 27:2, 27:15, 35:22,        disputed [2] - 13:1, 13:2                   encourages [1] - 35:25
           66:14, 66:15                                distinction [3] - 45:4, 45:6, 46:19         encouraging [1] - 9:19
          delayed [1] - 33:20                          DISTRICT [2] - 1:1, 1:2                     end [6] - 4:4, 18:2, 19:19, 33:5, 43:3
          delaying [1] - 77:22                         district [1] - 29:3                         ended [3] - 58:12, 59:6, 59:9
          demand [1] - 49:12                           District [3] - 1:14, 44:6, 44:17            ends [1] - 65:17
          deposition [1] - 18:24                       divide [1] - 12:9                           energy [1] - 38:20
          depositions [1] - 56:12                      division [1] - 69:11                        enforceability [1] - 19:4
          describe [4] - 25:3, 74:16, 76:13, 76:16     DNA [3] - 10:20, 10:25, 53:14               engage [1] - 38:24
          described [3] - 19:24, 75:13, 78:7           document [5] - 65:21, 68:6, 68:7, 68:9,     enhances [1] - 69:12
          description [15] - 16:10, 16:18, 24:6,        69:9                                       enjoin [7] - 8:16, 44:14, 44:25, 45:5,
           53:8, 54:23, 58:6, 58:7, 60:10, 74:6,       documents [2] - 8:24, 8:25                   45:14, 46:20, 77:14
           74:15, 75:17, 76:11, 76:18, 80:14,          Dolittle [1] - 28:22                        enjoined [2] - 45:4, 46:16
           80:15                                       dollar [9] - 31:16, 40:21, 50:22, 51:18,    enjoying [1] - 68:12
          desperate [1] - 28:6                          78:16, 79:6, 79:15, 79:19, 79:20           enter [1] - 36:10
          detail [4] - 37:3, 72:25, 76:24, 83:18       dollars [2] - 30:8, 79:5                    entered [3] - 28:7, 46:7, 64:19
          detected [1] - 11:25                         done [8] - 11:15, 20:21, 24:4, 33:19,       entire [2] - 48:17, 74:1
          detection [3] - 11:17, 25:21, 26:4            34:20, 43:18, 43:19, 58:14                 entirely [1] - 8:18
          developed [2] - 7:13, 11:12                  door [6] - 30:19, 30:21, 30:24, 70:10,      entitled [2] - 59:16, 59:18
          developing [3] - 11:4, 12:3                   70:15                                      entity [1] - 44:4
          development [2] - 11:4, 35:12                double [14] - 22:20, 22:21, 23:11, 23:12,   equipment [21] - 40:19, 41:4, 41:18,
          develops [1] - 41:13                          62:1, 62:22, 62:24, 63:3, 63:4, 63:17,      49:8, 49:21, 49:24, 50:16, 50:21,
          device [1] - 24:20                            63:21, 76:25, 77:2                          50:23, 51:3, 51:7, 51:24, 69:24, 69:25,
          DI-12-1 [1] - 68:4                           doubt [1] - 32:12                            70:1, 78:16, 78:24, 79:11, 79:19,
          dialkylamino [6] - 13:16, 15:2, 18:1,        down [5] - 13:19, 31:14, 33:4, 36:20,        82:12
           18:10, 19:18, 54:6                           76:20                                      eroded [1] - 34:1
          dictionary [1] - 18:15                       downstream [2] - 51:22, 51:23               erosion [12] - 29:7, 32:23, 33:7, 33:9,
          difference [4] - 40:10, 40:14, 40:16,        Dr [15] - 12:22, 16:25, 18:23, 28:22,        51:9, 51:10, 51:13, 51:15, 51:19,
           57:4                                         53:12, 55:13, 55:22, 56:9, 57:1, 57:20,     79:13, 79:15
          differences [3] - 20:11, 20:23, 22:1          57:24, 58:1, 60:2, 64:10, 81:1             especially [4] - 26:2, 33:7, 81:18, 83:12
          different [26] - 4:25, 7:25, 19:18, 21:16,   draft [1] - 68:8                            ESQ [8] - 1:18, 1:21, 1:21, 1:22, 2:4, 2:7,
           24:1, 25:16, 26:3, 26:4, 26:16, 26:17,      drive [2] - 82:22, 82:23                     2:7, 2:8
           27:14, 38:6, 39:16, 45:3, 54:10, 55:17,     drives [1] - 4:22                           essentially [1] - 19:17
           62:23, 65:5, 69:3, 69:5, 69:19, 80:4,       drug [2] - 11:3, 35:12                      et [4] - 1:3, 10:2, 67:14, 70:8
           81:16, 81:18, 81:20                         drugs [1] - 11:4                            evaluate [2] - 21:20, 49:25
          differently [1] - 21:3                       due [2] - 27:3, 41:22                       event [3] - 7:8, 23:22, 28:3
          difficult [2] - 31:23, 32:7                  during [4] - 26:14, 28:9, 28:10, 38:18      eventually [1] - 5:20
          dig [2] - 10:13, 23:16                       dwarf [1] - 83:6                            evidence [17] - 8:24, 14:3, 14:6, 17:4,
          diligently [3] - 47:20, 47:21, 84:19                                                      21:6, 43:1, 47:5, 49:9, 51:7, 51:12,
          diminish [1] - 83:3                                               E                       51:14, 58:3, 73:18, 73:20, 83:24, 84:3
          direct [5] - 9:22, 29:1, 29:5, 64:6, 71:1                                                evidencing [1] - 8:25
          directions [1] - 83:11                                                                   evidentiary [2] - 66:17, 72:21
                                                       early [1] - 43:2
          directly [8] - 7:14, 9:5, 15:3, 15:4,                                                    exact [4] - 18:11, 20:22, 41:10, 81:6
                                                       easily [1] - 79:16
           53:21, 68:15, 70:25, 71:19                                                              exacting [1] - 14:1
                                                       effort [1] - 29:16
          disagreeing [1] - 17:24                                                                  exactly [6] - 18:8, 57:13, 57:14, 63:24,
                                                       egregious [1] - 22:5
          disavowal [2] - 13:24, 14:1                                                               64:21, 83:9
                                                       either [6] - 7:1, 23:17, 34:20, 64:7,
          disclaimer [2] - 62:10, 62:25                                                            examiner [1] - 26:14
                                                        70:25, 82:22
          disclose [7] - 55:23, 56:5, 56:8, 56:16,                                                 example [13] - 9:13, 14:21, 14:22, 15:8,
                                                       elapsed [1] - 40:6

01/02/2019 08:46:45 AM                                              Page 5 to 5 of 15                                                       26 of 36 sheets
          Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 124 of 140 PageID #: 3807
                                                                                        6


             18:16, 28:9, 30:11, 42:23, 50:9, 70:5,        35:22, 36:6, 36:18, 36:24, 48:14,           four [4] - 18:16, 18:17, 51:14, 54:8
             70:19, 70:22, 72:12                           48:17, 49:4, 49:18                          Fournier [1] - 33:22
            examples [22] - 14:13, 14:24, 14:25,         fear [1] - 44:3                               framed [1] - 40:18
             15:8, 15:11, 15:21, 15:24, 17:8, 17:12,     feature [1] - 77:5                            frankly [3] - 10:14, 30:12, 77:9
             19:2, 29:8, 29:11, 52:21, 58:23, 59:3,      features [3] - 10:23, 24:21, 24:25            free [1] - 71:18
             59:21, 59:22, 59:23, 59:24, 60:8            February [1] - 33:14                          free-standing [1] - 71:18
            exceed [2] - 82:19, 83:8                     Federal [3] - 16:13, 29:2, 66:16              Friday [3] - 1:9, 2:22, 45:12
            except [1] - 40:16                           feed [1] - 38:8                               front [3] - 61:7, 67:25, 71:12
            exception [1] - 23:22                        few [5] - 6:11, 20:1, 27:10, 65:17, 77:20     full [6] - 4:23, 7:20, 9:1, 32:24, 78:22
            exchange [1] - 9:18                          field [3] - 10:17, 11:6, 68:23                function [1] - 76:14
            exclude [1] - 67:17                          fifty [2] - 30:10, 70:21                      functional [8] - 55:5, 55:10, 58:8, 61:22,
            excluded [1] - 16:7                          fight [1] - 59:19                               63:11, 74:25, 80:17, 81:3
            exclusion [1] - 14:2                         fighting [1] - 73:12                          functions [2] - 10:23, 11:3
            exclusive [7] - 5:22, 6:12, 27:17, 27:19,    figure [11] - 15:13, 20:8, 20:10, 20:12,      fundamentally [1] - 74:20
             38:13, 39:6, 64:22                            20:17, 21:7, 21:9, 21:15, 22:2, 36:1,       funny [2] - 18:13, 78:17
            exercise [1] - 67:17                           54:14                                       future [3] - 50:13, 51:17, 68:4
            existing [4] - 29:16, 30:11, 30:13, 31:20    file [5] - 28:20, 39:24, 43:12, 55:11,        fuzziness [1] - 7:10
            expensive [1] - 83:5                           57:14                                       fuzzy [1] - 55:16
            expert [12] - 12:22, 16:23, 23:16, 31:23,    filed [23] - 5:8, 5:9, 6:11, 8:11, 27:10,
             32:13, 32:16, 55:12, 55:14, 57:23,            27:12, 31:2, 32:20, 33:13, 34:1, 38:12,                         G
             58:2, 64:10, 83:14                            38:14, 38:17, 40:2, 42:12, 44:13, 45:1,
            expert 's [1] - 13:10                          55:17, 55:19, 56:5, 56:7, 56:9, 59:13
            experts [3] - 51:20, 73:13, 73:15            finally [5] - 5:6, 5:7, 6:10, 25:7, 42:8      general [1] - 69:10
            expire [2] - 23:24, 62:11                    fine [1] - 37:19                              generally [1] - 11:20
            explain [2] - 15:19, 26:7                    FINEMAN [3] - 2:4, 3:9, 3:14                  genetic [1] - 10:21
            explaining [1] - 73:13                       Fineman [2] - 3:8, 3:10                       genous [7] - 72:9, 72:12, 72:16, 72:17,
            explains [1] - 73:8                          FINGER [1] - 2:4                               72:19, 72:24
            expression [1] - 14:2                        fingers [1] - 49:19                           Gillet [1] - 53:5
            extend [1] - 24:1                            finish [1] - 4:8                              Gillette [1] - 60:23
            extent [1] - 8:16                            Fink [1] - 3:10                               given [9] - 6:5, 6:17, 7:25, 8:8, 27:3,
            extra [1] - 33:20                            first [16] - 12:10, 14:7, 14:13, 20:7,         60:21, 62:13, 73:19
            extreme [1] - 83:4                             22:21, 27:1, 29:12, 30:16, 32:20,           glad [1] - 43:18
            eyes [2] - 5:15, 37:9                          33:21, 34:24, 49:2, 65:20, 66:14, 74:3,     glasses [1] - 37:24
                                                           78:4                                        glutamate [1] - 5:14
                                                                                                       glycan [9] - 11:23, 29:19, 39:14, 41:12,
                                 F                       firstly [1] - 64:18
                                                         five [5] - 4:10, 4:25, 31:18, 35:23, 82:8      48:18, 69:13, 79:24, 80:3, 80:5
                                                         fix [1] - 62:22                               glycans [2] - 10:19, 11:7
            face [1] - 33:12                                                                           glyco [1] - 10:17
                                                         flavored [1] - 69:19
            fact [11] - 4:2, 4:25, 23:8, 27:2, 28:2,                                                   glycobiology [1] - 10:17
                                                         flavors [1] - 22:21
              29:3, 35:13, 47:17, 47:18, 53:12,                                                        glycosylation [1] - 10:24
                                                         flawed [1] - 25:14
              56:15                                                                                    GlycoWorks [1] - 11:13
                                                         flights [1] - 77:23
            factor [3] - 12:7, 12:14, 66:18                                                            God [1] - 51:10
                                                         flow [2] - 69:5, 83:11
            factoring [1] - 27:24                                                                      goodness [1] - 40:20
                                                         focus [1] - 40:13
            factors [7] - 10:6, 12:8, 26:25, 29:4,                                                     goof [1] - 72:23
                                                         focused [3] - 12:20, 28:1, 29:3
              29:5, 32:3, 75:18                                                                        Googled [1] - 18:14
                                                         folks [6] - 30:3, 48:12, 48:24, 50:8, 50:9,
            facts [5] - 40:17, 41:24, 51:2, 51:8, 84:6                                                 gorilla [1] - 66:21
                                                           69:23
            factual [2] - 82:2, 84:7                                                                   gosh [1] - 46:20
                                                         follow [1] - 45:23
            factually [1] - 52:1                                                                       granted [1] - 5:3
                                                         followed [1] - 27:8
            fair [1] - 68:14                                                                           greater [1] - 69:11
                                                         following [1] - 72:8
            faith [2] - 6:2, 22:12                                                                     group [20] - 13:4, 13:15, 13:16, 15:2,
                                                         food [1] - 5:16
            fallacy [1] - 24:8                                                                          15:4, 15:7, 18:1, 18:11, 19:19, 54:6,
                                                         foot [5] - 30:18, 30:19, 30:21, 70:9,
            familiar [3] - 10:20, 61:10, 61:19                                                          54:7, 55:5, 55:10, 58:8, 61:22, 63:11,
                                                           70:15
            family [7] - 12:3, 21:16, 22:10, 38:16,                                                     74:25, 80:17
                                                         FOR [1] - 1:2
              55:18, 72:25, 78:2                                                                       groups [5] - 13:6, 13:8, 15:21, 18:2,
                                                         forces [1] - 33:23
            FAQ's [1] - 28:10                                                                           81:3
                                                         foremost [1] - 14:7
            far [3] - 36:8, 36:24, 40:18                                                               Grover [1] - 49:11
                                                         formed [1] - 21:8
            fast [3] - 30:6, 33:8, 49:19                                                               growing [4] - 30:6, 30:7, 33:8, 50:7
                                                         formula [1] - 55:7
            faster [1] - 35:23                                                                         growth [1] - 30:10
                                                         forth [2] - 7:10, 21:25
            favor [1] - 19:9                                                                           guess [4] - 27:16, 44:23, 45:2, 71:1
                                                         forward [1] - 74:2
            FDA [12] - 35:11, 35:12, 35:17, 35:18,                                                     guessing [1] - 83:24

27 of 36 sheets                                                       Page 6 to 6 of 15                                              01/02/2019 08:46:45 AM
         Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 125 of 140 PageID #: 3808
                                                                                       7


          gun [1] - 28:18                              48:20                                      indisputably [1] - 13:10
          guy [2] - 28:7, 29:15                       HONORABLE [1] - 1:13                        inducement [3] - 68:15, 70:25, 71:2
          guys [2] - 46:5, 50:20                      hook [2] - 44:18, 44:19                     inducing [3] - 9:4, 9:11, 9:19
                                                      horribles [1] - 71:5                        industry [2] - 5:16, 41:16
                              H                       horse [1] - 43:15                           inequitable [1] - 74:1
                                                      hour [2] - 4:7, 4:10                        inextricably [1] - 50:17
                                                      house [2] - 3:5, 54:8                       inferring [1] - 56:15
          half [3] - 4:10, 30:8, 31:15
                                                      huge [2] - 41:6, 79:9                       inform [1] - 60:1
          hand [5] - 23:7, 23:14, 23:21, 25:10,
                                                      human [1] - 11:3                            information [2] - 28:12, 65:23
           28:16
                                                      hundred [6] - 40:21, 50:22, 78:15, 79:6,    infringe [3] - 50:25, 68:15, 70:25
          handle [1] - 61:16
                                                       79:14, 79:18                               infringed [2] - 12:20, 23:2
          handles [1] - 74:10
                                                      hundred -thousand -dollar [1] - 50:22       infringement [17] - 9:4, 12:11, 12:17,
          hands [3] - 20:3, 20:4, 61:18
                                                      hundreds [1] - 40:22                          12:24, 19:10, 24:14, 44:9, 50:25,
          happy [5] - 4:4, 6:17, 6:23, 76:19, 84:22
                                                      hypothetical [1] - 7:22                       57:21, 67:16, 69:18, 71:23, 71:24,
          Happy [1] - 84:23
                                                                                                    74:14, 76:8, 76:9, 77:8
          hard [2] - 33:4, 35:19
          hardship [1] - 37:4
                                                                           I                      infringes [1] - 55:2
                                                                                                  infringing [13] - 7:13, 23:2, 30:22, 31:3,
          hardships [1] - 67:22
                                                                                                    31:25, 32:19, 38:25, 42:16, 42:18,
          harm [17] - 26:25, 28:2, 29:6, 29:11,       idea [4] - 54:10, 61:19, 79:17, 81:13
                                                                                                    51:24, 60:20, 67:18, 71:22
           32:4, 32:6, 52:2, 52:4, 52:8, 66:18,       identical [5] - 22:24, 23:3, 23:9, 23:10,   initial [1] - 79:20
           66:19, 69:15, 69:16, 71:23, 71:24,           57:3
                                                                                                  initiating [1] - 39:22
           78:6, 79:7                                 identify [1] - 19:19
                                                                                                  injunction [26] - 3:22, 5:10, 7:24, 8:9,
          haste [1] - 41:22                           identifying [1] - 31:6
                                                                                                    8:12, 8:15, 10:6, 12:8, 27:12, 29:4,
          hay [1] - 53:12                             IDS [4] - 55:19, 56:8, 57:15, 73:12           29:5, 32:20, 33:5, 36:16, 36:17, 37:11,
          head [2] - 9:23                             ignored [1] - 67:3                            40:2, 42:12, 42:14, 42:21, 44:14, 45:7,
          head -to-head [1] - 9:23                    illustrative [2] - 59:24, 60:9                45:14, 56:6, 69:6, 84:7
          heads [1] - 37:8                            imagine [1] - 47:6                          injury [1] - 28:20
          hear [2] - 5:12, 8:13                       imminence [1] - 28:14                       insignificant [1] - 43:4
          heard [5] - 12:25, 37:23, 38:3, 38:8,       imminent [3] - 28:20, 28:21, 29:11          instances [1] - 27:17
           39:21                                      impact [3] - 48:11, 48:24, 75:3             instant [1] - 38:8
          hearing [1] - 45:12                         impacting [2] - 36:1, 71:11                 InstantAB [1] - 50:24
          heart [1] - 52:13                           important [11] - 10:19, 10:22, 11:1,        InstantPC [58] - 7:14, 31:20, 38:21,
          held [1] - 7:16                               11:22, 16:2, 17:2, 29:19, 44:7, 66:13,      39:8, 39:12, 39:16, 40:20, 40:24, 41:3,
          helpful [4] - 7:3, 7:6, 26:21, 58:19          81:8, 81:11                                 41:9, 41:12, 41:14, 41:17, 44:22,
          HEROLD [1] - 2:7                            importantly [1] - 70:10                       45:20, 46:6, 47:2, 47:3, 47:10, 47:12,
          heterocyclic [1] - 13:4                     improperly [1] - 16:22                        47:13, 47:23, 48:1, 48:25, 49:19, 50:1,
          high [2] - 22:5, 22:8                       imputed [1] - 65:9                            50:3, 51:1, 51:4, 51:6, 51:11, 55:1,
          highlighted [1] - 80:11                     IN [1] - 1:1                                  57:22, 62:3, 62:4, 68:18, 68:22, 68:23,
          highly [3] - 29:13, 34:13, 68:5             in-house [1] - 3:5                            68:25, 69:24, 70:1, 70:16, 70:18,
          history [1] - 22:11                         INC [1] - 1:6                                 70:21, 78:14, 78:21, 78:25, 79:4,
          holiday [2] - 2:22, 77:24                   include [5] - 16:6, 19:1, 57:15, 58:24,       79:14, 79:21, 80:4, 80:6, 80:9, 80:10,
          holidays [3] - 4:3, 84:22, 84:23              59:4                                        81:9, 82:12, 84:2
          home [1] - 78:1                             included [3] - 56:21, 56:23, 57:10          integrated [2] - 79:24, 80:5
          honestly [1] - 48:18                        includes [9] - 13:7, 13:16, 14:13, 15:25,   integration [5] - 28:13, 31:12, 65:25,
          Honor [83] - 2:24, 3:2, 3:9, 3:19, 4:1,       16:4, 18:21, 24:13, 24:18, 63:6             66:9, 71:17
           4:9, 4:16, 5:1, 5:23, 6:1, 6:17, 6:24,     including [2] - 12:22, 39:18                intellectual [1] - 12:4
           7:2, 7:9, 8:4, 8:18, 10:3, 10:9, 10:20,    inconsistent [3] - 20:5, 56:14, 73:24       intended [1] - 15:7
           26:24, 28:23, 31:9, 33:3, 33:11, 37:15,    incorporate [1] - 46:18                     intending [1] - 20:21
           37:20, 37:21, 38:19, 39:13, 39:24,         incorporating [1] - 29:20                   intent [1] - 29:10
           40:15, 40:23, 41:11, 42:24, 43:19,         increase [1] - 49:13                        intention [3] - 27:7, 27:8, 77:12
           43:23, 44:8, 44:16, 45:22, 45:24,          indefinite [1] - 54:4                       interact [1] - 11:2
           46:12, 48:3, 48:16, 49:2, 50:12, 52:5,     indefiniteness [12] - 53:10, 53:25,         interest [3] - 25:6, 48:11, 52:8
           52:18, 52:25, 54:24, 57:13, 58:18,           60:11, 61:4, 61:5, 61:9, 61:11, 61:14,    interested [5] - 39:3, 39:21, 48:10,
           61:17, 64:13, 64:18, 65:14, 65:15,           61:15, 74:15, 75:16, 80:20                  78:24, 82:9
           66:5, 68:2, 68:14, 71:3, 71:15, 72:2,      indefiniteness /written [1] - 74:6          interesting [2] - 40:4, 49:9
           72:7, 73:22, 75:5, 75:8, 75:25, 76:6,      independence [1] - 9:17                     interests [2] - 6:5, 6:6
           76:12, 76:21, 77:7, 77:16, 79:15, 80:2,    independent [1] - 81:12                     internal [3] - 8:20, 62:10, 62:25
           81:17, 81:25, 82:3, 83:19, 83:21, 84:8,    independently [1] - 77:10                   internally [1] - 49:17
           84:12, 84:17                               indication [1] - 42:15                      interpret [2] - 21:16, 76:4
          Honor 's [5] - 4:5, 5:15, 27:1, 36:21,      indicator [1] - 29:6                        interpretation [4] - 21:8, 21:19, 60:15,

01/02/2019 08:46:45 AM                                             Page 7 to 7 of 15                                                      28 of 36 sheets
          Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 126 of 140 PageID #: 3809
                                                                                        8


              61:24                                                                                     72:11, 72:21
                                                                             K
            interrelated [1] - 5:16                                                                   leave [1] - 46:5
            intervening [1] - 15:3                                                                    leaving [1] - 78:2
            intrinsic [5] - 14:3, 14:6, 15:5, 21:12,    Karen [1] - 2:24                              left [2] - 31:2, 74:8
              21:13                                     KAREN [1] - 1:18                              leg [1] - 30:23
            introduce [1] - 3:1                         KARLA [1] - 2:8                               legal [1] - 51:2
            introductions [2] - 2:23, 4:16              Karla [1] - 3:14                              legally [2] - 52:1, 66:24
            invalid [5] - 23:20, 58:6, 60:11, 63:14,    keep [3] - 58:21, 79:23, 79:25                legs [2] - 24:13, 24:15
              63:16                                     keeper [1] - 29:25                            less [2] - 4:8, 11:16
            invalidate [1] - 59:18                      keeps [1] - 78:5                              letter [3] - 48:20, 61:8, 72:9
            invalidity [3] - 24:7, 25:7, 77:9           kept [1] - 50:9                               letting [1] - 37:22
            invented [1] - 74:9                         kids [1] - 28:24                              level [4] - 9:23, 72:20, 76:18, 76:23
            invention [7] - 22:22, 25:13, 60:13,        kind [10] - 28:14, 40:10, 45:16, 53:24,       leverage [1] - 30:20
              61:2, 62:19, 62:23, 75:20                  57:19, 60:16, 70:23, 72:20, 81:21,           lexicographer [1] - 13:24
            inventions [1] - 23:5                        82:25                                        lexicography [1] - 59:9
            invested [1] - 38:20                        kinds [6] - 39:16, 81:2, 81:16, 81:18,        LI [57] - 2:7, 3:12, 6:25, 37:21, 38:1,
            involuntary [1] - 43:10                      81:20, 83:16                                   39:13, 39:20, 40:15, 41:11, 41:21,
            involve [1] - 48:18                         King [1] - 1:11                                 42:17, 42:24, 43:18, 45:5, 45:22, 46:3,
            involvement [1] - 20:7                      kit [23] - 5:3, 29:24, 30:22, 31:20, 31:21,     46:23, 48:3, 48:16, 49:1, 50:12, 51:23,
            ironically [1] - 18:23                       33:19, 36:5, 36:13, 36:15, 40:22, 41:3,        52:18, 53:9, 54:8, 54:24, 56:17, 56:20,
            irreparable [13] - 26:25, 28:2, 29:6,        43:1, 43:2, 50:17, 50:18, 78:14, 79:12,        56:23, 57:13, 58:15, 58:22, 59:5, 61:6,
              29:11, 32:4, 32:6, 52:4, 52:8, 66:18,      79:13, 82:13, 82:14, 82:24, 83:1, 83:7         61:17, 62:9, 62:17, 63:8, 63:12, 63:18,
              66:19, 69:15, 69:16, 78:6                 kits [14] - 4:21, 29:25, 30:11, 30:23,          64:4, 64:18, 65:1, 65:14, 66:5, 77:17,
            issue [26] - 4:21, 5:1, 5:19, 8:1, 9:25,     31:24, 31:25, 50:11, 79:14, 82:7,              77:19, 78:1, 78:13, 79:2, 79:9, 80:12,
              19:8, 22:16, 23:23, 27:1, 27:20, 31:13,    82:16, 82:18, 82:22, 83:2, 83:5                81:17, 81:20, 81:25, 82:4, 83:21
              38:18, 42:13, 43:20, 45:23, 49:5, 56:7,   knobs [1] - 74:10                             Li [6] - 3:11, 4:1, 66:3, 69:22, 75:2,
              62:9, 62:10, 66:14, 66:21, 72:21, 73:2,   knowing [1] - 71:18                             84:21
              74:6, 76:25, 78:4                         known [4] - 41:16, 54:22, 80:25               Li's [1] - 82:9
            issued [3] - 29:9, 38:22, 42:11             knows [6] - 5:2, 21:11, 22:4, 33:3,           liable [3] - 62:20, 62:21, 62:23
            issues [13] - 6:20, 8:8, 10:15, 12:13,       40:23, 68:18                                 license [6] - 5:4, 5:22, 5:25, 6:12, 12:5,
              13:3, 19:4, 22:19, 25:6, 45:22, 69:2,                                                     38:14
              72:3, 76:21, 83:17                                             L                        licensed [1] - 5:20
            items [1] - 7:18                                                                          licensee [5] - 6:12, 27:18, 27:19, 39:7,
            itself [5] - 14:9, 25:4, 45:20, 53:22,                                                      64:22
                                                        labeling [4] - 5:17, 11:14, 11:22, 26:3
              66:18                                                                                   likelihood [5] - 10:5, 12:8, 12:11, 12:15,
                                                        laches [4] - 19:12, 22:4, 22:16, 43:20
                                                                                                        29:6
                                                        lack [1] - 58:6
                                J                       laid [2] - 12:21, 13:9
                                                                                                      likely [4] - 12:23, 13:12, 19:10, 82:24
                                                                                                      limit [3] - 17:7, 17:11, 58:13
                                                        language [16] - 13:21, 14:8, 14:22,
                                                                                                      limitation [6] - 13:6, 13:13, 13:14, 23:7,
            JAMES [1] - 2:7                               15:19, 17:14, 52:22, 58:10, 58:12,
                                                                                                        57:22
            Jamie [1] - 3:6                               58:13, 58:22, 59:1, 59:5, 59:8, 59:15,
                                                                                                      limitations [2] - 13:1, 24:19
            January [1] - 38:11                           76:4
                                                                                                      limited [2] - 15:22, 75:23
            Japan [2] - 5:12, 7:11                      large [3] - 61:8, 82:12, 82:17
                                                                                                      limiting [2] - 14:15, 18:3
            JENNIFER [1] - 1:21                         largest [1] - 5:13
                                                                                                      line [4] - 40:20, 58:16, 59:2, 70:6
            Jennifer [2] - 3:4, 10:12                   last [8] - 3:17, 13:6, 25:7, 43:14, 45:11,
                                                                                                      lines [2] - 15:9, 71:4
            jeopardy [1] - 62:22                          76:25, 84:2, 84:10
                                                                                                      link [1] - 64:6
            Jim [1] - 3:14                              laugh [1] - 78:17
                                                                                                      linked [1] - 50:17
            job [3] - 46:6, 71:25, 72:1                 launch [1] - 37:13
                                                                                                      linker [21] - 17:23, 17:25, 19:17, 24:10,
            John [1] - 3:19                             laundry [1] - 58:24
                                                                                                        24:23, 25:1, 53:1, 55:4, 55:9, 60:16,
            join [2] - 46:10, 46:14                     law [22] - 3:16, 13:17, 16:9, 16:17,
                                                                                                        60:17, 63:10, 64:3, 64:6, 75:20, 81:5,
            joke [1] - 78:9                               17:10, 22:24, 37:10, 43:23, 52:20,
                                                                                                        81:10, 81:21
            Judge [1] - 1:14                              59:23, 61:3, 61:6, 61:8, 61:10, 61:16,
                                                                                                      linkers [10] - 18:4, 18:6, 57:10, 59:22,
            jump [11] - 74:8, 74:9, 74:10, 74:11,         72:9, 75:9, 75:14, 75:16, 76:13, 76:18,
                                                                                                        63:7, 75:14, 80:25, 81:16, 81:21
              74:12, 75:1, 76:14, 76:15, 76:16,           76:22
                                                                                                      liquid [8] - 4:19, 7:19, 10:1, 29:17,
              80:14                                     laws [1] - 21:17
                                                                                                        29:18, 31:14, 31:16, 69:13
            jumping [1] - 28:18                         lawsuit [3] - 5:9, 6:3, 43:12
                                                                                                      list [1] - 58:25
            June [1] - 55:19                            Layton [1] - 3:10
                                                                                                      literally [7] - 18:17, 23:2, 27:10, 53:17,
            jurisdiction [1] - 45:15                    LAYTON [1] - 2:4
                                                                                                        60:24, 81:3
                                                        learned [2] - 27:11, 44:10
                                                                                                      litigation [6] - 6:4, 39:22, 40:18, 56:3,
                                                        least [7] - 9:4, 19:9, 23:18, 60:23, 62:5,
                                                                                                        56:17, 57:18

29 of 36 sheets                                                      Page 8 to 8 of 15                                              01/02/2019 08:46:45 AM
         Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 127 of 140 PageID #: 3810
                                                                                       9


          live [1] - 66:13                            matter [9] - 27:6, 29:4, 32:2, 46:15,        months [5] - 6:11, 33:13, 33:21, 34:5,
          LLP [1] - 2:6                                46:19, 52:13, 64:9, 66:17, 77:2              35:23
          locked [4] - 35:13, 36:20, 36:21, 36:25     matters [3] - 21:12, 82:2, 82:3              MORING [1] - 2:6
          locking [1] - 36:23                         MATTHEW [1] - 1:21                           Moring [1] - 3:15
          Lockwood [1] - 25:3                         Matthew [1] - 3:1                            most [2] - 13:1, 82:24
          long -term [3] - 35:2, 35:7, 82:15          McMullen [2] - 1:22, 3:4                     motion [11] - 3:21, 5:10, 12:21, 27:12,
          long -time [1] - 34:25                      mean [18] - 7:8, 13:20, 15:23, 18:7,          30:13, 33:13, 33:21, 44:14, 69:3, 69:7,
          look [16] - 15:10, 25:12, 25:17, 25:18,      18:13, 24:19, 28:9, 34:22, 41:5, 55:1,       84:9
            26:6, 33:15, 34:11, 35:1, 35:4, 40:16,     60:23, 63:12, 65:1, 68:17, 76:16,           motions [2] - 28:17, 31:4
            44:25, 60:5, 62:6, 63:22, 72:15, 83:14     77:23, 78:17, 80:6                          move [4] - 16:20, 19:3, 22:15, 42:13
          looked [2] - 21:7, 65:4                     meaning [5] - 13:22, 14:5, 17:4, 18:21,      moved [1] - 44:15
          looking [5] - 30:10, 52:23, 59:3, 63:5,      52:24                                       MPEP [2] - 22:25, 23:1
            65:7                                      meaningfully [2] - 26:15, 66:10              MR [60] - 3:2, 3:9, 3:14, 4:1, 4:9, 4:14,
          looks [2] - 47:6, 57:3                      means [18] - 14:17, 18:17, 18:20, 34:16,      5:23, 6:1, 6:16, 6:23, 7:2, 7:7, 7:9, 8:4,
          loose [1] - 65:17                            35:20, 52:14, 53:16, 54:4, 54:11, 55:2,      8:18, 9:13, 9:21, 26:24, 27:25, 28:23,
          lose [2] - 35:3, 46:8                        63:5, 63:23, 64:1, 68:20, 68:22, 68:24,      30:4, 31:11, 32:8, 32:12, 33:11, 34:10,
          losing [1] - 84:13                           75:22, 76:23                                 35:9, 36:3, 37:2, 37:20, 37:24, 58:18,
          loss [2] - 34:9, 34:21                      meant [1] - 38:15                             65:15, 65:17, 66:7, 68:2, 68:14, 68:20,
          lost [5] - 35:7, 42:25, 50:19, 51:4, 51:6   mechanically [1] - 70:3                       70:3, 70:19, 71:15, 72:2, 72:5, 72:20,
          Lowe [1] - 3:19                             mechanisms [1] - 43:10                        73:5, 73:10, 73:17, 73:22, 75:5, 75:8,
          lower [1] - 33:16                           medical [1] - 4:24                            75:25, 76:6, 77:16, 77:25, 78:11, 82:2,
          Lynn [1] - 3:6                              meet [3] - 32:11, 49:12, 67:16                82:5, 82:14, 84:11, 84:21
                                                      meets [2] - 57:22, 60:15                     MS [75] - 2:24, 3:4, 3:12, 6:25, 10:9,
                                                      member [1] - 72:25                            10:11, 14:7, 14:12, 15:18, 15:20,
                              M
                                                      mention [2] - 39:7, 39:8                      17:20, 18:4, 19:7, 19:14, 20:1, 20:18,
                                                      mentioned [1] - 80:9                          21:5, 21:23, 24:12, 24:24, 26:23,
          machine [10] - 30:5, 31:15, 31:16,          mentioning [1] - 80:9                         37:21, 38:1, 39:13, 39:20, 40:15,
           31:17, 40:22, 50:5, 79:6, 79:15, 82:19,    merely [2] - 14:25, 15:24                     41:11, 41:21, 42:17, 42:24, 43:18,
           84:14                                      merge [3] - 46:9, 46:14, 46:23                45:5, 45:22, 46:3, 46:23, 48:3, 48:16,
          machinery [1] - 50:10                                                                     49:1, 50:12, 51:23, 52:18, 53:9, 54:8,
                                                      merits [5] - 10:5, 12:9, 12:16, 52:6, 72:3
          machines [12] - 4:19, 4:20, 7:20, 30:8,                                                   54:24, 56:17, 56:20, 56:23, 57:13,
                                                      methodology [1] - 49:6
           30:9, 30:15, 40:22, 40:25, 41:1, 83:8,                                                   58:15, 58:22, 59:5, 61:6, 61:17, 62:9,
                                                      middle [1] - 57:5
           83:16                                                                                    62:17, 63:8, 63:12, 63:18, 64:4, 64:18,
                                                      might [19] - 2:25, 3:24, 9:8, 9:9, 39:3,
          maintain [1] - 67:22                                                                      65:1, 65:14, 66:5, 77:17, 77:19, 78:1,
                                                       40:11, 42:21, 42:22, 54:21, 59:2,
          maintained [1] - 69:4                                                                     78:13, 79:2, 79:9, 80:12, 81:17, 81:20,
                                                       65:18, 69:18, 69:25, 73:8, 73:18,
          maintaining [1] - 68:10                                                                   81:25, 82:4, 83:21
                                                       73:19, 75:12, 78:25, 79:3
          managed [2] - 32:10, 39:22                                                               multiple [5] - 11:20, 14:18, 17:9, 25:22,
                                                      Mike [1] - 3:6
          manager [1] - 69:10                                                                       30:9
                                                      mill [1] - 75:14
          manifest [2] - 14:1, 14:2                                                                must [4] - 15:2, 15:4, 16:12, 78:9
                                                      million [2] - 30:8, 31:16
          manner [2] - 26:9, 26:17                    mind [1] - 72:6
          manufacturers [1] - 5:13                    minute [2] - 4:15, 5:5                                            N
          manufacturing [1] - 79:10                   minutes [3] - 4:11, 11:16, 35:23
          marginal [1] - 35:21                        misconduct [1] - 22:5                        name [2] - 5:12, 71:19
          market [23] - 7:25, 8:3, 29:7, 30:6,        mispronounce [1] - 31:18                     nature [4] - 18:9, 18:10, 42:23, 75:20
           32:24, 33:8, 33:23, 34:9, 34:21, 35:6,     miss [1] - 77:23                             nauseam [1] - 80:16
           35:8, 35:11, 41:5, 42:25, 43:3, 43:4,
                                                      missing [1] - 25:19                          near [1] - 76:19
           47:7, 50:8, 50:14, 50:19, 51:4, 51:11,
                                                      misunderstood [2] - 63:18, 64:4              necessarily [5] - 6:6, 21:18, 33:9, 71:11,
           67:23
                                                      mockery [1] - 83:11                           78:19
          marketing [7] - 9:13, 9:14, 38:11, 38:20,
                                                      modification [1] - 10:25                     necessary [2] - 10:14, 20:11
           41:7, 43:2, 68:9
                                                      modifications [2] - 11:2, 76:2               need [11] - 6:7, 6:8, 8:13, 16:8, 16:14,
          MARYELLEN [1] - 1:13
                                                      moiety [1] - 55:4                             25:3, 27:5, 30:14, 30:16, 33:9, 44:23
          mass [25] - 4:19, 7:19, 9:25, 11:24,
                                                      molecule [4] - 60:3, 60:14, 74:20, 75:11     needs [2] - 13:7, 77:2
           25:17, 25:22, 29:24, 30:16, 30:25,
                                                      molecules [6] - 53:14, 53:17, 53:18,         negotiate [1] - 6:2
           31:17, 31:25, 40:21, 41:6, 47:8, 49:22,
                                                       61:22                                       negotiations [2] - 5:5, 6:9
           49:24, 50:5, 51:6, 68:18, 68:24, 69:14,
                                                      money [3] - 9:18, 52:3, 79:16                never [5] - 38:22, 42:17, 65:1, 65:2,
           70:20, 79:3, 82:11, 84:4
                                                      monosodium [1] - 5:14                         66:25
          material [6] - 55:21, 55:23, 55:24, 56:5,
                                                      month [13] - 5:8, 27:9, 34:4, 37:7, 39:24,   new [19] - 11:4, 19:25, 33:17, 36:4, 36:7,
           56:25, 57:2
                                                       49:12, 49:14, 49:15, 66:8, 66:12,            38:4, 41:18, 42:3, 42:5, 49:7, 50:3,
          materials [3] - 9:24, 41:7, 41:15
                                                       82:17                                        50:5, 50:8, 57:11, 59:14, 62:8, 77:6,
          Matt [2] - 33:24, 71:25


01/02/2019 08:46:45 AM                                             Page 9 to 9 of 15                                                        30 of 36 sheets
          Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 128 of 140 PageID #: 3811
                                                                                        10


             79:11, 80:23                                67:21, 68:12, 69:20, 70:14, 72:9,          part [12] - 11:23, 17:22, 17:23, 18:13,
            next [6] - 9:9, 13:14, 39:5, 66:8, 78:21,    74:19, 80:7, 80:12, 80:19, 82:2             20:2, 25:14, 31:6, 31:22, 36:9, 41:12,
             79:22                                      one-for-one [1] - 7:15                       54:6
            nexus [4] - 51:1, 51:2, 52:1, 78:5          one-to-one [1] - 9:23                       particular [8] - 10:24, 11:14, 26:1, 29:3,
            nitrogen [3] - 55:8, 60:18, 81:8            one-way [2] - 23:14, 62:1                    32:3, 64:25, 72:13, 75:11
            nobody [4] - 17:3, 48:14, 50:22, 54:21      ones [2] - 9:15, 65:19                      particularly [2] - 5:1, 61:1
            noise [1] - 74:12                           online [1] - 18:15                          parties [1] - 4:7
            non [4] - 44:21, 51:24, 57:21, 76:8         oOo [1] - 2:13                              parts [1] - 26:17
            non-infringement [2] - 57:21, 76:8          open [6] - 15:19, 18:25, 37:9, 58:12,       party [4] - 5:11, 7:12, 44:21, 67:12
            non-infringing [1] - 51:24                   59:6, 59:9                                 PASCALE [2] - 2:24, 3:4
            non-party [1] - 44:21                       open -ended [3] - 58:12, 59:6, 59:9         Pascale [1] - 2:25
            none [2] - 51:13, 59:21                     openings [1] - 4:10                         PASQUALE [1] - 1:18
            nonetheless [1] - 44:12                     opined [1] - 53:19                          pass [3] - 5:6, 5:7, 61:17
            NOREIKA [1] - 1:13                          opinion [4] - 57:1, 57:21, 64:10, 84:20     patent [130] - 5:3, 5:6, 5:18, 5:20, 5:21,
            normal [1] - 75:9                           opportunity [1] - 3:24                       6:8, 6:9, 6:19, 7:11, 8:7, 12:1, 12:2,
            Northern [1] - 44:17                        opposed [1] - 28:6                           12:6, 13:23, 14:20, 17:11, 17:22,
            note [5] - 17:17, 28:1, 37:4, 66:15, 82:7   opposite [1] - 83:9                          18:22, 19:16, 19:17, 19:20, 19:22,
            nothing [8] - 14:10, 15:3, 22:1, 22:14,     opposition [1] - 44:18                       19:23, 19:25, 20:8, 20:15, 20:16,
             43:5, 43:7, 43:18, 77:6                    order [9] - 28:11, 30:13, 44:13, 45:23,      20:20, 20:23, 21:3, 21:9, 21:12, 21:16,
            notice [6] - 31:19, 56:1, 60:12, 60:19,      47:3, 48:10, 65:22, 68:8, 71:21             21:23, 21:25, 22:2, 22:16, 24:17, 25:3,
             65:6, 74:2                                 orders [2] - 28:12, 65:24                    27:3, 27:9, 27:14, 27:20, 37:6, 37:9,
            notion [1] - 21:14                          ordinary [4] - 13:22, 14:4, 17:5, 60:1       37:12, 38:12, 38:14, 38:17, 38:22,
            November [1] - 56:9                         original [1] - 15:10                         39:3, 39:7, 39:10, 39:23, 40:2, 40:7,
            nowhere [1] - 76:19                         originally [2] - 5:3, 7:13                   41:23, 41:25, 42:3, 42:9, 42:11, 42:16,
                                                        otherwise [1] - 34:18                        42:19, 43:21, 43:22, 44:9, 50:25, 52:9,
                                                                                                     55:2, 55:12, 55:13, 55:18, 55:20,
                                O                       outrageous [2] - 79:1, 79:2
                                                                                                     55:21, 56:8, 56:11, 56:18, 56:24, 57:1,
                                                        outside [1] - 75:24
                                                                                                     57:6, 57:10, 57:12, 57:16, 57:17,
                                                        overlap [1] - 64:8
            obtained [1] - 19:16                                                                     57:24, 57:25, 58:4, 58:7, 58:15, 58:17,
                                                        overlapping [3] - 23:10, 77:1, 77:3
            obviate [1] - 74:4                                                                       59:6, 59:10, 59:11, 59:12, 59:13,
                                                        overlaps [1] - 63:8
            obviated [1] - 71:24                                                                     59:18, 59:21, 60:2, 60:21, 62:7, 62:20,
                                                        overturned [1] - 22:18
            obvious [4] - 23:19, 63:10, 63:16, 64:3                                                  62:21, 63:3, 63:13, 63:17, 64:16,
                                                        own [17] - 6:8, 12:6, 13:23, 18:24, 20:6,
            obviously [11] - 6:12, 8:20, 9:6, 12:10,                                                 64:23, 65:3, 65:7, 65:10, 67:4, 67:15,
                                                         20:8, 21:9, 21:13, 22:23, 27:18, 39:9,
             12:14, 18:18, 21:24, 37:7, 45:22, 62:3,                                                 67:17, 67:18, 68:16, 70:25, 72:9,
                                                         44:4, 47:2, 47:8, 55:12, 55:14, 81:12
             62:11                                                                                   72:17, 72:19, 72:24, 73:5, 73:12,
                                                        owned [1] - 44:4
            obviousness [11] - 23:12, 25:8, 26:11,                                                   73:25, 76:2, 81:4
                                                        owner [3] - 5:21, 13:23, 27:20
             61:25, 62:24, 63:3, 63:4, 63:13, 63:16,                                                patent -in-suit [1] - 42:9
                                                        ownership [2] - 6:18, 27:13
             63:21, 76:25                                                                           patentability [1] - 57:3
                                                        owning [1] - 28:2
            occur [1] - 10:25                                                                       patented [3] - 10:16, 11:10, 51:25
                                                        oxygen [2] - 60:18, 81:10
            occurred [1] - 22:14                                                                    patentee [1] - 15:6
            October [1] - 38:11                                                                     patenting [13] - 22:20, 22:21, 23:11,
            oddity [1] - 18:19
                                                                            P                        23:13, 62:1, 62:24, 63:3, 63:5, 63:17,
            OF [1] - 1:2                                                                             63:21, 63:22, 77:1, 77:2
            offer [2] - 45:20, 51:10                    p.m [2] - 1:9, 84:24                        patents [10] - 22:10, 23:24, 24:1, 24:4,
            offered [2] - 47:5, 51:12                   Pachivas [1] - 3:18                          62:3, 62:4, 62:11, 64:7, 77:3, 81:15
            offering [3] - 9:3, 47:23, 71:1             package [2] - 51:11, 82:24                  path [1] - 36:20
            offers [2] - 34:5, 80:5                     page [1] - 31:5                             paying [1] - 12:6
            office [8] - 19:20, 20:23, 21:25, 55:20,    pages [1] - 80:12                           pegging [1] - 80:6
             56:24, 57:17, 62:7, 73:12                  panning [1] - 48:6                          pending [3] - 20:1, 21:15, 21:23
            old [3] - 4:18, 32:10, 36:6                 panoply [2] - 39:13, 41:12                  people [11] - 18:16, 18:17, 33:18, 35:24,
            once [7] - 32:23, 33:3, 33:5, 35:11,        paper [1] - 75:16                            36:1, 40:19, 40:23, 49:20, 50:6, 69:25,
             35:18, 36:20, 79:14                        papers [10] - 3:22, 6:14, 12:19, 15:12,      77:23
            one [55] - 5:13, 7:15, 9:23, 12:7, 13:3,     19:15, 23:5, 27:21, 44:20, 45:10,          percent [12] - 8:2, 8:4, 30:10, 33:16,
             13:5, 13:7, 13:8, 14:21, 16:2, 17:2,        67:21                                       35:5, 35:8, 42:25, 43:4, 49:13, 50:19,
             17:9, 18:2, 18:16, 19:13, 19:18, 22:7,     parades [1] - 71:5                           67:23, 70:21
             22:17, 23:1, 23:14, 23:15, 23:18,          paragraph [2] - 16:24, 17:6                 perfect [2] - 4:13, 36:9
             23:19, 27:15, 28:16, 34:10, 36:8,          paragraphs [1] - 19:2                       perfected [1] - 42:9
             36:12, 39:18, 40:20, 40:22, 41:3,          parameters [1] - 76:23                      perfectly [1] - 71:4
             41:14, 41:19, 43:13, 43:16, 45:13,         pardon [1] - 7:10                           perhaps [1] - 49:3
             46:4, 51:3, 51:25, 54:25, 55:7, 62:1,      parent [2] - 22:7, 72:23                    period [2] - 22:13, 24:1


31 of 36 sheets                                                    Page 10 to 10 of 15                                            01/02/2019 08:46:45 AM
         Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 129 of 140 PageID #: 3812
                                                                                       11


          permanent [6] - 29:5, 33:5, 36:16,            57:14, 57:18, 59:15, 62:5, 63:13,             49:16, 55:2, 55:25, 65:23, 70:9, 70:10,
           36:17, 45:14, 47:15                          69:23, 73:16                                  70:16, 70:17, 71:14, 79:21, 80:19,
          permission [1] - 52:5                        positions [6] - 20:5, 21:21, 28:19,            81:7, 81:10
          person [11] - 21:7, 25:12, 26:6, 54:3,        56:14, 73:19, 73:24                          production [1] - 49:13
           60:1, 60:12, 60:19, 62:18, 67:18,           possibility [1] - 15:25                       products [22] - 12:4, 25:4, 28:11, 28:13,
           72:10, 78:23                                possible [1] - 70:3                            36:4, 38:25, 39:11, 39:14, 39:15,
          Pfizer [7] - 35:22, 36:11, 36:12, 50:9,      possibly [2] - 52:2, 53:2                      39:17, 47:7, 47:8, 47:9, 47:21, 49:20,
           50:10, 70:5, 79:17                          potentially [2] - 34:24, 67:20                 65:11, 65:22, 65:24, 70:13, 80:10,
          pharma [1] - 30:7                            pound [1] - 66:20                              84:14, 84:16
          pharmaceutical [1] - 48:17                   practice [1] - 60:20                          profits [1] - 69:4
          phase [3] - 31:22, 73:13, 73:14              practicing [3] - 60:13, 62:19                 projection [1] - 62:13
          phone [1] - 40:7                             pre [1] - 27:13                               promise [2] - 43:14, 77:21
          phosphoric [1] - 54:6                        pre-ownership [1] - 27:13                     properly [1] - 57:23
          phrases [1] - 67:13                          precipice [1] - 36:23                         properties [1] - 41:9
          PI [8] - 12:19, 12:21, 30:12, 33:21,         precisely [4] - 28:20, 65:25, 66:7, 83:13     property [1] - 12:5
           36:10, 69:3, 69:19                          prediction [1] - 34:7                         propose [1] - 46:5
          pick [5] - 25:20, 25:25, 26:2, 26:7          prefer [1] - 43:24                            proposed [1] - 44:13
          picking [1] - 36:12                          preference [1] - 4:5                          proposition [2] - 29:22, 69:13
          picture [5] - 7:23, 28:7, 56:21, 56:24,      prejudicial [1] - 49:25                       prosecuted [2] - 5:18, 22:11
           81:2                                        preliminary [19] - 3:22, 5:10, 7:24, 8:9,     prosecuting [2] - 20:5, 20:7
          pictures [1] - 8:23                           8:12, 8:15, 12:8, 27:12, 29:4, 32:20,        prosecution [8] - 19:12, 20:20, 21:24,
          piece [7] - 49:7, 50:22, 51:3, 51:24,         40:2, 42:12, 42:14, 42:21, 44:14,             22:3, 22:6, 22:11, 22:16, 26:14
           78:16, 79:19, 82:12                          45:13, 56:6, 69:6, 84:7                      prosecutor [1] - 73:20
          pieces [2] - 50:16, 75:12                    preparation [1] - 21:9                        prosecutors [2] - 72:21, 72:22
          place [4] - 32:21, 33:21, 44:5, 45:1         prepared [2] - 11:16, 21:7                    protein [3] - 53:3, 54:2, 75:2
          plain [2] - 17:5, 52:24                      preparing [2] - 9:24, 11:7                    proteins [5] - 10:21, 10:22, 10:25, 11:1,
          plaintiff [2] - 4:17, 43:10                  present [1] - 43:23                            11:18
          plaintiff 's [1] - 3:21                      presented [4] - 10:15, 43:1, 51:7, 84:3       prove [9] - 32:1, 32:2, 32:7, 32:17,
          Plaintiffs [2] - 1:4, 1:23                   press [3] - 29:8, 34:12, 46:7                  33:17, 33:25, 34:2, 34:4, 52:2
          plan [2] - 8:21, 70:6                        presumably [1] - 76:11                        provide [1] - 17:10
          planning [1] - 77:13                         pretty [4] - 29:12, 37:10, 71:25, 83:23       provider [1] - 7:20
          play [2] - 32:14, 83:18                      prevent [3] - 32:4, 71:5, 71:13               provides [2] - 4:23, 69:11
          player [1] - 7:12                            price [18] - 29:7, 32:23, 33:2, 33:7, 33:9,   proving [1] - 12:11
          players [1] - 4:16                            51:9, 51:10, 51:13, 51:15, 51:19,            ProZyme [94] - 7:12, 7:23, 8:10, 8:14,
          playing [2] - 74:7, 74:8                      78:22, 79:13, 79:15, 82:22, 82:24,            8:16, 8:22, 9:17, 9:19, 27:4, 27:9,
          pleadings [1] - 38:9                          83:3, 83:17                                   28:3, 28:7, 28:11, 28:12, 29:14, 31:21,
          pleases [1] - 10:6                           prices [2] - 33:4, 34:1                        34:15, 35:5, 35:25, 36:8, 37:10, 37:13,
          pockets [1] - 34:18                          priest [1] - 78:11                             38:7, 38:10, 38:19, 38:22, 38:23, 39:2,
          podium [1] - 84:11                           primarily [1] - 66:20                          39:11, 39:13, 39:22, 40:11, 40:13,
          point [49] - 5:19, 6:4, 14:5, 16:3, 19:15,   principles [1] - 75:24                         41:13, 42:2, 42:7, 42:14, 42:16, 42:18,
           19:21, 20:2, 20:9, 20:10, 20:12, 24:22,     priorities [1] - 40:12                         42:21, 42:25, 43:2, 44:7, 44:8, 44:19,
           26:5, 31:2, 33:11, 34:12, 34:25, 35:2,      priority [3] - 59:16, 59:19, 62:11             44:21, 45:1, 45:2, 45:4, 45:5, 45:6,
           37:4, 43:14, 48:10, 49:10, 50:15,           privately [1] - 7:16                           45:14, 45:20, 46:1, 46:5, 46:8, 46:18,
           51:21, 53:7, 53:8, 53:10, 53:24, 54:13,     problem [14] - 11:6, 25:22, 32:4, 33:19,       46:20, 46:21, 47:7, 47:9, 47:12, 47:18,
           57:19, 60:9, 62:6, 65:25, 66:7, 66:8,        43:8, 43:11, 46:2, 46:3, 62:22, 63:1,         47:20, 47:24, 50:18, 50:20, 57:6,
           66:9, 66:11, 67:21, 68:14, 72:15,            64:17, 67:14, 74:16, 76:3                     60:13, 62:18, 64:15, 64:20, 65:4,
           72:18, 73:10, 73:12, 74:23, 76:10,          problems [1] - 17:9                            65:22, 65:24, 66:25, 67:11, 67:12,
           80:16, 81:6, 82:10, 84:12                                                                  67:19, 67:23, 67:25, 68:12, 69:1,
                                                       proceeded [2] - 38:23, 67:3
          pointed [4] - 13:11, 22:17, 51:3, 52:25                                                     69:17, 70:13, 70:16, 71:13, 71:18,
                                                       process [18] - 8:22, 9:8, 11:10, 11:15,
          pointing [2] - 20:9, 33:12                                                                  77:10, 80:3, 84:13, 84:16
                                                        11:20, 11:23, 28:10, 28:12, 35:16,
          points [4] - 15:14, 49:1, 77:20, 83:17                                                     ProZyme 's [5] - 34:17, 39:15, 50:24,
                                                        35:17, 35:18, 35:21, 35:25, 37:6, 49:3,
          poisoning [1] - 74:1                                                                        67:2, 69:4
                                                        65:23, 67:4, 71:16
          policy [1] - 66:15                                                                         public [3] - 9:14, 48:11, 52:8
                                                       processes [2] - 36:6, 36:18
          PORTER [1] - 1:20                                                                          pulled [1] - 68:6
                                                       produce [1] - 7:2
          portfolio [2] - 9:1, 67:2                                                                  pulling [1] - 28:15
                                                       product [40] - 7:14, 9:3, 9:6, 9:25,
          portion [3] - 17:25, 39:15, 43:4              10:16, 10:17, 11:13, 12:6, 16:12,            purch ased [2] - 64:15, 70:1
          position [21] - 14:16, 15:1, 16:3, 17:18,     16:13, 16:15, 28:11, 31:3, 32:19, 36:4,      purely [1] - 51:16
           18:20, 20:14, 20:16, 21:2, 27:22,            37:13, 38:8, 38:19, 38:21, 39:8, 40:20,      purposes [4] - 12:20, 69:1, 69:3, 82:6
           44:23, 52:15, 54:1, 54:17, 54:19,            40:24, 41:3, 41:17, 47:20, 48:18, 49:5,      pursue [1] - 42:15
                                                                                                     push [1] - 79:20

01/02/2019 08:46:45 AM                                             Page 11 to 11 of 15                                                      32 of 36 sheets
          Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 130 of 140 PageID #: 3813
                                                                                        12


            pushing [1] - 28:15                            80:20, 81:5, 82:11, 84:6                  rest [1] - 13:21
            put [18] - 8:9, 18:8, 33:15, 34:18, 41:8,     reason [8] - 35:9, 36:9, 37:3, 42:20,      restricted [1] - 16:1
             46:20, 47:14, 53:3, 54:5, 58:11, 60:16,       66:15, 66:19, 72:8, 84:15                 results [1] - 10:2
             60:17, 60:18, 60:19, 61:22, 63:10            reasonable [1] - 54:3                      reviewed [1] - 3:22
            putting [2] - 73:20, 79:23                    reasons [1] - 54:16                        Rhoades [1] - 3:6
                                                          rebuttal [3] - 4:11, 37:17, 83:22          RICHARDS [1] - 2:4
                                 Q                        received [1] - 56:1                        Richards [1] - 3:10
                                                          recently [2] - 44:10, 57:14                rid [1] - 46:19
                                                          recited [3] - 13:6, 16:6, 24:25            rights [8] - 8:7, 12:5, 38:14, 38:15, 39:9,
            questions [6] - 19:5, 26:19, 37:17,
                                                          reconcile [1] - 28:19                        39:23, 40:1, 42:2
             64:13, 65:13, 65:18
                                                          record [12] - 15:5, 21:12, 21:14, 28:1,    rigorous [3] - 23:4, 25:9, 25:23
            quick [1] - 77:20
                                                           36:3, 43:24, 51:2, 51:8, 66:24, 83:24,    ring [10] - 15:5, 15:7, 15:17, 55:3, 55:8,
            quickly [8] - 11:15, 19:11, 22:3, 31:7,
                                                           84:3, 84:6                                  58:8, 60:4, 61:23, 63:11, 80:17
             34:2, 83:6, 83:8, 83:21
                                                          recoup [1] - 33:3                          risk [8] - 24:1, 24:3, 37:11, 37:12, 42:6,
            quite [1] - 28:18
                                                          reducing [2] - 82:22, 82:24                  62:17, 64:15, 73:25
            quo [7] - 67:22, 67:24, 68:3, 68:10,
                                                          reevaluate [1] - 49:7                      roof [2] - 54:9
             68:13, 69:4
                                                          reference [1] - 25:14                      rope [11] - 74:8, 74:9, 74:10, 74:11,
            quote [3] - 69:10, 71:16, 77:1
                                                          references [4] - 25:11, 25:18, 26:9,         75:1, 76:14, 76:15, 76:16, 80:14
            quotes [2] - 41:10, 68:6
                                                           26:15                                     Roth [3] - 25:18, 25:25, 26:3
                                                          referring [1] - 9:12                       routine [1] - 75:18
                                 R                        regardless [2] - 63:8, 72:1                royalty [1] - 34:17
                                                          regulated [3] - 35:11, 36:18, 36:24        rule [1] - 42:4
            rabbi [1] - 78:11                             reissue [1] - 23:21                        run [10] - 40:22, 41:4, 50:23, 71:19,
            raise [7] - 16:21, 22:20, 23:12, 24:7,        rejected [1] - 16:14                         74:1, 75:14, 75:15, 75:17, 78:16
             26:10                                        rejection [1] - 22:12                      running [1] - 51:7
            raised [7] - 12:12, 19:11, 25:8, 33:11,       relate [2] - 52:21, 57:2                   runs [1] - 43:20
             73:2, 78:5                                   related [1] - 8:15
            randomly [1] - 36:12                          relationship [1] - 44:24                                        S
            range [1] - 82:8                              relative [1] - 8:8
            rapid [1] - 49:19                             release [3] - 29:8, 34:12, 46:8
                                                                                                     sale [7] - 9:3, 30:23, 30:25, 32:3, 48:2,
            rapidly [1] - 50:7                            relevant [11] - 6:17, 6:19, 6:22, 7:12,
                                                                                                      51:3
            RapiFluor [5] - 5:2, 7:15, 11:14, 81:7,        7:18, 7:25, 19:20, 57:11, 66:15, 66:24,
                                                                                                     sales [23] - 8:8, 9:19, 29:14, 29:16,
             82:3                                          67:11
                                                                                                      29:17, 31:12, 32:1, 32:18, 34:13,
            rare [1] - 74:19                              relief [2] - 45:16, 45:18
                                                                                                      34:15, 51:6, 51:22, 51:24, 70:7, 78:20,
            rarely [2] - 35:2, 35:7                       rely [1] - 33:24
                                                                                                      79:8, 82:11, 82:22, 82:23, 83:15, 84:1,
            rather [5] - 40:13, 56:14, 70:2, 71:10,       relying [3] - 14:6, 36:5, 61:16
                                                                                                      84:4, 84:13
             76:7                                         remedy [1] - 63:1
                                                                                                     salesman [3] - 78:7, 78:10, 78:12
            rational [1] - 26:13                          remember [4] - 15:13, 66:2, 67:7, 67:15
                                                                                                     salespeople [1] - 68:22
            rationale [1] - 26:8                          remind [1] - 36:19
                                                                                                     salesperson [2] - 30:24, 70:4
            razor [4] - 29:25, 53:5, 60:23, 82:15         repeated [1] - 50:15
                                                                                                     sample [1] - 11:7
            RCE [1] - 56:7                                reply [1] - 58:3
                                                                                                     samples [2] - 11:11, 11:16
            read [8] - 19:23, 24:20, 43:24, 52:19,        request [4] - 6:25, 28:11, 65:22, 71:17
                                                                                                     Samsung [1] - 77:4
             62:13, 69:8, 71:16, 75:21                    requested [1] - 71:12
                                                                                                     sat [1] - 22:14
            reading [7] - 15:13, 19:22, 21:2, 37:24,      required [3] - 74:16, 76:13, 76:16
                                                                                                     save [3] - 37:16, 59:19, 79:5
             54:22, 59:6, 60:2                            requires [3] - 22:5, 22:22, 22:24
                                                                                                     savvy [1] - 79:18
            reads [1] - 52:19                             requiring [1] - 14:1
                                                                                                     saw [4] - 33:24, 34:3, 65:5, 80:14
            ready [2] - 11:11, 18:14                      reserve [1] - 4:11
                                                                                                     scale [1] - 69:12
            reagent [6] - 5:3, 11:14, 30:11, 30:21,       resolution [1] - 10:15
                                                                                                     scenario [1] - 78:6
             30:22                                        resolved [1] - 19:8
                                                                                                     scene [1] - 67:9
            reagents [5] - 4:20, 11:22, 30:5, 41:13,      resolves [1] - 23:23
                                                                                                     schemes [3] - 26:3, 26:5, 26:16
             82:18                                        resources [1] - 38:20
                                                                                                     school [1] - 3:16
            real [2] - 45:4, 48:21                        respect [3] - 12:4, 12:18, 15:16
                                                                                                     science [2] - 4:18, 4:24
            really [42] - 4:23, 13:2, 23:4, 23:7, 25:9,   respectful [1] - 83:22
                                                                                                     scope [9] - 13:24, 23:10, 47:3, 54:10,
             25:23, 26:7, 26:14, 33:4, 38:2, 40:4,        respectfully [1] - 68:2
                                                                                                      59:17, 59:25, 60:15, 60:21, 64:9
             41:22, 42:17, 43:8, 44:1, 44:2, 44:12,       respond [2] - 48:15, 58:1
                                                                                                     screen [3] - 31:9, 68:4, 69:9
             45:3, 45:25, 46:11, 46:14, 46:21,            responded [1] - 56:6
                                                                                                     seated [1] - 2:19
             46:23, 47:19, 48:4, 48:13, 50:14,            responding [1] - 31:4
                                                                                                     second [2] - 31:9, 41:19
             52:11, 52:13, 52:15, 54:18, 61:1,            response [2] - 34:1, 48:11
                                                                                                     secondary [1] - 26:15
             61:20, 62:17, 74:23, 78:17, 79:7,            responsible [2] - 10:22, 27:11
                                                                                                     secondly [1] - 64:20

33 of 36 sheets                                                      Page 12 to 12 of 15                                            01/02/2019 08:46:45 AM
         Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 131 of 140 PageID #: 3814
                                                                                       13


          secured [1] - 21:11                           sitting [2] - 42:1, 62:2                      30:25, 31:25, 68:24, 70:20, 82:23,
          see [22] - 8:19, 8:23, 8:24, 8:25, 14:22,     situation [4] - 18:11, 61:12, 67:6, 82:16     83:2, 84:4
           18:15, 22:13, 23:13, 27:6, 29:12, 31:2,      six [1] - 35:23                              spectrometers [3] - 4:19, 7:19, 41:6
           31:5, 31:8, 31:11, 33:2, 46:13, 57:16,       sixty [5] - 4:18, 39:25, 40:5, 40:6          spectrometry [1] - 25:17
           62:15, 63:18, 80:9, 81:17, 81:19             sixty-year-old [1] - 4:18                    speculation [2] - 34:6, 83:23
          seeing [1] - 6:15                             sizes [2] - 7:25, 8:8                        speculative [3] - 33:10, 51:16, 79:21
          seeking [7] - 8:13, 8:15, 36:17, 44:13,       skeptical [1] - 83:13                        speed [1] - 27:3
           45:13, 69:15, 77:14                          skill [2] - 54:3, 60:1                       spent [1] - 52:7
          seem [7] - 18:5, 27:22, 33:8, 67:20,          skilled [2] - 25:11, 26:6                    split [1] - 4:14
           67:24, 77:12, 78:25                          skip [2] - 48:6, 52:12                       spun [1] - 30:15
          segment [2] - 29:19, 35:10                    skipped [2] - 37:2, 48:4                     stability [1] - 19:10
          selected [1] - 26:17                          sklenar [1] - 4:14                           staff [1] - 4:3
          sell [26] - 9:1, 38:21, 42:5, 45:19, 45:20,   SKLENAR [18] - 1:21, 10:9, 10:11, 14:7,      stand [2] - 32:15, 69:17
           46:6, 46:18, 46:22, 47:1, 47:2, 47:7,         14:12, 15:18, 15:20, 17:20, 18:4, 19:7,     stand -alone [1] - 69:17
           47:8, 47:9, 47:11, 47:13, 47:20, 47:21,       19:14, 20:1, 20:18, 21:5, 21:23, 24:12,     standalone [3] - 8:6, 8:11, 8:17
           47:23, 48:1, 68:17, 70:8, 70:10, 71:1,        24:24, 26:23                                standard [5] - 14:1, 22:5, 22:8, 75:23,
           78:24, 83:1                                  Sklenar [6] - 3:4, 10:3, 10:12, 58:11,        76:3
          selling [11] - 9:5, 9:15, 34:3, 38:7,          72:13, 74:23                                standing [7] - 4:3, 27:18, 27:19, 34:15,
           47:22, 68:23, 68:24, 70:9, 71:14,            slide [7] - 15:15, 31:8, 31:11, 35:14,        34:21, 61:6, 71:18
           82:12, 82:13                                  72:5, 79:23, 80:1                           STARGATT [1] - 1:18
          sells [2] - 79:12, 81:7                       slides [4] - 16:18, 31:1, 48:7, 58:17        start [14] - 2:22, 10:11, 10:12, 24:8,
          send [1] - 48:19                              small [2] - 7:16, 39:15                       25:24, 29:23, 29:24, 36:11, 36:12,
          sense [5] - 17:7, 32:22, 42:11, 66:19,        snap [1] - 49:18                              41:25, 42:6, 67:3
           70:7                                         software [4] - 4:22, 10:1, 30:25, 83:16      started [7] - 9:9, 31:4, 38:4, 38:7, 38:10,
          sent [1] - 28:10                              sold [3] - 7:13, 31:24, 38:19                 42:8, 43:2
          separate [3] - 44:4, 45:6, 47:24              sole [2] - 46:6, 66:10                       starting [5] - 8:24, 8:25, 9:9, 27:1, 31:13
          separated [1] - 11:24                         solution [2] - 79:25, 80:5                   starts [1] - 58:16
          September [1] - 56:2                          solutions [4] - 29:19, 34:13, 69:14, 80:3    startup [1] - 30:15
          service [2] - 4:23, 7:20                      someday [1] - 76:15                          statement [1] - 20:13
          services [2] - 4:23, 5:16                     someone [9] - 29:10, 35:4, 68:18,            statements [1] - 20:10
          set [2] - 4:4, 18:6                            72:10, 74:11, 74:13, 75:10, 78:20           STATES [1] - 1:1
          sets [1] - 41:4                               sometimes [2] - 58:11, 58:12                 States [1] - 1:14
          seventeen [1] - 26:4                          somewhere [1] - 75:23                        status [7] - 67:22, 67:24, 68:3, 68:10,
          shall [1] - 68:15                             soon [7] - 8:6, 8:7, 39:21, 41:23, 41:24,     68:13, 69:3
          share [5] - 29:7, 34:9, 34:21, 62:11,          61:18, 84:20                                statutory [2] - 22:21, 23:11
           62:12                                        sorry [4] - 41:20, 59:10, 63:18, 82:4        stay [1] - 35:10
          short [4] - 36:22, 36:23, 48:22, 48:23        sort [30] - 11:24, 12:14, 16:2, 18:19,       step [1] - 74:3
          shorthand [2] - 5:2, 29:22                     19:21, 21:8, 21:17, 22:9, 22:14, 22:23,     steps [2] - 11:19, 11:20
          shortly [1] - 5:5                              23:20, 23:23, 24:2, 25:12, 36:25, 38:1,     Steve [1] - 3:9
          show [12] - 7:15, 12:10, 12:23, 16:12,         43:11, 46:4, 48:22, 56:14, 57:7, 57:16,     STEVEN [1] - 2:4
           19:9, 23:17, 24:10, 26:16, 32:17,             61:19, 61:25, 65:1, 66:2, 74:22, 80:14,     stick [2] - 54:11, 60:5
           47:19, 52:4, 83:14                            82:9, 83:24                                 still [9] - 9:18, 47:24, 48:24, 56:12,
          showed [3] - 56:22, 80:8, 83:13               sought [3] - 45:18, 69:6, 69:18               57:15, 66:3, 66:5, 72:8
          showing [4] - 13:12, 15:6, 22:9, 79:25        space [1] - 4:24                             stop [3] - 36:14, 56:3, 71:21
          shown [7] - 12:2, 13:10, 13:11, 13:14,        speaking [1] - 66:10                         story [1] - 38:6
           22:24, 24:4, 26:16                           spec [8] - 25:22, 40:21, 49:25, 50:5,        straightforward [2] - 36:22, 37:4
          side [3] - 7:3, 12:12, 13:1                    51:6, 68:18, 79:3, 82:12                    stream [1] - 34:17
          signed [1] - 37:8                             special [2] - 17:3, 81:5                     Street [1] - 1:11
          significance [1] - 30:12                      species [3] - 71:1, 72:11, 72:15             strengthens [1] - 29:21
          significant [5] - 8:5, 29:6, 68:12, 75:3,     specific [3] - 14:2, 25:5, 76:22             strong [2] - 26:10, 34:6
           75:9                                         specifically [8] - 4:21, 5:8, 70:18, 80:8,   strongly [1] - 75:15
          significantly [1] - 74:25                      81:5, 81:9, 81:12, 81:22                    STRONSKI [1] - 2:7
          silent [1] - 24:18                            specification [9] - 14:11, 14:13, 14:19,     Stronski [1] - 3:14
          similar [4] - 57:5, 59:2, 62:19, 77:5          14:23, 16:8, 16:16, 17:14, 24:17            structure [8] - 8:14, 8:23, 16:13, 19:17,
          simple [2] - 56:13, 72:8                      specified [1] - 17:23                         19:24, 53:6, 55:14, 55:16
          simply [7] - 16:9, 17:8, 39:9, 48:15,         specs [1] - 49:22                            structured [1] - 6:2
           67:1, 72:23, 73:20                           spectometry [4] - 29:18, 31:17, 47:8,        stuck [2] - 51:18, 80:21
          single [2] - 17:15, 20:12                      69:14                                       studies [1] - 3:16
          sit [1] - 9:2                                 spectrometer [11] - 9:25, 29:25, 30:17,      study [3] - 10:18, 20:15, 20:18


01/02/2019 08:46:45 AM                                             Page 13 to 13 of 15                                                         34 of 36 sheets
          Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 132 of 140 PageID #: 3815
                                                                                        14


            stuff [3] - 14:5, 29:23, 31:21              synonymous [1] - 76:10                      thousand [11] - 40:21, 50:22, 77:4,
            stylish [1] - 37:25                         system [2] - 36:13, 46:1                      78:15, 79:5, 79:6, 79:14, 79:15, 79:19,
            subject [3] - 21:24, 64:9, 77:2                                                           79:20
            submission [1] - 12:21                                          T                       threatened [1] - 69:16
            submit [11] - 6:17, 6:23, 7:5, 12:23,                                                   three [11] - 10:6, 12:9, 24:13, 24:15,
             16:9, 16:23, 17:13, 19:7, 19:8, 25:9,                                                    25:11, 30:14, 46:5, 51:5, 51:12, 60:23,
                                                        table [1] - 3:11                              84:2
             61:7
                                                        tactic [1] - 78:20                          throughout [1] - 14:19
            submitted [3] - 3:23, 45:11, 73:11
                                                        tag [2] - 11:23, 11:24                      throughput [3] - 35:23, 82:17, 83:7
            subsequently [1] - 72:10
                                                        talks [3] - 14:11, 14:24, 33:23             throw [3] - 32:13, 64:3, 81:14
            subsidiaries [5] - 44:15, 45:8, 46:16,
                                                        target [1] - 66:10                          ticket [1] - 7:18
             68:11, 71:13
                                                        TAYLOR [1] - 1:18                           ticking [1] - 42:1
            subsidiary [3] - 9:16, 44:4, 47:2
                                                        technique [1] - 25:22                       tie [3] - 46:11, 51:23, 70:17
            substituent [19] - 13:5, 13:11, 13:20,
             14:8, 14:24, 15:21, 15:23, 15:25,          techniques [1] - 11:9                       tied [3] - 32:19, 41:6, 76:15
             17:22, 18:9, 18:12, 54:5, 59:11, 59:12,    TECHNOLOGIES [1] - 1:6                      timeline [5] - 27:5, 38:2, 38:5, 46:24,
             59:14, 60:4, 63:6, 63:22, 63:23            technology [7] - 5:17, 7:18, 10:4, 10:13,     46:25
            substituents [4] - 13:3, 13:15, 58:24,        11:12, 48:6, 53:13                        timely [1] - 7:2
             59:3                                       teeny [1] - 51:25                           title [1] - 42:9
            succeed [1] - 13:13                         tends [1] - 66:16                           today [20] - 3:18, 9:2, 31:18, 32:4,
            succeeds [1] - 70:9                         term [12] - 14:14, 14:20, 16:4, 17:3,         32:13, 34:5, 37:22, 38:2, 38:9, 43:19,
            success [3] - 10:5, 12:8, 12:15               17:11, 18:15, 18:21, 18:23, 24:9, 35:2,     44:2, 45:13, 68:3, 69:1, 69:20, 70:14,
            sudden [1] - 42:7                             35:7, 82:15                                 71:5, 71:22, 71:25, 84:15
            suddenly [11] - 39:3, 41:6, 42:2, 43:21,    terms [4] - 16:24, 16:25, 51:9, 56:13       together [3] - 25:20, 29:21, 82:25
             43:22, 49:21, 50:3, 59:13, 59:16,          terrible [1] - 78:19                        tolerate [1] - 40:12
             62:18, 79:11                               test [17] - 23:1, 23:14, 23:15, 23:17,      tomorrow [3] - 30:13, 32:25, 42:5
            sue [8] - 5:24, 27:18, 27:19, 43:7, 45:2,     41:3, 41:4, 49:17, 49:18, 49:22, 49:23,   tone [1] - 83:13
             55:24, 65:4, 67:5                            49:25, 50:23, 50:24, 51:25, 62:1, 79:6    tons [1] - 51:24
            sued [10] - 6:21, 7:22, 8:6, 24:3, 43:9,    testing [4] - 41:12, 48:18, 49:6, 49:7      took [2] - 12:5, 43:3
             44:10, 66:11, 67:19, 69:18, 77:4           tests [1] - 40:23                           toward [1] - 82:18
            suffered [1] - 51:13                        text [2] - 21:15, 21:16                     towards [1] - 42:18
            suggest [6] - 18:25, 19:22, 64:1, 72:18,    THE [125] - 1:1, 1:2, 1:13, 2:19, 2:21,     transaction [4] - 6:10, 37:5, 37:10, 67:6
             75:15, 77:8                                  3:3, 3:7, 3:13, 3:20, 4:6, 4:13, 5:22,
                                                                                                    transfer [2] - 31:5, 44:17
            suggested [6] - 4:7, 24:2, 48:13, 67:13,      5:24, 6:14, 6:20, 7:5, 7:8, 8:2, 8:12,
                                                                                                    transition [1] - 28:10
             73:24, 83:5                                  9:11, 9:20, 10:8, 10:10, 14:3, 14:10,
                                                                                                    translated [1] - 11:1
            suggesting [3] - 20:25, 57:7, 57:9            15:12, 15:19, 17:18, 17:21, 19:6,
                                                                                                    translates [1] - 10:21
            suggestion [4] - 21:6, 66:25, 67:10,          19:13, 19:15, 20:14, 20:25, 21:18,
                                                                                                    transmissions [1] - 72:12
                                                          24:11, 24:22, 26:21, 27:16, 28:22,
             75:19                                                                                  tree [2] - 28:5, 74:1
                                                          30:2, 31:10, 32:6, 32:9, 33:6, 34:8,
            suit [7] - 6:11, 8:11, 27:23, 28:4, 38:4,                                               trial [3] - 33:5, 36:15, 69:2
                                                          34:23, 35:24, 37:1, 37:19, 37:25,
             39:24, 42:9                                                                            tried [1] - 28:19
                                                          39:11, 39:19, 40:9, 41:7, 41:19, 42:13,
            suitable [1] - 59:3                                                                     true [4] - 32:8, 47:19, 62:9, 67:1
                                                          42:20, 43:16, 44:20, 45:19, 46:2,
            suite [1] - 9:2                                                                         trunk [1] - 28:5
                                                          46:13, 47:25, 48:8, 48:22, 50:7, 51:21,
            super [1] - 29:15                                                                       truth [1] - 33:22
                                                          52:15, 53:7, 53:25, 54:14, 56:13,
            supervisor [1] - 72:22                                                                  try [13] - 4:7, 4:10, 23:17, 24:14, 24:19,
                                                          56:19, 56:21, 57:7, 58:10, 58:20, 59:1,
            supplement [1] - 27:25                                                                    32:10, 33:17, 49:23, 49:24, 49:25,
                                                          61:3, 61:10, 62:5, 62:15, 63:2, 63:9,
            supplemental [1] - 6:24                                                                   65:17, 72:11
                                                          63:15, 63:20, 64:14, 64:24, 65:12,
            supplies [1] - 82:18                                                                    trying [20] - 9:1, 15:1, 15:13, 18:19,
                                                          65:16, 66:2, 67:19, 68:8, 68:17, 69:21,
            supply [3] - 9:23, 69:11, 83:1                                                            19:21, 20:25, 35:15, 36:1, 45:25,
                                                          70:12, 71:9, 72:1, 72:4, 72:14, 73:3,
            support [11] - 14:6, 16:8, 16:12, 16:15,                                                  51:23, 54:14, 60:20, 61:11, 61:15,
                                                          73:7, 73:15, 73:18, 74:22, 75:6, 75:21,
             17:15, 24:10, 24:16, 24:21, 61:3, 64:7,                                                  64:2, 65:3, 70:8, 71:6, 71:7, 71:9
                                                          76:1, 77:15, 77:18, 77:23, 78:9, 78:19,
             84:6                                         79:8, 80:7, 81:15, 81:19, 81:24, 82:1,    turn [8] - 12:7, 12:17, 14:12, 26:20,
            supports [1] - 14:4                           82:9, 83:20, 84:9, 84:18, 84:23             37:17, 52:6, 66:14, 72:5
            suppose [1] - 76:7                          themselves [1] - 44:22                      twenty [2] - 82:16, 83:2
            surprisingly [1] - 29:2                     thereafter [1] - 5:5                        two [33] - 5:9, 12:11, 13:3, 13:5, 19:11,
            switch [4] - 35:2, 35:7, 35:19, 48:15       thinking [5] - 40:5, 48:9, 57:11, 65:7,       23:15, 26:5, 26:6, 26:9, 28:19, 32:13,
            synergies [1] - 70:23                         72:19                                       32:15, 33:13, 33:20, 34:5, 36:14,
            synergistic [4] - 29:13, 34:13, 34:22,      thinks [1] - 49:14                            36:19, 44:24, 47:15, 49:12, 49:14,
             68:5                                       third [1] - 49:10                             49:15, 52:1, 53:3, 53:18, 60:6, 62:1,
            synergize [1] - 34:19                       thirty [2] - 4:10, 11:16                      62:7, 62:23, 80:22, 82:2, 82:17
            synergy [3] - 34:16, 41:9, 83:10                                                        two-way [2] - 23:15, 62:1
                                                        thirty -five [1] - 4:10


35 of 36 sheets                                                    Page 14 to 14 of 15                                            01/02/2019 08:46:45 AM
         Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 133 of 140 PageID #: 3816
                                                                                       15


          type [9] - 10:18, 10:24, 17:15, 23:12,      vis [2] - 21:21                             wish [1] - 58:4
            59:9, 61:25, 62:24, 63:3, 63:4            vis-a-vis [1] - 21:21                       withdrew [1] - 56:7
          types [2] - 16:21, 26:3                                                                 wolf [4] - 12:2, 26:22, 48:13, 57:8
          typically [1] - 82:8                                                W                   WOLF [59] - 1:21, 3:2, 4:1, 4:9, 4:14,
                                                                                                   5:23, 6:1, 6:16, 6:23, 7:2, 7:7, 7:9, 8:4,
                              U                       wait [6] - 43:11, 43:21, 56:4, 57:16
                                                                                                   8:18, 9:13, 9:21, 26:24, 27:25, 28:23,
                                                                                                   30:4, 31:11, 32:8, 32:12, 33:11, 34:10,
                                                      waited [2] - 22:7, 42:4                      35:9, 36:3, 37:2, 37:20, 37:24, 58:18,
          UD [1] - 70:5                               waiting [1] - 28:17                          65:15, 65:17, 66:7, 68:2, 68:14, 68:20,
          ultimate [1] - 8:23                         waive [1] - 43:22                            70:3, 70:19, 71:15, 72:2, 72:5, 72:20,
          ultimately [3] - 9:15, 38:18, 67:4          walks [2] - 78:7, 78:10                      73:5, 73:10, 73:17, 73:22, 75:5, 75:8,
          unable [1] - 49:11                          walls [1] - 54:8                             75:25, 76:6, 77:16, 77:25, 78:11, 82:2,
          unclean [2] - 20:3, 20:4                    WAN's [1] - 75:18                            82:5, 82:14, 84:11, 84:21
          under [8] - 5:25, 9:19, 24:3, 44:9, 46:4,   wants [4] - 46:17, 46:22, 46:23, 77:10      Wolf [4] - 3:1, 26:20, 33:24, 37:25
           61:23, 62:21, 74:14                        warrant [1] - 84:7                          wonderful [1] - 79:25
          undermined [1] - 66:17                      warts [1] - 65:10                           wondering [2] - 21:1, 33:10
          understood [2] - 7:9, 27:25                 WATERS [1] - 1:3                            word [14] - 14:18, 17:5, 34:6, 52:11,
          unfair [4] - 42:6, 42:7, 67:14, 67:17       Waters [61] - 2:25, 3:5, 4:17, 9:22,         52:14, 52:24, 53:1, 53:13, 53:16,
          UNITED [1] - 1:1                             10:17, 11:12, 12:3, 19:16, 19:19,           53:22, 54:11, 73:20, 83:11, 84:10
          United [1] - 1:14                            19:22, 19:24, 20:3, 20:7, 20:13, 21:15,    words [6] - 14:5, 14:15, 29:20, 32:13,
          universities [1] - 30:7                      27:2, 27:21, 29:1, 33:18, 35:1, 38:9,       36:6, 76:10
          University [4] - 30:14, 30:16, 33:16,        38:11, 38:22, 38:23, 39:6, 39:20,          workflow [3] - 29:19, 31:13, 69:14
           50:4                                        40:10, 40:11, 40:24, 40:25, 41:21,         works [5] - 11:21, 61:14, 70:4, 75:1,
          unless [5] - 19:4, 26:19, 27:13, 37:17,      41:24, 43:9, 44:12, 44:18, 49:10,           75:4
           77:7                                        50:17, 50:19, 50:20, 50:21, 51:13,         world [3] - 71:6, 77:13, 80:6
          unlike [1] - 7:17                            51:21, 52:4, 52:9, 52:19, 56:1, 62:20,     world 's [1] - 5:13
          unlikely [1] - 79:4                          64:1, 64:15, 65:6, 65:9, 69:24, 70:1,      worse [1] - 67:8
          unrebutted [1] - 64:10                       70:2, 78:6, 78:11, 79:10, 80:18, 80:22,    worst [1] - 67:7
          up [25] - 10:4, 11:10, 25:12, 29:11,         81:7
                                                                                                  worthy [1] - 7:25
           30:23, 33:4, 34:25, 35:14, 37:9, 37:16,    Waters ' [10] - 21:9, 30:5, 38:3, 39:5,
                                                                                                  write [1] - 29:11
           38:21, 38:23, 44:1, 46:20, 47:14, 48:3,     44:1, 46:2, 49:22, 49:23, 65:8
                                                                                                  written [17] - 16:8, 16:10, 16:15, 16:18,
           58:18, 61:17, 66:25, 70:23, 72:6,          Waters 's [1] - 30:3
                                                                                                   24:6, 24:16, 24:21, 53:8, 54:22, 58:6,
           72:13, 75:10, 79:23, 80:2                  waving [4] - 23:8, 23:14, 23:21, 25:10
                                                                                                   60:9, 74:15, 75:17, 76:11, 76:18,
          urgent [2] - 8:10, 28:4                     ways [1] - 13:23                             80:14, 80:15
          USC [1] - 44:9                              web [2] - 31:5, 80:12
          useful [1] - 6:24                           website [8] - 47:11, 47:18, 47:25, 65:20,
                                                       65:21, 66:6, 68:21, 79:24
                                                                                                                           Y
          uses [3] - 18:24, 19:18, 51:25
                                                      week [5] - 5:9, 9:9, 27:9, 32:25, 66:8
                                                      weekend [1] - 77:24                         year [7] - 4:18, 5:7, 30:10, 32:16, 82:19,
                              V
                                                      weeks [3] - 3:17, 27:7, 27:10                83:1
                                                      weeny [1] - 51:25                           years [11] - 6:9, 32:14, 32:15, 36:14,
          vacation [1] - 77:22                        welcome [1] - 3:20                           36:19, 50:3, 50:18, 51:5, 51:12, 67:20,
          valid [1] - 54:16                           well -known [3] - 41:16, 80:25               84:2
          validate [2] - 49:16, 49:17                 wet [1] - 18:18                             yesterday [2] - 33:1, 74:8
          validation [4] - 35:16, 35:17, 35:20,       whatsoever [1] - 21:16                      YOUNG [1] - 1:18
           35:25                                      whence [1] - 81:1                           Young [1] - 2:25
          validity [2] - 19:4, 22:19                  whereas [2] - 6:12, 42:22                   yourself [1] - 65:8
          value [3] - 29:22, 51:19, 69:13             whichever [1] - 43:24
          values [1] - 83:8                           whipsaw [1] - 33:12                                                  Z
          Van [1] - 64:10                             white [1] - 62:13
          van [6] - 16:25, 18:23, 53:12, 57:20,       whole [10] - 11:14, 34:12, 38:2, 38:19,
           58:1, 60:2                                                                             zero   [4]   - 44:6, 51:14, 59:22, 67:25
                                                       45:25, 49:24, 53:3, 58:24, 66:11,
          vanish [1] - 43:22                           84:12
          various [1] - 83:17                         wholly [2] - 44:3, 47:2
          venue [1] - 44:11                           wide [1] - 37:9
          versa [2] - 29:25, 30:5                     wildly [1] - 82:19
          versus [2] - 75:9, 75:24                    willing [1] - 40:12
          viability [1] - 73:25                       Wilmington [1] - 1:12
          vice [2] - 29:25, 30:5                      win [1] - 36:15
          view [2] - 23:19, 23:20                     wiped [1] - 42:3


01/02/2019 08:46:45 AM                                            Page 15 to 15 of 15                                                        36 of 36 sheets
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 134 of 140 PageID #: 3817




                   EXHIBIT G
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 135 of 140 PageID #: 3818



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

                                                        )
  WATERS CORPORATION AND WATERS
                                                        )
  TECHNOLOGIES CORPORATION,
                                                        )
                                                        )
                           Plaintiffs,
                                                        )
                                                        )    Civil Action No. 18-1450-MN
          v.
                                                        )
                                                        )
  AGILENT TECHNOLOGIES INC.,
                                                        )
                                                        )
                           Defendant.
                                                        )

       PLAINTIFFS WATERS CORPORATION AND WATERS TECHNOLOGIES
      CORPORATION’S INITIAL IDENTIFICATION OF THE ASSERTED PATENT,
                ACCUSED PRODUCTS, AND DAMAGES MODEL

         Pursuant to Paragraph (7)(a) of the Scheduling Order submitted by the parties (D.I. 54),

  Plaintiffs Waters Corporation and Waters Technologies Corporation (collectively, “Waters” or

  “Plaintiffs”) make the following initial identification of accused products and methods, its

  damages model, as well as an identification of the asserted patent to Defendant Agilent

  Technologies Inc. (“Agilent” or “Defendant”). Waters’ investigation of Agilent’s infringement

  is ongoing, and these identifications are based solely on publically available information as

  discovery is only just beginning in this litigation and Waters has not yet received any disclosure

  or discovery material from Agilent. Accordingly, Waters makes these identifications in good

  faith and without prejudicing its rights, consistent with its obligations under the Federal Rules of

  Civil Procedure, the Local Rules of this District, to modify, amend, retract, and/or supplement

  the disclosures made herein as additional evidence and information become available, or as

  otherwise appropriate.
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 136 of 140 PageID #: 3819



    I.     INITIAL IDENTIFICATION OF ASSERTED PATENTS

            Agilent, either alone or in conjunction with others, has infringed, continues to infringe,

  and/or will infringe U.S. Patent No. 9,658,234 (“the ʼ234 Patent”) via the manufacture, use, sale,

  offer to sell, exportation, and/or importation, in whole or in part, of the InstantPC reagent.

  Agilent has produced a copy of the file history for the ʼ234 Patent along with these disclosures.

   II.     INITIAL IDENTIFICATION OF ACCUSED PRODUCTS

           Waters identifies, the InstantPC reagent, which Agilent has made, sold, offered for sale,

  used, and/or imported into the United States, as infringing, literally or under the doctrine of

  equivalents, directly or indirectly, at least claims 1-4, 6, 9-12, 14, and 15 of the ʼ234 Patent under

  35 U.S.C. § 271. Upon information and belief, the chemical structure of the InstantPC reagent

  is:




           Agilent has actively induced, continues to induce, and/or will actively induce others to

  infringe at least claims 1-4, 6, 9-12, 14, and 15 of the ’234 patent in violation of 35 U.S.C. §

  271(b) by causing, instructing, urging, encouraging, and/or aiding its customers to directly

  infringe at least claims 1-4, 6, 9-12, 14, and 15 of the ’234 patent by making, using, offering to

  sell, selling, and/or importing in and into the United States the infringing InstantPC reagent.

  Further, Agilent also has contributed, continues to contribute, and/or will contribute to its

  customers’ direct infringement of the ‘234 Patent in violation of 35 U.S.C. § 271(c) by providing

  products that are used in the infringing methods and that are not suitable for any substantial non-

  infringing use.


  01:24320822.1                                   -2-
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 137 of 140 PageID #: 3820



           Upon information and belief, Agilent has marketed, continues to market, and/or will

  market several infringing products containing the InstantPC reagent or products prepared using

  infringing methods, including, but not limited to, product nos. GP96NG-PC, GP24NG-PC,

  GS96-PC, GS24-PC, GPPNG-PC, GKPC-005, GKPC-103, GKPC-104, GKPC-105, GKPC-106,

  GKPC-107, GKPC-233, GKPC-234, GKPC-263, GKPC-264, GKPC-301, GKPC-302, GKPC-

  304, GKPC-305, GKPC-311, GKPC-312, GKPC-313, GKPC-315, GKPC-316, GKPC-317,

  GKPC-319, GKPC-320, GKPC-321, GKPC-322, GKPC-323, GKPC-325, GKPC-329, GKPC-

  330, GKPC-401, GKPC-402, GKPC-503, GX24-101, GX24-IPC, GX24-201PC, GX96-101,

  GX96-201PC, GX96-IPC.

           Waters reserves the right to supplement or amend this identification of infringing

  products as discovery and its investigation in this case proceed.

  III.     INITIAL IDENTIFICATION OF DAMAGES MODEL

           Based on currently available information, Waters makes the following preliminary

  identification of its damages model. Waters intends to seek damages in the form of lost profits in

  an amount to be proven at trial including, but not limited to the extent Waters would have had

  increased market share, could have charged higher prices, and would have made additional sales

  of Waters’ GlycoWorks kit and related reagents and instruments used in conjunction with, or

  downstream of, the infringing products and methods. Under 35 U.S.C. § 284, Waters is entitled

  to recover lost-profit damages for the lost sales and price erosion attributable to Agilent. Waters

  further intends to seek damages under a reasonable royalty basis for sales and use of the

  InstantPC reagent, kits containing the InstantPC reagent, as well as reagents and instruments

  used in conjunction with, or downstream of, the infringing products and methods. Waters also

  seeks and is entitled to a permanent injunction against the InstantPC reagent due to Agilent’s




  01:24320822.1                                   -3-
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 138 of 140 PageID #: 3821



  infringement or, in lieu of an injunction, an ongoing royalty. Waters also intends to seek treble

  damages against Agilent for Agilent’s willful infringement of the ʼ234 Patent. Waters intends to

  seek pre-judgment and post-judgment interest on the damages awarded, costs, and attorneys’ fees

  as provided by 35 U.S.C. § 285.

           Because discovery in this case is ongoing, Waters reserves the right to further supplement

  these disclosures as discovery and its investigation of the facts pertaining to this case proceeds.


  DATED: March 29, 2019                     /s/ Karen L. Pascale
                                            An Attorney for Plaintiffs Waters Corporation and
                                            Waters Technologies Corporation

                                            Karen L. Pascale (DE Bar No. 2903)
                                            Robert M. Vrana (DE Bar No. 5666)
                                            YOUNG CONAWAY STARGATT & TAYLOR LLP
                                            Rodney Square
                                            1000 North King Street
                                            Wilmington, DE 19801
                                            (302) 571-6600
                                            kpascale@ycst.com
                                            rvrana@ycst.com

                                            Matthew M. Wolf
                                            David McMullen, Ph.D.
                                            ARNOLD & PORTER KAYE SCHOLER LLP
                                            601 Massachusetts Ave., NW
                                            Washington, DC 20001
                                            Telephone: (202) 942-5000
                                            Matthew.Wolf@arnoldporter.com
                                            David.McMullen@arnoldporter.com

                                            Jennifer A. Sklenar
                                            ARNOLD & PORTER KAYE SCHOLER LLP
                                            777 South Figueroa St., 44th Floor
                                            Los Angeles, CA 90015
                                            Telephone: (213) 243-4000
                                            Jennifer.Sklenar@arnoldporter.com

                                            (Continued . . . .)




  01:24320822.1                                   -4-
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 139 of 140 PageID #: 3822



                                  Jeffrey A. Miller
                                  ARNOLD & PORTER KAYE SCHOLER LLP
                                  3000 El Camino Real
                                  Five Palo Alto Square, Suite 500
                                  Palo Alto, CA 94306
                                  Telephone: (605) 319-4500
                                  Jeffrey.Miller@arnoldporter.com




  01:24320822.1                       -5-
Case 1:18-cv-01450-MN Document 80-1 Filed 06/27/19 Page 140 of 140 PageID #: 3823



                                 CERTIFICATE OF SERVICE

         I, Karen L. Pascale, Esquire, hereby certify that on March 29, 2019, I caused a true and

  correct copy of the foregoing discovery document to be served upon the following counsel of

  record by electronic mail:

   Attorneys for Defendant Agilent Technologies, Inc.:

   Chad M. Shandler                                        shandler@rlf.com
   Travis S. Hunter                                          hunter@rlf.com
   RICHARDS LAYTON & FINGER, P.A.
   One Rodney Square
   920 North King Street
   Wilmington, Delaware 19801

   Anne Elise Herold Li                                    ali@crowell.com
   James K. Stronski                                 jstronski@crowell.com
   CROWELL & MORING LLP
   590 Madison Avenue, 20th Floor
   NewYork, NY 10022-2524

   Chiemi D. Suzuki                                   csuzuki@crowell.com
   CROWELL & MORING LLP
   515 South Flower St., 40th Floor
   Los Angeles, CA 90071-2201

   Mark T. Jansen                                     mjansen@crowell.com
   Molly A. Jones                                     mojones@crowell.com
   CROWELL & MORING LLP
   3 Embarcadero Center, 26th Floor
   San Francisco, CA 94111


                                             YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                             /s/ Karen L. Pascale
  March 29, 2019
                                             Karen L. Pascale (No. 2903) [kpascale@ycst.com]
                                             Robert M. Vrana (#5666) [rvrana@ycst.com]
                                             Rodney Square
                                             1000 North King Street
                                             Wilmington, Delaware 19801
                                             Telephone: 302-571-6600
                                             Attorneys for Plaintiffs, Waters Corporation and
                                             Waters Technologies Corporation
